 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
EXHIBIT 10.33
 
HERCULES HCL TECHNOLOGIES
 
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
MASTER PROFESSIONAL SERVICES AGREEMENT
 
This Master Professional Services Agreement (this “Agreement”) is entered into
effective January 12 2007 (the “Effective Date”) by and between Hercules
Incorporated, a Delaware corporation having a principal place of business in
Wilmington, Delaware (“Hercules”), and HCL America, Inc. ,
a California corporation having a principal place of business in 330 Potrero
Avenue, Sunnyvale, California -94085 and HCL Technologies Limited, an Indian
public limited company having its registered office at 806 Siddharth, 96, Nehru
Place, New Delhi 110 019 (individually and collectively “Supplier”).


By executing this Agreement, HCL Technologies Limited agrees to be bound by, and
subject to, the terms and conditions of this Agreement. HCL Technologies
Limited also agrees to be responsible for any failure by HCL America, Inc.  or
Supplier Personnel to perform in accordance with this Agreement or to comply
with any duties or obligations imposed on Supplier under this Agreement to the
same extent as if such failure to perform or comply was committed by HCL
Technologies Limited. 


WHEREAS, Hercules and Supplier have engaged in extensive negotiations,
discussions and due diligence that have culminated in the formation of the
contractual relationship described in this Agreement; and
 
WHEREAS, Hercules desires to procure from Supplier, and Supplier desires to
provide to Hercules and the Eligible Recipients, certain IT infrastructure and
other information technology products and services described in this Agreement
and in the Companion Agreement(s) (defined below), on the terms and conditions
specified herein;
 
NOW THEREFORE, in consideration of the mutual promises and covenants contained
herein, and of other good and valid consideration, the receipt and sufficiency
of which is hereby acknowledged, Hercules and Supplier (collectively, the
“Parties” and each, a “Party”) hereby agree as follows:
 
1
INTRODUCTION

 
1.1
Performance and Management by Supplier.

 
Hercules desires that certain IT infrastructure and other information technology
products and services (such descriptive terms herein collectively referenced as,
“ITO”) presently performed and managed by or for Hercules and the Eligible
Recipients, as each is described in this Agreement and the Schedules and
Attachments hereto, be performed and managed by Supplier. Supplier has carefully
reviewed Hercules' requirements, has performed all due diligence it deems
necessary, and desires to perform and manage such business process products and
services for Hercules and the Eligible Recipients.
 
1.2
Definitions.

 
Except as otherwise expressly provided in this Agreement, all capitalized terms
used in this Agreement shall have the meanings set forth in Schedule A.
 
1.3
Other Terms

 
The terms defined in this Article 1 and Schedule A include the plural as well as
the singular and the derivatives of such terms. Unless otherwise expressly
stated, the words “herein,” “hereof,” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Article,
Section, Subsection or other subdivision. Article, Section, Subsection and
Attachment references refer to articles, sections and subsections of, and
attachments to, this Agreement. The words “include” and “including” shall not be
construed as terms of limitation. The words “day,” “month,” and “year” mean,
respectively, calendar day, calendar month and calendar year. As stated in
Section 21.3, the word “notice” and “notification” and their derivatives means
notice or notification in writing. Other terms used in this Agreement are
defined in the context in which they are used and have the meanings there
indicated.
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


2
CONTRACT DOCUMENTS

 
2.1
Associated Contract Documents.

 
This Agreement includes each of the following schedules and their attached
exhibits, all of which are attached to this Agreement and incorporated into this
Agreement by this reference. Unless otherwise expressly stated, references to
specific Schedules include all numbered subsidiary Schedules and attachments
(e.g., references to Schedule E include not only Schedule E, but also Schedules
J.1, E.1, E.3, E.3 and E.5).



 
A
Glossary of Terms

 
B
Software

 
C
Key Supplier Personnel and Competitive Restrictions

 
C.1
Key Supplier Personnel

 
C.2
Competitive Restrictions

 
D
Subcontractors and Managed Third Parties

 
D.1
Subcontractors

 
D.2
Managed Third Parties

 
E
Statement of Work

E.1 IT Infrastructure 

 
F
Reserved

 
G
Service Levels

 
G.1
Service Levels, Key Measures, and Deliverable Credits

 
H
Transition

 
H.1
Critical Transition Milestones and Related Deliverable Credits

 
H.2
Detailed Transition Methodology and Plan

 
I
Termination Assistance Services

 
J
Supplier Charges

 
J.1
Responsibility Matrix

 
K
Hercules Base Case

 
L
Reserved

 
M
Staffing Plan

 
N
Termination Charges

 
O
Facilities and Equipment

 
O.1
Hercules Facilities

 
O.2
Supplier Facilities

 
O.3
Hercules Provided Equipment

 
P
Direct Hercules Competitors

 
Q
Satisfaction Survey

 
R
Reports

 
S
Governance Model

 
T
Hercules Rules, Standards, and Policies

 
T.1
Hercules Rules

 
T.2
Hercules IT, Security and Related Standards

 
T.3
Hercules Business Practices Policy

 
U
Termination/Expiration Rights

 
V
Affected Employees

Exhibit 1: Form of Non-Disclosure Agreement
Exhibit 2: Form of Invoice
Exhibit 3: Form of Companion Agreement


3
TERM

 
3.1
Initial Term.

 
The initial Term of this Agreement shall commence as of 12:00:01 a.m., Greenwich
Mean Time on the Effective Date and continue until 11:59:59 p.m., Greenwich Mean
Time, on December 31, 2012, unless this Agreement is terminated
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

as provided herein or extended as provided in Section 3.2 or 4.3(a)(2), in which
case the Term shall end at 11:59:59 p.m., Greenwich Mean Time, on the effective
date of such termination or the date to which this Agreement is extended.
 
3.2
Extension.

 
By giving notice to Supplier no less than ninety (90) days prior to the
expiration date of the initial Term or any extension, Hercules shall have the
right to extend the Term for up to two (2) years on the same rates, charges and
terms and conditions set forth in this Agreement, including the economic change
adjustment set forth in Section [__] of Schedule J. No Termination Charges shall
be applicable to any termination on or after the expiration of the initial Term.
 
4
SERVICES

 
4.1
Overview.

 

 
(a)
Services. Commencing on the Commencement Date (or, if later, the date on which
Supplier assumes responsibility for the Services in question in accordance with
the Transition Plan), Supplier shall provide the Services to Hercules, and, upon
Hercules' request, to Eligible Recipients and Authorized Users designated by
Hercules. The Services shall consist of the following, as they may evolve during
the Term of this Agreement or be supplemented, enhanced, modified or replaced:

 

 
(i)
The services, functions and responsibilities described in this Agreement and its
Schedules and attachments, which include the Technology and Business Process
Evolution and the following:

 

 
(1)
Transition Services, as described in Sections 4.2 and Schedules H;

 

 
(2)
Services, as further described in Schedule E;

 

 
(3)
Projects, as further described in Section 4.5;

 

 
(4)
New Services, as further described in Section 4.4; and

 

 
(5)
Termination Assistance Services, as described in Section 4.3 and Schedule I.

 

 
(ii)
The ITO related services, functions and responsibilities performed during the
twelve (12) months preceding the Commencement Date by Hercules Personnel who
were displaced or whose functions were displaced as a result of this Agreement,
even if the service, function, or responsibility is not specifically described
in this Agreement, provided that, (A) in the event of a direct conflict between
Schedule E and the scope of services as described in this Section 4.1(a)(ii),
this Section 4.1(a)(ii) shall not be construed as altering and/or superseding
Schedule E, and (B) the scope of services as described in this Section
4.1(a)(ii) shall not be construed as extending to New Services or Retained
Functions.

 

 
(iii)
The ITO related services, functions and responsibilities reflected in those
categories of the Hercules Base Case which Supplier is assuming pursuant to this
Agreement, provided, however, (A) in the event of a direct conflict between
Schedule E and the scope of services as described in this Section 4.1(a)(iii),
this Section 4.1(a)(iii) shall not be construed as altering and/or superseding
Schedule E, and (B) the scope of services as described in this Section
4.1(a)(ii) shall not be construed as extending to New Services or Retained
Functions.

 
For purposes of Section 4.1(a)(ii) and (iii) and Section 4.2(b), “Retained
Functions” shall mean services, functions and responsibilities performed during
the twelve (12) months preceding the Commencement Date by Hercules Personnel who
were displaced or whose functions were displaced as a result of this Agreement,
but which are designated as retained services, functions and responsibilities to
be performed by Hercules or its Affiliates or Eligible Recipients.
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
(b)
Included Services. If any services, functions or responsibilities not
specifically described in this Agreement are an inherent, necessary or customary
part of the Services or are required for proper performance or provision of the
Services in accordance with this Agreement, they shall be deemed to be included
within the scope of the Services to be delivered for the Charges, as if such
services, functions or responsibilities were specifically described in this
Agreement, provided, however, (A) in the event of a direct conflict between
Schedule E and the scope of services as described in this Section 4.1(b), this
Section 4.1(b) shall not be construed as altering and/or superseding Schedule E,
and (B) the scope of services as described in this Section 4.1(b) shall not be
construed as extending to New Services or Retained Functions.

 

 
(c)
Required Resources. Except as otherwise expressly provided in this Agreement,
Supplier shall be responsible for providing the facilities, personnel, technical
knowledge, expertise and other resources necessary to provide the Services. In
addition, except as otherwise expressly provided in this Agreement, Supplier
shall be responsible for providing Equipment and Software at Supplier Facilities
as necessary to provide the Services from such Supplier Facilities. In all such
cases, the Equipment, Software, facilities, personnel and other resources
provided by Supplier shall be subject to and in accordance with the applicable
terms of this Agreement.

 

 
(d)
Supplier Responsibility. Supplier shall be responsible for the provision of the
Services in accordance with this Agreement even if such Services are actually
performed or dependent upon services performed by (i) Subcontractors, , or (ii)
Managed Third Parties, to the extent provided in Schedules E and D.2.

 

 
(e)
Electronic Delivery. To the maximum extent possible, and except as otherwise
directed by Hercules or expressly provided in this Agreement, Supplier shall
deliver all Software, documentation, reports and other contract deliverables to
Hercules and the Eligible Recipients at the designated Hercules Site by
electronic transmission or by load and leave (where no tangible storage media is
physically transferred to Hercules or the Eligible Recipients).

 
4.2
Transition Services.

 

 
(a)
Transition. During the Transition Period, Supplier shall perform the Transition
Services and provide the deliverables described in the Transition Plan, which is
attached to this Agreement as Schedule H. If any services, functions or
responsibilities not specifically described in the Transition Plan are an
inherent, necessary or customary part of the Transition Services or are required
for the proper performance of the Transition Services in accordance with this
Agreement, they shall be deemed to be included within the scope of the
Transition Services to be delivered for no additional charge, as if such
services, functions or responsibilities were specifically described in the
Transition Plan. During the Transition Period, Hercules will perform those tasks
which are designated to be Hercules' responsibility in the Transition Plan,
provided that, Hercules shall not be obligated to perform any tasks during the
Transition Period that are not set forth in such Transition Plan. If any
services, functions or responsibilities not specifically described in the
Transition Plan are an inherent or necessary part of the Hercules transition
responsibilities or are required for proper performance or provision of such
responsibilities, they shall be deemed to be included within the scope of the
Hercules transition responsibilities as if such services, functions or
responsibilities were specifically described as such in the Transition Plan.
Unless otherwise agreed, Hercules shall not incur any charges, fees or expenses
payable to Supplier or third parties in connection with the Transition Services,
other than those charges, fees and expenses specified in Schedule J and those
incurred by Hercules in connection with its performance of tasks designated in
the Transition Plan as Hercules' responsibility.

 

 
(b)
Transition Plan. Schedule H.1 is an outline of the Transition Plan
that identifies (i) the transition activities to be performed by Supplier, (ii)
the date(s) by which each such activity or deliverable is to be completed
(“Transition Milestones”), and (iii) the Deliverable Credits associated with the
failure to meet specific Transition Milestones. Within thirty (30) days after
the Effective Date, Supplier shall deliver to Hercules a detailed Transition
Plan for Hercules' review, comment and approval. The proposed detailed
Transition Plan shall describe in greater detail the specific transition
activities to be performed by Supplier, but, unless

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

otherwise agreed by Hercules, shall be consistent in all material respects with
the initial Transition Plan, including the activities, deliverables, Transition
Milestones and Deliverable Credits described therein. The detailed Transition
Plan shall identify and describe, among other things, (i) the transition
activities to be performed by Supplier and the significant components and
subcomponents of each such activity, (ii) the deliverables to be completed by
Supplier, (iii) the Transition Milestone for each such activity or deliverable,
(iv) a process and set of standards acceptable to Hercules to which Supplier
will adhere in the performance of the Transition Services and that will enable
Hercules to determine whether Supplier has successfully completed the transition
and the activities and deliverables associated with each Transition Milestone,
in accordance with the Acceptance criteria specified in the Transition Plan, (v)
the contingency or risk mitigation strategies to be employed by Supplier in the
event of disruption or delay, (vi) any transition responsibilities to be
performed or transition resources to be provided by Hercules or the Eligible
Recipients or Hercules Third Party Contractors, and (vii) a detailed work plan
identifying the specific transition activities to be performed by individual
Supplier Personnel on a weekly basis during the Transition Period. The detailed
Transition Plan also shall identify any related documents contemplated by the
Agreement and/or required to effectuate the transition to be executed by the
Parties. Upon approval by Hercules, the detailed Transition Plan shall be
appended to the Agreement as Schedule H.2.
 

 
(c)
Performance. Supplier shall perform the Transition Services described in the
Transition Plan in accordance with the timetable and the Transition Milestones
set forth in the Transition Plan. Supplier shall provide all cooperation and
assistance reasonably required or requested by Hercules in connection with
Hercules' evaluation or testing of the deliverables set forth in the Transition
Plan. Supplier shall perform the Transition Services in a manner that will not
(i) disrupt or have an unnecessary adverse impact on the business or operations
of Hercules or the Eligible Recipients, (ii) degrade the Services then being
received by Hercules or the Eligible Recipients, or (iii) disrupt or interfere
with the ability of Hercules or the Eligible Recipients to obtain the full
benefit of the Services, except as may be otherwise provided in the Transition
Plan. Prior to undertaking any transition activity, Supplier shall discuss with
Hercules all known Hercules-specific material risks and shall not proceed with
such activity until Hercules is reasonably satisfied with the plans with regard
to such risks (provided that, neither Supplier’s disclosure of any such risks to
Hercules, nor Hercules' acquiescence in Supplier’s plans, shall operate or be
construed as limiting Supplier’ responsibilities under this Agreement). Supplier
shall identify and resolve, with Hercules' reasonable assistance, any problems
that may impede or delay the timely completion of each task in the Transition
Plan that is Supplier’s responsibility and shall use all commercially reasonable
efforts to assist Hercules with the resolution of any problems that may impede
or delay the timely completion of each task in the Transition Plan that is
Hercules' responsibility.

 

 
(d)
Meetings; Reports. Supplier shall meet at least weekly with Hercules to report
on its progress in performing its responsibilities and meeting the timetable set
forth in the Transition Plan. Supplier shall include Supplier Personnel in such
meetings as and to the extent appropriate or requested by Hercules. Supplier
also shall provide written reports to Hercules at least weekly regarding such
matters, and shall provide oral reports more frequently if reasonably requested
by Hercules. Promptly upon receiving any information indicating that Supplier
may not perform its responsibilities or meet the timetable set forth in the
Transition Plan, Supplier shall notify Hercules in writing of material delays
and shall identify for Hercules' consideration and approval specific measures to
address such delay and mitigate the risks associated therewith.

 

 
(e)
Suspension or Delay of Transition Activities. Hercules reserves the right, in
its sole discretion, to suspend or delay the performance of the Transition
Services and/or the transition of all or any part of the Transition Services. If
Hercules elects to exercise such right and Hercules' decision is based on
Supplier’s failure to perform its obligations under this Agreement, Hercules
shall not incur any additional Charges, Termination Charges, or reimbursable
expenses in connection with such decision. If Hercules' decision is not based on
Supplier’s failure to perform its obligations under this Agreement, Hercules
shall reimburse Supplier for any additional costs reasonably incurred by
Supplier as a result of such decision, provided that Supplier notifies Hercules
in advance of such costs, obtains Hercules' approval prior to incurring such
costs, and uses commercially reasonable efforts to minimize such costs.

 

 
(f)
Failure to Meet Transition Milestones.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
(i)
The Parties acknowledge and agree that the Transition Plan specifies various
Transition Milestones by which Transition activities and/or deliverables are to
be completed. Subject to Section 10.2, if Supplier fails to meet a Transition
Milestone, Supplier shall pay Hercules the Deliverable Credits specified in
Schedule H and Attachment G.3 for such Transition Milestone.

 

 
(ii)
Neither the Transition Services nor the activities and deliverables associated
with individual Transition Milestones will be deemed complete until Hercules'
Acceptance of such activities and deliverables.

 

 
(g)
Termination for Cause. Notwithstanding the foregoing, and in addition to any
other termination right Hercules may have under this Agreement, Hercules may
terminate this Agreement in whole or in part for cause if (i) Supplier fails to
comply with its obligations with respect to the provision of Transition Services
and such failure causes or will cause a material disruption to or otherwise has
or will have a material adverse impact on the operations or businesses of
Hercules or the Eligible Recipients, (ii) Supplier materially breaches its
obligations with respect to the provision of Transition Services and fails to
cure such breach within fifteen (15) days after its receipt of notice, or (iii)
Supplier fails to meet a Transition Milestone and such failure constitutes a
material breach of this Agreement and Supplier fails to cure such breach within
fifteen (15) days after its receipt of notice. In addition, unless otherwise
agreed, if Supplier fails to meet the Transition Milestone for the completion of
the transition of all Services to Supplier by more than fifteen (15) days,
Hercules may terminate this Agreement for cause without requirement of notice or
opportunity to cure. In all such events, subject to Section 18.3, Hercules may
recover the damages suffered by Hercules or the Eligible Recipients in
connection with such a termination, provided that, if such termination is based
on Supplier’s failure to meet a Transition Milestone, Supplier shall be entitled
to set-off against such damages any Deliverable Credits Supplier has paid for
the failure to meet such Transition Milestone. Nothing herein shall operate or
be construed as limiting Hercules’ obligation to pay undisputed Charges for
Transition Services delivered prior to the effective date of any such
termination in accordance with and subject to Section 12 of the Agreement.

 
4.3
Termination Assistance Services.

 

 
(a)
Availability. As part of the Services, and for the Charges set forth in Sections
4.3(b)(8) and 4.3(b)(9) and Schedule J, Supplier shall provide to Hercules, the
Eligible Recipients and/or their designee(s) the Termination Assistance Services
described in Section 4.3(b) and Schedule I.

 

 
(1)
Period of Provision. Supplier shall provide such Termination Assistance Services
to Hercules and any Eligible Recipient, or their designee(s), (i) commencing
upon notice from Hercules up to six (6) months prior to the expiration of the
Term or on such earlier date as Hercules may request and continuing for up to
twelve (12) months following the effective date of the expiration of the Term
(as such Term may be extended pursuant to Section 3.2), (ii) commencing upon any
notice of termination (including termination for cause by Hercules or Supplier
or termination for convenience by Hercules) of the Term with respect to all or
any part of the Services, and continuing for up to twelve (12) months following
the effective date of such termination of all or part of the Services, or (iii)
commencing upon notice of termination of all or part of the Services to an
Eligible Recipient and continuing for up to twelve (12) months following the
effective date of such termination.

 

 
(2)
Extension of Services. Hercules may elect, upon thirty (30) days prior notice,
to extend the period following the effective date of any expiration/termination
for the performance of Termination Assistance Services, provided that the period
between the effective date and the completion of all Termination Assistance
Services is not greater than twelve (12) months. If Hercules provides less than
thirty (30) days prior notice of an extension, Supplier shall nonetheless use
commercially reasonable efforts to comply with Hercules' request and provide the
requested Services and/or Termination Assistance Services.

 

 
(3)
Firm Commitment. Supplier shall provide Termination Assistance Services to
Hercules and any Eligible Recipients, or their designee(s), regardless of the
reason for the expiration or termination of

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

the Term; provided, however, if the Agreement is terminated by Supplier under
Section 20.1(b)(i), Supplier may require Hercules to pay Supplier in advance in
accordance with Section 4.3(a)(5) for Termination Assistance Services to be
provided or performed under this Section 4.3. At Hercules' request, Supplier
shall provide Termination Assistance Services directly to an Eligible Recipient
or an Entity acquiring Control of an Eligible Recipient; provided that, unless
otherwise agreed by the Parties, all such Termination Assistance Services shall
be performed subject to and in accordance with the terms and conditions of this
Agreement.
 

 
(4)
Performance. All Termination Assistance Services shall be provided subject to
and in accordance with the terms and conditions of this Agreement. Supplier
shall perform the Termination Assistance Services with at least the same degree
of accuracy, quality, completeness, timeliness, responsiveness and resource
efficiency as it provided and was required to provide the same or similar
Services during the Term. The quality and level of performance of the
Termination Assistance Services provided by Supplier following the expiration or
termination of the Term as to all or part of the Services or Supplier’s receipt
of a notice of termination or non-renewal shall continue to meet or exceed the
Service Levels and shall not be degraded or deficient in any respect, unless and
to the extent Hercules reprioritizes the work activities of assigned Supplier
Personnel and/or modifies the applicable work requirements or performance
standards in accordance with Section 4.3(b)(9). Accordingly, subject to Section
4.3(b)(9), Service Level Credits shall be assessed for any failure to meet
Service Levels during the period Termination Assistance Services are provided.
Supplier Personnel (including all Key Supplier Personnel) reasonably considered
by Hercules to be critical to the performance of the Services and Termination
Assistance Services shall be retained on the Hercules account through the
completion of all relevant Termination Assistance Services.

 

 
(5)
Advance Payment. If Hercules is obligated to pay in advance for Termination
Assistance Services, Supplier shall present an invoice for the estimated Charges
for such Termination Assistance Services at least fifteen (15) days prior to the
beginning of the month in which such Services are to be provided. Subject to
Section 12.4, Hercules shall then pay such Charges on or before the first day of
such month. The estimated Charges shall then be reconciled with the actual
Charges for Termination Assistance Services provided in such month, and any
additional Charges or credits will be reflected on the next invoice delivered
after the end of such month.

 

 
(b)
Scope of Termination Assistance Service. As part of the Termination Assistance
Services, Supplier shall timely transfer the control and responsibility for all
Services previously performed by or for Supplier to Hercules, the Eligible
Recipients and/or their designee(s) and shall execute any documents reasonably
necessary to effect such transfers. Additionally, Supplier shall provide any and
all applicable information and assistance requested by Hercules to allow:

 

 
(i)
the Systems and processes associated with the Services to operate efficiently;

 

 
(ii)
the Services to continue without interruption or adverse effect; and

 

 
(iii)
the orderly transfer of the Services to Hercules, the Eligible Recipients and/or
their designee(s).

 
The Termination Assistance Services shall include, as requested by Hercules, the
Services, functions and responsibilities set forth on Schedule I. In addition,
in connection with such termination or expiration, Supplier shall provide the
following assistance and Services at Hercules' direction:
 

 
(1)
General Support. Supplier shall, to the extent applicable, (i) assist Hercules,
an Eligible Recipient and/or their designee(s) in developing a written
transition plan for the transition of the Services to Hercules, such Eligible
Recipient, or their designee(s), which plan shall include (as requested by
Hercules) capacity planning, business process planning, facilities planning,
human resources planning, technology planning, telecommunications planning and
other planning necessary to effect the transition, (ii) perform programming and
consulting services as requested to assist in implementing the transition plan,
(iii) train personnel designated by Hercules, an Eligible Recipient or their
designee(s) in the use of any business processes, work instructions and work
procedures and

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

any Equipment, Software, Systems, Materials and tools used in connection with
the provision of the Services, (iv) catalog all business processes, work
instructions, work procedures, Software, Hercules Data, Equipment, Materials,
Third Party Contracts and tools used to provide the Services, (v) provide
machine readable and printed listings and associated documentation for source
code for Software owned by Hercules and source code to which Hercules is
entitled under this Agreement and assist in its re-configuration, (vi) analyze
and report on the space required for the Hercules Data and the Software needed
to provide the Services, (vii) assist in the execution of a parallel operation,
data migration and testing process until the successful completion of the
transition to Hercules, an Eligible Recipient or their designee(s), (viii)
create and provide copies of the Hercules Data in the format and on the media
reasonably requested by Hercules, an Eligible Recipient or their designee(s),
(ix) provide a complete and up-to-date, electronic copy of the Policy and
Procedures Manual and applicable work instructions and work procedures in the
format and on the media reasonably requested by Hercules, an Eligible Recipient
or their designee(s) and (x) provide other technical assistance as requested by
Hercules, an Eligible Recipient or their designee(s).
 

 
(2)
Hiring.

 

 
(i)
Hercules, the Eligible Recipients and/or their designee(s) shall be permitted to
undertake, without interference from Supplier, Supplier Subcontractors (subject
to Section 4.3(b)(2)(ii) below) or Supplier Affiliates (including
counter-offers), to hire, effective after the later of the expiration or
termination of the Term or completion of any Termination Assistance Services
requested under Section 4.3(b)(8), any (i) Supplier Personnel assigned to the
performance of Services at Hercules Facility(ies) during the twelve (12) months
preceding the expiration or termination date, (ii) Supplier Personnel assigned
to the performance of Services at Supplier Facility(ies) in the United States or
European Union during the twelve (12) months preceding the expiration or
termination date or (iii) other Supplier Personnel assigned to the performance
of Services during the twelve (12) months preceding the expiration or
termination date whom Supplier intends to terminate in connection with such
expiration or termination. Supplier shall waive, and shall cause its
Subcontractors (as contemplated in Section 4.3(b)(2)(ii) below) and Affiliates
to waive, their rights, if any, under contracts with such personnel restricting
the ability of such personnel to be recruited or hired by Hercules, the Eligible
Recipients and/or their designee(s). Supplier shall provide Hercules, the
Eligible Recipients and/or their designee(s) with reasonable assistance in their
efforts to hire such Supplier Personnel, and shall give Hercules, the Eligible
Recipients and/or their designee(s) reasonable access to such Supplier Personnel
for interviews, evaluations and recruitment. Hercules shall endeavor to conduct
the above-described hiring activity in a manner that is not unnecessarily
disruptive of the performance by Supplier of its obligations under this
Agreement.

 

 
(ii)
With respect to Subcontractors that are not Supplier Affiliates, Supplier shall
use all commercially reasonable efforts to (A) obtain for Hercules, the Eligible
Recipients and their designee(s) the rights specified in Section 4.3(b)(2)(i),
and (B) ensure that such rights are not subject to subsequent Subcontractor
approval or the payment by Hercules, an Eligible Recipient or their designee(s)
of any fees. If Supplier is unable to obtain any such rights with respect to a
Subcontractor, it shall notify Hercules in advance and shall not use such
Subcontractor without Hercules' approval (and absent such approval, Supplier’s
use of any such Subcontractor shall obligate Supplier to obtain or arrange, at
no additional cost to Hercules, the rights specified in Section 4.3(b)(2)(i),
for Hercules, the Eligible Recipients and their designee(s) upon expiration or
termination).

 
Promptly upon Hercules providing notice for provision of Termination Assistance
Services pursuant to Section 4.3(a)(1), Supplier shall provide to Hercules a
list, organized by location, of the Supplier Personnel who are eligible for
solicitation for employment pursuant to this Section 4.3(b)(2). Subject to
applicable Privacy Laws, such list shall specify each such Supplier Personnel's
job title, annual total compensation, leave status and years of service.
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

(3)Software. As provided in Section 14.6, and subject to Section 6.4(c),
Supplier shall provide, and hereby grants to Hercules (with a right to
sublicense to the Eligible Recipients and/or Hercules' designee), certain
license, sublicense and/or other rights to certain Software and other Materials
used by Supplier, Supplier Affiliates or Subcontractors in performing the
Services.
 

 
(4)
Equipment. Subject to Section 6.4(c), Hercules, the Eligible Recipients and/or
their designee(s) shall have the right (but not the obligation) to purchase, or
assume the lease for, any Equipment owned or leased by Supplier that is
substantially dedicated by Supplier, Supplier Subcontractors or Supplier
Affiliates to the performance of the Services. Such Equipment shall be
transferred in good working condition, reasonable wear and tear excepted, as of
the expiration or termination date or the completion of any Services requiring
such Equipment requested by Hercules under Section 4.3(b)(8), whichever is
later. Supplier shall, at no additional charge to Hercules, maintain such
Equipment through the date of transfer so as to be eligible for the applicable
manufacturer’s maintenance program at no additional charge to Hercules. In the
case of Supplier-owned Equipment, Supplier shall grant to Hercules, the Eligible
Recipients and/or their designee(s) a warranty of title and a warranty that such
Equipment is free and clear of all liens and encumbrances. Such conveyance of
Supplier-owned Equipment by Supplier to Hercules, the Eligible Recipients and/or
their designee(s) shall be at net book value (calculated in accordance with
generally acceptable accounting principles applicable in the country in which
such Equipment is located). Unless otherwise agreed, Hercules shall pay any
sales tax or duties associated with such conveyance. At Hercules' request, the
Parties shall negotiate in good faith and agree upon the form and structure of
the purchase. In the case of leased Equipment, Supplier shall (i) represent and
warrant that the lessee is not in default under the lease, (ii) represent and
warrant that all payments thereunder have been made through the date of
transfer, and (iii) notify Hercules of any lessor defaults of which it is aware
at the time. EXCEPT AS PROVIDED ABOVE, AND WITHOUT LIMITING SUPPLIER’S OTHER
OBLIGATIONS UNDER THIS AGREEMENT, SUPPLIER DISCLAIMS ANY WARRANTIES, EXPRESS OR
IMPLIED, AS TO THE PERFORMANCE OF SUPPLIER OWNED OR LEASED EQUIPMENT FOLLOWING
THE CONVEYANCE OF SUCH EQUIPMENT PURSUANT TO THIS SECTION. 

 

 
(5)
Hercules Facilities, Equipment and Software. Supplier shall vacate the Hercules
Facilities and return to Hercules, if not previously returned, any Hercules
owned Equipment, Hercules leased Equipment, Hercules Owned Software, Hercules
licensed Software and Hercules Owned Materials, in condition at least as good as
the condition when made available to Supplier, ordinary wear and tear excepted.
Such Hercules Facilities, Equipment, Software and Materials shall be vacated and
returned at the expiration or termination date or the completion of any Services
requiring such Hercules Facilities, Equipment, Software and Materials requested
by Hercules under Section 4.3(b)(8), whichever is later.

 

 
(6)
Supplier Subcontracts and Third Party Contracts. Supplier shall inform Hercules
of all subcontracts or Third Party Contracts (between third parties and either
Supplier, Supplier Subcontractors, or Supplier Affiliates) used by Supplier,
Supplier Subcontractors or Supplier Affiliates to perform the Services. Subject
to Sections 6.4(c), Supplier shall, at Hercules' request, cause any such
Subcontractors, Supplier Affiliates or third party contractors to permit
Hercules, the Eligible Recipients and/or their designee(s) to assume
prospectively any or all such contracts or to enter into new contracts with
Hercules, the Eligible Recipients or their designees on substantially the same
terms and conditions, including price. Supplier shall so assign the designated
subcontracts and Third Party Contracts to Hercules, the Eligible Recipients
and/or their designee(s) as of the expiration or termination date or the
completion of any Termination Assistance Services requiring such subcontracts or
Third Party Contracts requested by Hercules under Section 4.3(b)(8), whichever
is later. There shall be no charge or fee imposed on Hercules, the Eligible
Recipients and/or their designee(s) by Supplier or its Subcontractors,
Affiliates or third party contractors for such assignment. Supplier shall (i)
represent and warrant that it is not in default under such subcontracts and
Third Party Contracts, (ii) represent and warrant that all payments thereunder
through the date of assignment are current, and (iii) notify Hercules of any
Subcontractor’s or third

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

party contractor’s default with respect to such subcontracts and Third Party
Contracts of which it is aware at the time.
 

 
(7)
Intentionally blank.

 

 
(8)
Extension of Services. As part of the Termination Assistance Services, for a
period of twelve (12) months following the expiration or termination date,
Supplier shall provide to the Eligible Recipient(s), under the terms and
conditions of this Agreement, at Hercules' request, any or all of the Services
being performed by Supplier prior to the expiration or termination date,
including those Services described in Article 4 and Schedule E. To the extent
Hercules requests such Services, Hercules will pay Supplier the Charges
specified in Schedule J that Hercules would have been obligated to pay Supplier
for such Services if this Agreement had not yet expired or been terminated. To
the extent Hercules requests a portion (but not all) of the Services included in
a particular Charge, the amount to be paid by Hercules will be equitably
adjusted in proportion to the portion of the Services included in the applicable
Charge that Supplier will not be providing or performing.

 

 
(9)
Rates and Charges. Except as provided below and in Section 4.3(b)(8), the
Parties anticipate that the Termination Assistance Services requested by
Hercules will be provided by Supplier, at no additional charge to Hercules,
using Supplier Personnel already assigned to Hercules and without adversely
affecting Supplier’s ability to meet its performance obligations. If material
Termination Assistance Services requested by Hercules cannot be provided by
Supplier using Supplier Personnel then assigned to Hercules without adversely
affecting Supplier’s ability to meet its performance obligations, Hercules, in
its sole discretion, may forego or delay any work activities or temporarily or
permanently adjust the work to be performed by Supplier, the schedules
associated therewith or the Service Levels to permit the performance of such
Termination Assistance Services using such personnel. To the extent Hercules
authorizes Supplier to use additional Supplier Personnel to perform material
Termination Assistance Services requested by Hercules, Hercules shall pay
Supplier the rates and charges specified in Schedule J, or, if no such rates and
charges are specified in Schedule J, a negotiated fee which shall be no less
favorable to Hercules than the lower of the most favorable rates available under
then-current Hercules/Supplier contracts for comparable services or Supplier’s
then current commercially available rates, for the additional Supplier Personnel
required to perform such Termination Assistance Services (but only if Supplier
notifies Hercules in advance of such Charges, obtains Hercules' approval prior
to incurring such Charges, and uses commercially reasonable efforts to minimize
such Charges).

 

 
(c)
Resources. Supplier shall ensure that, at all times during the Term, on thirty
(30) days notice, it is able to deploy all necessary resources to perform
Termination Assistance Services in accordance with this Section 4.3.

 

 
(d)
Survival of Terms. This Section 4.3 shall survive termination/expiration of the
Term.



4.4
New Services.

 

 
(a)
Procedures. If Hercules requests that Supplier perform any New Services
reasonably related to the Services or other services generally provided by
Supplier, Supplier shall promptly prepare a New Services proposal for Hercules'
consideration. Unless otherwise agreed by the Parties, Supplier shall prepare
such New Services proposal at no additional charge to Hercules and shall deliver
such proposal to Hercules within ten (10) business days of its receipt of
Hercules' request; provided, that Supplier shall use all commercially reasonable
efforts to respond more quickly in the case of a pressing business need or an
emergency situation. Hercules shall provide such information as Supplier
reasonably requests in order to prepare such New Service proposal. Such New
Services proposal shall include, among other things, the following at a level of
detail sufficient to permit Hercules to make an informed business decision: (i)
a project plan and fixed price or price estimate for the New Service; (ii) a
breakdown of such price or estimate, (iii) a description of the service levels
to be associated with such New Service, (iv) a schedule for commencing and
completing the New Service, (v) a description of the new hardware or software to
be provided by Supplier in connection with the New Service, (vi) a description
of the software, hardware and other resources, including Resource

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Unit utilization, necessary to provide the New Service, (vii) any additional
facilities or labor resources to be provided by Hercules or the Eligible
Recipients in connection with the proposed New Service, (viii) any risks
associated with the New Service and/or the integration of the New Service into
the existing environment, and (ix) in the case of any Developed Materials to be
created through the provision of the proposed New Services, any ownership rights
therein that differ from the provisions of Section 14.2. Hercules may accept or
reject any New Services proposal in its sole discretion and Supplier shall not
be obligated to perform any New Services to the extent the applicable proposal
is rejected. Unless the Parties otherwise agree, if Hercules accepts Supplier’s
proposal, Supplier will perform the New Services and be paid in accordance with
the proposal submitted by Supplier and the provisions of this Agreement. Upon
Hercules' acceptance of a Supplier proposal for New Services, the scope of the
Services will be expanded and this Agreement will be modified to include such
New Services. Notwithstanding any provision to the contrary, (i) Supplier shall
act reasonably and in good faith in formulating such pricing proposal, (ii)
Supplier shall use commercially reasonable efforts to identify potential means
of reducing the cost to Hercules, including utilizing Subcontractors as and to
the extent appropriate, (iii) such pricing proposal shall be no less favorable
to Hercules than the pricing and labor rates set forth herein for comparable
Services, and (iv) such pricing proposal shall take into account the existing
and future volume of business between Hercules and Supplier.
 

 
(b)
Use of Third Parties. Hercules may elect to solicit and receive bids from third
parties to perform any New Services. If Hercules elects to use third parties to
perform New Services, (i) such New Services shall not be deemed “Services” under
the provisions of this Agreement, and (ii) Supplier shall cooperate with such
third parties as provided in Section 4.6.

 

 
(c)
Services Evolution and Modification. The Parties anticipate that the Services
will evolve and be supplemented, modified, enhanced or replaced over time to
keep pace with technological advancements and improvements in the methods of
delivering Services and changes in the businesses of Hercules and the Eligible
Recipients. The Parties acknowledge and agree that these changes will modify the
Services and will not be deemed to result in New Services unless the changed
services meet the definition of New Services.

 

 
(d)
Authorized User and Eligible Recipient Requests. Supplier shall promptly inform
the Hercules Relationship Manager or his or her designee of requests for New
Services from Authorized Users or Eligible Recipients, and shall submit any
proposals for New Services to the Hercules Relationship Manager or his or her
designee. Supplier shall not agree to provide New Services to any Authorized
Users or Eligible Recipients without the prior written approval of the Hercules
Relationship Manager or his or her designee. If Supplier fails to comply
strictly with this Section 4.4(d), it shall receive no compensation for any
services rendered to any person or entity in violation of such provision.

 

 
(e)
Efforts to Reduce Costs and Charges. From time to time, Hercules may request
that the Parties work together to identify ways to achieve reductions in the
cost of service delivery and corresponding reductions in the Charges to be paid
by Hercules by modifying or reducing the nature or scope of the Services to be
performed by Supplier, the applicable Service Levels or other contract
requirements. If requested by Hercules, Supplier shall promptly prepare a
proposal at a level of detail sufficient to permit Hercules to make an informed
business decision identifying all viable means of achieving the desired
reductions without adversely impacting business objectives or requirements
identified by Hercules. In preparing such a proposal, Supplier shall give due
consideration to any means of achieving such reductions proposed by Hercules.
Supplier shall negotiate in good faith with Hercules about each requested
reduction in Charges and, without disclosing the actual cost of providing the
Services, shall identify for Hercules if and to what extent the cost of service
delivery may be reduced by implementing various changes in the contract
requirements, including the applicable Service Levels. Hercules shall not be
obligated to accept or implement any proposal; and Supplier shall not be
obligated to implement any change that affects the terms of this Agreement
unless and until such change is reflected in a written amendment to this
Agreement.

 
4.5
Billable Projects.

 

 
(a)
Procedures and Performance. Supplier shall perform Projects requested and
approved by Hercules as part of the Services. A “Project” is a discrete unit of
non-recurring work that is not an inherent, necessary or customary part of the
day-to-day Services, and is not required to be performed by Supplier to meet the
existing Service Levels (other than Service Levels related to Project
performance). A Project may consist of

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

or include work that would otherwise be treated as New Services. The Supplier
Personnel assigned to perform such Projects shall possess the training,
education, experience, competence and skill to perform such work. The Hercules
Relationship Manager or his or her designee shall request, define and set the
priority for such Projects.
 

 
(b)
Additional Work or Reprioritization. The Hercules Project Executive or his or
her designee may identify new or additional work activities to be performed by
Supplier Personnel (including work activities that would otherwise be treated as
a Project or New Services) or reprioritize or reset the schedule for existing
work activities to be performed by such Supplier Personnel. To the extent the
work activities requested by Hercules can be provided by Supplier using
personnel already assigned to Hercules without impacting the established
schedule for other tasks or the performance of the Services in accordance with
the Service Levels, there will be no additional charge to Hercules for such
work. If the work activities requested by Hercules cannot be provided by
Supplier using personnel then assigned to Hercules without impacting the Service
Levels, Hercules, in its sole discretion, may forego or delay any work
activities or temporarily or permanently adjust the work to be performed by
Supplier, the schedules associated therewith or the Service Levels to permit the
performance of such work using personnel already assigned to perform the
Services.

 
4.6
Right to In-Source or Use Third Parties; Cooperation.

 

 
(a)
Right of Use. Subject to Section 2.7 of Schedule J, this Agreement shall not be
construed as a requirements contract, and notwithstanding anything to the
contrary contained herein, shall not be interpreted to prevent Hercules or the
Eligible Recipients from obtaining from third parties (each, an “Hercules Third
Party Contractor”), or providing to themselves, any or all of the Services or
any other services. In addition, subject to Section 2.7 of Schedule J, nothing
in this Agreement shall be construed or interpreted as limiting Hercules' right
or ability during the Term to add or delete Eligible Recipients or to increase
or decrease its demand for Services. Nor shall anything in this Agreement be
construed or interpreted as limiting Hercules' right or ability during the Term
to change the requirements of Hercules or the Eligible Recipients with respect
to any Service, change Service volumes and/or, subject to Section 2.7 of
Schedule J, move parts of any Service in or out of scope. To the extent Hercules
or an Eligible Recipient obtains from a Hercules Third Party Contractor, or
provides to itself, any of the Services, the amount to be paid to Supplier by
Hercules shall be equitably adjusted downward in accordance with Schedule J and
in proportion to the portion of the Services that Supplier will no longer be
providing or performing. Similarly, to the extent Hercules adds or deletes
Eligible Recipients or increases or decreases its demand for Services, the
amount to be paid to Supplier by Hercules shall be adjusted in accordance with
Schedule J and the rates specified therein.

 

 
(b)
Supplier Cooperation.

 

 
(i)
Supplier shall fully cooperate with and work in good faith with Hercules, the
Eligible Recipients or Hercules Third Party Contractors as described in Schedule
E or requested by Hercules and at no additional charge to Hercules, except as
otherwise stated below in this Section 4.6(b). Such cooperation may include: (A)
timely providing access to any facilities being used to provide the Services, as
necessary for Hercules personnel or Hercules Third Party Contractors to perform
the work assigned to them (including to install and manage third party software
and equipment to provide services to Hercules or Eligible Recipients); (B)
timely providing reasonable electronic and physical access to the business
processes and associated Equipment, Software and/or Systems to the extent
necessary and appropriate for Hercules, the Eligible Recipients or Hercules
Third Party Contractors to perform the work assigned to them; (C) timely
providing written requirements, standards, policies or other documentation for
the business processes and associated Equipment, Software or Systems procured,
operated, supported or used by Supplier in connection with the Services; (D)
ensuring that there is no degradation in the provision of the Services caused by
the adjustments made by Supplier in transferring Services to a third party,
Hercules or an Eligible Recipient; (E) at Hercules' request, providing access to
Hercules Data to the Eligible Recipients and/or Hercules Third Party Contractors
in the same manner and to the same extent access to such data is provided to
Hercules, (F) timely providing cooperation and assistance in accordance with
Section 4.3 to facilitate the orderly transfer of terminated Services from
Supplier to Hercules, the Eligible Recipients and/or Hercules Third Party
Contractors or (G) any other cooperation or assistance reasonably necessary for
Hercules, the Eligible Recipients and/or Hercules Third Party

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Contractors to perform the work in question. Hercules personnel and Hercules
Third Party Contractors shall comply with Supplier’s reasonable security and
confidentiality requirements, and shall, to the extent performing work on
Software, Equipment or Systems for which Supplier has operational
responsibility, comply with Supplier’s reasonable standards, methodologies, and
procedures.
 

 
(ii)
If Supplier’s cooperation with Hercules or any Hercules Third Party Contractor
goes beyond the reasonable amount of cooperation specified in Schedule E and
causes Supplier to expend a materially greater level of effort, resources or
expense than it would otherwise have expended in providing the Services,
Hercules shall pay the applicable labor rate(s) for additional required
personnel (or apply the applicable FTE hours against the Project Pool described
in Schedule J) and reimburse Supplier for the additional Out-of-Pocket Expenses
reasonably incurred by Supplier and directly attributable to such additional
cooperation, provided that, (i) Supplier notifies Hercules of such additional
amounts and obtains Hercules' approval prior to incurring them; and (ii)
Supplier uses commercially reasonable efforts to minimize the amounts to be paid
or reimbursed by Hercules. Notwithstanding the foregoing, Hercules shall incur
no additional Charges or expenses if and to the extent such additional
cooperation can be reasonably provided by Supplier’s program management
personnel or other Supplier Personnel then assigned to the engagement for whom
Hercules is not obligated to pay an additional Charge. If such cooperation
cannot be provided by Supplier using such Supplier Personnel without impacting
Supplier’s ability to meet the Service Levels and/or its other obligations under
the Agreement, Supplier shall so advise Hercules and Hercules, in its sole
discretion, may forego or delay any work activities or temporarily or
permanently adjust the work to be performed by Supplier, the schedules
associated therewith or the Service Levels to permit the provision of such
cooperation using such personnel.

 

 
(c)
Notice by Supplier. Supplier shall immediately notify Hercules when it becomes
aware that an act or omission of a Hercules Third Party Contractor will cause,
or has caused, a problem or delay in providing the Services, and shall use
commercially reasonable efforts to work with Hercules, the Eligible Recipients
and the Hercules Third Party Contractor to prevent or circumvent such problem or
delay. Supplier shall cooperate with Hercules, the Eligible Recipients and
Hercules Third Party Contractors to resolve differences and conflicts arising
between the Services and other activities undertaken by Hercules, the Eligible
Recipients or Hercules Third Party Contractors. Subject to Section 10.2, any
notification provided by Supplier in accordance with this Section 4.6(c) shall
not excuse Supplier from the performance of any of its obligations under this
Agreement.

 
4.7
Companion Agreements

 

 
(a)
At Hercules' request, the terms of this Master Agreement shall be incorporated
by reference into individual Companion Agreements, which shall be executed by
---------HCL America, Inc. or an Affiliate of ---------HCL America, Inc. and
Hercules Incorporated or an Eligible Recipient. All Services shall be provided
by ---------HCL America, Inc. or the applicable Affiliate of ---------HCL
America, Inc. pursuant to this Master Agreement or an executed Companion
Agreement. Unless and to the extent an individual Companion Agreement expressly
provides otherwise, each Companion Agreement shall incorporate by reference the
terms and conditions of this Master Agreement and shall not be construed as
altering or superseding the rights and obligations of the Parties under this
Master Agreement. Unless and to the extent otherwise agreed, the form of the
Companion Agreement shall be as set forth in Exhibit 3.

 

 
(b)
Notwithstanding the foregoing, ---------HCL America, Inc. shall be responsible
for any failure by an Affiliate of ---------HCL America, Inc. to perform in
accordance with a Companion Agreement executed by such Affiliate or to comply
with such Affiliate’s duties or obligations under such Companion Agreement to
the same extent as if such failure to perform or comply was committed by
---------HCL America, Inc., including, subject to Section 18.3, any damages
incurred by Hercules or an Eligible Recipient as a result of any such failure to
perform or comply.

 

 
(c)
The Supplier Account Manager (and his or her designees(s)) shall remain
responsible for the administration of this Master Agreement and the individual
Companion Agreements on a day-to-day basis on behalf of Supplier (including
decisions, consents, notices, acceptances and approvals) and only the Supplier
Account Manager (and his or her designees(s)) shall be authorized to act on
behalf of Supplier or to amend, modify,

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

change, waive or discharge their rights and obligations under this Master
Agreement or such Companion Agreements.
 

 
(d)
The Hercules Relationship Manager (and his or her designees(s)) shall remain
responsible for the administration of this Master Agreement and the individual
Companion Agreements on a day-to-day basis on behalf of Hercules and the
Eligible Recipients (including decisions, consents, notices, acceptances and
approvals) and only the Hercules Relationship Manager (and his or her
designees(s)) shall be authorized to act on behalf of Hercules and the Eligible
Recipients or to amend, modify, change, waive or discharge their rights and
obligations under this Master Agreement or such Companion Agreements.

 
5
REQUIRED CONSENTS

 
5.1
Supplier Responsibility.

 
At no additional cost to Hercules other than as expressly described in this
Section 5, Supplier shall lead and undertake all administrative activities
necessary to obtain all Required Consents. At Supplier’s reasonable request,
Hercules will cooperate with Supplier in obtaining the Required Consents by
executing appropriate Hercules approved written communications and other
documents prepared or provided by Supplier. Hercules shall be responsible for
providing Hercules' letterhead, envelopes, postage and signatures to obtain such
Required Consents. With Hercules' approval, Supplier shall exercise for the
benefit of Hercules and the Eligible Recipients any rights Supplier has to
utilize or transfer license rights or other applicable rights under Supplier’s
existing third party licenses, leases or contracts, and the Parties shall
cooperate in minimizing or eliminating any costs associated therewith.
 
5.2
Financial Responsibility.

 
Supplier shall pay thirty percent (30%) of all transfer, re-licensing or
termination fees or expenses associated with obtaining any Required Consents or
terminating any licenses or agreements as to which Supplier is unable to obtain
such Required Consents. Hercules shall pay the remaining seventy percent (70%)
of such transfer, re-licensing or termination fees or expenses.
 
5.3
Contingent Arrangements.

 
If, despite using all commercially reasonable efforts, Supplier is unable to
obtain a Required Consent with respect to Hercules licensed Third Party
Software, Supplier shall, at Hercules' option and with Hercules' consent, (i)
replace the Hercules license for such Third Party Software with a Supplier
license; (ii) replace such Third Party Software with other Software offering
equivalent features and functionality, or (iii) secure the right to manage the
Hercules licensed Third Party Software on behalf of Hercules. If, despite using
all commercially reasonable efforts, Supplier is unable to obtain a Required
Consent with respect to any other Hercules Third Party Contract, then, unless
and until such Required Consent is obtained, Supplier shall manage such Third
Party Contract on Hercules' behalf and perform all obligations and enforce all
rights under such Third Party Contract as if Supplier were a party to the
agreement in Hercules' place. If, despite using all commercially reasonable
efforts, management of such Third Party Contract is not legally or contractually
possible or Supplier is unable to obtain any other Required Consent, Supplier
shall use all commercially reasonable efforts to determine and adopt, subject to
Hercules' prior approval, such alternative approaches as are necessary and
sufficient to provide the Services without such Required Consent. If such
alternative approaches are required for a period longer than ninety (90) days
following the Commencement Date, the Parties shall equitably adjust the terms
and reduce the prices specified in this Agreement to reflect any additional
costs being incurred by Hercules and any Services not being received by Hercules
and the Eligible Recipients. Except as otherwise expressly provided herein, the
failure to obtain any Required Consent shall not relieve Supplier of its
obligations under this Agreement and Supplier shall not be entitled to any
additional compensation or reimbursement amounts in connection with obtaining or
failing to obtain any Required Consent or implementing any alternative approach.
 
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

6
FACILITIES, SOFTWARE, EQUIPMENT, CONTRACTS AND ASSETS ASSOCIATED WITH THE
PROVISION OF SERVICES

 
6.1
Service Facilities.

 

 
(a)
Service Facilities. Supplier and its Affiliates and Subcontractors shall provide
the Services at or from (i) the Hercules Facilities described on Schedule O.1,
(ii) the Supplier Facilities described on Schedule O.2, each of which shall be
approved in advance by Hercules, or (iii) any other service location approved by
Supplier and Hercules. Supplier shall obtain Hercules' prior approval for any
proposed relocation by Supplier, its Affiliates or Subcontractors of the
provision of a Service to a new or different Supplier Facility. Hercules
acknowledges and has approved the Supplier Facilities set forth on Schedule O.2
as of the Effective Date for the provision of the Services and scope thereof
described therein. Supplier shall be financially responsible for all additional
costs, taxes or expenses related to or resulting from any Supplier-initiated
relocation to a new or different Supplier Facility, including any costs or
expenses incurred or experienced by Hercules or any Eligible Recipient as a
result of such relocation.

 

 
(b)
Supplier’s Responsibilities. Except as provided in Sections 6.1(a), 6.2(a) and
(b) and Section 6.4(e), Supplier shall be responsible for providing all
furniture, fixtures, Equipment, space and other facilities required to perform
the Services and all upgrades, improvements, replacements and additions to such
furniture, fixtures, Equipment, space and facilities. Without limiting the
foregoing, Supplier shall provide (i) all maintenance, site management, site
administration and similar services for the Supplier Facilities, (ii)
uninterrupted power supply services for the Supplier Facilities. Supplier shall
provide the foregoing in strict compliance with Hercules' then-current security
policies, architecture requirements, standards, rules and procedures, unless and
to the extent deviations are approved in advance by Hercules.

 
6.2
Hercules Facilities.

 

 
(a)
Hercules Facilities. Hercules shall provide Supplier with the use of and access
to the Hercules Facilities (or equivalent space) described in Schedule O.1 for
the periods specified therein solely as necessary for Supplier to perform its
obligations under this Agreement.  All Hercules owned or leased assets provided
for the use of Supplier under this Agreement shall remain in Hercules Facilities
unless Hercules otherwise agrees. In addition, all improvements or modifications
to Hercules Facilities requested by Supplier shall be (i) subject to review and
approval in advance by Hercules, (ii) in strict compliance with Hercules'
then-current policies, standards, rules and procedures, and (iii) performed by
and through Hercules at Supplier’s expense. Supplier acknowledges and agrees
that the facilities to be provided by Hercules are sufficient for performing the
Services and for satisfying Supplier’s responsibilities under this Agreement.
THE HERCULES FACILITIES ARE PROVIDED BY HERCULES TO SUPPLIER ON AN AS-IS,
WHERE-IS BASIS. HERCULES EXPRESSLY DISCLAIMS ANY WARRANTIES, EXPRESS OR IMPLIED,
AS TO THE HERCULES FACILITIES, OR THEIR CONDITION OR SUITABILITY FOR USE BY
SUPPLIER.

 

 
(b)
Furniture, Fixtures and Equipment. At the Hercules Facilities described in
Schedule O.1, Hercules shall provide office space and office furniture for the
number of Supplier Personnel and for such periods specified in Schedule O.1. The
office space and office furniture provided by Hercules for the use of Supplier
Personnel will be generally comparable to the office space and office furniture
provided to (i) the Hercules Personnel prior to the Commencement Date; or (ii)
the then-standard office space and office furniture provided to similarly
situated Hercules employees. Supplier Personnel using the office facilities
provided by Hercules will be accorded reasonable access to the communications
wiring in such facilities (including fiber, copper and wall jacks, subject to
Section 6.2(c) and the use of certain shared office equipment and services, such
as photocopiers, local and long distance telephone service for Hercules-related
calls, telephone handsets, mail service, office support service (e.g.,
janitorial), heat, light, and air conditioning; provided that such access and
usage shall be solely for and in connection with the provision of Services by
such Supplier Personnel, and provided further that Supplier shall reimburse
Hercules for the additional incremental costs incurred by Hercules or the
Eligible Recipients if and to the extent Supplier’s technology solution, service
delivery model and/or inefficiency cause its usage or consumption of such
resources to exceed historical levels. Supplier shall be financially responsible
for providing all other office space, office furniture, fixtures

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

or office related equipment or services needed by Supplier or Supplier Personnel
assigned to Hercules Facilities, and for all upgrades, replacements and
additions to such office furniture, fixtures or equipment; provided that such
office furniture, fixtures and equipment must be approved in advance by Hercules
and meet Hercules' then-current standards, and provided further that Supplier
shall use commercially reasonable efforts to purchase and use surplus Hercules
furniture, fixtures and equipment to the extent available.
 

 
(c)
Supplier’s Responsibilities Regarding Hercules' Network.

 

 
(i)
To the extent Supplier Personnel working on an ongoing basis at a Hercules
Facility are, with Hercules' approval, connected directly to the network(s) of
Hercules or an Eligible Recipient, the Equipment (and all Software installed
thereon) used by such personnel shall be (i) subject to Section 6.4(e), provided
to the applicable Supplier Personnel by Hercules at Hercules' expense, (ii)
maintained and supported by or through Hercules (including by Supplier as and to
the extent provided in Schedule E), at Hercules' expense, and (iii) shall be and
remain in strict compliance with Hercules' then-current security policies,
architectures, requirements, standards, rules and procedures, unless and to the
extent deviations are approved in advance by Hercules. Hercules shall load the
Software image on such Equipment and Supplier shall not install or permit the
installation of any other software on such Equipment without Hercules' prior
approval.

 

 
(ii)
To the extent Supplier Personnel working on an ongoing basis from a Supplier
Facility are, with Hercules' approval, connected directly to the network(s) of
Hercules or an Eligible Recipient, the Equipment (and all Software installed
thereon) used by such personnel shall be (i) provided to the applicable Supplier
Personnel by Supplier at Supplier's expense , (ii) maintained and supported by
or through Supplier, at Supplier's expense, and (iii) shall be and remain in
strict compliance with Hercules’ then-current security policies, architectures,
requirements, standards, rules and procedures, unless and to the extent
deviations are approved in advance by Hercules.

 

 
(d)
Security Breaches. Supplier shall promptly investigate any security breach of
Hercules' networks or Systems associated with Supplier Personnel or the
performance of the Services. Supplier shall notify Hercules and permit Hercules
to participate in the audit or investigation of any such security breach.
Supplier shall promptly (i) report the findings of any such audit or
investigation to Hercules, (ii) provide Hercules with a copy of any written
report prepared in connection therewith, and (iii) to the extent in Supplier’s
areas of responsibility and control, prepare and (following Hercules approval)
implement a remediation plan to remediate the effects of the security breach and
prevent its recurrence.

 

 
(e)
Hercules Rules and Compliance. In performing the Services and using the Hercules
Facilities, Supplier shall observe and comply with all Hercules policies, rules,
and regulations (including those governing business practices, smoking,
harassment, weapons, safety, security, drugs and alcohol) applicable to Hercules
Facilities or the provision of the Services which have been communicated to
Supplier or Supplier Personnel in advance by such means as are generally used by
Hercules to disseminate such information to its employees or contractors,
including those set forth on Schedules T.1 and T.3 and those applicable to
specific Hercules Sites (collectively, “Hercules Rules”). The Parties
acknowledge and agree that, as of the Commencement Date, Supplier is fully
informed as to the Hercules Rules. Supplier shall be responsible for the
promulgation and distribution of Hercules Rules to Supplier Personnel as and to
the extent necessary and appropriate. In addition, Supplier and Supplier
Personnel shall be responsible for familiarizing themselves with the premises
and operations at each Hercules Site or Hercules Facility at, to or from which
Services are rendered and the Hercules Rules applicable to each such Site or
Facility. Additions or modifications to the Hercules Rules may be (i)
communicated orally by Hercules or an Eligible Recipient directly to Supplier
and Supplier Personnel, (ii) disclosed to Supplier and Supplier Personnel in
writing, (iii) conspicuously posted at a Hercules Facility, (iv) electronically
posted, or (v) communicated to Supplier or Supplier Personnel by means generally
used by Hercules to disseminate such information to its employees or
contractors. Supplier and Supplier Personnel shall observe and comply with such
additional or modified Hercules Rules.

 

 
(f)
Physical Security at Hercules Facilities. Hercules is responsible for the
physical security of the Hercules Facilities; provided, that Supplier shall be
responsible for the safety and physical access and control of the areas that
Supplier is using in performing the Services and Supplier shall not permit any
person to have access to, or control of, any such area unless such access or
control is permitted in accordance with control

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

procedures approved by Hercules or any higher standard agreed to by Hercules and
Supplier. Supplier shall be solely responsible for compliance by Supplier
Personnel with such control procedures, including obtaining advance approval to
the extent required.
 

 
(g)
Use of Hercules Facilities.

 

 
(i)
Unless Supplier obtains Hercules' prior written agreement, which Hercules may
withhold in its sole discretion, Supplier shall use the Hercules Facilities, and
the Equipment and Software located therein, only to provide the Services to
Hercules and the Eligible Recipients.

 

 
(ii)
Hercules reserves the right to relocate any Hercules Facility from which the
Services are then being provided by Supplier to another geographic location;
provided that, in such event, Hercules will provide Supplier with comparable
office space in the new geographic location. In such event, Hercules shall pay
the applicable labor rate(s) for additional personnel reasonably required by
Supplier and for the incremental Out-of-Pocket Expenses reasonably incurred by
Supplier in physically relocating to such new geographic location; provided that
such relocation is not expressly contemplated in this Agreement, and that
Supplier notifies Hercules of such additional required personnel and incremental
Out-of-Pocket Expenses, obtains Hercules' approval prior to using such personnel
or incurring such expenses, and uses commercially reasonable efforts to minimize
such personnel and expenses.

 

 
(iii)
Hercules also reserves the right to direct Supplier to cease using all or part
of the space in any Hercules Facility from which the Services are then being
provided by Supplier and to thereafter use such space for its own purposes. In
such event, Hercules shall reimburse Supplier for any reasonable incremental
Out-of-Pocket Expenses incurred by Supplier in leasing substitute space and
physically relocating to such space; provided that such relocation is not
expressly contemplated in this Agreement and that Supplier notifies Hercules of
such incremental Out-of-Pocket Expenses, obtains Hercules' approval prior to
incurring such expenses; and uses commercially reasonable efforts to minimize
such expenses.

 

 
(h)
Conditions for Return. When the Hercules Facilities are no longer to be used by
Supplier as contemplated by Section 6.2 or are otherwise no longer required for
performance of the Services, Supplier shall notify Hercules as soon as
practicable and shall vacate and return such Hercules Facilities (including any
improvements to such facilities made by or at the request of Supplier) to
Hercules in substantially the same condition as when such facilities were first
provided to Supplier, subject to reasonable wear and tear.

 

 
(i)
No Violation of Laws. Supplier shall (i) treat, use and maintain the Hercules
Facilities in a reasonable manner, and (ii) ensure that neither Supplier nor any
of its Subcontractors commits, and use all reasonable efforts to ensure that no
business visitor or invitee commits, any act in violation of any Laws in such
Supplier occupied Hercules Facility or any act in violation of Hercules'
insurance policies or in breach of Hercules' obligations under the applicable
real estate leases in such Supplier occupied Hercules Facilities (in each case,
to the extent Supplier has received notice of such insurance policies or real
estate leases or should reasonably be expected to know of such obligations or
limitations).

 
6.3
Supplier Facilities.

 
During the Term, Supplier shall provide to Hercules, at no charge and upon
reasonable advance notice, (i) reasonable access to and use of the Supplier
Facilities from which the Services are being performed, and (ii) access to
reasonable work/conference space at such Supplier Facilities for the conduct of
Hercules' business relating to the Services. In addition, at Hercules' request,
Supplier shall provide reasonable access to and use of such Supplier Facilities
by Hercules, the Eligible Recipients or Hercules Third Party Contractors as and
to the extent provided in Section 4.6.
 
6.4
Software, Equipment and Third Party Contracts.

 

 
(a)
Financial Responsibility. Supplier shall be responsible for any third party fees
or expenses on or after the Commencement Date (or, if later, the date on which
Supplier assumes responsibility for the Services in

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

question in accordance with the Transition Plan) associated with Software,
Equipment, Equipment leases and Third Party Contracts for which Supplier is
financially responsible under Schedule E or J.1. Hercules shall be responsible
for third party fees or expenses incurred on or after the Commencement Date (or,
if later, the date on which Supplier assumes responsibility for the Services in
question in accordance with the Transition Plan) associated with Software,
Equipment, Equipment leases and Third Party Contracts for which Hercules is
financially responsible under Schedule E or J.1. Unless otherwise expressly
provided, each Party also shall be responsible for any third party fees or
expenses on or after the Commencement Date (or, if later, the date on which
Supplier assumes responsibility for the Services in question in accordance with
the Transition Plan) associated with new, substitute or replacement Software,
Equipment, Equipment leases or Third Party Contracts (including Upgrades,
enhancements, new versions or new releases of such Software or Equipment) for
which such Party is financially responsible under Schedule E or J.1.
 

 
(b)
Operational Responsibility. With respect to Software, Equipment, Equipment
leases and related Third Party Contracts for which Supplier is operationally
responsible under Schedule E or J.1, Supplier shall be responsible for (i) the
evaluation, procurement, testing, installation, rollout, use, support,
management, administration, operation and maintenance of such Software,
Equipment, Equipment leases and Third Party Contracts, as and to the extent
provided in Schedule E (including the “Vendor Management” Section of Schedule
E.1); (ii) the evaluation, procurement, testing, installation, rollout, use,
support, management, administration, operation and maintenance of new,
substitute or replacement Software, Equipment, Equipment leases and Third Party
Contracts (including Upgrades, enhancements, new versions or new releases of
such Software), as and to the extent provided in Schedule E (including the
“Vendor Management” Section of Schedule E.1; (iii) the performance,
availability, reliability, compatibility and interoperability of such Software,
Equipment and Third Party Contracts, each in accordance with this Agreement,
including the Service Levels and Change Control Procedures; (iv) compliance with
and performance of all operational, administrative and contractual obligations
specified in the applicable Software licenses, Equipment leases and Third Party
Contracts; (v) the administration and exercise as appropriate of all rights
available under such licenses, leases and contracts; and (vi) the payment of any
fees, penalties, charges, interest or other expenses due and owing under or with
respect to such licenses, leases and contracts that are incurred, caused by or
result from Supplier’s failure to comply with or perform its obligations under
this Section 6.4(b) (except to the extent that such failure directly results
from a breach by Hercules of its obligations under this Agreement).

 

 
(c)
Rights Upon Expiration/Termination. With respect to all Third Party Software
licenses, Equipment leases and Third Party Contracts for which Supplier is
financially responsible under Schedule E or J.1, Supplier shall use all
commercially reasonable efforts to (i) obtain for Hercules, the Eligible
Recipients and/or their designee(s) the license, sublicense, assignment and
other rights specified in Sections 4.3(b) and 14.6, (ii) ensure that the
granting of such license, sublicense, assignment and other rights is not subject
to subsequent third party approval or the payment by Hercules, the Eligible
Recipients or their designee(s) of license, assignment or transfer fees, (iii)
ensure that the terms, conditions and prices applicable to Hercules, the
Eligible Recipients and/or their designee(s) following expiration or termination
are no less favorable than those otherwise applicable to Supplier, and at least
sufficient for the continuation of the activities comprising the Services, and
(iv) ensure that neither the expiration/termination of this Agreement nor the
assignment of the license, lease or contract will trigger less favorable terms,
conditions or pricing. If Supplier is unable to obtain any such rights and
assurances, it shall notify Hercules in advance and shall not use such Third
Party Software license, Equipment lease or Third Party Contract without
Hercules' approval (and absent such approval, Supplier’s use of any such Third
Party Software license, Equipment lease or Third Party Contract shall obligate
Supplier to obtain or arrange, at no additional cost to Hercules, for such
license, sublicense, assignment or other right for Hercules, the Eligible
Recipients and their designee(s) upon expiration or termination). If Hercules
consents to Supplier’s use of specific Third Party Software licenses, Equipment
leases or Third Party Contracts under these circumstances, such consent shall be
deemed to be conditioned on Supplier’s commitment to use all commercially
reasonable efforts to cause such third party to agree at expiration or
termination of this Agreement or the completion of Termination Assistance
Services to permit Hercules, the Eligible Recipients and/or their designee(s) to
assume prospectively the license, lease or contract in question or to enter into
a new license, lease or contract with Hercules, the Eligible Recipients and/or
their designee(s) on substantially the same terms and conditions, including
price. If Hercules consents to Supplier’s use of specific Third Party Software
licenses, Equipment leases or Third Party Contracts under

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

these circumstances, such Third Party Software licenses, Equipment leases or
Third Party Contracts shall be added to Schedule U.
 

 
(d)
Evaluation of Third Party Software, Equipment. In addition to its obligations
under Section 6.4(a) and (b) and in order to facilitate Hercules' control of
architecture, standards and plans pursuant to Section 9.5, Supplier shall use
all commercially reasonable efforts to evaluate any Third Party Software and
Equipment selected by or for Hercules or an Eligible Recipient to determine
whether such Software and Equipment will adversely affect Hercules' environment,
Hercules' ability to interface with and use the Software, Equipment and Systems
and/or Supplier’s ability to provide the Services. Supplier shall complete and
report the results of such evaluation to Hercules within fifteen (15) days of
its receipt of Hercules' request; provided, that Supplier shall use all
commercially reasonable efforts to respond more quickly in the case of a
pressing business need or an emergency situation.

 

 
(e)
Hercules Provided Equipment. Hercules shall provide Supplier with the Hercules
owned and leased Equipment identified on Schedule O.3 (collectively, the
“Hercules Provided Equipment”) for the periods specified in such Schedule for
use by Supplier and Supplier Personnel in performing the Services. Upon the
expiration of the period specified in Schedule O.3 for each item of Hercules
Provided Equipment (or when such Hercules Provided Equipment is no longer
required by Supplier for the performance of the Services), Supplier shall
promptly return such Hercules Provided Equipment in accordance with Section
6.4(f). THE HERCULES PROVIDED EQUIPMENT IS PROVIDED BY HERCULES TO SUPPLIER ON
AN AS-IS, WHERE-IS BASIS. HERCULES EXPRESSLY DISCLAIMS ANY WARRANTIES, EXPRESS
OR IMPLIED, AS TO THE HERCULES PROVIDED EQUIPMENT, OR ITS CONDITION OR
SUITABILITY FOR USE BY SUPPLIER TO PROVIDE THE SERVICES, INCLUDING WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY, OR FITNESS FOR A PARTICULAR PURPOSE.

 

 
(f)
Notice of Decommissioning. Supplier agrees to notify Hercules promptly if and to
the extent any Hercules or Eligible Recipient owned Equipment or Hercules or
Eligible Recipient leased Equipment will no longer be used to provide the
Services. The notification will include the identification of the Equipment, and
the date it will no longer be needed by Supplier, along with the reason for
decommissioning. Upon receipt of any such notice, Hercules may (or may cause the
applicable Eligible Recipient to), in its sole discretion, terminate the
Equipment lease for such leased Equipment as of the date specified in such
notice and sell or otherwise dispose of or redeploy such Hercules or Eligible
Recipient owned Equipment that is the subject of such a notice as of the date
specified in such notice. Upon Supplier ceasing to use any Equipment (or, in the
case of leased Equipment, upon the last day Hercules or Eligible Recipient is
obligated to make such leased Equipment available to Supplier, if earlier),
Supplier shall return the same to Hercules, the Eligible Recipients and/or their
designee(s) in condition at least as good as the condition thereof on the
Commencement Date, ordinary wear and tear excepted. Supplier shall deliver such
Equipment to the location designated by Hercules, the Eligible Recipients and/or
their designee(s) and Hercules shall be responsible for any Out-of-Pocket
Expenses reasonably incurred by Supplier in transporting such Equipment to such
location.

 

 
(g)
Surplus Equipment. Supplier shall manage the disposal of any surplus Equipment
owned by Hercules and shall use commercially reasonable efforts to optimize the
Net Disposal Value of such surplus Equipment for the benefit of Hercules. The
“Net Disposal Value” shall mean the (i) amount received from the disposal of
Hercules owned Equipment, less (ii) the Out-of-Pocket Expenses reasonably
incurred by Supplier in connection with such disposal. The Net Disposal Value of
any surplus Equipment disposed of pursuant to this provision shall be credited
to Hercules if (i) is greater than (ii) or charged to Hercules if (ii) is
greater than (i) on the invoice immediately following the date of such
disposal.. Supplier shall obtain Hercules’ consent to dispose of any
Hercules-owned Equipment before disposing of such Equipment. Supplier shall
maintain reasonable documentation regarding the disposition of such surplus
Equipment, including the costs of and revenues from disposal, and shall make
such documentation available to Hercules upon Hercules’ request.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

6.5
Reserved.

 
6.6
Managed Third Parties.

 
(a)           Fully Managed Third Parties. With respect to Managed Third Parties
designated on Schedule D.2 as “Fully Managed Third Parties” and any substitute
or replacement therefor (each a “Fully Managed Third Party”), Supplier shall
ensure that such Fully Managed Third Parties perform in accordance with this
Agreement, including Service Levels, and comply with all applicable duties and
obligations imposed on Supplier under this Agreement. Unless otherwise specified
in Schedule D.2 or agreed in writing by the Parties, the performance of such
Fully Managed Third Parties shall be included in determining Supplier’s
compliance with applicable Service Levels in Schedule G and Supplier shall be
responsible for any Service Level Credits incurred as a result of any failure by
such Fully Managed Third Parties or their personnel to perform in accordance
with such Service Levels. Supplier shall manage each such Fully Managed Third
Party and administer each such Third Party Contract as described in Section
6.6(b)(i)-(x) below. Upon the expiration or termination for cause or convenience
of a Fully Managed Third Party contract, Supplier shall be responsible for the
continued performance of the services in accordance with this Agreement and
shall either provide such services itself or enter into a contract for such
services with a replacement Fully Managed Third Party.
 
(b)          General Managed Third Parties. With respect to Managed Third
Parties identified on Schedule D.2 as “General Managed Third Parties,” and any
substitute or replacement therefor (each a “General Managed Third Party”),
Supplier shall perform the following activities with respect to the management
and administration of Third Party Contracts between Hercules (and/or the
Eligible Recipients) and such General Managed Third Parties, except as modified
in Schedule D.2:
 
(i)manage the Managed Third Parties, including monitoring operational day-to-day
service delivery, monitoring performance, escalating problems for resolution,
and maintaining technical support relationships;
 

 
(ii)
as requested by Hercules, work with Hercules to manage new and existing
contractual relationships between Hercules and Managed Third Parties as needed
to provide the Services;

 

 
(iii)
oversee Managed Third Party delivery of services and compliance with the Service
Levels and the performance standards contained in Hercules’ agreement with the
Managed Third Party;

 

 
(iv)
notify Hercules and the Managed Third Party of each Managed Third Party failure
to perform in accordance with the Service Levels contained in Schedule G or the
performance standards or other terms and conditions contained in Hercules’
agreement with the Managed Third Party;

 

 
(v)
escalate Managed Third Party performance failures to Managed Third Party
management as necessary to achieve timely resolution;

 

 
(vi)
monitor and manage the Managed Third Party’s efforts to remedy a failure of
performance;

 

 
(vii)
communicate to Hercules the status of the Managed Third Party’s efforts to
remedy a failure of performance;

 

 
(viii)
recommend retention, replacement, modification, or termination of the Managed
Third Party based on the performance or cost benefits to Hercules as tracked by
Supplier; and

 

 
(ix)
participate and assist in the re-sourcing (e.g., extension, renegotiation or
replacement) of such Managed Third Parties as and to the extent described in
Schedule D.2.

 
(c)          Financial Responsibility. Unless otherwise specified in Schedule
D.2 or Schedule J.1 or agreed in writing by the Parties, the invoiced charges of
Managed Third Parties shall be treated as a Pass-Through Expense.
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

6.7
Notice of Defaults.

 
Hercules and Supplier shall promptly inform the other Party in writing of any
breach of, or misuse or fraud in connection with, any Third Party Contract,
Equipment lease or Third Party Software license used in connection with the
Services of which it becomes aware and shall cooperate with the other Party to
prevent or stay any such breach, misuse or fraud.
 
7
SERVICE LEVELS



7.1
General.

 
General Performance Standards. Beginning on the Commencement Date (or, if later,
the date on which Supplier assumes responsibility for the Services in question
in accordance with the Transition Plan), Supplier shall perform each Service at
levels of accuracy, quality, completeness, timeliness, responsiveness and
resource efficiency that are at least equal to those received by Hercules or the
Eligible Recipients prior to such date. In addition, Supplier shall perform the
Services at levels of accuracy, quality, completeness, timeliness,
responsiveness, resource efficiency and productivity that are equal to or higher
than the accepted industry standards of leading providers of ITO services.
 

 
(a)
Service Level Performance Standards. Beginning on the Commencement Date (or, if
later, the date on which Supplier assumes responsibility for the Services in
question in accordance with the Transition Plan) Supplier shall perform the
Services so as to meet or exceed the Service Levels set forth in Schedule G. To
the extent the Parties have established a Service Level for a specific Service,
the obligations described in Section 7.1(a) shall not be construed to alter,
expand or supersede such Service Level.

 

 
(b)
Multiple Service Levels. If more than one Service Level applies to any
particular obligation of Supplier, Supplier shall perform in accordance with the
most stringent of such Service Levels.

 

 
(c)
Responsibility. Supplier shall be responsible for meeting or exceeding the
applicable Service Levels even where doing so is dependent on the provision of
Services by (i) Subcontractors or (ii) Managed Third Parties, to the extent
provided in Schedule D.2 or E.

 
7.2
Service Level Credits; Deliverable Credits.

 

 
(a)
Service Level Credits. Supplier recognizes that Hercules is paying Supplier to
deliver certain Services at specified Service Levels. If Supplier fails to meet
such Service Levels, then, in addition to other remedies available to Hercules,
Supplier shall pay or credit to Hercules the performance credits specified in
Schedule G (“Service Level Credits”) in recognition of the diminished value of
the Services resulting from Supplier’s failure to meet the agreed upon level of
performance, and not as a penalty. Under no circumstances shall the imposition
of Service Level Credits be construed as Hercules' sole or exclusive remedy for
any failure to meet the Service Levels. However, if Hercules recovers monetary
damages from Supplier as a result of Supplier’s failure to meet a Service Level,
Supplier shall be entitled to set-off against such damages any Service Level
Credits paid for the failure giving rise to such recovery. Service Level Credits
are not counted toward and are not subject to the overall cap on Supplier’s
liability. For avoidance of doubt, unless otherwise specified in Schedule G,
Supplier’s performance under the Master Agreement and all Companion Agreements
shall be measured and reported in the aggregate for purposes of determining
Supplier’s compliance with applicable Service Levels and calculating and
assessing any resulting Service Level Credits.

 

 
(b)
Deliverable Credits. Supplier recognizes that Hercules is paying Supplier to
provide certain Critical Deliverables by the time and in the manner agreed by
the Parties. If Supplier fails to meet its obligations with respect to such
Critical Deliverables, then, in addition to other remedies available to
Hercules, Supplier shall pay or credit to Hercules the Deliverable Credits
specified in Schedules G, H and/or H.1 or established by Hercules as part of the
project approval process on a case by case basis in recognition of the
diminished value of the Services resulting from Supplier’s failure to meet the
agreed upon level of performance, and not as a penalty. If Hercules recovers
monetary damages from Supplier as a result of Supplier’s failure to meet its
obligations with respect to one (1) or more Critical Deliverables, Supplier
shall be entitled to set-off against such damages any Deliverable Credits paid
for the failure(s) giving rise to such recovery.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Deliverable Credits are not counted toward and are not subject to the overall
cap on Supplier’s liability and are in addition to Service Level Credits.
 
7.3
Problem Analysis.

 
If Supplier fails to provide Services in accordance with the Service Levels
and/or the terms of this Agreement, Supplier shall (after restoring service or
otherwise resolving any immediate problem) (i) promptly investigate and report
on the causes of the problem; (ii) provide a Root Cause Analysis of such failure
as soon as practicable after such failure or at Hercules' request (iii) correct
the problem as soon as practicable (regardless of cause or fault) or coordinate
the correction of the problem if Supplier does not have responsibility for the
cause of the problem; (iv) advise Hercules of the status of remedial efforts
being undertaken with respect to such problem; (v) demonstrate to Hercules'
reasonable satisfaction that the causes of such problem have been or will be
corrected on a permanent basis; and (vi) take all commercially reasonable action
to prevent any recurrence of such problem. Supplier shall use all commercially
reasonable efforts to complete the Root Cause Analysis within fifteen (15) days
of a failure; provided that, if it is not capable of being completed within
fifteen (15) days using reasonable diligence, Supplier shall complete such Root
Cause Analysis as quickly as possible and shall notify Hercules prior to the end
of the initial fifteen (15) day period as to the status of the Root Cause
Analysis and the estimated completion date.
 
7.4
Continuous Improvement Reviews.

 

 
(a)
Improvement of Service Quality. Supplier acknowledges that the quality of the
Services provided in certain Service areas can be improved during the Term and
agrees that the Service Levels in such Service areas can be enhanced
periodically in recognition of the anticipated improvement in service quality.
Supplier will use commercially reasonable efforts to improve the quality of the
Services provided in such areas to meet or exceed the enhanced Service Levels
and shall do so at no additional charge to Hercules.

 

 
(b)
Increase of Service Levels. In addition to the foregoing, Hercules and Supplier
shall periodically review the Service Levels and the performance data collected
and reported by Supplier in accordance with Schedule G, and relevant industry
data and trends on an annual basis (or more frequently if requested by
Hercules). Supplier shall give Hercules any assistance it reasonably requires to
review and verify such data. As part of such review process, the Parties shall,
at no additional cost to Hercules, improve the Service Levels as and to the
extent provided in Schedule G. In addition, subject to Section 4.4 and Schedule
G, the Parties shall agree, to the extent reasonable and appropriate, to (i)
improve the Service Levels to reflect improved performance capabilities
associated with advances in the proven processes, technologies and methods
available to perform the Services; (ii) add new Service Levels to permit further
measurement or monitoring of the accuracy, quality, completeness, timeliness,
responsiveness, cost-effectiveness, or productivity of the Services; (iii)
modify or increase the Service Levels to reflect changes in the processes,
architecture, standards, strategies, needs or objectives defined by Hercules;
and (iv) modify or increase the Service Levels to reflect agreed upon changes in
the manner in which the Services are performed by Supplier.

 
7.5
Measurement and Monitoring.

 
On or before the Commencement Date or as otherwise provided in Schedule G,
Supplier shall implement measurement and monitoring tools and metrics as well as
standard reporting procedures, all acceptable to Hercules, to measure and report
Supplier’s performance of the Services at a level of detail sufficient, as
determined by Hercules, to verify Supplier’s compliance with the applicable
Service Levels. As of the Effective Date, it is the understanding and
expectation of the Parties that Supplier will use the measurement and monitoring
tools used by Hercules as of such date and that, in addition to such tools,
Supplier will provide, implement and use a tool known as "My Dashboard."
Hercules or its designee shall have the right to audit all such measurement and
reporting tools, performance metrics and reporting procedures. Supplier shall
provide Hercules with on-line access to up-to-date problem management data and
other data regarding the status of service problems, service requests and user
inquiries. Supplier also shall provide Hercules with access to the data used by
Supplier to calculate its performance against the Service Levels and the
measurement and monitoring tools and procedures utilized by Supplier to generate
such data for purposes of audit and verification. Hercules shall not be required
to pay any amount in addition to the Charges for such measurement and monitoring
tools or the resource utilization associated with their use.
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

7.6
Satisfaction Surveys.

 

 
(a)
General. At specified intervals, Supplier and/or independent third parties
engaged by Supplier shall conduct the satisfaction surveys described in Schedule
Q in accordance with the survey protocols and procedures specified therein. To
the extent Supplier engages an independent third party to perform all or any
part of any satisfaction survey, such third party shall be approved in advance
by Hercules. Supplier shall be responsible for the expenses of all such surveys
conducted pursuant to this Section 7.6(a) and Schedule Q.  

 

 
(b)
Hercules Conducted Surveys. In addition to the satisfaction surveys to be
conducted pursuant to Section 7.6(a), Hercules may survey satisfaction with
Supplier’s performance in connection with and as part of broader satisfaction
surveys periodically conducted by Hercules and/or independent third parties
engaged by Hercules. At Hercules' request, Supplier shall cooperate and assist
Hercules with the formulation of the survey questions, protocols and procedures
and the execution and review of such surveys. At Hercules' request, Supplier
shall provide data to Hercules or such third party to enable such surveys.

 

 
(c)
Survey Follow-up. If the results of any satisfaction survey conducted pursuant
to Section 7.6(a) or (b) indicate that the level of satisfaction with Supplier’s
performance is less than the target level specified by Hercules in Schedule Q,
Supplier shall promptly: (i) analyze and report on the root cause of such
dissatisfaction; (ii) develop an action plan to address and improve the level of
satisfaction; (iii) present such plan to Hercules for its review, comment and
approval; and (iv) take action in accordance with the approved plan and as
necessary to improve the level of satisfaction. Hercules and Supplier shall
establish a schedule for completion of a root cause analysis and the preparation
and approval of the action plan which shall be reasonable and consistent with
the severity and materiality of the problem; provided, that the time for
completion of such tasks shall not exceed thirty (30) days from the date such
user survey results are finalized and reported. Supplier’s action plan developed
hereunder shall specify the specific measures to be taken by Supplier and the
dates by which each such action shall be completed. Following completion of the
measures described in such action plan, Supplier shall conduct follow-up surveys
with the affected Hercules management and/or Authorized Users to confirm that
the cause of any dissatisfaction has been addressed and that the level of
satisfaction has improved. The Parties recognize that Supplier’s failure to take
the actions set forth in such action plan by the agreed upon dates may have an
adverse impact on the business and operations of Hercules and the Eligible
Recipients. Accordingly, if Supplier fails to take the actions set forth in the
action plan by the agreed upon dates, then, in addition to any other remedies
available to Hercules under this Agreement, at law or in equity, Supplier shall
pay to Hercules the applicable Deliverable Credits specified in Schedule G or
the applicable action plan.



7.7
Notice of Adverse Impact.

 
If Supplier becomes aware of any failure by Supplier to comply with its
obligations under this Agreement or any other situation (i) that has impacted or
reasonably could impact the maintenance of Hercules' or any Eligible Recipient’s
financial integrity or internal controls, the accuracy of Hercules' or any
Eligible Recipient’s financial, accounting, safety, security,
manufacturing/production quality or human resources records and reports, or
compliance with Hercules Standards or applicable Laws, or (ii) that has had or
reasonably could have any other material adverse impact on the Services in
question or the impacted business operations of Hercules or the Eligible
Recipients, then, Supplier shall immediately inform Hercules in writing of such
situation and the impact or expected impact and Supplier and Hercules shall meet
to formulate an action plan to minimize or eliminate the impact of such
situation.
 
8
PROJECT PERSONNEL

 
8.1
Key Supplier Personnel.

 

 
(a)
Approval of Key Supplier Personnel.

 

 
(i)
Prior to the Commencement Date, Hercules shall designate up to ten (10)
positions to be held by Key Supplier Personnel. Supplier shall identify and
obtain Hercules' approval of all Key Supplier Personnel prior to the
Commencement Date. The positions designated by Hercules and the Key

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Supplier Personnel that have been selected and approved as of the Effective Date
are listed in Schedule C.
 

 
(ii)
Before assigning an individual to act as one of the Key Supplier Personnel,
whether as an initial assignment or a subsequent assignment, Supplier shall
notify Hercules of the proposed assignment, shall introduce the individual to
appropriate Hercules representatives, shall provide reasonable opportunity for
Hercules representatives to interview the individual, and shall provide Hercules
with a resume and such other information about the individual as may be
reasonably requested by Hercules. If Hercules in good faith objects to the
proposed assignment, the Parties shall attempt to resolve Hercules' concerns on
a mutually agreeable basis. If the Parties have not been able to resolve
Hercules' concerns within five (5) business days of Hercules communicating its
concerns, Supplier shall not assign the individual to that position and shall
propose to Hercules the assignment of another individual of suitable ability and
qualifications.

 

 
(iii)
Hercules may from time to time reasonably change the positions designated as Key
Supplier Personnel under this Agreement with Supplier’s approval which shall not
be unreasonably withheld.

 

 
(b)
Continuity of Key Supplier Personnel. Supplier shall cause each of the Key
Supplier Personnel to devote full time and effort to the provision of Services
under this Agreement for, at a minimum, the period specified in Schedule C from
the date he or she assumes the position in question (provided that, in the case
of Key Supplier Personnel assigned prior to the Commencement Date, the minimum
period shall be the period specified in Schedule C from the Commencement Date).
Supplier shall not transfer, reassign or remove any of the Key Supplier
Personnel (except as a result of voluntary resignation, involuntary termination
for cause, illness, disability, or death) or announce its intention to do so
during the specified period without Hercules' prior approval, which Hercules may
withhold in its reasonable discretion and self-interest. In the event of the
voluntary resignation, involuntary termination for cause, illness, disability or
death of one of its Key Supplier Personnel during or after the specified period,
Supplier shall (i) give Hercules as much notice as reasonably possible of such
development, and (ii) expeditiously identify and obtain Hercules' approval of a
suitable replacement. In addition, even after the period specified in Schedule
C, Supplier shall transfer, reassign or remove one of its Key Supplier Personnel
only after (i) giving Hercules reasonable prior notice of such action, (ii)
identifying and obtaining Hercules' approval of a suitable replacement at least
thirty (30) days prior to such transfer, reassignment or removal, (iii)
providing Hercules with a plan describing the steps and knowledge transfer
necessary to transition responsibility to the replacement, and (iv)
demonstrating to Hercules' reasonable satisfaction that such action will not
have an adverse impact on Supplier’s performance of its obligations under this
Agreement. Unless otherwise agreed, Supplier shall not transfer, reassign or
remove more than one Key Supplier Personnel in any six (6) month period.

 

 
(c)
Retention and Succession. Supplier shall implement and maintain a retention
strategy designed to retain Key Supplier Personnel on the Hercules account for
the prescribed period. Supplier shall also maintain active succession plans for
each of the Key Supplier Personnel positions.

 
8.2
Supplier Account Manager and Supplier Delivery Manager.

 

 
(a)
Supplier Account Manager. Supplier shall designate a “Supplier Account Manager”
for this Hercules engagement. The Supplier Account Manager shall (i) be one of
the Key Supplier Personnel; (ii)  be a full time employee of Supplier;
(ii) devote sufficient and substantial time and effort to managing the Services;
(iii) remain in this position for the minimum period specified in Schedule C
(except as a result of voluntary resignation, involuntary termination for cause,
illness, disability, or death); (iv) be the principal point of contact to whom
all Hercules communications concerning this Agreement may be addressed; (v) have
authority to act on behalf of Supplier in all matters pertaining to this
Agreement, including any modifications to this Agreement; and (v) have overall
responsibility for relationship management; .

 

 
(b)
Supplier Service Delivery Manager. Supplier shall also designate a “Supplier
Delivery Manager” for this Hercules engagement. The Supplier Service Delivery
Manager shall (i) be one of the Key Supplier Personnel; (ii) be a full time
employee of Supplier; (iii) devote his or her full time and effort to managing
the Services; (iv) remain in this position for the minimum period specified in
Schedule C (except as a result of voluntary resignation, involuntary termination
for cause, illness, disability, or death); (v) serve as the single point of
accountability for the Services, (vi) be an alternative point of contact to whom
all Hercules

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

communications concerning this Agreement may be addressed; (vii) have authority
to act on behalf of Supplier in all day-to-day matters pertaining to the
Services; (viii) have day-to-day responsibility for service delivery, billing
and relationship management; and (ix) have day-to-day responsibility for
customer satisfaction and Service Levels attainment.
 
8.3
Supplier Personnel Are Not Hercules Employees.

 
Except as otherwise expressly set forth in this Agreement, the Parties intend to
create an independent contractor relationship and nothing in this Agreement
shall operate or be construed as making Hercules (or the Eligible Recipients)
and Supplier partners, joint venturers, principals, joint employers, agents or
employees of or with the other. No officer, director, employee, agent,
Affiliate, contractor or subcontractor retained by Supplier to perform work on
Hercules' behalf hereunder shall be deemed to be an officer, director, employee,
agent, Affiliate, contractor or subcontractor of Hercules or the Eligible
Recipients for any purpose. Supplier, not Hercules or the Eligible Recipients,
has the right, power, authority and duty to supervise and direct the activities
of the Supplier Personnel and to compensate such Supplier Personnel for any work
performed by them on the behalf of Hercules or the Eligible Recipients pursuant
to this Agreement. Supplier, and not Hercules or the Eligible Recipients, shall
be responsible and therefore solely liable for all acts and omissions of
Supplier Personnel, including acts and omissions constituting negligence,
willful misconduct and/or fraud.
 
8.4
Replacement, Qualifications, and Retention of Supplier Personnel.

 

 
(a)
Sufficiency and Suitability of Personnel. Supplier shall assign (or cause to be
assigned) sufficient Supplier Personnel to provide the Services in accordance
with this Agreement and such Supplier Personnel shall possess suitable
competence, ability and qualifications and shall be properly educated and
trained for the Services they are to perform.

 

 
(b)
Requested Replacement. In the event that Hercules determines lawfully and in
good faith that the continued assignment to Hercules of any individual Supplier
Personnel (including Key Supplier Personnel) is not in the best interests of
Hercules or the Eligible Recipients, then Hercules shall give Supplier notice to
that effect requesting that such Supplier Personnel be replaced. Supplier shall
have ten (10) days following Hercules' request for removal of such Supplier
Personnel in which to investigate the matters forming the basis of such request,
correct any deficient performance and provide Hercules with assurances that such
deficient performance shall not recur (provided that, if requested to do so by
Hercules for actual or suspected violations of Hercules Rules, Supplier shall
immediately remove (or cause to be removed) the individual in question from all
Hercules Facilities and Hercules Sites pending completion of Supplier’s
investigation and discussions with Hercules). If, following such ten (10) day
period, Hercules is not reasonably satisfied with the results of Supplier’s
efforts to correct the deficient performance and/or to ensure its
non-recurrence, Supplier shall, as soon as possible, permanently remove and
replace such Supplier Personnel with an individual of suitable ability and
qualifications, without cost to Hercules. Nothing in this provision shall
operate or be construed to limit Supplier’s responsibility for the acts or
omission of the Supplier Personnel, or be construed as joint employment.

 

 
(c)
Turnover Rate and Data. Supplier shall use commercially reasonable efforts to
keep the turnover rate of Supplier Personnel to a level comparable to or better
than the industry average for well-managed service companies in the applicable
country performing services similar to the Services. If Hercules believes that
the turnover rate of Supplier Personnel is excessive and so notifies Supplier,
Supplier shall within ten (10) business days (i) provide Hercules with data
concerning Supplier’s turnover rate, (ii) meet with Hercules to discuss the
reasons for the turnover rate, (iii) submit a proposal for reducing the turnover
rate for Hercules' review and approval, and (iv) agree to a program for reducing
the turnover rate at no additional cost to Hercules. Notwithstanding any
transfer or turnover of Supplier Personnel, Supplier shall remain obligated to
perform the Services without degradation and in accordance with the Service
Levels.

 

 
(d)
Restrictions on Performing Services to Competitors. Neither Supplier nor any
Subcontractor shall cause or permit Key Supplier Personnel or other Supplier
Personnel agreed to by the Parties and listed on Attachment C.1 filling the
positions identified on Schedule C.2 to perform services directly or indirectly
for a Direct Hercules Competitor either while engaged in the provision of
Services or during the nine (9) months

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

immediately following the termination of his or her involvement in the provision
of such Services without Hercules' prior written consent. 
 

 
(e)
Background Check/Drug Screening. Supplier shall ensure that Supplier Personnel
are authorized to work in any country in which they are assigned to perform
Services. In addition, Supplier shall use all commercially reasonable efforts to
verify that Supplier Personnel have not been convicted of or accepted
responsibility for a felony or a misdemeanor involving a dishonest act, do not
use illegal drugs, and are not otherwise disqualified from performing the
assigned work under applicable Laws. Supplier shall also use all commercially
reasonable efforts to verify that Supplier Personnel have completed the years of
education and degree programs claimed by such personnel. To the extent allowed
by applicable laws, Supplier shall perform or have performed a reasonable
background check on all Supplier Personnel assigned to work hereunder, provided
that, if a satisfactory background check was completed in connection with the
hiring of such Supplier Personnel, it need not be repeated.

 

 
(f)
Notice by Supplier. Supplier shall provide Hercules not less than ninety (90)
days notice of the expiration of any collective bargaining agreement with
unionized Supplier Personnel if the expiration of such agreement or any
resulting labor dispute could potentially interfere with or disrupt the business
or operations of Hercules or an Eligible Recipient or impact Supplier’s ability
to timely perform its duties and obligations under this Agreement.



8.5
Staffing Plan: Restrictions on Changes in Supplier Staffing/Facilities.

 
 

 
(a)
Staffing Plan. Set forth in Schedule M is a staffing plan showing the planned
staffing and deployment of Supplier Personnel by Functional Service Area, job
classification and location (the “Staffing Plan”). During the thirty (30) months
immediately following the Effective Date Supplier shall comply with the Staffing
Plan, and shall not make any changes to the planned staffing and deployment
without Hercules’ prior approval. The Parties acknowledge and agree that such
review and approval of the Staffing Plan and changes in the Staffing Plan shall
not constitute joint employment.

 

 
(b)
Supplier shall not move Services in a Functional Service Area or sub-Functional
Service Area (e.g., Procurement, Accounts Payable, Human Resources, Payroll)
provided from an approved Supplier Facility and country to a Supplier Facility
and country from which such Services had not previously been provided by
Supplier without Hercules' prior approval.

 

 
(c)
To the extent Services in the same Functional Service Area or sub-Functional
Service Area are provided by Supplier Personnel from Supplier Facilities in
different countries, Supplier shall not change the extent to which such Services
are provided by Supplier Personnel from each such Supplier Facility and country,
as specified in Schedule O.2, without Hercules' prior approval. For avoidance of
doubt, changes attributable solely to changes in service volumes are not subject
to the limits described in this Section 8.5(b).



8.6
Conduct of Supplier Personnel.

 

 
(a)
Conduct and Compliance. While at Hercules Facilities and Hercules Sites,
Supplier Personnel shall (i) subject to Section 6.2(d), comply with the Hercules
Rules and other rules and regulations regarding personal and professional
conduct, (ii) comply with reasonable requests of Hercules or the Eligible
Recipients personnel pertaining to personal and professional conduct, (iii)
attend workplace training offered by Hercules and/or the Eligible Recipients at
Hercules' request, and (iv) otherwise conduct themselves in a businesslike
manner.

 

 
(b)
Identification of Supplier Personnel. Except as specifically authorized by
Hercules, Supplier Personnel shall clearly identify themselves as Supplier
Personnel and not as employees or representatives of Hercules and/or the
Eligible Recipients. This shall include any and all communications, whether
oral, written or electronic, unless and to the extent authorized by Hercules in
connection with the performance of specific Services. Each Supplier Personnel
shall wear a badge indicating that he or she is employed by Supplier or its
Subcontractors when at a Hercules Facility or Hercules Site.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
(c)
Restriction on Marketing Activity. Except for marketing representatives
designated in writing by Supplier to Hercules, none of the Supplier Personnel
shall conduct any marketing activities to Hercules or Eligible Recipient
employees at Hercules Facilities or Hercules Sites (including marketing of any
New Services), other than reporting potential marketing opportunities to
Supplier’s designated marketing representatives.



8.7
Substance Abuse.

 

 
(a)
Employee Removal. To the extent permitted by applicable Laws, Supplier shall
immediately remove (or cause to be removed) any Supplier Personnel who is known
to be or reasonably suspected of engaging in substance abuse while at Hercules
Facility or Hercules Site, in a Hercules vehicle or while performing Services.
In the case of reasonable suspicion, such removal shall be pending completion of
the applicable investigation. Substance abuse includes the sale, attempted sale,
possession or use of illegal drugs, drug paraphernalia, or, to the extent not
permitted on at Hercules Facilities or Hercules Sites, alcohol, or the misuse of
prescription or non-prescription drugs.

 

 
(b)
Substance Abuse Policy. Supplier represents and warrants that it has and will
maintain substance abuse policies, in each case in conformance with applicable
Laws, and Supplier Personnel will be subject to such policies. Supplier
represents and warrants that it shall require its Subcontractors and Affiliates
providing Services to have and maintain such policy in conformance with
applicable Law and to adhere to this provision.



8.8
Affected Employees.

 
Supplier shall have the right, but not the obligation, to extend offers of
employment to Affected Employees in United States of America, listed on Schedule
V. Unless otherwise agreed by the Parties, Affected Employees accepting such
offers shall be hired by Supplier effective as of the Commencement Date or, if
later, the date on which Supplier assumes responsibility for the Services in
question in accordance with the Transition Plan or the date on which such
Affected Employee actually commences his or her employment with Supplier (the
“Employment Effective Date”).  


8.9
EC Acquired Rights Directive.

 
(a)  EC Acquired Rights Directive. The rights and obligations of the Parties
with respect to Hercules Personnel employed as of the Effective Date or, if
later, the Commencement Date in jurisdictions in which the EC Acquired Rights
Directive is applicable shall be set forth in the Companion Agreement(s) for
such jurisdictions. Supplier shall not communicate orally or in writing with
such Hercules Personnel without Hercules’ prior approval
 
(b)  Validity. Hercules may be obligated under applicable Law to undertake
consultation with certain employees in certain European countries through
relevant recognized trade unions, works councils, other appointed employee
representatives and/or with employees directly as to the proposal to outsource
certain Services as provided in this Master Agreement. Accordingly, Hercules and
Supplier agree that the provisions of this Master Agreement relating to the
Services to be provided to Eligible Recipients in such countries shall not be
effective as of the Effective Date. Such provisions shall become effective only
if Hercules notifies Supplier in writing that the consultations have been
completed or the applicable statutory periods have expired and the Parties
thereafter execute a Companion Agreement with respect to Eligible Recipients in
such country. If such written notice is given, it will designate whether all or
only a portion of the Services are to be provided for the country in question.
 
9
SUPPLIER RESPONSIBILITIES

 
9.1
Policy and Procedures Manual 

 

 
(a)
Delivery and Contents. As part of the Services, and at no additional cost to
Hercules, Supplier shall deliver to Hercules a reasonably complete draft of the
Policy and Procedures Manual(s) with respect to the Services to be transitioned
to Supplier on the Commencement Date, for Hercules' review, comment and
approval, at least thirty (30) days prior to the Commencement Date. Thereafter,
as part of the Services, and at no

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

additional cost to Hercules, Supplier shall deliver to Hercules a reasonably
complete draft of the Policy and Procedures Manual with respect to each
remaining Service (or, if such Policy and Procedures Manual already exists, any
additional portions of such Policy and Procedures Manual pertaining to such
Service), for Hercules' review, comment and approval, at least thirty (30) days
prior to the Transition Milestone date for the transition of each such Service
to Supplier. In each case, Hercules shall have at least fifteen (15) days to
review the draft Policy and Procedures Manual and provide Supplier with comments
and revisions. Supplier shall then incorporate such comments and revisions into
the Policy and Procedures Manual and shall deliver a final version to Hercules
at least five (5) business days prior to the scheduled transition date for the
applicable Service for Hercules' final approval.
 
At a minimum, each Policy and Procedures Manual shall address the subjects
specified in Schedule S (to the extent applicable) and shall include the
following:
 

 
(i)
a detailed description of the Services and the manner in which each will be
performed by Supplier, including (A) the Equipment, Software, and Systems to be
procured, operated, supported or used; (B) documentation (including operations
manuals, user guides, specifications, policies/procedures and disaster
recovery/business continuity plans) providing further details regarding such
Services; (C) the specific activities to be undertaken by Supplier in connection
with each Service, including, where appropriate, the direction, supervision,
monitoring, staffing, reporting, planning and oversight activities to be
performed by Supplier under this Agreement; (D) the checkpoint reviews, testing,
acceptance, controls and other procedures to be implemented and used to assure
service quality; and (F) subject to Section 15.7, the processes, methodologies
and controls to be implemented and used by Supplier to ensure compliance with
applicable Laws;

 

 
(ii)
the procedures for Hercules/Supplier interaction and communication, including
(A) call lists; (B) procedures for and limits on direct communication by
Supplier with Hercules personnel; (C) problem management and escalation
procedures; (D) priority and project procedures; (E) Acceptance testing and
procedures; (F) Quality Assurance procedures and internal controls (G) the
Project formation process and implementation methodology; and (H) annual and
quarterly financial objectives, budgets, and performance goals; and

 

 
(iii)
practices and procedures addressing such other issues and matters as Hercules
shall require.

 
Supplier shall incorporate Hercules' then current policies and procedures in the
Policy and Procedures Manual to the extent it is directed to do so by Hercules.
 

 
(b)
Compliance. Supplier shall perform the Services in accordance with applicable
Laws and Hercules' then current policies and procedures until the Policy and
Procedures Manual is finalized and agreed upon by the Parties. Thereafter,
Supplier shall perform the Services in accordance with the Policy and Procedures
Manual. In the event of a conflict between the provisions of this Agreement and
the Policy and Procedures Manual, the provisions of this Agreement shall control
unless the Parties expressly agree otherwise and such agreement is set forth in
the relevant portion of the Policy and Procedures Manual.

 

 
(c)
Maintenance, Modification and Updating. Supplier maintain the Policy and
Procedures Manual so as to be accessible electronically to Hercules management
and Authorized Users via a secure web site in a manner consistent with Hercules'
security policies. Supplier shall promptly modify and update the Policy and
Procedures Manual monthly to reflect changes in the operations or procedures
described therein and to comply with Hercules Standards, the Technology and
Business Process Plan and Strategic Plans as described in Section 9.5. Supplier
shall provide the proposed changes in the manual to Hercules for review, comment
and approval. To the extent such change could (i) increase Hercules' total costs
of receiving the Services; (ii) have adverse impact or require changes as
described in Section 9.6(c), or (iii) violate or be inconsistent with the
Hercules Standards, the Technology and Business Process Plan or Strategic Plans,
Supplier shall not implement such change without first obtaining Hercules'
approval, which Hercules may withhold in its sole discretion. For avoidance of
doubt, Supplier shall prepare and maintain a single Policy and Procedures Manual
for this Master Agreement and all Companion Agreements, rather than a separate
Policy and Procedures Manual for each Master Agreement and Companion Agreement.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
(d)
Annual Review. The Parties shall meet to perform a formal annual review of the
Policy and Procedures Manual on each anniversary of the Commencement Date or
such other date reasonably designated by Hercules.

 
9.2
Reports.

 

 
(a)
Reports. Supplier shall provide Hercules with (i) the reports described in
Schedule R in the format and at the frequencies provided therein, and (ii) the
reports generated by Hercules Personnel during the twelve (12) month period
preceding the Commencement Date, (“Reports”). In addition, from time to time,
Hercules may identify additional Reports to be generated by Supplier and
delivered to Hercules on an ad hoc or periodic basis. All Reports shall be
provided to Hercules as part of the Services and at no additional charge to
Hercules. The Reports described in Schedule R and, to the extent reasonably
possible, all other Reports shall be provided to Hercules in a network
accessible format with ability for data to be downloaded to Hercules' current
standard spreadsheet application.

 

 
(b)
Back-Up Documentation. As part of the Services, Supplier shall provide Hercules
with such documentation and other information available to Supplier as may be
reasonably requested by Hercules from time to time in order to verify the
accuracy of the Reports provided by Supplier. In addition, Supplier shall
provide Hercules with all documentation and other information reasonably
requested by Hercules from time to time to verify that Supplier’s performance of
the Services is in compliance with the Service Levels and this Agreement.

 

 
(c)
Correction of Errors. As part of the Services and at no additional charge to
Hercules, Supplier shall promptly correct any errors or inaccuracies in or with
respect to the Reports, the information or data contained in such Reports, or
other contract deliverables delivered by Supplier or its agents, Subcontractors,
Managed Third Parties or other third party product or service providers to the
extent provided in Schedule E.

 
9.3
Governance Model; Meetings.

 

 
(a)
Governance. The governance model to be employed by the Parties in connection
with this Agreement is set forth in Schedule S.

 

 
(b)
Meetings. During the Term, representatives of the Parties shall meet
periodically or as requested by Hercules to discuss matters arising under this
Agreement, including any such meetings provided for in this Agreement, the
Transition Plan, the Policy and Procedures Manual or Schedule S. Each Party
shall bear its own costs in connection with the attendance and participation of
such Party’s representatives in such meetings.

 

 
(c)
Agenda and Minutes. For each such meeting, upon Hercules request, Supplier shall
prepare and distribute an agenda, which will incorporate the topics designated
by Hercules. Supplier shall distribute such agenda in advance of each meeting so
that the meeting participants may prepare for the meeting. In addition, upon
Hercules request, Supplier shall record and promptly distribute minutes for
every meeting for review and approval by Hercules.

 

 
(d)
Authorized User and Eligible Recipient Meetings. Supplier shall notify the
Hercules Relationship Manager or his or her designee(s) in advance of scheduled
meetings with Authorized Users or Eligible Recipients (other than meetings
pertaining to the provision of specific Services on a day-to-day basis) and
shall invite the Hercules Relationship Manager or his or her designee(s) to
attend such meetings or to designate a representative to do so.

 
9.4
Quality Assurance and Internal Controls.

 

 
(a)
Supplier shall develop and implement Quality Assurance and internal control
(e.g., financial and accounting controls, organizational controls, input/output
controls, system modification controls, processing controls, system design
controls, and access controls) processes and procedures, including implementing
tools and methodologies, to ensure that the Services are performed in an
accurate and timely manner, in accordance with (i) the Service Levels and other
requirements of this Agreement, (ii) applicable generally accepted

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

accounting principles and standards, (iii) the best practices of the ITO
outsourcing services providers, and (iv) the Laws applicable to Hercules, the
Eligible Recipients and/or the Services, and (v) industry standards (e.g., QS
9000, ISO 9001/2000, ISO 14000) applicable to Hercules and the Eligible
Recipients and the performance of the Services. Such processes, procedures and
controls shall include verification, checkpoint reviews, testing, acceptance,
and other procedures for Hercules to assure the quality and timeliness of
Supplier’s performance.
 

 
(b)
Without limiting the foregoing, the processes, procedures and controls developed
and implemented by Supplier shall require Supplier to::

 

 
(i)
Maintain a strong control environment in day-to-day operations, to assure that
the following fundamental control objectives are met: (1) financial and
operational information is valid, complete and accurate; (2) operations are
performed efficiently and achieve effective results, consistent with the
requirements of this Agreement; (3) assets are safeguarded; and (4) actions and
decisions of the organization are in compliance with Laws;

 

 
(ii)
Build the following basic control activities into its work processes: (1)
accountability clearly defined and understood; (2) access properly controlled;
(3) adequate supervision; (4) transactions properly authorized; (5) transactions
properly recorded; (6) transactions recorded in proper accounting period; (7)
policies, procedures, and responsibilities documented; (8) adequate training and
education; (9) adequate separation of duties; and (10) recorded assets compared
with existing assets;

 

 
(iii)
Develop and execute a process to ensure periodic control self-assessments are
performed with respect to all Services (such self-assessments to be performed at
least quarterly unless and until Hercules approves less frequent
self-assessments);

 

 
(iv)
Maintain an internal audit function sufficient to monitor the processes and
Systems used to provide the Services (i.e., perform audits, track control
measures, communicate status to management, drive corrective action, etc.);

 

 
(v)
Conduct investigations of suspected fraudulent activities within Supplier's
organization that impact or could impact Hercules or the Eligible Recipients.
Supplier shall promptly notify Hercules of any such suspected fraudulent
activity and the results of any such investigation as they relate to Hercules or
the Eligible Recipients. At Supplier’s request, Hercules shall provide
reasonable assistance to Supplier in connection with any such investigation;

 

 
(vi)
Comply with all applicable requirements and guidelines established by Hercules
in order to assist Hercules to meet the requirements of the Sarbanes-Oxley Act
of 2002 and implementing regulations promulgated by the United States Securities
and Exchange Commission and the Public Company Accounting Oversight Board;

 

 
(vii)
Comply with the Hercules Business Practices Policy; and

 

 
(viii)
Recommend and, with Hercules' prior approval, implement revisions to the
Sarbanes-Oxley compliance measures.

 

 
(c)
Supplier shall submit such processes, procedures and controls to Hercules for
its review, comment and approval within thirty (30) days prior to the
Commencement Date and shall use commercially reasonable efforts to finalize such
processes, procedures and controls and obtain Hercules' final approval on or
before the Commencement Date. Upon Hercules' approval, such processes and
procedures shall be included in the Policy and Procedures Manual. Prior to the
approval of such processes and procedures by Hercules, Supplier shall adhere
strictly to Hercules' then current policies, procedures and controls. No failure
or inability of the quality assurance procedures to disclose any errors or
problems with the Services shall excuse Supplier’s failure to comply with the
Service Levels and other terms of this Agreement.

 

 
(d)
Industry Standards, Certifications and Compliance. Supplier has achieved and, to
the extent relevant, will maintain certification or compliance with the BS7799/
ISO 27001 standards.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

9.5
Processes, Procedures, Architecture, Standards and Planning.

 

 
(a)
Supplier Support. As requested by Hercules, Supplier shall assist Hercules on an
ongoing basis in defining: (A) the standards, policies, practices, processes,
procedures and controls to be adhered to and enforced by Supplier in the
performance of the Services; and (B) the associated technologies, architectures,
standards, products and systems to be provided, operated, managed, supported
and/or used by Supplier in connection therewith (collectively, the “Hercules
Standards”). Supplier also shall assist Hercules in preparing annual Strategic
Plans and short-term implementation plans on an annual basis and in modifying
and updating such Strategic Plans and implementation plans on a periodic basis
as appropriate. The assistance to be provided by Supplier shall include: (i)
active participation with Hercules representatives on permanent and ad-hoc
committees and working groups addressing such issues; (ii) assessments of the
then-current Hercules Standards; (iii) analyses of the appropriate direction for
such Hercules Standards in light of business priorities, business strategies,
competitive market forces, and changes in technology; (iv) the provision of
information to Hercules regarding Supplier’s technology, business processes and
telecommunications strategies for its own business; and (v) recommendations
regarding standards, processes, procedures and controls and associated
technology architectures, standards, products and systems. With respect to each
recommendation, Supplier shall provide the following at a level of detail
sufficient to permit Hercules to make an informed business decision: (i) the
projected cost to Hercules and the Eligible Recipients and cost/benefit
analyses; (ii) the changes, if any, in the personnel and other resources
Supplier, Hercules and/or the Eligible Recipients will require to operate and
support the changed environment; (iii) the resulting impact on the total costs
of Hercules and the Eligible Recipients; (iv) the expected performance, quality,
responsiveness, efficiency, reliability, security risks and other service
levels; and (v) general plans and projected time schedules for development and
implementation. Any assistance provided by Supplier under Sections 9.5 shall be
at no additional Charge beyond the Charges specified in Schedule J for the
Services, unless an additional Charge has been approved by Hercules.

 

 
(b)
Hercules Authority and Supplier Compliance. Hercules shall have final authority
to promulgate Hercules Standards and Strategic Plans and to modify or grant
waivers from such Hercules Standards and Strategic Plans. Supplier shall (i)
comply with and implement the Hercules Standards and Strategic Plans in
providing the Services, (ii) work with Hercules to enforce the Hercules
Standards and Strategic Plans, (iii) modify the Services as and to the extent
necessary to conform to such Hercules Standards and Strategic Plans, and (iv)
obtain Hercules' prior written approval for any deviations from such Hercules
Standards and Strategic Plans.

 

 
(c)
Financial, Forecasting and Budgeting Support. To support Hercules' forecasting
and budgeting processes, Supplier shall provide the following information
regarding the costs to be incurred by Hercules and/or the Eligible Recipients in
connection with the Services and the cost/benefit to Hercules and/or the
Eligible Recipients associated therewith: (i) actual and forecasted utilization
of Resource Units; (ii) actual and forecasted changes in the total cost or
resource utilization of Hercules and the Eligible Recipients associated with
changes to the environment; and (iii) opportunities to modify or improve the
Services, to reduce the Charges, Pass-Through Expenses or retained expenses
incurred by Hercules. Such information shall be provided at Hercules' request,
and at no additional charge to Hercules, in accordance with the schedule
reasonably established by Hercules.

 

 
(d)
Technology and Business Process Plan. Supplier shall develop and implement a
technology and business process plan that is consistent with the Hercules
Standards and Strategic Plan and that shows how Supplier shall provide the
Services to enable Hercules to achieve the Strategic Plan objectives and to
implement and support Hercules' ITO objectives and strategies (“Technology and
Business Process Plan”). The development of the Technology and Business Process
Plan will be an iterative process that Supplier shall carry out in consultation
with Hercules. The timetable for finalization of the Technology and Business
Process Plan shall be set each year having regard to the timetable for the
Strategic Plan. Following approval by Hercules, the Technology and Business
Process Plan will replace the previous plan.

 
The Technology and Business Process Plan, Supplier shall, among other things,
include plans for: (A) refreshing Equipment and Software (consistent with the
refresh cycles defined in Section 9.14); (B) adopting new technologies and
business processes as part of the Technology and Business Process Evolution of
the Services, as defined in this Agreement; and (C) maintaining flexibility as
described in Section 9.14. In the
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Technology and Business Process Plan, Supplier shall also present implementation
plans for the achievement of the Strategic Plan and the Hercules Standards.
 
Supplier shall comply with the Technology and Business Process Plan at all
times, unless Hercules agrees to depart from the Technology and Business Process
Plan.
 
9.6
Change Control.

 

 
(a)
Compliance with Change Control Procedures. In making any change in the
standards, processes, procedures or controls or associated IT technologies,
architectures, standards, products, Software, Equipment, Systems, Services or
Materials provided, operated, managed, supported or used in connection with the
Services, Supplier shall comply with the change control procedures specified in
the Policy and Procedures Manual (“Change Control Procedures”).

 

 
(b)
Financial responsibility for Changes. Unless otherwise set forth in this
Agreement, including specified in Schedule E, or approved in advance in
accordance with Sections 4.5, 9.6(c) or otherwise, Supplier shall bear all
charges, fees and costs associated with any change desired by Supplier,
including all charges, fees and costs associated with (i) the design,
installation, implementation, testing and rollout of such change, (ii) any
modification or enhancement to, or substitution for, any impacted business
process or associated Software, Equipment, System, Services or Materials, (iii)
any increase in the cost to Hercules or the Eligible Recipients of operating,
maintaining or supporting any impacted business process or associated Software,
Equipment, System, Services or Materials, and (iv) any increase in Resource Unit
usage resulting from such change.

 

 
(c)
Hercules Approval - Cost, Adverse Impact. Supplier shall make no change which
may (i) increase Hercules' total cost of receiving the Services; (ii) require
material changes to, or have an adverse impact on, Hercules' or an Eligible
Recipient’s businesses, operations, environments, facilities, business
processes, systems, software, utilities, tools or equipment (including those
provided, managed, operated, supported and/or used on their behalf by Hercules
Third Party Contractors); (iii) require Supplier, Hercules, the Eligible
Recipients or Supplier to install a new version, release, upgrade of, or
replacement for, any Software or Equipment or to modify any Software or
Equipment, (iv) have a material adverse impact on the functionality,
interoperability, performance, accuracy, speed, responsiveness, quality or
resource efficiency of the Services; (v) have an adverse impact on the cost,
either actual or planned, to Hercules of terminating all or any part of the
Services or exercising its right to in-source or use third parties; (vi)
requires changes to or have an adverse impact on the functionality,
interoperability, performance, accuracy, speed, responsiveness, quality, cost or
resource efficiency of Hercules' Retained Systems and Business Processes or
(vii) violate or be inconsistent with Hercules Standards or Strategic Plans as
specified in Section 9.5, without first obtaining Hercules' approval, which
approval Hercules may withhold in its sole discretion. If Supplier desires to
make such a change, it shall provide to Hercules a written proposal describing
in detail the extent to which the desired change may affect the functionality,
performance, price or resource efficiency of the Services and any benefits,
savings or risks to Hercules or the Eligible Recipients associated with such
change.

 

 
(d)
Hercules Legal Approval - IVR/VRU Solution. In addition to the foregoing,
Supplier shall not implement or use in performing the Services an IVR or VRU
solution having one or more of the following characteristics without first
obtaining the approval of Hercules General Counsel or his or her designee: (i)
the entry by callers of distinct customer verification data that is compared to
information stored in a database to determine if the caller is qualified to
continue using the system; (ii) the IVR system provides the caller with computer
generated confirmation numbers; (iii) the use by callers of temporary PINs with
the ability to change the PIN; or (iv) the generation of automatic screen pops
at the operator terminal based on caller-specific information entered by the
caller.

 

 
(e)
Information for Exercise of Strategic Authority. In order to facilitate
Hercules' strategic control pursuant to Section 9.5, Supplier shall provide
Hercules with such information as Hercules shall reasonably require prior to
making any proposed change. Such information shall include, at a minimum, a
description of the proposed rights of Hercules and the Eligible Recipients with
respect to ownership and licensing (including any related restrictions) relating
to such Software, Equipment or other technology or Materials. Such description
shall include the license fees, maintenance fees and/or purchase or lease terms
(if any) for use of such Software, Equipment, Systems, Services or Materials by
Hercules, the Eligible Recipients and their

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

respective third party contractors upon termination or expiration of the Term
and any limitations or conditions on such use.
 

 
(f)
Temporary Emergency Changes. Notwithstanding the foregoing, Supplier may make
temporary changes required by an emergency if it has been unable to contact the
Hercules Relationship Manager or his or her designee to obtain approval after
making reasonable efforts. Supplier shall document and report such emergency
changes to Hercules not later than the next business day after the change is
made. Such changes shall not be implemented on a permanent basis unless and
until approved by Hercules.

 

 
(g)
Implementation of Changes. Supplier shall schedule and implement all changes so
as not to (i) disrupt or adversely impact the business or operations of Hercules
or the Eligible Recipients, (ii) degrade the Services then being received by
them, or (iii) interfere with their ability to obtain the full benefit of the
Services.

 

 
(h)
Planning and Tracking. On a monthly basis, Supplier shall prepare, with
Hercules' participation and approval, a rolling quarterly “look ahead” schedule
for ongoing and planned changes for the next three (3) months. The status of
changes shall be monitored and tracked by Supplier against the applicable
schedule.

 
9.7
Software Currency.

 

 
(a)
Currency of Supplier Owned Software. Subject to and in accordance with Sections
6.4, 9.5, 9.6, 9.7(c), and 9.13 and Schedule J, Supplier shall maintain
reasonable currency for Supplier Owned Software and provide maintenance and
support for new releases and versions of such Software. At Hercules' direction,
Supplier shall operate multiple releases or versions of Supplier Owned Software
and shall continue to maintain and support each such release or version, without
any increase in the Charges. For purposes of this Section, “reasonable currency”
shall mean that, unless otherwise directed by Hercules, (i) Supplier shall
maintain Supplier Owned Software at the then current Major Release, and (ii)
Supplier shall install Minor Releases promptly or earlier, if requested by
Hercules. It is understood that, to the extent the installation of a new Major
Release requires more than twenty (20) FTE hours, it shall be treated as a
Project in accordance with Section 3 of Schedule J.

 

 
(b)
Currency of Third Party Software. Subject to and in accordance with Sections
6.4, 9.5, 9.6, 9.7(c), and 9.13 and Schedule J, Supplier shall maintain
reasonable currency for Third Party Software for which it is financially
responsible under this Agreement and provide maintenance and support for new
releases and versions of Third Party Software for which it is operationally
responsible. At Hercules' direction, Supplier shall operate multiple releases or
versions of Third Party Software, without any increase in the Charges. In
addition, unless otherwise directed by Hercules, Supplier shall keep Third Party
Software within release levels supported by the appropriate third party vendor
to ensure compatibility with other Software or Equipment components of the
Systems. For purposes of this Section, “reasonable currency” shall mean that,
unless otherwise directed by Hercules, (i) Supplier shall maintain Third Party
Software within one Major Release of the then current Major Release, and (ii)
Supplier shall install Minor Releases promptly or earlier, if requested by
Hercules. It is understood that, to the extent the installation of a new Major
Release requires more than twenty (20) FTE hours, it shall be treated as a
Project in accordance with Section 3 of Schedule J.

 

 
(c)
Evaluation and Testing. Prior to installing a new Major Release or Minor
Release, Supplier shall evaluate and test such Release to verify that it will
perform in accordance with this Agreement and the Hercules Standards and
Strategic Plans and that it will not (i) increase Hercules' total cost of
receiving the Services; (ii) have an adverse impact or require changes as
described in Section 9.6(c); or (iii) violate or be inconsistent with Hercules
Standards, Strategic Plans, the Technology and Business Process Plan or
applicable Laws. The evaluation and testing performed by Supplier shall be at
least consistent with the reasonable and accepted industry norms applicable to
the performance of such Services and shall be at least as rigorous and
comprehensive as the evaluation and testing usually performed by highly
qualified service providers under such circumstances.

 

 
(d)
Approval by Hercules. Notwithstanding Section 9.7(a) and (b), Supplier shall
confer with Hercules prior to installing any Major Release or Minor Release,
shall provide Hercules with the results of its testing and

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

evaluation of such Release and a detailed implementation plan and shall not
install such Release if directed not to do so by Hercules. Where specified by
Hercules, Supplier shall not install new Software releases or make other
Software changes until Hercules has completed and provided formal signoff on
successful user acceptance testing.
 

 
(e)
Updates by Hercules. Hercules and the Eligible Recipients shall have the right,
but not the obligation, to install new releases of, replace, or make other
changes to Applications Software or other Software for which Hercules is
financially responsible under this Agreement.

 
9.8
Maintenance.

 

 
(a)
Supplier Responsibility. To the extent Supplier has operational responsibility
for Equipment or Software under Schedule J.1, Supplier shall (i) maintain such
Equipment and Software so that it operates substantially in accordance with the
Service Levels and applicable Specifications, (ii) maintain such Equipment in
good operating condition, subject to normal wear and tear, (iii) undertake
repairs and preventive maintenance on such Equipment in accordance with the
applicable Equipment manufacturer’s recommendations and requirements, and (iv)
perform Software maintenance in accordance with the applicable Software
supplier’s documentation, recommendations and requirements. Supplier shall
maintain such Equipment and Software in accordance with this provision at no
additional Charge to Hercules, provided that Hercules may be financially
responsible for certain Third Party Contracts for maintenance for such Equipment
or Software under Schedule J.1.

 

 
(b)
Out of Support Third Party Equipment and Software. For Third Party Equipment and
Software no longer supported by the licensor or manufacturer for which Supplier
has operational responsibility under this Agreement, Supplier shall use all
commercially reasonable efforts to perform maintenance for such Equipment or
Software as required to meet its obligations under this Agreement.
Notwithstanding the preceding sentence, the maintenance of out-of-support
Equipment and Software shall not be subject to Service Levels or the imposition
of Service Level Credits.

 
9.9
Efficiency and Cost Effectiveness.

 
Supplier shall use commercially reasonable efforts to provide the Services in
the most cost-effective and efficient manner consistent with the required level
of quality and performance. Without limiting the generality of the foregoing,
such actions shall include:
 

 
(a)
Timing of Actions. Making adjustments in the timing of actions (consistent with
Hercules priorities and schedules for the Services and Supplier’s obligation to
meet the Service Levels).

 

 
(b)
Timing of Functions. Delaying or accelerating, as appropriate, the performance
of non-critical functions within limits acceptable to Hercules.

 

 
(c)
Systems Optimization. Tuning or optimizing the Systems (including memory),
Applications Software, databases and/or business processes to optimize
performance and minimize costs.

 

 
(d)
Usage Scheduling. Controlling its use of the System and/or the Hercules data
network by scheduling usage, where possible, to low utilization periods.

 

 
(e)
Alternative Technologies. Subject to Section 9.5, using alternative technologies
to perform the Services.

 

 
(f)
Efficiency. Efficiently using resources for which Hercules is charged hereunder,
consistent with industry norms, and compiling data concerning such efficient use
in segregated and auditable form whenever possible.

 
9.10
Malicious Code.

 
Each Party shall cooperate with the other Party and shall take commercially
reasonable actions and precautions consistent with Schedule E to prevent the
introduction and proliferation of Malicious Code into Hercules' or an
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Eligible Recipient’s environment or any System used by Supplier to provide the
Services. Without limiting Supplier’s other obligations under this Agreement, if
Malicious Code is found in Equipment, Software or Systems provided, managed or
supported by Supplier, Supplier shall, at no additional charge to Hercules,
eliminate and reduce the effects of such Malicious Code and, if the Malicious
Code causes a loss of operational efficiency or loss of data, to mitigate such
losses and restore such data with generally accepted data restoration
techniques. If Malicious Code is found in Equipment, Software or Systems
provided, managed or supported by Hercules and Supplier or Supplier Personnel
are determined to have caused or materially contributed to the introduction or
proliferation of such Malicious Code, Supplier shall reimburse Hercules for any
costs incurred by Hercules or the Eligible Recipients in eliminating and
reducing the effects of such Malicious Code and, if the Malicious Code causes a
loss of operational efficiency or loss of data, mitigating such losses and
restoring such data with generally accepted data restoration techniques.
 
9.11
Access to Specialized Supplier Skills and Resources.

 
Upon Hercules' request, Supplier shall provide Hercules and the Eligible
Recipients with prompt access to Supplier’s specialized services, personnel and
resources pertaining to ITO standards, processes and procedures and associated
software, equipment and systems on an expedited basis taking into account the
relevant circumstances (the “Specialized Services”). The Parties acknowledge
that the provision of such Specialized Services may, in some cases, constitute
New Services for which Supplier is entitled to additional compensation, but in
no event shall Supplier be entitled to any additional compensation for New
Services under this subsection unless the Hercules Relationship Manager and
Supplier Account Manager, or their authorized designees, expressly agree upon
such additional compensation or Supplier’s entitlement to additional
compensation is established through the dispute resolution process. If Hercules
authorizes Supplier to proceed but the Parties disagree as to whether the
authorized work constitutes New Services, Supplier shall proceed with such work
and the disagreement shall be submitted to dispute resolution pursuant to
Article 19.
 
9.12
Audit Rights.

 

 
(a)
Contract Records. Supplier shall, and shall cause its Subcontractors and
suppliers to, maintain complete and accurate records of and supporting
documentation for all Charges, all Hercules Data and all transactions,
authorizations, changes, implementations, soft document accesses, reports,
filings, returns, analyses, procedures, controls, records, data or information
created, generated, collected, processed or stored by Supplier in the
performance of it’s obligations under this Agreement (“Contract Records”).
Supplier shall maintain such Contract Records in accordance with applicable
Laws. Supplier shall retain Contract Records in accordance with Hercules' record
retention policy (as such policy may be modified from time to time and provided
to Supplier in writing) during the Term and any Termination Assistance Services
period and thereafter through the end of the second full calendar year after the
calendar year in which Supplier stopped performing Services (including
Termination Assistance Services requested by Hercules under Section 4.3(b)(8))
(the “Audit Period”).

 

 
(b)
Operational Audits. During the Audit Period (as defined in Section 9.12(a),
Supplier shall, and shall cause its Subcontractors and suppliers to, provide to
Hercules (and internal and external auditors, inspectors, regulators and other
representatives that Hercules may designate from time to time), including
customers, vendors, licensees and other third parties to the extent Hercules or
the Eligible Recipients are legally or contractually obligated to submit to
audits by such entities) access at reasonable hours to Supplier Personnel, to
the facilities at or from which Services are then being provided and to Supplier
records and other pertinent information, all to the extent relevant to the
Services and Supplier’s obligations under this Agreement. Such access shall be
provided for the purpose of performing audits and inspections to (i) verify the
integrity of Hercules Data, (ii) examine the systems that process, store,
support and transmit that data, (iii) examine the internal controls (e.g.,
financial controls, human resource controls, organizational controls,
input/output controls, system modification controls, processing controls, system
design controls, and access controls) and the security, disaster recovery and
back-up practices and procedures; (iv) examine Supplier’s performance of the
Services; (v) verify Supplier’s reported performance against the applicable
Service Levels; and (vi) examine Supplier’s measurement, monitoring and
management tools. Supplier shall (i) provide any assistance reasonably requested
by Hercules or its designee in conducting any such audit, including installing
and operating audit software, (ii) make requested personnel, records and
information available to Hercules or its designee, and (iii) in all cases,
provide such assistance, personnel, records and information in an

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

expeditious manner to facilitate the timely completion of such audit. If an
audit reveals a non-trivial breach of this Agreement, Supplier shall promptly
reimburse Hercules for the actual cost of such audit.
 

 
(c)
Financial Audits. During the Audit Period (as defined in Section 9.12(a),
Supplier shall, and shall cause its Subcontractors to, provide to Hercules (and
internal and external auditors, inspectors, regulators and other representatives
that Hercules may designate from time to time, including customers, vendors,
licensees and other third parties to the extent Hercules or the Eligible
Recipients are legally or contractually obligated to submit to audits by such
entities) access at reasonable hours to Supplier Personnel and to Contract
Records and other pertinent information to conduct financial audits, all to the
extent relevant to the performance of Supplier’s obligations under this
Agreement. Such access shall be provided for the purpose of performing audits
and inspections to (i) verify the accuracy and completeness of Contract Records,
(ii) verify the accuracy and completeness of Charges and any Pass-Through
Expenses and Out-of-Pocket Expenses, (iii) examine the financial controls,
processes and procedures utilized by Supplier, (iv) examine Supplier’s
performance of its other financial and accounting obligations, and (v) enable
Hercules and the Eligible Recipients to meet applicable legal, regulatory and
contractual requirements, in each case to the extent applicable to the Services
and/or the Charges for such Services. Supplier shall (i) provide any assistance
reasonably requested by Hercules or its designee in conducting any such audit,
(ii) make requested personnel, records and information available to Hercules or
its designee, and (iii) in all cases, provide such assistance, personnel,
records and information in an expeditious manner to facilitate the timely
completion of such audit. If any such audit reveals an overcharge by Supplier,
and Supplier does not successfully dispute the amount questioned by such audit
in accordance with Article 19, Supplier shall promptly pay to Hercules the
amount of such overcharge. In addition, if any such audit reveals an overcharge
of more than five percent (5%) of the audited Charges, Supplier shall promptly
reimburse Hercules for the actual cost of such audit (including auditors’ fees),
provided that the amount to be reimbursed with respect to any audit shall not
exceed the lesser of the amount of such overcharge or USD $25,000.

 

 
(d)
Audit Assistance. Hercules and certain Eligible Recipients may be subject to
regulation and audit by governmental bodies, standards organizations, other
regulatory authorities, customers or other parties to contracts with Hercules or
an Eligible Recipient under applicable Laws, rules, regulations, standards or
contract provisions. If any such Entity exercises its right to examine or audit
Hercules' or an Eligible Recipient’s books, records, documents or accounting
practices and procedures pursuant to such Laws, rules, regulations, standards or
contract provisions, Supplier shall provide all assistance requested by Hercules
or the Eligible Recipient in responding to such audits or requests for
information and shall do so in an expeditious manner to facilitate the prompt
closure of such audit or request.

 
In addition, Hercules and certain Eligible Recipients will be subject to
periodic financial and internal controls audits by independent registered public
accounting firms. Supplier shall provide all assistance requested by Hercules,
the Eligible Recipient and/or such accounting firms in responding to such audits
or requests for information and shall do so in an expeditious manner to
facilitate the prompt closure of such audit or request.
 

 
(e)
General Procedures.

 

 
(i)
Notwithstanding the intended breadth of Hercules' audit rights, Hercules shall
not be given access to (A) the Confidential Information of other Supplier
customers, (B) Supplier locations that are not related to Hercules, the Eligible
Recipients or the Services, or (C) Supplier’s internal costs, except to the
extent such costs are the basis upon which Hercules is charged (e.g.,
reimbursable expenses, Out-of-Pocket Costs, Pass-Through Expenses or cost-plus
Charges) and/or are necessary to calculate the applicable variable Charges.

 

 
(ii)
In performing audits, Hercules shall endeavor to avoid unnecessary disruption of
Supplier’s operations and unnecessary interference with Supplier’s ability to
perform the Services in accordance with the Service Levels.

 

 
(iii)
Following any audit, Hercules shall conduct (in the case of an internal audit),
or request its external auditors or examiners to conduct, an exit conference
with Supplier to obtain factual concurrence with issues identified in the
review.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
(iv)
Hercules shall be given adequate private workspace in which to perform an audit,
plus access to photocopiers, telephones, facsimile machines, computer hook-ups,
and any other facilities or equipment needed for the performance of the audit.

 

 
(v)
Hercules shall provide Supplier with reasonable notice prior to any operational
or financial audit by Hercules or its authorized agents or representatives;
provided that no such notice shall be required with respect to audits conducted
by government auditors, inspectors, regulators or representatives.

 

 
(f)
Supplier Internal Audit. If Supplier determines as a result of its own internal
audit that it has overcharged Hercules, then Supplier shall promptly pay to
Hercules the amount of such overcharge.

 

 
(g)
Supplier Response. Supplier and Hercules shall meet promptly upon the completion
of an audit conducted pursuant to this Section 9.12 (i.e., an exit interview)
and/or the issuance of an interim or final report to Supplier and Hercules
following such an audit. Supplier will respond to each exit interview and/or
audit report in writing within thirty (30) days, unless a shorter response time
is specified in such report. Supplier and Hercules shall develop and agree upon
an action plan to promptly address and resolve any deficiencies, concerns and/or
recommendations identified in such exit interview or audit report and Supplier,
at its own expense, shall undertake remedial action in accordance with such
action plan and the dates specified therein to the extent necessary to comply
with Supplier’s obligations under this Agreement.

 

 
(h)
Supplier Response to Government Audits. If an audit by a governmental body,
standards organization or regulatory authority having jurisdiction over
Hercules, an Eligible Recipient or Supplier results in a finding that Supplier
is not in compliance with any applicable Law or standard, including any
generally accepted accounting principle, or any other audit requirement relating
to the performance of its obligations under this Agreement, Supplier shall, at
its own expense and within the time period specified by such auditor, address
and resolve the deficiency(ies) identified by such governmental body, standards
organization or regulatory authority, in the manner approved by Hercules.

 

 
(i)
SAS70 Audit. In addition to its other obligations under this Section 9.12,
Supplier shall cause a Type II Statement of Auditing Standards (“SAS”) 70 audit
(or equivalent audit) to be conducted by an independent auditor on an annual or
more frequent basis for each Supplier facility at, from or through which
Services are provided to Hercules and/or the Eligible Recipients or Hercules
Data is transmitted or stored. Supplier shall permit Hercules to participate in
the planning of each such audit, shall confer with Hercules as to the scope and
timing of each such audit and shall accommodate Hercules' requirements and
concerns to the extent practicable. Unless otherwise agreed by the Parties, such
audit shall be conducted so as to result in a final audit report dated September
1 or later each calendar year. Supplier shall provide Hercules with a report
from each SAS 70 to facilitate periodic compliance reporting by Hercules and the
Eligible Recipients under the Sarbanes-Oxley Act of 2002 (and implementing
regulations promulgated by the United States Securities and Exchange Commission
and the Public Company Accounting Oversight Board) and comparable Laws in other
jurisdictions. To the extent the resulting audit report is relevant to Hercules
and/or the Eligible Recipients, Supplier shall provide a copy of such report to
Hercules and its independent auditors for review and comment as soon as
reasonably possible and in all events within thirty (30) days of completion.
Supplier shall respond to such report in accordance with Section 9.12(g).

 
To the extent Hercules requests that, in addition to the Type II SAS 70 audit
described above, Supplier conduct a Hercules-specific Type II SAS 70 audit,
Supplier shall do so at Hercules’s expense (provided, Supplier notifies Hercules
of such expense, obtains Hercules’s approval, and uses commercially reasonable
efforts to minimize such expense). If, however, Supplier undertakes additional
or different Type II SAS 70 audits (or equivalent audits) of Supplier Facilities
at, from or through which Services are provided to Hercules and/or the Eligible
Recipients (other than customer-specific audits requested and paid for by other
Supplier customers), Supplier shall accord Hercules the rights described in the
preceding paragraph with respect to such audits.
 

 
(j)
Audit Costs.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
(i)
Except as provided in Section 9.12(j)(ii) below, Supplier and its Subcontractors
and suppliers shall provide the Services described in this Section 9.12 at no
additional Charge to Hercules.

 

 
(ii)
As part of the Monthly Base Charges, Supplier shall provide, at Hercules’
request, up to 2080 FTE hours of audit assistance for audits initiated by
Hercules in any Contract Year (“Baseline Audit FTEs”). The Hercules Relationship
Manager or his or her designee shall request, define and set the priority for
such audit assistance. Supplier shall report monthly on the level of effort
expended by Supplier in the performance of such audit assistance and shall not
exceed the Baseline Audit FTEs without Hercules’ prior approval. Subject to
Sections 9.12(j)(iii), (iv), (v), and (vi), if Hercules authorizes Supplier to
exceed the Baseline Audit FTEs in any Contract Year, Hercules shall either pay
Supplier for such additional FTE hours at the rates specified in Schedule J or
apply such additional FTE hours against the Baseline Project FTE Pool set forth
in Section 3 of Schedule J.

 

 
(iii)
Notwithstanding Section 9.10(j)(ii), to the extent the level of audit assistance
requested by Hercules and provided by Supplier Personnel in connection with any
audit activities initiated by Hercules is eight (8) FTE hours or less, there
shall be no additional Charge to Hercules for such assistance and such FTE hours
shall not be counted against the Baseline Audit FTE pool described in Section
9.10(j)(ii) above; provided that, if Supplier reasonably believes that the
number of requests is unreasonable and unduly burdensome, Supplier may present
and escalate its concern through the governance process.

 

 
(iv)
Notwithstanding Section 9.10(j)(ii), to the extent the audit assistance
requested by Hercules can be provided by Supplier using personnel already
assigned to perform Services for Hercules without impacting Service Levels,
there will be no additional charge to Hercules for such audit assistance. If the
audit assistance requested by Hercules cannot be provided by Supplier using such
personnel then assigned to Hercules without impacting Service Levels, Hercules,
in its sole discretion, may forego or delay any work activities or temporarily
or permanently adjust the work to be performed by Supplier, the schedules
associated therewith or the Service Levels to permit the performance of such
audit assistance using personnel already assigned to perform the Services.

 

 
(v)
Notwithstanding Section 9.10(j)(ii), there will be no additional charge or
reduction of the Baseline Audit FTEs for audit assistance relating to a Hercules
Type II SAS 70 audit or any audit that uncovers evidence that Supplier has
breached in any material respect any obligation(s) under this Agreement.

 
9.13
Subcontractors.

 

 
(a)
Use of Subcontractors. In subcontracting any of its responsibilities under this
Agreement, Supplier shall comply strictly with this Section 9.13. Prior to
entering into a subcontract with respect to the Services, Supplier shall (i) at
Hercules' request, forward to Hercules a copy of the proposed subcontract, or
(in Hercules' reasonable discretion) a detailed description of the scope and
material terms (other than pricing terms) of the proposed subcontract; (ii) give
Hercules reasonable prior notice of the subcontract, specifying the components
of the Services affected, the scope of the proposed subcontract, the identity
and qualifications of the proposed Subcontractor, the reasons for subcontracting
the work in question, the location of the Subcontractor facilities from which
the Services will be provided, the extent to which the subcontract will be
dedicated, and the Subcontractor’s willingness to grant the rights described in
Section 6.4(c) upon expiration or termination; and (iii) obtain Hercules' prior
approval of the proposed Subcontractor, other than Subcontractors that qualify
as Shared Subcontractors in accordance with Section 9.13(c) below.
Subcontractors listed on Schedule D as of the Effective Date are deemed to be
approved by Hercules.

 

 
(b)
Right to Revoke Approval. Hercules also shall have the right during the Term to
revoke its prior approval of a Subcontractor and direct Supplier to promptly
replace such Subcontractor, at no additional cost to Hercules, if the
Subcontractor’s performance is materially deficient. If directed to do so,
Supplier shall remove and replace such Subcontractor as soon as possible.
Supplier shall continue to perform its obligations under the Agreement,
notwithstanding the removal of the Subcontractor. Hercules shall have no

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

responsibility for any termination charges or cancellation fees that Supplier
may be obligated to pay to a Subcontractor as a result of the removal of such
Subcontractor at Hercules' request or the withdrawal or cancellation of the
Services then performed by such Subcontractor as permitted under this Agreement.
 

 
(c)
Shared Subcontractors. Notwithstanding Sections 9.13(a) and (b), Supplier may,
in the ordinary course of business, enter into subcontracts with total estimated
annual revenue of less than USD $200,000 per subcontract or USD $500,000 in the
aggregate (i) for third party services or products that are not a material
portion of the Services, that are not exclusively dedicated to Hercules and that
do not include regular direct contact with Hercules or Eligible Recipient
personnel or the performance of services at Hercules Sites, or (ii) with
temporary contract labor, including temporary personnel firms providing such
labor (collectively, “Shared Subcontractors”); provided, that such Shared
Subcontractors possess the training and experience, competence and skill to
perform the work in a skilled and professional manner. Supplier shall not be
required to obtain Hercules' prior approval of Shared Subcontractors. If,
however, Hercules expresses dissatisfaction with the services or products of a
Shared Subcontractor, Supplier shall work in good faith to resolve Hercules'
concerns on a mutually acceptable basis and, at Hercules request, replace such
Shared Subcontractor at no additional cost to Hercules.

 

 
(d)
Supplier Responsibility. Unless otherwise approved by Hercules, the terms of any
subcontract must be consistent with this Agreement, including: (i)
confidentiality and intellectual property obligations; (ii) Hercules' approval
rights (which must apply directly to the Subcontractor); (iii) compliance with
Hercules Standards, Strategic Plans and applicable Laws; (iv) compliance with
Hercules' policies and directions; (v) audit rights, as described in Section
9.12; (vi) Key Supplier Personnel; and (vii) insurance coverage with coverage
types and limits consistent with the scope of work to be performed by such
Subcontractors. Notwithstanding the terms of the applicable subcontract, the
approval of such Subcontractor by Hercules or the availability or unavailability
of Subcontractor insurance, Supplier shall be and remain responsible and liable
for any failure by any Subcontractor or Subcontractor personnel to perform in
accordance with this Agreement or to comply with any duties or obligations
imposed on Supplier under this Agreement to the same extent as if such failure
to perform or comply was committed by Supplier or Supplier employees.

 
9.14
Technology and Business Process Evolution.

 

 
(a)
Obligation to Evolve. Supplier acknowledges and agrees that its current
technologies and business processes shall continue to evolve and change over
time, and at a minimum, shall remain consistent with the best practices of ITO
service providers and the objectives and competitive needs of Hercules and the
Eligible Recipients. Subject to Section 9.5, Supplier shall provide the Services
using current technologies and business processes that will enable Hercules and
the Eligible Recipients to take advantage of advances in the industry and
support their efforts to maintain competitiveness in the markets in which it
competes. In addition, subject to Sections 9.5 and 4.4, Supplier shall make such
current technologies and business processes available to Hercules to perform ITO
services and functions on behalf of itself and/or the Eligible Recipients.

 

 
(b)
Initially blank. 

 

 
(c)
Obligation to Propose Technology and Business Process Evolutions. Supplier shall
identify and propose the implementation of Technology and Business Process
Evolutions that are likely to: (i) improve the efficiency and effectiveness of
the Services (including cost savings); (ii) improve the efficiency and
effectiveness of the ITO services and functions performed by or for Hercules and
the Eligible Recipients at or from Hercules facilities; (iii) result in cost
savings or revenue increases to Hercules and the Eligible Recipients in areas of
their business outside the Services; (iv) enhance the ability of Hercules and
the Eligible Recipients to conduct their businesses and serve their customers;
and (v) achieve the objectives of Hercules and the Eligible Recipients faster
and/or more efficiently than the then current strategies. Subject to its
non-disclosure obligation under other customer contracts, Supplier shall obtain
information regarding Technology and Business Process Evolutions from other
customer engagements and shall communicate such information to Hercules on an
ongoing basis.

 

 
(d)
Supplier Briefings and Technology and Business Process Monitoring. Supplier
shall routinely and regularly monitor and analyze Technology and Business
Process Evolutions of possible interest or

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

applicability to Hercules and the Eligible Recipients. At least semi-annually,
Supplier shall meet with Hercules to formally brief Hercules regarding such
Technology and Business Process Evolutions. Such briefing shall include
Supplier’s assessment of the business impact, performance improvements and cost
savings associated with such Technology and Business Process Evolutions. Where
requested by Hercules, Supplier shall develop and present to Hercules proposals
for: (i) implementing Technology and Business Process Evolutions or (ii)
changing the direction of Hercules' then current strategy.
 

 
(e)
Supplier Developed Advances. If Supplier develops technological advances in or
changes to the ITO business processes and services and associated technologies
used to provide the same or substantially similar services to other Supplier
customers or Supplier develops new or enhanced processes, services, software,
tools, products or methodologies to be offered to such customers (collectively,
“New Advances”), Supplier shall, subject to Section 4.4, (i) offer Hercules the
opportunity to serve as a pilot customer in connection with the implementation
of such New Advances; and (ii) if Hercules declines such opportunity, offer
Hercules preferred access to such New Advances and the opportunity to be among
the first of the Supplier customer base to implement and receive the benefits of
any New Advances.

 

 
(f)
Flexibility. Supplier shall ensure that the technologies and business process
strategies it employs to provide the Services meet industry standards and are
flexible enough to allow integration with new technologies or business
processes, or significant changes in Hercules' or an Eligible Recipient's
business, ITO and information technology objectives and strategies. For example,
Equipment must have sufficient scalability and be sufficiently modular to allow
integration of new technologies without the need to replace whole, or
significant parts of, systems or business processes (e.g., made to be a
one-to-many model) to enable Hercules' and/or the Eligible Recipients' business
to become more scalable and flexible.

 

 
(g)
Equipment Implementation and Refresh. To the extent Supplier is financially
responsible for particular Equipment under Schedule J.1, Supplier shall be
responsible for the cost of acquiring new Equipment in the ordinary course of
Technology and Business Process Evolution. In addition, to the extent Supplier
is operationally responsible for particular Equipment under Schedule J.1,
Supplier shall be responsible for the deployment and implementation of new
Equipment in the ordinary course of Technology and Business Process Evolution.
In each case, Supplier shall refresh such Equipment in accordance with the
defined refresh strategies, as set out in the Technology and Business Process
Plan, and as necessary to provide the Services in accordance with the Service
Levels and satisfy its other obligations under this Agreement. If Supplier is
aware that these strategies differ from generally accepted practice (or there
are any other areas of concern in relation to such strategies) it shall provide
Hercules with notice of that fact and, upon request, provide Hercules with
further information as to how to more closely align the strategies with
generally accepted practice.

 

 
(h)
Software Implementation and Refresh. To the extent Supplier is financially
responsible for particular Software, tools and methodologies under Schedule J.1,
Supplier shall be responsible for the cost of acquiring such new or changed
Software, tools and methodologies in the ordinary course of Technology and
Business Process Evolution. In addition, to the extent Supplier is operationally
responsible for particular Software, tools and methodologies under Schedule J.1,
Supplier shall be responsible for the deployment and implementation of new or
changed Software, tools and methodologies in the ordinary course of Technology
and Business Process Evolution. In each case, Supplier shall: (i) refresh
Software in accordance with Section 9.7 of this Agreement and the Technology and
Business Process Plan; and (ii) provide training to Hercules personnel regarding
the use of any new or changed Software, tools and methodologies.

 

 
(i)
Included in Charges. The deployment, implementation and support of Technology
and Business Process Evolution and New Advances shall be included in the Monthly
Base Charges unless and to the extent (A) the Technology and Business Process
Evolution or New Advance is considered a New Service pursuant to Section 4.4, or
(B) Hercules requests that it be implemented more quickly than the established
refresh schedule, and in each case, only if and to the extent additional
Supplier Personnel and resources are required to do so in the desired timeframe.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

9.15
Network Configuration Data.

 
Supplier (i) shall provide Hercules (and Hercules Third Party Contractors) with
network configuration data with respect to the network provided and used by
Supplier to provide Services to Hercules and/or the Eligible Recipients; and
(ii) hereby grants Hercules (and Hercules Third Party Contractors) the right to
use such data in connection with the performance of ancillary services (e.g.,
security reviews or audits) or the exercise of Hercules' other rights under this
Agreement.
 
10
HERCULES RESPONSIBILITIES

 
10.1
Responsibilities.

 
In addition to Hercules' responsibilities as expressly set forth elsewhere in
this Agreement, Hercules shall be responsible for the following:
 

 
(a)
Hercules Relationship Manager. Hercules shall designate one (1) individual to
whom all Supplier communications concerning this Agreement may be addressed (the
“Hercules Relationship Manager”), who shall have the authority to act on behalf
of Hercules and the Eligible Recipients in all day-to-day matters pertaining to
this Agreement. Hercules may change the designated Hercules Relationship Manager
from time to time by providing notice to Supplier. Additionally, Hercules will
have the option, but will not be obligated, to designate additional
representatives who will be authorized to make certain decisions (e.g.,
regarding emergency maintenance) if the Hercules Relationship Manager is not
available.

 

 
(b)
Cooperation. Hercules shall cooperate with Supplier by, among other things,
making available, as reasonably requested by Supplier, management decisions,
information, approvals and acceptances so that Supplier may accomplish its
obligations and responsibilities hereunder.

 

 
(c)
Requirement of Writing. To the extent Supplier is required under this Agreement
to obtain Hercules' approval, consent or agreement, such approval, consent or
agreement shall be in writing and shall be signed by or directly transmitted by
electronic mail from the Hercules Relationship Manager or an authorized Hercules
representative. Notwithstanding the preceding sentence, the Hercules
Relationship Manager may agree in advance in writing that as to certain specific
matters oral approval, consent or agreement will be sufficient.

 
10.2
Savings Clause.

 
Supplier’s failure to perform its responsibilities under this Agreement or to
meet the Service Levels shall be excused if and to the extent such Supplier
non-performance is caused by (i) the wrongful or tortious actions of Hercules,
an Eligible Recipient or a Hercules Third Party Contractor performing
obligations on behalf of Hercules under this Agreement (unless and to the
extent, as to Hercules Third Party Contractors, such failure is attributable to
Supplier’s failure to properly manage such Hercules Third Party Contractor), or
(ii) the failure of Hercules, an Eligible Recipient or such a Hercules Third
Party Contractor to perform Hercules' expressly specified obligations under this
Agreement, but only if (A) Supplier immediately notifies Hercules of such
wrongful or tortious action or failure to perform and its inability to perform
under such circumstances, (B) Supplier provides Hercules with every reasonable
opportunity to correct such wrongful or tortious action or failure to perform
and thereby avoid such Supplier non-performance, (C) Supplier identifies and
pursues all commercially reasonable means to avoid or mitigate the impact of
such wrongful or tortious action or failure to perform, (D) Supplier uses
commercially reasonable efforts to perform notwithstanding such wrongful or
tortious action or failure to perform, and (E) Supplier conducts a Root Cause
Analysis and thereby demonstrates that such wrongful or tortious action or
failure to perform is the cause of Supplier’s non-performance. Supplier
acknowledges and agrees that the circumstances described in this Section 10.2,
together with force majeure, are the only circumstances in which its failure to
perform its responsibilities under this Agreement or to meet the Service Levels
will be excused and that Supplier will not assert any other act or omission of
Hercules or the Eligible Recipients as excusing any such failure on Supplier’s
part.
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

11
CHARGES

 
11.1
General.

 

 
(a)
Payment of Charges. In consideration of Supplier’s performance of the Services,
Hercules agrees to pay Supplier the applicable Charges set forth in Schedule J
beginning as of the date specified therein. Supplier shall use commercially
reasonable efforts to continually seek to identify methods of reducing such
Charges and will notify Hercules of such methods and the estimated potential
savings associated with each such method.

 

 
(b)
No Additional Charges. The Charges for the Services are set forth in Schedule J
and there are no separate or additional charges for such Services. Any costs
incurred by Supplier prior to the Commencement Date are included in the Charges
as set forth in Schedule J and are not to be separately paid or reimbursed by
Hercules.

 

 
(c)
Incidental Expenses. Supplier acknowledges that, except as expressly provided
otherwise in this Agreement, expenses that Supplier incurs in performing the
Services (including management, travel and lodging, document reproduction and
shipping, desktop Equipment and other office Equipment required by Supplier
Personnel, and long-distance telephone) are included in Supplier’s charges and
rates set forth in this Agreement. Accordingly, such Supplier expenses are not
separately reimbursable by Hercules unless Hercules has agreed in advance and in
writing to reimburse Supplier for the expense.

 

 
(d)
Proration. Periodic charges under this Agreement are to be computed on a
calendar month basis, and shall be prorated for any partial month on a calendar
day basis.

 

 
(e)
Charges for Contract Changes. Unless otherwise agreed, changes in the Services
(including changes in the Hercules Standards, Strategic Plans, Technology and
Business Process Plans, business process, Software, Equipment and Systems) and
changes in the rights or obligations of the Parties under this Agreement
(collectively, “Contract Changes”) shall result in changes in the applicable
Charges only if and to the extent (i) the Agreement expressly provides for a
change in the Supplier Charges in such circumstances; (ii) the agreed upon
Charges or pricing methodology expressly provides for a price change in such
circumstances (for example, Schedule J specifies the number of FTEs or hours of
coverage to be provided for the quoted price, or defines a Resource Unit rate
for increased or decreased usage above or below the applicable Resource
Baseline); or (iii) the Contract Change meets the definition of Billable Project
or New Services and additional Charges are applicable in accordance therewith.
Notwithstanding the foregoing, if a Contract Change causes a material increase
or decrease in the number of billable Resource Units without a commensurate
increase or decrease in the level of effort, resources or expense associated
with the performance of the applicable Service, the Parties will discuss in good
faith appropriate adjustments to the Resource Baselines and associated ARC and
RRC rates as necessary to reflect the change in the number of Resource Units,
but the Monthly Base Charges and ARC and RRC rates will be modified in
connection therewith only if and to the extent such Contract Change results in a
material change in the level of effort, resources or expense required to perform
such Service.

 

 
(f)
Eligible Recipient Services.

 

 
(i)
Eligible Recipients. Supplier shall provide the Services to Eligible Recipients
designated by Hercules. To the extent a designated Eligible Recipient will
receive less than all of the Services, Hercules shall identify the categories of
Services to be provided by Supplier to such Eligible Recipient.

 

 
(ii)
New Eligible Recipients. From time to time Hercules may request that Supplier
provide Services to Eligible Recipients not previously receiving such Services.
Except as provided in Section 4.4 or otherwise agreed by the Parties, such
Services shall be performed in accordance with the terms, conditions and prices
(excluding any non-recurring transition or start-up activities specific to such
Eligible Recipients) then applicable to the provisions of the same Services to
existing Eligible Recipients.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
(iii)
Existing Supplier Customer. To the extent Hercules or an Eligible Recipient
acquires an Entity such that it is also an Eligible Recipient and such Entity
has an existing contract with Supplier for ITO services, Hercules may, in its
discretion, designate such Entity as an Eligible Recipient under this Agreement
and terminate the other contract for convenience or terminate this Agreement and
the applicable Work Statements for convenience and roll the Service then being
provided hereunder under the other contract. In either event, Supplier shall
reduce and/or rollover to the extent possible the applicable termination charges
and/or wind-down expenses Hercules would otherwise be obligated to pay in
connection with such a termination. Supplier shall require Hercules to pay only
unavoidable wind-down expenses (as defined in Section 2(a) or (b) of Schedule N
and unamortized balance sheet items or other miscellaneous termination charges
(as defined in Section 2(c) of Schedule N, unless and to the extent such items
are rolled into the applicable termination charges under the surviving contract.

 

 
(iv)
Election Procedure. In the event of a transaction described in clause (c) or (d)
within the definition of Eligible Recipient in Schedule A, Hercules may elect,
on behalf of the Eligible Recipient in question, either (i) that such Eligible
Recipient shall continue to obtain some or all of the Services subject to and in
accordance with the terms and conditions of this Agreement for the remainder of
the Term, (ii) that the Entity shall obtain some or all of the Services under a
separate agreement between Supplier and such Entity containing the same terms
and conditions as this Agreement or (iii) that the Term shall be terminated as
to such Eligible Recipient with respect to some or all the Services as of a
specified date, subject to its receipt of Termination Assistance Services
pursuant to Section 4.3. If the Services are provided under a separate
agreement, Hercules shall have no obligation to pay any fees in relation to the
Services provided to such Entity. Services provided to such Entity shall be
included in the calculation of Service volumes, if any, under this Agreement,
but shall be excluded when determining any Termination Charges payable to
Supplier.

 
11.2
Pass-Through Expenses.

 

 
(a)
Procedures and Payment. No new Pass-Through Expenses may be added without
Hercules' prior consent, which it may withhold in its sole discretion. Before
paying any Pass-Through Expense, Supplier shall (i) review and validate the
invoiced charges, (ii) identify any errors or omissions, and (iii) communicate
with the applicable vendor to correct any errors or omissions, resolve any
questions or issues and obtain any applicable credits, rebates, discounts or
other incentives for Hercules. Supplier shall deliver to Hercules the original
vendor invoice, together with any documentation supporting such invoice and a
statement that Supplier has reviewed and validated the invoiced charges, within
ten (10) days after Supplier’s receipt thereof; provided that, if earlier,
Supplier shall use commercially reasonable efforts to deliver such invoice,
documentation and statement at least five (5) business days prior to the date on
which payment is due; and provided further that, if it is not possible to
deliver such invoice, documentation and statement at least five (5) business
days prior to the due date, Supplier shall promptly notify Hercules and, at
Hercules' option, either request additional time for review and validation or
submit the invoice for payment subject to subsequent review and validation. If
the vendor offers a discount for payment prior to a specified date, Supplier
shall use commercially reasonable efforts to deliver such invoice and associated
documentation to Hercules at least five (5) days prior to such date. In
addition, during the last month of each calendar quarter, Supplier shall use
commercially reasonable efforts to deliver all such invoices and associated
documentation to Hercules by the end of the month and, to the extent that is not
possible, Supplier shall provide Hercules with information sufficient to accrue
the applicable expenses on or before the end of such month.

 

 
(b)
Efforts to Minimize. Supplier will continually seek to identify methods of
reducing and minimizing Hercules' retained and Pass-Through Expenses and will
notify Hercules of such methods and the estimated potential savings associated
with each such method.

 
11.3
Reserved.

 
11.4
Taxes.

 
The Parties’ respective responsibilities for taxes arising under or in
connection with this Agreement shall be as follows:
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

(a) Income Taxes. Each Party shall be responsible for its own Income Taxes.
 

 
(b)
Sales, Use and Property Taxes. Each Party shall be responsible for any sales,
lease, use, personal property, stamp, duty or other such taxes on Equipment,
Software or property it owns or leases from a third party, including any lease
assigned pursuant to this Agreement, and/or for which it is financially
responsible under this Agreement.

 

 
(c)
Recoverable Taxes. All sums payable under or in connection with this Agreement
shall be exclusive of Recoverable Taxes, and each Party shall, in addition to
such sums, pay such Recoverable Taxes properly chargeable thereon on receipt of
a valid invoice. Supplier shall note any amounts that may be subject to
Recoverable Taxes on each invoice to facilitate Hercules’ internal processes
regarding Recoverable Taxes, including the payment and recovery of such
Recoverable Taxes with applicable jurisdictions.

 

 
(d)
Taxes on Goods or Services Used by Supplier. Supplier shall be responsible for
all sales, service, value-added, lease, use, personal property, excise,
consumption, and other taxes and duties, including VAT, payable by Supplier on
any goods or services used or consumed by Supplier in providing the Services
(including services obtained from Subcontractors) where the tax is imposed on
Supplier’s acquisition or use of such goods or services and the amount of tax is
measured by Supplier’s costs in acquiring or procuring such goods or services
and not by Hercules' cost of acquiring such goods or services from Supplier.

 

 
(e)
Service Taxes.

 

 
(i)
Hercules shall be financially responsible for all Service Taxes existing as of
the Effective Date that are assessed against either Party on the Services as a
whole, or on any particular Service by a Tax Authority in a jurisdiction in
which Hercules and/or the Eligible Recipients are physically located and receive
the Services (“Hercules Service Taxes”). If new or higher Hercules Service Taxes
become applicable to the Services as a result of either Party moving all or part
of its operations to a different jurisdiction (e.g., Hercules opening a new
office, Supplier relocating performance of Services to a shared service center
or assigning this Agreement to an Affiliate) the Party initiating such move
shall be financially responsible for such new or higher Hercules Service Taxes.
If new or higher Hercules Service Taxes become applicable to such Services after
the Effective Date for any other reason (e.g., tax law changes, but not volume
changes) the Parties shall negotiate in good faith and diligently seek to agree
upon legally permissible means of avoiding or minimizing such new or higher
Hercules Service Taxes and/or an allocation or sharing of financial
responsibility for such additional Hercules Service Taxes. If the Parties are
unable to agree upon such measures, Hercules shall be financially responsible
for such additional Hercules Service Taxes to the extent the financial impact of
all such new or higher Service Taxes does not exceed three percent (3%) of the
then-current monthly Charges. To the extent the financial impact exceeds three
percent (3%), the Parties shall each be financially responsible for fifty
percent (50%) of the additional Hercules Service Taxes exceeding that threshold.

 

 
(ii)
Supplier shall be financially responsible for all Service Taxes existing as of
the Effective Date assessed against either Party on the provision of the
Services as a whole, or on any particular Service by a Tax Authority in a
jurisdiction from which such Services are provided by Supplier (“Supplier
Service Taxes”). If new or higher Supplier Service Taxes become applicable to
the Services as a result of either Party moving all or part of its operations to
a different jurisdiction, the Party initiating such move shall be financially
responsible for such new or higher Supplier Service Taxes. If new or higher
Supplier Service Taxes become applicable to such Services after the Effective
Date for any other reason (e.g., tax law changes, but not volume changes),
Supplier shall, within thirty (30) days, prepare a detailed proposal identifying
all viable and legally permissible means of avoiding or minimizing such new or
higher Supplier Service Taxes without adversely impacting the quality or price
of the Services or the business objectives or requirements of Hercules and the
Eligible Recipients, including the possibility of modifying or reducing the
nature or scope of the Services to be delivered from such jurisdiction, or
migrating the delivery of such Services to Supplier Facilities in other
jurisdictions. In preparing its proposal, Supplier shall give due consideration
to any legally permissible means of avoiding or minimizing such Service Taxes

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

proposed by Hercules. Following Hercules’ receipt and review of Supplier’s
proposal, the Parties shall negotiate in good faith and diligently seek to agree
upon legally permissible means of avoiding or minimizing such new or higher
Supplier Service Taxes and/or an allocation or sharing of financial
responsibility for such additional Supplier Service Taxes. If the Parties are
unable to agree upon such measures, Supplier shall be financially responsible
for such additional Supplier Service Taxes to the extent the financial impact of
all such new or higher Service Taxes does exceed three percent (3%) of the
then-current monthly Charges. To the extent the financial impact exceeds three
percent (3%), the Parties shall each be financially responsible for fifty
percent (50%) of the additional Supplier Service Taxes exceeding that threshold.
 

 
(iii)
If required under applicable Laws, Supplier shall invoice Hercules for the full
amount of the Service Taxes and then credit or reimburse Hercules for that
portion of such Service Taxes for which Supplier is financially responsible
under this provision.

 

 
(f)
Withholding. Any withholding tax or other tax of any kind that Hercules is
required by applicable Law to withhold and pay on behalf of Supplier with
respect to amounts payable to Supplier under this Agreement shall be deducted
from said amount prior to remittance to Supplier. Hercules will provide to
Supplier reasonable assistance, which shall include the provision of
documentation as required by revenue authorities, to enable Supplier to claim
exemption from or obtain a repayment of such withheld taxes and will, upon
request, provide Supplier with a copy of the withholding tax certificate.

 

 
(g)
Telecommunication Surcharges or User Fees. To the extent Hercules is responsible
under Schedule J for telecommunication surcharges or user fees imposed by
government authorities and associated with the Services and the allocation of
such fees or surcharges is within Supplier’s or its Subcontractors’ discretion,
Supplier and its Subcontractors shall act fairly and equitably in allocating
such fees and surcharges to Hercules, and Hercules and the Eligible Recipients
shall not receive more than a proportionate share of such fees and surcharges.
In addition, in the event any such fee or surcharge for which Hercules or an
Eligible Recipient is responsible is subsequently reduced or vacated by the
appropriate regulatory authority or court of competent jurisdiction, Supplier
shall seek on behalf of Hercules a refund of any overpayment of such fee or
surcharge by Hercules or the Eligible Recipient.

 

 
(h)
Notice of New Taxes and Charges. Supplier shall promptly notify Hercules when it
becomes aware of any new taxes or other charges (including changes to existing
taxes or charges) to be passed through and/or collected by Hercules under this
Section. Such notification (which may be separate from the first invoice
reflecting such taxes or other charges) shall contain a detailed explanation of
such taxes or charges, including the effective date of each new tax or charge.

 

 
(i)
Efforts to Minimize Taxes. Supplier shall cooperate fully with Hercules to
enable Hercules to more accurately determine its own tax liability (including
Recoverable Taxes) and to minimize such liability to the extent legally
permissible. Supplier’s invoices shall separately state the Charges that are
subject to taxation, the Service Taxes associated with such Charges, and any
amounts that may be Recoverable Taxes. Each Party will provide and make
available to the other any resale certificates, information regarding
out-of-state or out-of-country sales or use of equipment, materials, or
services, and other exemption certificates or information reasonably requested
by either Party. At Hercules' request, Supplier shall provide Hercules with (i)
written confirmation that Supplier has filed all required tax forms and returns
required in connection with any Service Taxes collected from Hercules, and has
collected and remitted all applicable Service Taxes, and (ii) such other
information pertaining to applicable Taxes as Hercules may reasonably request.

 

 
(j)
Tax Audits or Proceedings. Each Party shall promptly notify the other Party of,
and coordinate with the other Party, the response to and settlement of, any
claim for taxes asserted by applicable taxing authorities for which the other
Party is financially responsible hereunder. With respect to any claim arising
out of a form or return signed by a Party to this Agreement, such Party shall
have the right to elect to control the response to and settlement of the claim,
but the other Party shall have the right to participate in the responses and
settlements to the extent appropriate given its potential responsibilities or
liabilities. Each Party also shall have the right to challenge the imposition of
any tax liability for which it is financially responsible under this Agreement
or, if necessary, to direct the other Party to challenge the imposition of any
such tax liability. If either Party requests the other to challenge the
imposition of any tax liability, such other Party shall do so

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

(unless and to the extent it assumes financial responsibility for the tax
liability in question), and, the requesting Party shall reimburse the other for
all fines, penalties, interest, additions to taxes or similar liabilities
imposed in connection therewith, plus the reasonable legal, accounting and other
professional fees and expenses it incurs. Each Party shall be entitled to any
tax refunds or rebates obtained with respect to the taxes for which such Party
is financially responsible under this Agreement.
 

 
(k)
Tax Filings. Each Party represents, warrants and covenants that it will file
appropriate tax returns, and pay applicable taxes owed arising from or related
to the provision of the Services in applicable jurisdictions. Supplier
represents, warrants and covenants that it is registered to and will collect and
remit Service Taxes in all applicable jurisdictions.

 
11.5
Extraordinary Events.

 
(a)  Definition. As used in this Agreement, an “Extraordinary Event” shall mean
a circumstance in which an event or discrete set of events has occurred or is
planned with respect to the business of Hercules or the Eligible Recipients that
results or will result in a change in the scope, nature or volume of the
Services that Hercules and the Eligible Recipients will require from Supplier,
and which is expected to cause the estimated average monthly usage of any
chargeable Resource Unit to increase or decrease by twenty percent (20%) or more
from the actual average monthly usage for the preceding twelve (12) months (or,
if less, the number of months for which such data is available), provided that
such increase or decrease is not temporary or seasonal and that such decrease is
not due to Hercules resuming the provision of Services itself or transferring
the provision of the Services to another services provider. Examples of the
kinds of events that might cause such substantial increases or decreases include
the following:
 

 
(i)
changes in locations where the Eligible Recipients operate;

 

 
(ii)
changes in products of, or in markets served by, the Eligible Recipients;

 

 
(iii)
mergers, acquisitions, divestitures or reorganizations of the Eligible
Recipients;

 

 
(iv)
changes in the method of service delivery;

 

 
(v)
changes in the applicable regulatory environment;

 

 
(vi)
changes in Hercules' policy, technology or processes;

 

 
(vii)
changes in market priorities; or

 

 
(viii)
changes in the business units being serviced by Supplier.

 

 
(b)
Consequence. If an Extraordinary Event occurs, Hercules may, at its option,
request more favorable pricing with respect to applicable Charges specified in
Schedule J in accordance with the following:

 
 

 
(1)
Supplier and Hercules shall mutually determine on a reasonable basis the
efficiencies, economies, savings and resource utilization reductions resulting
from such Extraordinary Event and, upon Hercules' approval, Supplier shall then
proceed to implement such efficiencies, economies, savings and resource
utilization reductions as quickly as practicable and in accordance with the
agreed upon schedule. As the efficiencies, economies, savings or resource
utilization reductions are realized, the Charges specified on Schedule J and any
affected Resource Baselines shall be promptly and equitably adjusted to pass
through to Hercules the full benefit of such efficiencies, economies, savings
and resource utilization reductions; provided, that Hercules shall reimburse
Supplier for any net costs or expenses incurred to realize such efficiencies,
economies, savings or resource utilization reductions if and to the extent
Supplier (i) notifies Hercules of such additional costs and obtains Hercules'
approval prior to incurring such costs, (ii) uses commercially reasonable
efforts to identify and consider practical alternatives, and reasonably
determines that there is no other more practical


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
or cost effective way to obtain such savings without incurring such expenses,
and (iii) uses commercially reasonable efforts to minimize the additional costs
to be reimbursed by Hercules.
 

 
(2)
Subject to Section 4.4, an Extraordinary Event shall not result in Charges to
Hercules being higher than such Charges would have been if the rates and charges
specified in Schedule J had been applied. Hercules may, at its sole option,
elect, for each Extraordinary Event, at any time to forego its rights under this
Section 11.5 and instead, apply the rates and charges (e.g., ARCs and RRCs)
specified in Schedule J to adjust the Charges.

 


11.6
Reserved.

 
11.7
Refundable Items.

 

 
(a)
Prepaid Amounts. Where Hercules and/or the Eligible Recipients have prepaid for
a service or function for which Supplier is assuming financial responsibility
under this Agreement, Supplier shall promptly refund to Hercules or such
Eligible Recipient, upon either Party identifying the prepayment, that portion
of such prepaid expense which is attributable to periods on and after the
Commencement Date.

 

 
(b)
Refunds and Credits. If Supplier should receive a refund, credit, discount or
other rebate for goods or services paid for by Hercules and/or the Eligible
Recipients on a Pass-Through Expense, Retained Expense, cost-plus or
cost-reimbursement basis, then Supplier shall (i) notify Hercules of such
refund, credit, discount or rebate and (ii) promptly pay the full amount of such
refund, credit, discount or rebate to Hercules or such Eligible Recipient.

 
11.8
Hercules Benchmarking Reviews.

 

 
(a)
Benchmarking Review. From time to time during the Term, Hercules may, at its
expense and subject to this Section 11.8, engage the services of an independent
and recognized third party (e.g., Gartner Inc.) (a “Benchmarker”) to compare the
quality and cost of all or any portion of the Services against the quality and
cost of other well managed service providers performing similar services to
ensure that Hercules is receiving from Supplier pricing and levels of service
that are competitive with market rates, prices and service levels, given the
nature, volume and type of Services provided by Supplier hereunder
(“Benchmarking”). The Parties shall confer in good faith (with the assistance of
the Benchmarker) regarding the methodology to be used by the Benchmarker during
the Benchmarking. In making this comparison and any adjustments related thereto,
the Benchmarker shall substantially comply with such agreed upon methodology and
consider the following factors: (i) whether supplier transition charges are paid
by the customer as incurred or amortized over the term of this Agreement; (ii)
the extent to which supplier pricing includes the purchase of the customer’s
existing assets; (iii) the extent to which supplier pricing includes the cost of
acquiring future assets; (iv) the extent to which this Agreement calls for
Supplier to provide and comply with unique Hercules requirements; and (v)
whether Service Taxes are included in such pricing or stated separately in
supplier invoices.

 

 
(b)
General. The Benchmarker engaged by Hercules shall be a nationally recognized
firm with experience in benchmarking similar services (e.g., Gartner Group or
Compass). Prior to selecting the Benchmarker, Hercules shall confer in good
faith with Supplier as to the Benchmarker and methodology to be employed, but
shall not be obligated to proceed in accordance with Supplier’s views and
recommendations. The Benchmarker engaged by Hercules shall execute a
non-disclosure agreement substantially in the form attached hereto as Exhibit 1.
Supplier shall cooperate fully with Hercules and the Benchmarker during such
effort, and shall (i)  provide the Benchmarker reasonable access to any
premises, equipment, personnel or documents; and (ii) provide any assistance
required by the Benchmarker to conduct the Benchmarking, all at Supplier’s cost
and expense. Notwithstanding the preceding sentence, Supplier shall not be
obligated to disclose to the Benchmarker the confidential information of other
Supplier customers. The Benchmarking shall be conducted so as not to
unreasonably disrupt Supplier’s operations under this Agreement.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
(c)
Result of Benchmarking. If the Benchmarker finds that the Charges paid by
Hercules for all Services or for any service element are greater than the lowest
twenty-five percent (25%) of the prices charged by other well managed service
providers for work of a similar nature, type or volume, (the “Benchmark
Standard”), the Parties shall meet and negotiate in good faith as to reductions
in the Charges to eliminate any unfavorable variance. If the Parties are unable
to agree upon such reductions, Hercules may, at its option, terminate the
Services in whole or in part. If Hercules elects to terminate on this basis,
Hercules shall pay a Termination Charge equal to fifty percent (50%) of the
Termination Charge it would have been obligated to pay under Schedule N if it
had terminated for convenience under Section 20.2. If the Services are
terminated in part, Supplier’s Charges shall be equitably adjusted to reflect
the Services no longer performed by Supplier.

 

 
(d)
Supplier Review and Dispute. Hercules shall provide Supplier with a copy of the
Benchmarker’s report and Supplier shall have ten (10) days to review such report
and contest the Benchmarker’s findings. If the Parties are unable to agree upon
the validity of such findings, the matter shall be resolved pursuant to the
dispute resolution procedures set forth in Article 19. Reductions in Supplier’s
Charges shall be implemented effective as of the date the Benchmarker’s report
was first provided to Supplier.

 
11.9
Most Favored Customer.

 
Supplier’s Charges to Hercules for Services to be provided under this Agreement
shall be in the lowest twenty-five percent (25%) quartile of Supplier’s charges
to other commercial customers for the same or substantially similar services
normalized to reflect, as appropriate, differences in volume of Services
(scale), scope of Services, service levels, financing or payment streams,
geographic distribution, complexity of supported environment, technologies
employed, terms and conditions, market factors and other pertinent factors that
may be relevant to a comparison of fees payable by different customers (“Similar
Services”). If Supplier’s charges to Hercules are outside the lowest twenty-five
percent (25%) quartile of Supplier’s prices for Similar Services, Supplier shall
adjust the Hercules charges effective as of the date mutually agreed upon. At
the end of each Contract Year, a financial officer of Supplier shall certify in
writing that Supplier has strictly complied with this provision. The provisions
of this Section 11.9 shall not (i) apply in respect of any agreements with any
Supplier customer in effect as of the Effective Date or (ii) any proof of
concept or pilot programs offered by Supplier to any of its customers.
 
12
INVOICING AND PAYMENT

 
12.1
Invoicing.

 

 
(a)
Invoice. Within fifteen (15) days after the beginning of each month, Supplier
shall present Hercules with one or more invoices for any Charges due and owing
for the preceding month (the “Monthly Invoice”), including Monthly Base Charges,
Transition Services Charges and ARCs and RRCs. At Hercules’ request, Supplier
shall provide separate Monthly Invoices for each Eligible Recipient (or group of
Eligible Recipients designated by Hercules, such as Hercules’ U.S. based
Eligible Recipients and European based Eligible Recipients) then receiving
Services, with the Charges allocated among such Eligible Recipients or groups of
Eligible Recipients based on the chargeback data generated by Supplier, and/or
the allocation methodology provided by Hercules. The Monthly Invoice(s) shall be
delivered to Hercules, at its request, at the address(es) listed in Section
21.3, and/or electronically. Concurrent with the delivery of such Monthly
Invoice(s), Supplier shall provide Hercules with a Report summarizing all
Monthly Invoice(s). Supplier shall not invoice Hercules for any advance or
concurrent charges or other amounts.

 

 
(b)
Form and Data. Each invoice shall be in the form specified in Exhibit 2 and
shall (i) comply with all applicable legal, regulatory and accounting
requirements, (ii) allow Hercules to validate volumes and fees, (iii) comply
with the chargeback and other billing requirements defined in Exhibit 2, and
(iv) meet Hercules' and the Eligible Recipient’s business, accounting and
billing requirements. Each invoice shall include the pricing calculations and
related data utilized to establish the Charges and sufficient information to
validate the service volumes and associated Charges. The data underlying each
invoice shall be delivered to Hercules electronically in a form and format
compatible with Hercules' accounting systems.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
(c)
Credits. To the extent a credit may be due to Hercules pursuant to this
Agreement, Supplier shall provide Hercules with an appropriate credit against
amounts then due and owing; if no further payments are due to Supplier, Supplier
shall pay such amounts to Hercules within fifteen (15) days.

 

 
(d)
Time Limitation. If Supplier fails to provide an invoice to Hercules for any
amount within ninety (90) days after the month in which the Services in question
are rendered or the expense incurred, Supplier shall waive any right it may
otherwise have to invoice for and collect such amount.

 
12.2
Payment Due.

 
Subject to the other provisions of this Article 12, each Monthly Invoice
provided for under Section 12.1 shall be due and payable within sixty (60) days
after receipt by Hercules of such Monthly Invoice, unless the amount in question
is disputed in accordance with Section 12.4. Any undisputed amount due under
this Agreement for which a time for payment is not otherwise specified also
shall be due and payable within sixty (60) days.
 
12.3
Set Off.

 
With respect to any amount to be paid or reimbursed by Hercules hereunder,
Hercules may set off against such amount any undisputed amount that Supplier is
obligated to pay Hercules hereunder.
 
12.4
Disputed Charges.

 
Hercules may withhold payment of particular Charges that Hercules reasonably
disputes in good faith subject to the following:
 

 
(a)
Notice of Dispute. If Supplier’s invoice includes sufficient detail and
supporting documentation to enable Hercules to reasonably determine whether
Supplier’s Charges are in accordance with this Agreement, Hercules shall notify
Supplier on or before the payment due date of such invoice if it disputes any of
the Charges in such invoice.

 

 
(b)
Notice of Insufficient Detail, Documentation and Dispute. If Supplier’s invoice
does not include sufficient detail and supporting documentation to enable
Hercules to reasonably determine whether Supplier’s Charges are in accordance
with this Agreement, Hercules shall so notify Supplier on or before the payment
due date. Supplier shall promptly provide such reasonable detail and supporting
documentation, and Hercules shall notify Supplier within ten (10) business days
after receipt thereof by the Hercules Relationship Manager or his or her
designee whether it disputes any of the Charges in Supplier’s invoice.

 

 
(c)
Description and Explanation. If Hercules disputes any Supplier Charges, Hercules
shall so notify Supplier and provide a description of the particular Charges in
dispute and an explanation of the reason why Hercules disputes such Charges.

 

 
(d)
Escrow. To the extent the disputed Charges exceed, in the aggregate, an amount
equal to the average of the total monthly Charges for the preceding six (6)
months (i.e., the total Charges for the preceding six (6) months, divided by
six), the excess disputed Charges shall be paid or deposited by Hercules in an
interest bearing escrow account for the benefit of both Parties at a United
States financial institution reasonably acceptable to Supplier until such
dispute has been resolved. Upon resolution of such dispute, such escrowed
amounts and interest earned on such escrowed amounts shall be allocated to each
Party to the extent a Party prevails.

 

 
(e)
Continued Performance. Each Party agrees to continue performing its obligations
under this Agreement while any dispute is being resolved unless and until such
obligations are terminated by the termination or expiration of this Agreement.

 
No Waiver. Neither the failure to dispute any Charges or amounts prior to
payment nor the failure to withhold any amount shall constitute, operate or be
construed as a waiver of any right Hercules may otherwise have to dispute any
Charge or amount or recover any amount previously paid.
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

13
Hercules DATA AND OTHER CONFIDENTIAL INFORMATION

 
13.1
Confidential Information.

 
Nothing in this Section 13.1 is intended to limit the obligations of Supplier
under Sections 13.2 and 13.3 of this Agreement with respect to the Hercules Data
addressed in such Sections and, to the extent the provisions of Sections 13.2 or
13.3 conflict with the provisions of this Section 13.1 as they pertain to
Hercules Data, the provisions of Sections 13.2 or 13.3 shall control over the
provisions of Section 13.1, as applicable.





 
(a)
Confidential Information. Supplier and Hercules each acknowledge that the other
possesses and will continue to possess information that has been developed or
received by it, has commercial value in its or its customers’ business and is
not generally available to the public. Except as otherwise specifically agreed
in writing by the Parties, “Confidential Information” means (i) this Agreement
and the terms hereof and thereof, (ii) all information marked confidential,
restricted or proprietary by either Party, and (iii) any other information that
is treated as confidential by the disclosing Party and would reasonably be
understood to be confidential, whether or not so marked. In the case of Hercules
and the Eligible Recipients, Confidential Information also shall include
Software, Developed Materials, Hercules Data, Hercules Personal Data, Authorized
User information, attorney-client privileged materials, attorney work product,
customer lists, customer contracts, customer information, rates and pricing,
information with respect to competitors, strategic plans, account information,
research information, information that contains trade secrets,
financial/accounting information (including assets, expenditures, mergers,
acquisitions, divestitures, billings collections, revenues, finances, forecasts
and budgets), human resources and personnel information, marketing/sales
information, information regarding businesses, plans, operations, mergers,
acquisitions, divestitures, third party contracts, licenses, internal or
external audits, law suits, regulatory compliance or other information or data
obtained, received, transmitted, processed, stored, archived, or maintained by
Supplier under this Agreement.




 
(b)
Disclosure of Confidential Information.




 
(i)
The Disclosing Party represents and warrants that it has the right to disclose
its Confidential Information to the Receiving Party, subject to the
confidentiality obligations contained in this Section 13.1.

 

 
(ii)
During the term of this Agreement and at all times thereafter as specified in
Section 13.5, each Receiving Party (A) shall hold Confidential Information
received from a Disclosing Party in confidence and shall use such Information
only for the purposes of fulfilling its obligations or exercising its rights
under this Agreement and for no other purposes, and (B) shall not disclose,
provide, disseminate or otherwise make available any Confidential Information of
the Disclosing Party to any third party without the express written permission
of the Disclosing Party, unless expressly permitted by Sections 13.1(b)(iii) and
13.1(b)(iv) below or elsewhere in this Agreement. Each Receiving Party shall use
at least the same degree of care to safeguard and to prevent disclosure and
misuse of the Disclosing Party’s Confidential Information to third parties as
the Receiving Party employs to avoid unauthorized disclosure, publication,
dissemination, destruction, loss, or alteration of its own information (or
information of its customers) of a similar nature, but not less than reasonable
care.

 

 
(iii)
A Receiving Party may disclose Confidential Information of the Disclosing Party
to its employees, directors, attorneys, financial advisors, contractors and
agents provided that (A) such person or entity has a need to know the
Confidential Information for purposes of performing his or her obligations under
or with respect to this Agreement or as otherwise naturally occurs in such
person’s scope of responsibility, (B) such disclosure is made pursuant to an
obligation of confidentiality upon such person or entity that is no less
stringent than that set forth in this Section 13.1, and (C) such disclosure is
not in violation of Law. The Receiving Party assumes full responsibility for the
acts or omissions of any person or entity to whom it discloses Confidential
Information of the Disclosing Party regarding their use of such Confidential
Information and must take commercially reasonable


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

measures to protect the Confidential Information from disclosure or use in
contravention of this Agreement.



 
(iv)
A Receiving Party may disclose Confidential Information of a Disclosing Party as
required to satisfy any legal requirement of a competent government body,
provided that, promptly upon receiving any such request, the Receiving Party, to
the extent it may legally do so, gives notice to the Disclosing Party of the
Confidential Information to be disclosed and the identity of the third party
requiring such disclosure prior to the making such disclosure in order that the
Disclosing Party may interpose an objection to such disclosure, take action to
assure confidential handling of the Confidential Information, or take such other
action as it deems appropriate to protect the Confidential Information. The
Receiving Party shall use commercially reasonable efforts to cooperate with the
Disclosing Party in its efforts to seek a protective order or other appropriate
remedy or, in the event such protective order or other remedy is not obtained,
to obtain assurance that confidential treatment will be accorded such
Confidential Information.




 
(v)
Unless expressly permitted by this Agreement, neither Party shall (A) make any
use or copies of the Confidential Information of the other Party except as
expressly contemplated by this Agreement, (B) possess or acquire any right in or
assert any lien against the Confidential Information of the other Party, (C)
sell, assign, transfer, lease, encumber, or otherwise dispose of or disclose the
Confidential Information of the other Party to third parties or commercially
exploit, or permit a third party to commercially exploit, such Information, or
(D) refuse for any reason (including a default or material breach of this
Agreement by the other Party) to promptly provide the other Party’s Confidential
Information (including any copies thereof) to the other Party if requested to do
so.

 

 
(vi)
Notwithstanding the foregoing, Hercules may disclose Confidential Information
relating to the financial or operational terms of this Agreement and/or
Supplier’s performance hereunder (e.g., applicable Service Levels and
measurements of Supplier’s performance with respect to such Service Levels) in
connection with a benchmarking under Section 11.8 or the solicitation of
proposals for or the procurement of the same or similar services from
prospective Hercules Third Party Contractors; provided, however, Hercules may
not divulge Supplier’s pricing for the Services in connection with any such
solicitation or procurement.

 

 
(vii)
Each Party shall take all necessary steps to cause its employees comply with
these confidentiality provisions.

 

 
(c)
Exclusions. Notwithstanding the above, Section 13.1(b) shall not apply to any
particular information which the receiving Party can demonstrate (i) is, at the
time of disclosure to it, generally available to the public other than through a
breach of the Receiving Party’s or a third party’s confidentiality obligations;
(ii) after disclosure to it, is published by the Disclosing Party or otherwise
becomes generally available to the public other than through a breach of the
Receiving Party’s or a third party’s confidentiality obligations; (iii) was
lawfully in the possession of the Receiving Party immediately prior to the time
of disclosure to it; (iv) is received from a third party having a lawful right
to disclose such information; or (v) is independently developed by the Receiving
Party without reference to the Disclosing Party’s Confidential Information.




 
(d)
Loss of Confidential Information. Each Party shall (i) immediately notify the
other Party of any possession, use, knowledge, disclosure, or loss of such other
Party’s Confidential Information in contravention of this Agreement, (ii)
promptly furnish to the other Party all known details and assist such other
Party in investigating and/or preventing the reoccurrence of such possession,
use, knowledge, disclosure, or loss, (iii) cooperate with the other Party in any
investigation or litigation deemed necessary by such other Party to protect its
rights, and (iv) promptly use all commercially reasonable efforts to prevent
further possession, use, knowledge, disclosure, or loss of Confidential
Information in contravention of this Agreement. Each Party shall bear any costs
it incurs in complying with this Section 13.1(d).




 
(e)
No Implied Rights Nothing contained in this Section 13.1 shall be construed as
obligating a Party to disclose its Confidential Information to the other Party,
or as granting to or conferring on a Party, expressly or impliedly, any rights
or license to any Confidential Information of the other Party.


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
(f)
Return or Destruction of Confidential Information. Each Party shall securely
store the other Party’s Confidential Information until such Confidential
Information is returned or destroyed as described in this Section. Except as
provided below with respect to contract records, each Party shall destroy all
documentation in any medium that contains, refers to, or relates to the other
Party’s Confidential Information (or the portion of such Confidential
Information specified by the other Party) or shall return such documentation to
the other Party or its designee, in the format and on the media prescribed by
the other Party, (i) within thirty (30) days of the expiration or termination of
this Agreement and completion of each Party’s obligations hereunder, including,
with respect to Supplier, all periods of Termination Assistance Services
requested by Hercules, and (ii) with respect to Hercules Confidential
Information, at any time Hercules requests such Information or, with respect to
particular Confidential Information, within thirty (30) days of the date that
such Confidential Information is no longer required by Supplier to perform its
obligations under this Agreement. Such documentation shall include all copies of
a Party’s Confidential Information in the other Party’s possession or under the
other Party’s control. The Party returning or destroying the other Party’s
Confidential Information shall deliver to the other Party written certification
of its compliance with this paragraph signed by an authorized representative of
such Party.




   
Notwithstanding the foregoing, either Party may retain one copy of the other
Party’s Confidential Information in its legal department as and to the extent
required to comply with applicable Laws or enforce its rights under this
Agreement; provided that such Confidential Information shall be returned or
destroyed in accordance with this provision upon the expiration of the period
specified in the applicable Law, the expiration of the applicable statute of
limitations and the final resolution of any pending dispute.



Subject to the preceding paragraph, Contract Records shall be retained by
Supplier for the audit period specified in Section 9.12(a) unless and to the
extent Supplier is directed by Hercules to deliver such Contract Records to
Hercules prior to the expiration of such Audit Period.


In no event shall a party withhold any Confidential Information of the other
party as a means of resolving any dispute.
 
13.2
Hercules Data.

 
Nothing in this Section 13.2 is intended to limit the obligations of Supplier
under Sections 13.1 and 13.3 of this Agreement with respect to the Confidential
Information addressed in such Sections. To the extent that the provisions of
Section 13.1 pertaining to Hercules Data conflict with the provisions of this
Section 13.2, the provisions of Section 13.2 shall control over the provisions
of Section 13.1. To the extent that the provisions of Section 13.3 pertaining to
Personal Data conflict with the provisions of this Section 13.2, the provisions
of Section 13.3 shall control over the provisions of Section 13.2.



 
(a)
Ownership of Hercules Data. Hercules Data shall be and remain, as between the
Parties, the property of Hercules and/or the relevant Eligible Recipient
regardless of whether Supplier or Hercules is in possession of the Hercules
Data. Supplier shall not possess or assert any lien or other right against or to
Hercules Data. Supplier shall not sell, assign, lease, or encumber Hercules
Data. Supplier shall not disclose to or allow access by third parties to
Hercules Data, unless expressly provided for in this Agreement. Supplier shall
not commercially exploit, or permit a third party to commercially exploit,
Hercules Data on behalf of Supplier or any other person or entity.

 
Hercules Data shall be made available to Hercules, upon its request, in the form
and format as reasonably requested by Hercules.  
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
(b)
Safeguarding of Hercules Data.

 



 
(i)
Supplier and Subcontractors to whom Hercules Data is provided shall maintain a
comprehensive data security program, which shall include reasonable and
appropriate technical, organizational and security measures against the
destruction, loss, unauthorized access or alteration of Hercules Data in the
possession of Supplier or such Subcontractors, and which shall be (i) no less
rigorous than those maintained by Hercules as of the Commencement Date (or
implemented by Hercules in the future to the extent deemed necessary by
Hercules), (ii) no less rigorous than those maintained by Supplier for its own
information of a similar nature, (iii) no less rigorous than accepted security
standards in the industry, and (iv) adequate to meet the requirements of
Hercules' privacy, security and records retention policies.

 
The data security program and associated technical, organizational and security
measures shall comply in all material respects with the following:
 

 
(A)
Subject to Section 15.7, all applicable Laws;




 
(B)
Hercules data security policy and other applicable Hercules policies set forth
in Schedule T.2;




 
(C)
Hercules Standards, including information technology, security, privacy and
record retention policies, standards, protocols, requirements and
specifications, including Hercules' requirements for Supplier’s utilization of
secure infrastructure and data encryption methods; and




 
(D)
ISO 27001 (or its successors), as it may be modified or replaced from time to
time.



The content and implementation of the data security program and associated
technical, organizational and security measures shall be fully documented in
writing by Supplier. Supplier shall permit Hercules to review such documentation
and/or to inspect Supplier’s compliance with such program in accordance with
Section 9.12.

 
(ii)
Under no circumstances shall Supplier make any changes that materially weaken
any technical, organizational or security measures in place to safeguard
Hercules Data, or result in Supplier’s failure to meet any of the minimum
standards set forth above without Hercules' prior approval. Under no
circumstances shall Supplier or Supplier Personnel attempt to access or allow
access to Hercules Data that is not required for the performance of Supplier’s
obligations or otherwise permitted under this Agreement.




 
(iii)
Subject to any restriction in contracts with Supplier’s other customers,
Supplier shall regularly advise Hercules of data security practices, procedures
and safeguards in effect for other Supplier customers that, in Supplier’s
reasonable judgment, are (1) relevant to the Services being provided under the
Agreement and (2) exceed relevant industry standards pertaining to human
resources, payroll, procurement, accounts payable and other in-scope services.
 If requested by Hercules, Supplier shall, to the extent reasonably practicable
and subject to the Change Control Procedures, implement such enhanced practices,
procedures, and safeguards with respect to its provision of Services to Hercules
hereunder.




 
(iv)
Hercules shall have the right to establish backup security for any Hercules Data
and to keep backup and files for such Data in its possession if it chooses.
Supplier shall provide Hercules with downloads of Hercules Data, as requested by
Hercules, to enable Hercules to maintain such backup copies.

 

 
(v)
In the event Supplier discovers or is notified of a breach or potential breach
of security relating to Hercules Data in the possession or control of Supplier
or its Subcontractors or Affiliates, Supplier

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

shall, in addition to its obligations pursuant to Sections 6.2(c), expeditiously
(i) notify Hercules of such breach or potential breach, (ii) investigate (with
Hercules' participation if so desired by Hercules) such breach or potential
breach and perform a risk assessment, Root Cause Analysis and corrective action
plan thereon, (iii) provide a written report to Hercules of such risk
assessment, Root Cause Analysis and action plan, (iv) remediate such breach or
potential breach of security to the extent within Supplier’s or its
Subcontractor’s or Affiliate’s areas of control, (iv) take commercially
reasonable actions to prevent the recurrence of such breach or potential breach
of security, and (v) to the extent such breach or potential breach is within
Supplier’s or its Subcontractor’s or Affiliate’s areas of control, provide
Hercules with reasonable assurances that such breach or potential breach will
not recur.
 

 
(vi)
To the extent Supplier removes Hercules Data from any media that is taken out of
service that is under Supplier’s control, Supplier shall destroy or securely
erase such media in accordance with the Policy and Procedures Manual. Under no
circumstances shall Supplier use or re-use media on which Hercules Data has been
stored to store data of any other customer of Supplier or to deliver data to a
third party, including another Supplier customer, unless such Hercules Data has
been securely erased in accordance with the Policy and Procedures Manual.




 
(vii)
To the extent Supplier has access to cardholder payment card information
including acct #, expiration date and 3 digit code on systems that the Supplier
controls, Supplier shall comply with the Payment Card Industry ("PCI") security
standard dated June 30, 2005 and any later promulgated changes to such standard.



13.3
Personal Data.

 
In addition to the provisions of Sections 13.1 and 13.2, the following privacy
and data protection provisions shall apply to Personal Data. To the extent any
of the provisions of this Article 13 purporting to apply to Personal Data
conflict with provisions of this Section 13.3, the provisions of Section 13.3
shall control over such other provisions.


(a) Supplier shall hold any Personal Data that it receives in confidence and in
compliance with (1) Supplier’s obligations under this Agreement, the Schedules
and Attachments hereto and the Policy and Procedures Manual, and (2) subject to
Section 15.7, all Laws regarding its use of and access to such Personal Data.
 

 
(i)
Supplier shall process and store all Personal Data in (1) the United States, (2)
the jurisdiction in which the data subject resides (or, in the case of a data
subject residing in the European Economic Area (“EEA”), in the EEA) or (3) the
jurisdictions set forth in the Policy and Procedures Manual and shall not
transfer, process, or maintain Hercules Data in any other jurisdiction without
the prior consent of Hercules. 

 

 
(ii)
Supplier shall not transfer Personal Data from a country within the European
Economic Area to countries deemed by the European Union not to have adequate
protection without first ensuring that the standard contractual clauses approved
by the European Commission in Commission Decision as the standard contractual
clauses for the transfer of personal data to processors in third countries under
Directive 95/46/EC, 2002 O.J. L6/52 are in place between the Hercules Affiliate
that is the Data Exporter and the Data Importer.

 

 
(iii)
Supplier shall maintain technical, organizational and security measures to
protect the confidentiality of Personal Data processed in the EU consistent with
the security measures contained in this section.

 

 
(iv)
The Parties acknowledge that, for purposes of the European Data Protection
Legislation, Supplier will act as a Data Processor in relation to all Personal
Data it accesses under this Agreement, that Hercules is the Data Controller with
respect to such Personal Data, and that Supplier will act in accordance with
Hercules' instructions in relation to such Personal Data.




 
(b)
Supplier agrees that Supplier and Supplier Personnel will not use any Personal
Data for any purpose other than the fulfillment of the terms and conditions of
this Agreement. Supplier as well as its employees, agents and Subcontractors
shall not process or disseminate Personal Data to any third party or transfer
Personal Data

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

without the approval of Hercules unless expressly provided for in this
Agreement. Supplier shall take appropriate action to cause:
 

 
(i)
Any Supplier Personnel who have access to Personal Data pursuant to this
Agreement to be advised of, and comply with, the terms and conditions of this
Section 13.3; and

 

(ii)
Any Supplier Personnel who have access to Personal Data to be trained regarding
their handling of such Personal Data.

 
Supplier shall be responsible for any failure of Supplier Personnel to comply
with the terms and conditions regarding Personal Data set forth in this Section
13.3.
 

 
(c)
When interfacing with Hercules or the applicable Eligible Recipient regarding
Personal Data, Supplier shall only disclose or transmit Personal Data to those
Hercules or Eligible Recipient employees and Hercules Third Party Contractors
authorized by the Hercules Relationship Manager or his or her designee or
identified in the Policy and Procedures Manual.




 
(d)
Hercules shall notify Supplier of any:




 
(i)
Limitation in any privacy notice used by Hercules to the extent that such
limitation may affect Supplier’s use or disclosure of Personal Data; and




 
(ii)
Restriction on the use or disclosure of Personal Data to which Hercules agreed
to the extent that such restriction may affect Supplier’s use or disclosure of
such Personal Data.



Supplier agrees to promptly implement any such limitation or restriction as
directed by Hercules.  
 

 
(e)
If Supplier has knowledge of any unauthorized disclosure of or access to
Personal Data, Supplier shall:

 

(i)
Expeditiously report such unauthorized disclosure or access to Hercules,




 
(ii)
Mitigate, to the extent practicable, any harmful effect of such disclosure or
access that is known to Supplier or its agents, and

 

 
(iii)
Cooperate with Hercules in providing any notices regarding impermissible
disclosures caused by such disclosure or access which Hercules deems
appropriate.

 
To the extent such unauthorized disclosure or access is attributable to a breach
by Supplier or Supplier Personnel of Supplier’s obligations under this Agreement
with respect to Personal Data, Supplier shall bear (A) the costs incurred by
Supplier in complying with its legal obligations relating to such breach, and
(B) in addition to any other damages for which Supplier may be liable for under
this Agreement, the following costs incurred by Hercules or the Eligible
Recipient in responding to such breach, to the extent applicable, (1) the cost
of providing notice to affected individuals, (2) the cost of providing notice to
government agencies, credit bureaus, and/or other required entities, (3) the
cost of providing affected individuals with credit monitoring services for a
specific period not to exceed twelve (12) months, to the extent the disclosure
of the affected individual’s Personal Data could lead to a compromise of the
data subject’s credit or credit standing, (4) call center support for such
affected individuals for a specific period not to exceed thirty (30) days, (5)
the cost of any other measures required under applicable Law, and (6) any other
Losses for which Supplier would be liable under this Agreement.   
 
13.4
File Access.

 
Hercules shall have secure access to, and the right to review and retain the
entirety of, all Hercules Confidential Information in the possession or control
of Supplier or its Affiliates and Subcontractors. Such access shall be provided
to Hercules in real time and by the means and in the format reasonably requested
by Hercules. At no time shall Hercules' Confidential Information be stored or
held by Supplier in a form or manner not readily accessible to Hercules in this
manner.
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

13.5
Hercules Data -- Correction and Restoration

 

 
(a)
Corrections. The correction of any errors or inaccuracies in or with respect to
Hercules Data shall be performed by the Party that has operational
responsibility for inputting such Hercules Data into the applicable System. To
the extent (i) Supplier is operationally responsible for inputting such data, or
(ii) such errors or inaccuracies are attributable to the failure of Supplier or
Supplier Personnel to comply with Supplier’s obligations under this Agreement,
Supplier shall bear the cost of correcting such errors or inaccuracies.

 

 
(b)
Re-running of Corrected Data. If the correction of errors or inaccuracies as
described above necessitates the re-running of corrected Hercules Data and
thereby results in the usage of additional Resource Units, Hercules shall pay
the applicable Resource Unit charge as set forth in Schedule J, unless the
underlying errors or inaccuracies are attributable to the failure of Supplier or
Supplier Personnel to comply with Supplier’s obligations under this Agreement
(including the failure of Supplier or Supplier Personnel to adhere to applicable
processes and controls that, if adhered to, would have enabled Supplier or
Supplier Personnel to identify and timely correct such errors or inaccuracies,
even if caused by Hercules), in which case Supplier shall be financially
responsible for any additional Resource Units usage resulting from the
re-running of corrected data.

 

 
(c)
Restoration of Data. The restoration of any destroyed, lost or altered Hercules
Data shall be performed by the Party that has operational responsibility for
maintaining the System on which such Hercules Data resides and for creating and
maintaining backup copies of such Hercules Data. To the extent (i) Supplier is
operationally responsible for performing such restoration or (ii) such
destruction, loss or alteration is attributable to the failure of Supplier or
Supplier Personnel to comply with Supplier’s obligations under this Agreement,
Supplier shall bear the cost of restoring such data.

 
13.6
Survival

 
Supplier’s obligations under this Article with respect to Personal Data shall
survive the expiration or termination of this Agreement and shall be perpetual.
The Parties’ obligations under this Article with respect to all other
Confidential Information shall survive the expiration or termination of this
Agreement for a period of eight (8) years from the later of (i) the expiration
or termination of this Agreement (including all periods of Termination
Assistance Services), or (ii) the return or destruction of Confidential
Information in accordance with Sections 13.1 (but not including accounting
information pertaining to this Agreement that Supplier is required to maintain
pursuant to applicable Laws); provided, however, that the passage of this eight
(8) year period shall not absolve either Party of responsibility for any breach
of this Article 13 occurring prior to the expiration of such eight (8) year
period.


 
14
OWNERSHIP OF MATERIALS

 
14.1
Hercules Owned Materials.

 

 
(a)
Ownership of Hercules Owned Materials. For purposes of this Agreement, Hercules
shall be the sole and exclusive owner of (i) all intellectual property, Software
and other Materials owned by Hercules or the Eligible Recipients as of the
Effective Date, including Hercules Owned Software and other Materials owned by
Hercules and the Eligible Recipients, (ii) all enhancements and Derivative Works
of such intellectual property, Software and Materials, including all United
States and foreign patent, copyright and other intellectual property rights in
such Materials, and (iii) certain Developed Materials, as provided in Section
14.2 (collectively, “Hercules Owned Materials”).

 

 
(b)
License to Hercules Owned Materials. As of the Commencement Date, Hercules
hereby grants Supplier and, to the extent necessary for Supplier to provide the
Services, to Subcontractors designated by Supplier that sign a written agreement
to be bound by all of the terms contained herein applicable to such Materials
(such agreement shall be agreed to by the Parties and shall include the terms
specified in this Section as well as those pertaining to the ownership of such
Materials and any Derivative Works developed by the Parties, the scope and term
of the license, the restrictions on the use of such Materials, the obligations
of

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

confidentiality, etc.) a non-exclusive, non-transferable, royalty-free limited
right and license during the Term (and thereafter to the extent necessary to
perform any Termination Assistance Services requested by Hercules) to access,
use, execute, reproduce, display, perform, modify and distribute the Hercules
Owned Materials for the express and sole purpose of providing the Services.
Supplier and its Subcontractors shall have no right to the source code to such
Hercules Owned Materials unless and to the extent approved in advance by
Hercules. Hercules Owned Materials shall remain the property of Hercules.
Supplier and its Subcontractors shall not (i) use any Hercules Owned Materials
for the benefit of any person or Entity other than Hercules or the Eligible
Recipients, (ii) separate or uncouple any portions of the Hercules Owned
Materials, in whole or in part, from any other portions thereof, or (iii)
reverse assemble, reverse engineer, translate, disassemble, decompile or
otherwise attempt to create or discover any source or human readable code,
underlying algorithms, ideas, file formats or programming interfaces of the
Hercules Owned Materials by any means whatsoever, without the prior approval of
Hercules, which may be withheld at Hercules' sole discretion. Except as
otherwise requested or approved by Hercules, Supplier and its Subcontractors
shall cease all use of Hercules Owned Materials upon the end of the Term and the
completion of any Termination Assistance Services requested by Hercules pursuant
to Section 4.3(b)(8) and shall certify such cessation to Hercules in a notice
signed by an officer of Supplier and each applicable Subcontractor. THE HERCULES
OWNED MATERIALS ARE PROVIDED BY HERCULES TO SUPPLIER AND ITS SUBCONTRACTORS ON
AN AS-IS, WHERE-IS BASIS. HERCULES EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, AS TO SUCH HERCULES OWNED MATERIALS, OR THE
CONDITION OR SUITABILITY OF SUCH MATERIALS FOR USE BY SUPPLIER OR ITS
SUBCONTRACTORS TO PROVIDE THE SERVICES, INCLUDING WARRANTIES OF
NON-INFRINGEMENT, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
 

 
(c)
License to Hercules Third Party Materials. Subject to Supplier having obtained
any Required Consents, Hercules hereby grants to Supplier, for the sole purpose
of performing the Services and solely to the extent of Hercules' underlying
rights, the same rights of access and use as Hercules possesses under the
applicable software licenses with respect to Hercules licensed Third Party
Materials. Hercules also shall grant such rights to Subcontractors designated by
Supplier if and to the extent necessary for Supplier to provide the Services;
provided that, Supplier shall pay all fees, costs and expenses associated with
the granting of such rights to such Subcontractors. Supplier and its
Subcontractors shall comply with the duties, including use restrictions and
nondisclosure obligations, imposed on Hercules by such licenses. In addition,
each Subcontractor shall sign a written agreement to be bound by terms
consistent with the terms contained herein applicable to such Third Party
Materials and shall include the terms specified in this Section as well as those
pertaining to the ownership of such Materials and any Developed Materials, the
scope and term of the license, the restrictions on the use of such Materials,
and the obligations of confidentiality. Except as otherwise requested or
approved by Hercules (or the relevant licensor), Supplier and its Subcontractors
shall cease all use of such Third Party Materials upon the end of the Term and
the completion of any Termination Assistance Services requested by Hercules
pursuant to Section 4.3(b)(8). THE HERCULES LICENSED THIRD PARTY MATERIALS ARE
PROVIDED BY HERCULES TO SUPPLIER AND ITS SUBCONTRACTORS ON AN AS-IS, WHERE-IS
BASIS. HERCULES EXPRESSLY DISCLAIMS ANY REPRESENTATIONS OR WARRANTIES, EXPRESSED
OR IMPLIED, AS TO SUCH HERCULES LICENSED THIRD PARTY MATERIALS, OR THE CONDITION
OR SUITABILITY OF SUCH MATERIALS FOR USE BY SUPPLIER OR ITS SUBCONTRACTORS TO
PROVIDE THE SERVICES, INCLUDING WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE.

 
14.2
Developed Materials.

 

 
(a)
Ownership by Hercules. Unless otherwise agreed by the Parties and except as
provided in Section 14.2(c), all Developed Materials shall be owned solely by
Hercules and considered to be works made for hire (as that term is used in
Section 101 of the United States Copyright Act, 17 U.S.C. § 101, or in analogous
provisions of other applicable Laws) and owned by Hercules. If any such
Developed Materials may not be considered a work made for hire under applicable
Law, Supplier hereby irrevocably assigns, and shall assign, to Hercules in
perpetuity without further consideration, all of Supplier’s worldwide rights,
title and interest in and to such Developed Materials, including United States
and foreign intellectual property rights. Supplier acknowledges that Hercules
and the successors and assigns of Hercules shall have the right to obtain and
hold in their own name any intellectual property rights in and to such Developed
Materials. Supplier agrees

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

to execute any documents and take any other actions reasonably requested by
Hercules to effectuate the purposes of this Section 14.2(a). Hercules herby
grants to Supplier a license to such Developed Materials on the same terms as
described in Section 14.1(b). Hercules may, in its sole discretion and upon such
terms and at such financial arrangement as Hercules and Supplier may agree,
grant Supplier a license to use the Developed Materials for other purposes and
to sublicense such Developed Materials.
 

 
(b)
Source Code and Documentation. Supplier shall, promptly as it is developed by
Supplier, provide Hercules with the source code and object code and
documentation for all Hercules owned Developed Materials and any other
Hercules-specific Materials used by Supplier. Such source code and documentation
shall be sufficient to allow a reasonably knowledgeable and experienced
programmer to maintain and support such Materials and the user documentation for
such Materials shall accurately describe in terms understandable by a typical
end user the functions and features of such Materials and the procedures for
exercising such functions and features.

 

 
(c)
Supplier Owned Developed Materials. Notwithstanding Section 14.2(a), Developed
Materials that are Derivative Works of Supplier Owned Materials shall be owned
by Supplier. Supplier hereby grants to Hercules a worldwide, perpetual,
irrevocable, non-exclusive, fully paid-up license, with the right to grant
sublicenses, to use, execute, reproduce, display, perform, modify, enhance,
distribute and create Derivative Works of such Supplier owned Developed
Materials for the benefit and use of Hercules, Hercules Affiliates and the
Eligible Recipients.

 

 
(d)
Third Party Materials. The ownership of Derivative Works of Third Party
Materials created in connection with the Services shall, as between Supplier and
Hercules, be considered Developed Materials owned by the Party that is the
licensee of such Third Party Materials. For purposes of the foregoing, Supplier
shall be deemed the licensee of Third Party Materials licensed by its
Subcontractors or Affiliates and Hercules shall be deemed the licensee of Third
Party Materials licensed by Hercules Affiliates or any Eligible Recipient. Each
Party acknowledges and agrees that its ownership of such Derivative Works may be
subject to or limited by the terms of the underlying agreement with the owner of
the underlying Third Party Materials; provided, that if a Derivative Work is to
be made of Third Party Materials provided by Supplier, Supplier shall notify
Hercules in advance and obtain Hercules' consent prior to proceeding with such
Derivative Work if the terms of any such agreement will preclude or limit, as
applicable, Hercules' license rights in and to such Derivative Work as
contemplated in Sections 14.3 and 14.6.

 

 
(e)
Disclosure by Supplier of Developed Materials. Supplier shall promptly disclose
in writing to Hercules each Developed Material that is developed in connection
with the Services. With respect to each disclosure, Supplier shall indicate the
features or concepts that it believes to be new or different.

 

 
(f)
Waiver of Moral Rights. To the extent permitted by law, Supplier hereby waives
any moral rights in the Hercules owned Developed Materials, such as the right to
be named as author, the right to modify, the right to prevent mutilation and the
right to prevent commercial exploitation, whether arising under the Berne
Convention or otherwise.

 
14.3
Supplier Owned Materials.

 

 
(a)
Ownership of Supplier Owned Materials. Supplier shall be the sole and exclusive
owner of the (i) intellectual property, Software and Materials lawfully owned by
it prior to the Commencement Date, (ii) intellectual property, Software and
Materials acquired by Supplier on or after the Commencement Date, other than
acquisitions for Hercules or an Eligible Recipient in connection with the
performance of the Services, (iii) Developed Materials that are Derivative Works
of Supplier owned intellectual property, Software and Materials created by or
for Supplier as provided in Section 14.2(c), (iv) intellectual property,
Software and Materials developed by or on behalf of Supplier other than in the
course of the performance of its obligations under this Agreement or in
connection with the use of any Hercules Data or Hercules Owned Materials,
including all United States and intellectual property rights in such Materials
(“Supplier Owned Materials”).

 

 
(b)
License to Supplier Owned Materials. As of the Commencement Date, Supplier
hereby grants to Hercules and the Eligible Recipients, at no additional charge,
a world-wide non-exclusive, royalty-free right and

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

license, with the right to grant sublicenses, to access, use, execute,
reproduce, display, perform, modify, enhance, distribute and create Derivative
Works of the Supplier Owned Materials (including all modifications,
replacements, Upgrades, enhancements, methodologies, tools, documentation,
materials and media related thereto) during the Term and any Termination
Assistance Services period, for the benefit of Hercules, the Eligible Recipients
and their respective Affiliates, to (i) receive the full benefit of the Services
provided by Supplier, (ii) perform or have performed ITO services, (iii)
monitor, access, interface with or use the Materials and Software then being
used by Supplier and (iv) perform or have performed ancillary services and
functions, including related information technology services and functions.
Supplier Owned Materials shall remain the property of Supplier. The rights and
obligations of Hercules and the Eligible Recipients with respect to such
Supplier Owned Materials following the expiration or termination of the
Agreement or termination of any Service are set forth in Section 14.6.
 

 
(c)
Embedded Materials. To the extent that Supplier Owned Materials are embedded in
any Developed Materials owned by Hercules pursuant to Section 14.2(a) and (b),
Supplier shall not be deemed to have assigned its intellectual property rights
in such Supplier Owned Materials to Hercules, but Supplier hereby grants to
Hercules and the Eligible Recipients a worldwide, perpetual, irrevocable,
non-exclusive, fully paid-up license, with the right to grant sublicenses, to
use, execute, reproduce, display, perform, modify, enhance, distribute and
create Derivative Works of such Supplier Owned Materials (including all
modifications, replacements, Upgrades, enhancements, methodologies, tools,
documentation, materials and media related thereto) for the benefit of Hercules,
the Eligible Recipients and their respective Affiliates for so long as such
Supplier Owned Materials remain embedded in such Developed Materials and are not
separately commercially exploited. Following the expiration or termination of
the Term and the termination of the Service(s) for which such Materials were
used, Supplier shall, at Hercules' request, provide Upgrades, maintenance,
support and other such services for such embedded Supplier Owned Materials on
Supplier’s then-current standard terms and conditions in accordance with Section
14.6(b). If there are no then-current standard terms and conditions applicable
to such embedded Supplier Owned Materials, Supplier shall provide Upgrades,
maintenance, support and other such services on reasonable terms and conditions
agreeable to both Parties failing which Supplier shall provide Hercules the
source code and object code for such Supplier Owned Materials, in accordance
with Section 14.6(b), if needed for the effective use, maintenance and/or
support of such Developed Materials by Hercules.

 

 
(d)
License to Supplier Third Party Materials. Unless Hercules otherwise agrees
prior to Supplier’s first use of such Third Party Materials (and such agreement
is reflected in Schedule U), Supplier hereby grants to Hercules and the Eligible
Recipients the rights specified below with respect to Third Party Materials that
are used by Supplier or its Affiliates or Subcontractors in providing the
Services and that are either licensed by Supplier or its Affiliates or
Subcontractors or for which Supplier is financially responsible under this
Agreement. As of the Commencement Date and subject to Supplier having obtained
any Required Consents with respect to such Third Party Materials, Supplier
hereby grants to Hercules and the Eligible Recipients, at no additional charge,
a non-exclusive, royalty-free right and license, with the right to grant
sublicenses, to access and/or use the Third Party Materials as to which Supplier
holds the license or for which Supplier is financially responsible under this
Agreement (including all modifications, substitutions, Upgrades, enhancements,
methodologies, tools, documentation, materials and media related thereto),
during the Term and any Termination Assistance Services period, for the benefit
and use of Hercules, the Eligible Recipients and their respective Affiliates,
(i) receive the full benefit of the Services provided by Supplier, (ii) perform
or have performed ITO services, (iii) monitor, access, interface with or use the
Materials and Software then being used by Supplier and (iv) perform or have
performed ancillary services and functions, including related information
technology services and functions. The rights and obligations of Hercules, the
Eligible Recipients and Hercules Third Party Contractors with respect to such
Supplier licensed Third Party Materials following the expiration or termination
of the Agreement or termination of any Service are set forth in Section 14.6.

 
14.4
Other Materials.

 
This Agreement shall not confer upon either Party intellectual property rights
in Materials of the other Party (to the extent not covered by this Article 14)
unless otherwise so provided elsewhere in this Agreement.
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

14.5
General Rights.

 

 
(a)
Copyright Legends. Each Party agrees to reproduce copyright legends which appear
on any portion of the Materials which may be owned by the other Party or third
parties.

 

 
(b)
Residuals. Nothing in this Agreement shall restrict any employee or
representative of a Party from using ideas, concepts, practices, learning or
know-how relating generally to the performance of ITO services that are retained
in the unaided memory of such employee or representative after performing the
obligations of such Party under this Agreement, except to the extent that such
use infringes upon any patent, copyright or other intellectual property right of
a Party or its Affiliates (or, in the case of Supplier, any Eligible Recipient);
provided, however, that this Section 14.5(b) shall not (i) be deemed to limit
either Party’s obligations under this Agreement with respect to the disclosure
or use of Confidential Information, or (ii) operate or be construed as
permitting an employee or representative of Supplier to disclose, publish,
disseminate or use (a) the source of any Confidential Information of Hercules or
an Eligible Recipient, (b) any financial, statistical or personnel information
of Hercules or an Eligible Recipient, or (c) the business plans of Hercules or
the Eligible Recipients. An individual’s memory is unaided if the individual has
not intentionally memorized the Confidential Information for the purpose of
retaining and subsequently using or disclosing it and does not identify the
information as Confidential Information upon recollection. For avoidance of
doubt, the foregoing would not permit Supplier Personnel to use Confidential
Information of Hercules or an Eligible Recipient (other than ideas, concepts,
practices, learning and know-how relating generally to the performance of ITO
services) for any purpose other than the provision of Services under this
Agreement. 

 

 
(c)
No Implied Licenses. Except as expressly specified in this Agreement, nothing in
this Agreement shall be deemed to grant to one Party, by implication, estoppel
or otherwise, license rights, ownership rights or any other intellectual
property rights in any Materials owned by the other Party or any Affiliate of
the other Party (or, in the case of Supplier, any Eligible Recipient).

 

 
(d)
Incorporated Materials. Should either Party incorporate into Developed Materials
any intellectual property subject to third party patent, copyright or license
rights, any ownership or license rights granted herein with respect to such
Materials shall be limited by and subject to any such patents, copyrights or
license rights; provided that, prior to incorporating any such intellectual
property in any Materials, the Party incorporating such intellectual property in
the Materials has disclosed this fact and obtained the prior approval of the
other Party.

 
14.6
Hercules Rights Upon Expiration or Termination of Agreement.

 
As part of the Termination Assistance Services, Supplier shall provide the
following to Hercules, Hercules Affiliates and the Eligible Recipients with
respect to Materials and Software:
 

 
(a)
Hercules Owned Materials and Developed Materials. With respect to Hercules Owned
Materials (including Hercules owned Developed Materials), Supplier shall, at no
cost to Hercules:

 

 
(i)
Deliver to Hercules all Hercules Owned Materials and all copies thereof in the
format and medium in use by Supplier in connection with the Services as of the
date of such expiration or termination; and

 

 
(ii)
Following confirmation by Hercules that the copies of the Hercules Owned
Materials delivered by Supplier are acceptable and the completion by Supplier of
any Termination Assistance Services for which such Materials are required,
destroy or securely erase all other copies of such Materials then in Supplier’s
possession and cease using such Materials and any information contained therein
for any purpose.

 

 
(b)
Supplier Owned Materials. With respect to Materials owned by Supplier, Supplier
Affiliates or (subject to Section 6.4(c)) Subcontractors and used by them to
provide the Services (and any modifications, substitutions, Upgrades,
enhancements, methodologies, tools, documentation, materials and media related
thereto):

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
(i)
Unless Hercules otherwise agrees prior to Supplier’s first use of such Supplier
Owned Material in the performance of the Services, Supplier hereby grants to
Hercules and the Eligible Recipients (or, at Hercules' election, to their
designee(s)) a worldwide, perpetual, non-exclusive, non-transferable,
irrevocable, fully paid-up license to use, execute, reproduce, display, perform,
modify, enhance, distribute and create Derivative Works and to permit a third
party to use, execute, reproduce, display, perform, modify, enhance, distribute
and create Derivative Works of each such Supplier Owned Material for the benefit
of Hercules, Hercules Affiliates and the Eligible Recipients upon the expiration
or termination of the Term;

 

 
(ii)
Supplier shall deliver to Hercules and the Eligible Recipients (or, at Hercules'
election, to their designee(s)) (A) a copy of such Supplier Owned Materials and
related documentation, (B) the source code and object code for such Supplier
Owned Materials to the extent such code is reasonably necessary to permit them
to use such Supplier Owned Materials, (C) the source code and the object code
for Supplier Owned Materials that are not commercial off-the-shelf products, and
(D) the source code and object code for Supplier Owned Materials that are
commercial off-the-shelf products if Supplier does not offer or provide
upgrades, maintenance, support and other services for such Materials as provided
in Section 14.6(b)(iii); and

 

 
(iii)
Supplier shall offer to provide to Hercules and the Eligible Recipients (or, at
Hercules' election, to their designee(s)) Upgrades, maintenance, support and
other services for commercial off-the-shelf Materials on Supplier’s then-current
standard terms and conditions for such services.

 
Unless Hercules otherwise agrees prior to Supplier’s first use of such Supplier
Owned Material in the performance of the Services, Hercules and the Eligible
Recipients (and, to the extent applicable, Hercules' designee(s)) shall not be
obligated to pay any license or transfer fees in connection with its receipt of
the licenses and other rights above. Supplier shall not use any Supplier Owned
Materials for which it is unable to offer such license or other rights without
Hercules' prior written approval (and absent such approval, Supplier’s use of
any such Supplier Owned Materials shall obligate Supplier to provide, at no
additional cost, such license and other rights to Hercules, Hercules Affiliates,
the Eligible Recipients and Hercules' designees).
 

 
(c)
Third Party Materials. Unless Hercules otherwise agrees in advance in accordance
with Section 6.4(c), with respect to Third Party Materials licensed by Supplier
or Supplier Affiliates or Subcontractors and used by them to provide the
Services, Supplier hereby grants to Hercules and the Eligible Recipients (or, at
Hercules' election, to their designee(s)) a sublicense (with the right to grant
sublicenses) offering the same rights and warranties with respect to such Third
Party Materials available to Supplier (or Supplier Affiliates or
Subcontractors), on the same terms and conditions, for the benefit and use of
Hercules, Hercules Affiliates and the Eligible Recipients upon the expiration or
termination of the Term; provided that, during the Termination Assistance
Services period, Supplier may, with Hercules' approval, substitute one of the
following for such sublicense:

 

 
(i)
the assignment to Hercules and the Eligible Recipients (or, at Hercules'
election, to their designee(s)) of the underlying license for such Third Party
Materials; or

 

 
(ii)
the procurement for Hercules and the Eligible Recipients (or, at Hercules'
election, to their designee(s)) of a new license (with terms at least as
favorable as those in the license held by Supplier or its Affiliates or
Subcontractors and with the right to grant sublicenses) to such Third Party
Materials for the benefit or use of Hercules, Hercules Affiliates and the
Eligible Recipients.

 
In addition, Supplier shall deliver to Hercules and the Eligible Recipients (or,
at Hercules' election, to their designee(s)) a copy of such Third Party
Materials and related documentation and shall cause maintenance, support and
other services to continue to be available to Hercules and the Eligible
Recipients (or, at Hercules' election, to their designee(s)) to the extent it
has been available to Supplier. Unless Hercules has otherwise agreed in advance
in accordance with Section 6.4(c), Hercules and the Eligible Recipients (and, to
the extent
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

applicable, Hercules' designee(s)) shall not be obligated to pay any license or
transfer fees in connection with its receipt of the licenses, sublicenses and
other rights specified in this Section 14.6(c). Supplier shall not use any Third
Party Materials for which it is unable to offer such license, sublicense or
other rights without Hercules' prior approval (and absent such approval,
Supplier’s use of any such Third Party Materials shall obligate Supplier to
provide, at no additional cost, such licenses, sublicenses and other rights).
Hercules, however, shall be obligated to make monthly or annual payments
attributable to periods after the expiration or termination of the Term with
respect to the Services for which such Third Party Materials were used for the
right to use and receive maintenance or support related thereto, but only to the
extent Supplier would have been obligated to make such payments if it had
continued to hold the licenses in question or Hercules has agreed in advance to
make such payments.
 
To the extent Hercules has agreed in advance to pay any fees in connection with
its receipt of such licenses, sublicenses or other rights, Supplier shall, at
Hercules' request, identify the licensing and sublicensing options available to
Hercules and the Eligible Recipients and the license or transfer fees associated
with each. Supplier shall use commercially reasonable efforts to obtain the most
favorable options and the lowest possible transfer, license, relicense,
assignment or termination fees for Third Party Materials. Supplier shall not
commit Hercules or the Eligible Recipients to paying any such fees or expenses
without Hercules' prior approval. If the licensor offers more than one form of
license, Hercules (not Supplier) shall select the form of license to be received
by Hercules, the Eligible Recipients or their designee(s).
 
15
REPRESENTATIONS, WARRANTIES AND COVENANTS

 
15.1
Work Standards.

 
Supplier represents, warrants and covenants that: (i) the Services shall be
rendered with promptness, due care, skill and diligence; (ii) the Services shall
be executed in a workmanlike manner, in accordance with the best practices of
service providers of ITO services and the Service Levels; (iii) Supplier shall
use adequate numbers of qualified individuals with suitable training, education,
experience, know-how, competence and skill to perform the Services; (iv)
Supplier shall provide such individuals with training as to new products and
services prior to the implementation of such products and services in the
Hercules/Eligible Recipients environment; and (v) Supplier shall have the
resources, capacity, expertise and ability in terms of Equipment, Software,
know-how and personnel to provide the Services.
 
15.2
Software.

 

 
(a)
Ownership and Use. Supplier represents, warrants and covenants that it is either
the owner of, or authorized to use, any and all Software provided and used by
Supplier in providing the Services. As to any such Software that Supplier does
not own but is authorized to use, Supplier shall advise Hercules as to the
ownership and extent of Supplier’s rights with regard to such Software to the
extent any limitation in such rights would impair Supplier’s performance of its
obligations under this Agreement.

 

 
(b)
Performance. Supplier represents, warrants and covenants that any Supplier Owned
Software will perform in conformance with its Specifications and will provide
the functions and features and operate in the manner described therein.

 

 
(c)
Developed Materials Compliance. Supplier warrants and covenants that, during the
ninety (90) days immediately following Acceptance (the "Warranty Period"), each
Developed Material will be free from material errors in operation and
performance, will Comply with the applicable documentation and the
Specifications in all material respects and will provide the functions and
features and operate in the manner described in this Agreement or otherwise
agreed by the Parties. Supplier shall correct any failure to Comply at no
additional charge to Hercules and shall use commercially reasonable efforts to
do so as expeditiously as possible. In the event that Supplier fails or is
unable to repair or replace such nonconforming Developed Material, Hercules
shall, in addition to any and all other remedies available to it hereunder, be
entitled to obtain from Supplier a copy of the source code and/or object code to
such Developed Material.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
(d)
Nonconformity of Supplier Owned Software. In the event that Supplier Owned
Software (excluding Supplier owned Developed Materials, which are addressed in
Section 15.2(c)) does not conform to the Specifications and criteria set forth
in this Agreement, and/or materially adversely affects the Services provided
hereunder, Supplier shall expeditiously repair such Software or replace such
Software with conforming Software.

 
15.3
Non-Infringement.

 

 
(a)
Performance of Responsibilities. Except as otherwise provided in this Agreement,
each Party represents, warrants and covenants that it shall perform its
responsibilities under this Agreement in a manner that does not infringe, or
constitute an infringement or misappropriation of, any patent, copyright,
trademark, trade secret or other proprietary or privacy rights of any third
party; provided, however, that the performing Party shall not have any
obligation or liability to the extent any infringement or misappropriation is
caused by (i) modifications made by the other Party or its contractors or
subcontractors, without the knowledge or approval of the performing Party, (ii)
the other Party’s combination of the performing Party’s work product or
Materials with items not furnished, specified or reasonably anticipated by the
performing Party or contemplated by this Agreement, (iii) a breach of this
Agreement by the other Party, (iv) the failure of the other Party to use
corrections or modifications provided by the performing Party offering
equivalent features and functionality, or (v) Third Party Software, except to
the extent that such infringement or misappropriation arises from the failure of
the performing Party to obtain the necessary licenses or Required Consents or to
abide by the limitations of the applicable Third Party Software licenses. Each
Party further represents, warrants and covenants that it will not use or create
materials in connection with the Services which are libelous, defamatory or
obscene.

 

 
(b)
Third Party Software Indemnification. In addition, with respect to Third Party
Software provided by Supplier pursuant to this Agreement, Supplier covenants
that it shall use best efforts to obtain and provide intellectual property
indemnification for Hercules and the Eligible Recipients (or obtain intellectual
property indemnification for itself and enforce such indemnification on behalf
of Hercules and the Eligible Recipients) from the suppliers of such Software.
Unless otherwise approved in advance by Hercules, such indemnification shall be
(i) comparable to the intellectual property indemnification provided by Supplier
to Hercules and the Eligible Recipients under this Agreement, or (ii) the best
indemnification available in the industry for the same or substantially similar
types of software products. If Supplier cannot obtain such intellectual property
indemnification from the supplier of such Software, Supplier shall so notify
Hercules. Unless otherwise approved in advance by Hercules, Supplier shall
either (i) not provide or use such Third Party Software under this Agreement, or
(ii) agree to indemnify Hercules, the Eligible Recipients, and other indemnitees
under this Agreement as if such Third Party Software were Supplier Owned
Materials.

 
15.4
Authorization.

 
Each Party represents, warrants and covenants to the other that:
 

 
(a)
Corporate Existence. It is a corporation duly incorporated, validly existing and
in good standing under the Laws of its State of incorporation;

 

 
(b)
Corporate Power and Authority. It has the requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement;

 

 
(c)
Legal Authority. It has obtained all licenses, authorizations, approvals,
consents or permits required to perform its obligations under this Agreement
under all applicable federal, state or local laws and under all applicable rules
and regulations of all authorities having jurisdiction over the Services, except
to the extent the failure to obtain any such license, authorizations, approvals,
consents or permits is, in the aggregate, immaterial;

 

 
(d)
Due Authorization. The execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated by this Agreement have been
duly authorized by the requisite corporate action on the part of such Party; and

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
(e)
No Violation or Conflict. The execution, delivery, and performance of this
Agreement shall not constitute a violation of any judgment, order, or decree; a
material default under any material contract by which it or any of its material
assets are bound; or an event that would, with notice or lapse of time, or both,
constitute such a default.

 
15.5
Inducements; Hercules Business Practices Policy.

 

 
(a)
Inducements. Supplier represents, warrants and covenants that it has not given
and will not give commissions, payments, kickbacks, lavish or extensive
entertainment, or other inducements of more than minimal value (as defined in
the Hercules Business Practices Policy) to any employee or agent of Hercules in
connection with this Agreement. Supplier also represents, warrants and covenants
that, to the best of its knowledge, no officer, director, employee, agent or
representative of Supplier has given any such payments, gifts, entertainment or
other thing of value to any employee or agent of Hercules. Supplier also
acknowledges that the giving of any such payments, gifts, entertainment, or
other thing of value is strictly in violation of Hercules policy on conflicts of
interest, and may result in the cancellation of this Agreement and other
existing and future contracts between the Parties.

 

 
(b)
Hercules Business Practices Policy. Supplier represents, warrants and covenants
that, in the performance of the Services and its other contractual obligations
hereunder, it shall comply with the Hercules Business Practices Policy, as set
forth in Attachment T.3, as such Business Practices Policy may be reasonably
modified from time to time.

 
15.6
Disabling Code.

 
Supplier represents, warrants and covenants that, without the prior written
consent of Hercules, Supplier shall not insert into the Software any code that
could be invoked to disable or otherwise shut down all or any portion of the
Services. Supplier further represents, warrants and covenants that, with respect
to any disabling code that may be part of the Software, Supplier shall not
invoke or cause to be invoked such disabling code at any time, including upon
expiration or termination of this Agreement for any reason, without Hercules'
prior written consent. Supplier also represents, warrants and covenants that it
shall not use Third Party Software containing disabling code without the prior
approval of Hercules. For purposes of this provision, code that serves the
function of ensuring software license compliance (including passwords) shall not
be deemed disabling code, provided that Supplier notifies Hercules in advance of
all such code and obtains Hercules' approval prior to installing such code in
any Software, Equipment or System. 
 
15.7
Compliance with Laws.

 

 
(a)
Compliance by Supplier. Subject to Section 15.7(b), (e), (f) and (g), Supplier
represents, warrants and covenants that, with respect to the provision of the
Services and the performance of any of its other legal and contractual
obligations hereunder, it is and shall be in compliance with all applicable Laws
on the Commencement Date and shall remain in compliance with such Laws for the
Term and any Termination Assistance Services period, including identifying and
procuring applicable permits, certificates, approvals and inspections required
under such Laws. If a charge of non-compliance by Supplier with any such Laws
occurs, Supplier shall promptly notify Hercules of such charge.

 

 
(b)
Compliance by Hercules. Subject to Section 15.7(a), (e) and (f), Hercules
represents and warrants that, with respect to the performance by Hercules and
the Eligible Recipients of Hercules' legal and contractual obligations under
this Agreement, it is and shall be in compliance in all material respects with
all applicable Laws for the entire Term of the Agreement. If a written charge of
non-compliance by Hercules with any such Laws occurs, Hercules shall promptly
notify Supplier of such charge.

 

 
(c)
Compliance Data and Reports. At no additional charge, Supplier shall provide
Hercules with data and reports in Supplier’s possession necessary for Hercules
to comply with, all Laws applicable to the Services.

 

 
(d)
Software, Equipment, Systems and Materials Compliance. Supplier covenants that
the Software, Equipment, Systems and Materials owned, provided or used by
Supplier in providing the Services are in

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

compliance with all applicable Laws on the Commencement Date and shall remain in
compliance with such Laws for the Term and any Termination Assistance Services
period.
 

 
(e)
Notice of Laws. Supplier shall notify Hercules of any Laws and changes in Laws
applicable to Supplier as a provider of ITO services and other in-scope
services, including those Laws applicable to the employment of Supplier
Personnel and the provision of Services from jurisdictions in which Supplier
Facilities are located (“Supplier Laws”). The definition of Supplier Laws also
shall include Laws applicable to (i) the technical, organizational and security
measures associated with safeguarding Personal Data to be implemented and
maintained by Supplier and at Supplier Facilities, (ii) restrictions or
prohibitions on the use or disclosure of Personal Data made available to
Supplier under this Agreement, and (iii) the United States, United Kingdom,
Netherlands and/or Belgium that could have a material adverse impact on the
ability of Hercules and/or the Eligible recipients to receive the benefit of the
Services (collectively, “Supplier Laws”). Hercules shall notify Supplier of any
other Laws and any changes in such other Laws applicable to the provision or
receipt of the Services (collectively, “Hercules Laws”).

 
During the Transition Period, the Parties shall identify any additional Laws or
areas of Law (i) as to which the displaced Hercules Personnel were responsible
for keeping Hercules apprised prior to the Commencement Date, or (ii) for which
Supplier can readily assume such responsibility. If such Laws or areas of Law
are identified, the Parties shall confer in good faith as to the addition of
such Laws or areas of Law to the definition of Supplier Laws and shall use
commercially reasonable efforts to avoid or minimize to the extent practicable
any increase in the applicable Charges.
 
Supplier shall, through the Supplier Personnel, maintain general familiarity
with Hercules Laws, and shall bring additional or changed requirements to
Hercules' attention. Subject to its non-disclosure obligation under other
customer contracts, Supplier also shall make commercially reasonable efforts to
obtain information regarding such requirements from other outsourcing customer
engagements and to communicate such information to Hercules in a timely manner.
Each Party shall use commercially reasonable efforts to advise the other of Laws
and changes in Laws about which such Party becomes aware in the other Party's
area of responsibility, but without assuming an affirmative obligation of
inquiry, except as otherwise provided herein, and without relieving the other
Party of its obligations hereunder. At Hercules' request, Supplier Personnel
shall participate in Hercules provided compliance training programs.
 

 
(f)
Interpretation of Laws or Changes in Laws. Hercules shall be responsible, with
Supplier’s cooperation and assistance, for interpreting Hercules Laws or changes
in Hercules Laws and for identifying the impact of such Hercules Laws or changes
in Hercules Laws on Supplier’s performance and Hercules' and/or the Eligible
Recipients' receipt and use of the Services. Supplier shall be responsible, with
Hercules' cooperation and assistance, for interpreting Supplier Laws or changes
in Supplier Laws and for identifying the impact of such Supplier Laws or changes
in Supplier Laws on Supplier’s performance and Hercules' and/or the Eligible
Recipients' receipt and use of the Services. To the extent the impact of any
Supplier Law or change in Supplier Law cannot be readily identified by Supplier,
the Parties shall cooperate in interpreting such Law or change in Law and shall
seek in good faith to identify and agree upon the impact on Supplier’s
performance and Hercules' and/or the Eligible Recipients' receipt and use of the
Services. If the Parties are unable to agree upon such impact, Hercules shall
retain the right, in its sole discretion, to interpret such Supplier Law or
change in Supplier Law and determine its impact if and to the extent such
Supplier Law or change in Supplier Law could impact the Services to be provided
by Supplier or Hercules' and/or the Eligible Recipients' receipt and use of such
Services and Supplier shall retain the right, in its reasonable discretion, to
interpret such Supplier Law or change in Supplier Law if and to the extent such
Supplier Law or change in Supplier Law could impact matters internal to Supplier
(such as wages/salaries, employee benefits, occupational safety and health,
etc.), but not the Services to be provided by Supplier or Hercules' and/or the
Eligible Recipients' receipt and use of such Services. In addition, if Supplier
reasonably concludes, after due inquiry, that the compliance obligations
associated with any such Supplier Law or change in Supplier Law are unclear or
that there is more than one reasonable approach to achieving compliance,
Supplier may escalate the issue to Hercules for a final decision.

 

 
(g)
Implementation of Changes in Laws. In the event of any changes in Laws
(including Hercules Laws to the extent Supplier receives notice of such Hercules
Laws from Hercules or as otherwise provided in Section

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

15.7(e)), Supplier shall implement any necessary modifications to the Services
prior to the deadline imposed by the regulatory or governmental body having
jurisdiction for such requirement or change. Supplier shall bear the costs
associated with compliance with such Laws changes in Laws applicable to the
Services unless such change meets the definition of New Service, in which case
it shall be treated as a Project. At Hercules' request, Supplier Personnel shall
participate in Hercules provided regulatory compliance training programs.
 

 
(h)
Export Control. The Parties acknowledge that certain Software and technical data
to be provided hereunder and certain transactions hereunder may be subject to
export controls under the laws and regulations of the United States, the
European Union, the United Nations and other jurisdictions. No Party shall
export or re-export any such items or any direct product thereof or undertake
any transaction or service in violation of any such laws or regulations. To the
extent within Supplier’s control, Supplier shall be responsible for, and shall
coordinate and oversee, compliance with such export laws in respect of such
items exported or imported hereunder..

 

 
(i)
Responsibility. Subject to Section 15.7(e), Supplier shall be responsible for
any Losses imposed on Supplier, Hercules or the Eligible Recipients resulting
from any failure of Supplier or its Subcontractors or third party product or
service providers to comply with applicable Laws or respond in a timely manner
to changes in such Laws, unless and to the extent such failure directly results
from the sole acts or omissions of Hercules, an Eligible Recipient or a Hercules
Third Party Contractor in contravention of Hercules' obligations under this
Agreement.

 

 
(j)
Assistance to Hercules. As part of the Services and on an ongoing basis,
Supplier shall assist Hercules and the Eligible Recipients as they may
reasonably require in their efforts to comply with applicable Laws (including
any changes to Laws) not applicable to Supplier or related to the Services.

 
15.8
Interoperability

 
Supplier represents, warrants and covenants that the Software, Equipment and
Systems used by Supplier to provide the Services are fully compatible and
interoperable with the Retained Systems and Business Processes (including the
software, equipment and systems used by Hercules or the Eligible Recipients to
provide the same or similar services and/or which may deliver records to,
receive records from, or otherwise interact with the Software, Equipment and
Systems used by Supplier to receive the Services) as of the Commencement Date
and remain compatible and interoperable with such Retained Systems and Business
Processes during the Term and any Termination Assistance Services period.
 
15.9
Disclaimer.

 
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES
ANY REPRESENTATIONS, CONDITIONS OR WARRANTIES TO THE OTHER PARTY, WHETHER
EXPRESS OR IMPLIED, INCLUDING IMPLIED WARRANTIES AND CONDITIONS OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE .
 
16
INSURANCE AND RISK OF LOSS

 
16.1
Insurance. 

 

 
(a)
Requirements. Supplier agrees to keep in full force and effect and maintain at
its sole cost and expense the following policies of insurance with the specified
minimum limits of liability during the term of this Agreement:

 

 
(i)
Workers’ Compensation, Employer’s Liability, and comparable Insurance covering
employees for occupational illnesses and injuries in full compliance with the
applicable Laws of the state and/or country in which the work is to be performed
or the country of hire (whichever is applicable).

 

 
(i)
The limits of liability of Workers’ Compensation, Employers’ Liability and
comparable Insurance shall be not less than the limits required by applicable
Law.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
(ii)
In addition, in the United States the limits of liability of Employer’s
Liability Insurance shall be minimum limits of $1 million per employee by
accident/$1 million per employee by disease (or, if higher, the limits required
by applicable Law). The Parties acknowledge and agree that Employer's Liability
Insurance is not available in all jurisdictions outside the United States and
that Supplier is relieved of its obligation to provide such coverage in such
jurisdictions.

 

 
(ii)
Commercial General Liability Insurance (including coverage for Contractual
Liability assumed by Supplier under this Agreement, Premises-Operations,
Completed Operations—Products, and Independent Contractors) providing coverage
for bodily injury, personal injury, advertising injury and property damage with
combined single limits of not less than $5 million per occurrence.

 

 
(iii)
Commercial Business Automobile Liability Insurance including coverage for all
owned, non-owned, leased, and hired vehicles providing coverage for bodily
injury and property damage liability with combined single limits of not less
than $5 million per occurrence. The Parties acknowledge and agree that
Commercial Business Automobile Liability Insurance is not available in all
jurisdictions outside the United States and that Supplier is relieved of its
obligation to provide such coverage in such jurisdictions.

 

 
(iv)
Professional Liability (also known as Errors and Omissions Liability) Insurance,
including technology errors and omissions coverage, covering acts, errors and
omissions arising out of Supplier’s operations or Services in an amount not less
than $8 million per claim, which may be satisfied in combination with its
Umbrella / Excess Liability Insurance coverage. Supplier shall continue to
purchase such coverage for a period of at least two (2) years from the
termination or expiration of this Agreement

 

 
(v)
Comprehensive Crime Insurance, including employee dishonesty and computer fraud
coverage and a third party extension, covering losses arising out of or in
connection with any fraudulent or dishonest acts committed by Supplier
employees, acting alone or with others, in an amount not less than $5 million
per occurrence. Supplier shall continue to purchase such coverage for a period
of at least two (2) year from the termination or expiration of this Agreement

 

 
(vi)
All Risk Property Damage and Business Interruption Insurance covering all assets
owned or leased by Supplier, for the replacement value of such assets and for
the actual business loss sustained and extra expenses incurred during any
interruption of Supplier’s business that is related to or connected with insured
property damage.

 
The above stated limits of insurance may be provided through any combination of
Supplier’s primary and excess insurance policies, all of which shall comply with
the requirements stated in Sections 16.1(b) and (c).
 

 
(b)
Approved Companies. All such insurance shall be procured with reputable
insurance companies and in such form as is usual and customary to Supplier’s
business. Such insurance companies shall maintain a rating at least “A” and be
at least a Financial Size Category VIII as both criteria are defined in the most
current publication of Best’s Policyholder Guide.

 

 
(c)
Endorsements. Supplier’s insurance policies as required herein under Section
16.1(a)(ii) and (iii), including any umbrella/excess liability policies, shall
name Hercules, Hercules Affiliates and Eligible Recipients and their respective
officers, directors and employees as Additional Insureds for any and all
liability arising at any time in connection with Supplier’s or Supplier
Personnel’s performance under this Agreement. The Supplier insurance policies
required under Section 16.1(a)(iv) and (v) shall name Hercules, Hercules
Affiliates and Eligible Recipients and their respective officers, directors and
employees as loss payees for any and all liability arising at any time in
connection with Supplier’s or Supplier Personnel’s performance under this
Agreement. All insurance required under this Section 16.1 shall be primary and
non-contributing insurance and any other valid insurance existing for Hercules'
benefit shall be excess of such primary insurance.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
(d)
Certificates. Supplier shall provide Hercules with certificates of insurance
evidencing compliance with this Article 16 (including evidence of renewal of
insurance) signed by authorized representatives of the respective carriers
within thirty (30) days after the Effective Date and thereafter, for each year
this Agreement is in effect. Each certificate of insurance shall provide that
the issuing company shall not cancel, reduce, or otherwise materially alter the
insurance afforded under the above policies unless notice of such cancellation,
reduction or material alteration has been provided at least thirty (30) days in
advance to Hercules in accordance with Section 21.3(a).

 

 
(e)
No Implied Limitation. The obligation of Supplier and its Affiliates to provide
the insurance specified herein shall not limit in any way any obligation or
liability of Supplier provided elsewhere in this Agreement. The rights of
Hercules and its subsidiaries, Affiliates and Eligible Recipients to insurance
coverage under policies issued to or for the benefit of one or more of them are
independent of this Agreement shall not be limited by this Agreement.

 

 
(f)
Insurance Subrogation. With respect to insurance coverage to be provided by
Supplier pursuant to this Section 16.1(a)(i), (ii), (iii), and (vi), the
insurance policies shall provide that the insurance companies waive all rights
of subrogation against Supplier, Hercules, the Eligible Recipients and their
respective Affiliates, officers, directors and employees.

 
16.2
Risk of Loss.

 

 
(a)
General. Supplier and Hercules each shall be responsible for any damage,
destruction, loss, theft or governmental taking of their respective tangible
property or real property (whether owned or leased) and each Party agrees to
look only to its own insuring arrangements (if any) with respect to such damage,
destruction, loss, theft, or governmental taking. Each Party shall promptly
notify the other Party of any damage (except normal wear and tear), destruction,
loss, theft, or governmental taking of such other Party’s tangible property or
real property (whether owned or leased) and cooperate with such other Party in
seeking to recover for such damage or loss.

 

 
(b)
Waiver. Supplier and Hercules hereby waive, on behalf of themselves and shall
cause their respective insurers to issue appropriate waivers of subrogation
rights for, any claims that either may have against the other for loss or damage
resulting from perils covered by the All Risk Property Damage and Business
Interruption Insurance. It is understood that this waiver is intended to extend
to all such loss or damage whether or not the same is caused by the fault or
neglect of either Supplier or Hercules and whether or not insurance is in force.
If required by policy conditions, each party shall secure from its property
insurer a waiver of subrogation endorsement to its policy, and deliver a copy of
such endorsement to the other party to this Agreement if requested..

 
17
INDEMNITIES

 
17.1
Indemnity by Supplier.

 
Supplier agrees to indemnify, defend and hold harmless Hercules and its
Affiliates and the Eligible Recipients and their respective officers, directors,
employees, agents, representatives, successors, and assigns from any and all
Losses and threatened Losses due to non-party claims arising from or in
connection with any of the following:
 

 
(a)
Representations, Warranties and Covenants. Supplier’s breach of any of the
representations, warranties and covenants set forth herein.

 

 
(b)
Reserved.

 

 
(c)
Licenses, Leases and Contracts. Supplier’s failure to observe or perform any
duties or obligations to be observed or performed on or after the Commencement
Date by Supplier under Third Party Software licenses, Equipment leases or Third
Party Contracts used by Supplier to provide the Services or for which Supplier
has assumed financial or operational responsibility under this Agreement.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
(d)
Hercules Data or Confidential Information. Supplier’s breach of its obligations
with respect to Hercules Data, Hercules Personal Data or Hercules Confidential
Information.

 

 
(e)
Infringement. Infringement or misappropriation or alleged infringement or
alleged misappropriation of a patent, trade secret, copyright or other
proprietary rights in contravention of Supplier’s representations, warranties
and covenants in Sections 15.2 and 15.3.

 

 
(f)
Compliance with Laws. Losses, including government fines, penalties, sanctions,
interest or other remedies resulting from Supplier’s failure to perform its
responsibilities under this Agreement.

 

 
(g)
Taxes. Taxes, together with interest and penalties, that are the responsibility
of Supplier under Section 11.4.

 

 
(h)
Shared Facility Services. Services, products or systems provided by Supplier to
a third party from any shared Supplier facility or using any shared Supplier
resources and not constituting Services provided to an Eligible Recipient
pursuant to this Agreement.

 

 
(i)
Affiliate, Subcontractor or Assignee Claims. Any claim, other than an
indemnification claim under this Agreement, initiated by (i) a Supplier
Affiliate or Subcontractor asserting rights under this Agreement or (ii) any
entity to which Supplier assigned, transferred, pledged, hypothecated or
otherwise encumbered its rights to receive payments from Hercules under this
Agreement.

 

 
(j)
Supplier Personnel Injury Claims. Any claim by Supplier Personnel for death,
bodily injury, or illness, except to the extent caused by Hercules' gross
negligence or willful misconduct.

 

 
(k)
Employment Claims. Any claim (including claims by Affected Employees considered
for employment and/or hired by Supplier, Supplier Affiliates or Subcontractors)
to the extent resulting from any (i) violation by Supplier, Supplier Affiliates
or Subcontractors, or their respective officers, directors, employees,
representatives or agents, of any Laws or any common law protecting persons or
members of protected classes or categories, including Laws prohibiting
discrimination or harassment on the basis of a protected characteristic; (ii)
liability arising or resulting from the employment of Supplier Personnel by
Supplier, Supplier Affiliates or Subcontractors (including Affected Employees
hired by Supplier, Supplier Affiliates or Subcontractors from and after their
Employment Effective Dates) (including liability for any social security or
other employment taxes, workers’ compensation claims and premium payments, and
contributions applicable to the wages and salaries of such Supplier Personnel);
(iii) payment or failure to pay any salary, wages or other cash compensation due
and owing to any Supplier Personnel (including Affected Employees hired by
Supplier, Supplier Affiliates or Subcontractors from and after their Employment
Effective Dates), (iv) payment or failure to pay any employee pension or other
benefits due and owing to any Supplier Personnel (including Affected Employees
hired by Supplier, Supplier Affiliates or Subcontractors for pension or other
benefits accruing from and after their Employment Effective Dates), (v) other
aspects of the employment relationship of Supplier Personnel (including Affected
Employees hired by Supplier, Supplier Affiliates or Subcontractors) with
Supplier, Supplier Affiliates or Subcontractors or the termination of such
relationship, including claims for wrongful discharge, claims for breach of
express or implied employment contract and claims of co-employment or joint
employment, and/or (vi) other acts or omissions with respect to Affected
Employees considered for employment and/or hired by Supplier, Supplier
Affiliates or Subcontractors, including any act, omission or representation made
in connection with the interview, selection, hiring and/or transition process,
the offers of employment made to such employees, the failure to make offers to
any such employees, the rescission of such offers of employment, or the terms
and conditions of such offers (including compensation and employee benefits),
except, in each case, to the extent resulting from the wrongful actions of
Hercules, the Eligible Recipients, or Hercules Third Party Contractors, errors
or inaccuracies in the information provided by Hercules and faithfully
communicated by Supplier or the failure of Hercules, the Eligible Recipients, or
Hercules Third Party Contractors to comply with Hercules' responsibilities under
this Agreement. 

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

17.2
Indemnity by Hercules.

 
Hercules agrees to indemnify, defend and hold harmless Supplier and its
officers, directors, employees, agents, representatives, successors, and
assigns, from any Losses and threatened Losses due to non- party claims arising
from or in connection with any of the following:
 

 
(a)
Representations, Warranties and Covenants. Hercules breach of any of the
representations, warranties and covenants set forth herein.

 

 
(b)
Licenses, Leases or Contracts. Hercules' failure to observe or perform any
duties or obligations to be observed or performed by Hercules under any of the
applicable Third Party Software licenses, Equipment Leases or Third Party
Contracts to the extent Hercules is financially or operationally responsible
under this Agreement.

 

 
(c)
Reserved.

 

 
(d)
Supplier’s Confidential Information. Hercules breach of its obligations with
respect to Supplier’s Confidential Information.

 

 
(e)
Infringement. Infringement or misappropriation or alleged infringement or
alleged misappropriation of a patent, trade secret, copyright or other
proprietary rights in contravention of Hercules' representations, warranties and
covenants in Section 15.3.

 

 
(f)
Taxes. Taxes, together with interest and penalties, that are the responsibility
of Hercules under Section 11.4.

 

 
(g)
Hercules Affiliate, Eligible Recipient or Third Party Contractor Claims. Any
claim, other than an indemnification claim or insurance claim under this
Agreement, initiated by an Hercules Affiliate, an Eligible Recipient (other than
Hercules) or an Hercules Third Party Contractor asserting rights under this
Agreement.

 

 
(h)
Employment Claims. Any claim (including claims by Affected Employees) to the
extent resulting from any (i) violation by Hercules or its respective officers,
directors, employees, representatives or agents, of Federal, state, provincial,
local, international or other Laws or regulations or any common law protecting
persons or members of protected classes or categories, including laws or
regulations prohibiting discrimination or harassment on the basis of a protected
characteristic, (ii) payment or failure to pay any salary, wages or other cash
compensation owed by Hercules to an Affected Employee hired by Supplier or a
Supplier Affiliate or Subcontractor for the period of his or her employment with
Hercules, (iii) Hercules’ failure to pay any accrued employee pension or other
benefits owed by Hercules to an Affected Employee hired by Supplier or a
Supplier Affiliate or Subcontractor and accruing during the period of his or her
employment with Hercules, (iv) other acts or omissions of Hercules in its
capacity as an employer of Affected Employees hired by Supplier or a Supplier
Affiliate or Subcontractor, but excluding claims covered by Section 17.1(k),
and/or (v) liability resulting from representations (oral or written) to the
Affected Employees by Hercules or its officers, directors, employees,
representatives or agents, except, in each case, to the extent resulting from
the wrongful actions of Supplier, Supplier Affiliates or Subcontractors, errors
or inaccuracies in the information provided by Supplier and faithfully
communicated by Hercules, or the failure of Supplier, Supplier Affiliates or
Subcontractors to comply with Supplier’s responsibilities under this Agreement.

 
17.3
Additional Indemnities.

 
Supplier and Hercules each agree to indemnify, defend and hold harmless the
other, and the Eligible Recipients and their respective Affiliates, officers,
directors, employees, agents, representatives, successors, and assigns, from any
and all Losses and threatened Losses to the extent they arise from or in
connection with any of the following: (a) except as otherwise provided in
Section 17.1(j), the death or bodily injury of any agent, employee, customer,
business invitee, business visitor or other person caused by the negligence or
other tortious conduct of the indemnitor or the failure of the indemnitor to
comply with its obligations under this Agreement; and (b) except as otherwise
provided in Section 16.2, the damage, loss or destruction of any real or
tangible personal property caused by the negligence or
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

other tortious conduct of the indemnitor or the failure of the indemnitor to
comply with its obligations under this Agreement.
 
17.4
Infringement.

 
In the event that (1) any Software, Equipment, Materials, or Services provided
by Supplier or its Affiliates or Subcontractors pursuant to this Agreement or
used by them in the performance of the Services are found, or in Hercules'
reasonable opinion are likely to be found, to infringe upon the patent,
copyright, trademark, trade secrets, intellectual property or proprietary rights
of any third party in any country in which Services are to be performed or
received under this Agreement, or (2) the continued use of such Software,
Equipment or Materials are enjoined, Supplier shall, in addition to defending,
indemnifying and holding harmless Hercules as provided in Section 17.1(e) and to
the other rights Hercules may have under this Agreement, promptly and at its own
cost and expense and in such a manner as to minimize the disturbance to
Hercules' and the Eligible Recipients’ business activities do one of the
following:
 

 
(a)
Obtain Rights. Obtain for Hercules and the Eligible Recipients the right to
continue using such Software, Equipment or Materials.

 

 
(b)
Modification. Modify the item(s) in question so that it is no longer infringing
(provided that such modification does not degrade the performance or quality of
the Services or adversely affect Hercules' and the Eligible Recipients’ intended
use as contemplated by this Agreement).

 

 
(c)
Replacement. Replace such item(s) with a non-infringing functional equivalent
acceptable to Hercules.

 
17.5
Indemnification Procedures.

 
With respect to non-Party claims which are subject to indemnification under this
Agreement (other than as provided in Section 17.6 with respect to claims covered
by Section 17.1(f)), the following procedures shall apply:
 

 
(a)
Notice. Promptly after receipt by any person or entity entitled to
indemnification under this Agreement of notice of the commencement or threatened
commencement of any civil, criminal, administrative, or investigative action or
proceeding involving a claim in respect of which the indemnitee will seek
indemnification hereunder, the indemnitee shall notify the indemnitor of such
claim. The indemnitee shall use commercially reasonable efforts to provide such
notice to the indemnitor (i) within fifteen (15) days of its receipt of notice
of a civil, criminal, administrative, or investigative action or proceeding,
and/or (ii)at least ten (10) days prior to the date on which a response is due.
No delay or failure to so notify an indemnitor shall relieve it of its
obligations under this Agreement except to the extent that such indemnitor has
suffered actual prejudice by such delay or failure. Within fifteen (15) days
following receipt of notice from the indemnitee relating to any claim, but no
later than five (5) days before the date on which any response to a complaint or
summons is due, the indemnitor shall notify the indemnitee that the indemnitor
elects to assume control of the defense and settlement of that claim (a “Notice
of Election”).

 

 
(b)
Procedure Following Notice of Election. If the indemnitor delivers a Notice of
Election within the required notice period, the indemnitor shall assume sole
control over the defense and settlement of the claim; provided, however, that
(i) the indemnitor shall keep the indemnitee fully apprised at all times as to
the status of the defense, and (ii) the indemnitor shall obtain the prior
written approval of the indemnitee before entering into any settlement of such
claim asserting any liability against the indemnitee or imposing any obligations
or restrictions on the indemnitee or ceasing to defend against such claim. The
indemnitor shall not be liable for any legal fees or expenses incurred by the
indemnitee following the delivery of a Notice of Election; provided, however,
that (i) the indemnitee shall be entitled to employ counsel at its own expense
to participate in the handling of the claim, and (ii) the indemnitor shall pay
the fees and expenses associated with such counsel if there is a conflict of
interest with respect to such claim which is not otherwise resolved or if the
indemnitor has requested the assistance of the indemnitee in the defense of the
claim or the indemnitor has failed to defend the claim diligently and the
indemnitee is prejudiced or likely to be prejudiced by such failure. The
indemnitor shall not be obligated to indemnify the indemnitee for any amount
paid or payable by such indemnitee in the settlement of any claim if (i) the
indemnitor has delivered

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

a timely Notice of Election and such amount was agreed to without the written
consent of the indemnitor, (ii) the indemnitee has not provided the indemnitor
with notice of such claim and a reasonable opportunity to respond thereto, or
(iii) the time period within which to deliver a Notice of Election has not yet
expired.
 

 
(c)
Procedure Where No Notice of Election Is Delivered. If the indemnitor does not
deliver a Notice of Election relating to any claim within the required notice
period, the indemnitee shall have the right to defend the claim in such manner
as it may deem appropriate. The indemnitor shall promptly reimburse the
indemnitee for all such reasonable costs and expenses incurred by the
indemnitee, including reasonable attorneys’ fees.

 
17.6
Indemnification Procedures - Governmental Claims.

 
With respect to claims covered by Section 17.1(f), the following procedures
shall apply:
 

 
(a)
Notice. Promptly after receipt by Hercules of notice of the commencement or
threatened commencement of any action or proceeding involving a claim in respect
of which the indemnitee will seek indemnification pursuant to Section 17.1(f),
Hercules shall notify Supplier of such claim. No delay or failure to so notify
Supplier shall relieve Supplier of its obligations under this Agreement except
to the extent that Supplier has suffered actual prejudice by such delay or
failure.

 

 
(b)
Procedure for Defense. Hercules shall be entitled, at its option, to have the
claim handled pursuant to Section 17.5 or to retain sole control over the
defense and settlement of such claim; provided that, in the latter case,
Hercules shall (i) consult with Supplier on a regular basis regarding claim
processing (including actual and anticipated costs and expenses) and litigation
strategy, (ii) reasonably consider any Supplier settlement proposals or
suggestions, and (iii) use commercially reasonable efforts to minimize any
amounts payable or reimbursable by Supplier.



17.7
Subrogation.

 
Except as otherwise provided in Sections 16.1, in the event that an indemnitor
shall be obligated to indemnify an indemnitee pursuant to any provision of this
Agreement, the indemnitor shall, upon payment of such indemnity in full, be
subrogated to all rights of the indemnitee with respect to the claims to which
such indemnification relates.
 
18
LIABILITY

 
18.1 General Intent.
 
Subject to the specific provisions and limitations of this Article 18, it is the
intent of the Parties that each Party shall be liable to the other Party for any
actual damages incurred by the non-breaching Party as a result of the breaching
Party’s failure to perform its obligations in the manner required by this
Agreement.
 
18.2 Force Majeure.
 

 
(a)
General. Subject to Section 18.2(d), no Party shall be liable for any default or
delay in the performance of its obligations under this Agreement if and to the
extent such default or delay is caused, directly or indirectly, by fire, flood,
earthquake, elements of nature or acts of God; wars, terrorist acts,
site-specific terrorist threats, riots, civil disorders, rebellions or
revolutions; strikes, lockouts or labor disputes; or any other cause beyond the
reasonable control of such Party; except to the extent that the non-performing
Party is at fault in failing to prevent or causing such default or delay, and
provided that such default or delay can not reasonably be circumvented by the
non-performing Party through the use of alternate sources, workaround plans or
other means. A strike, lockout or labor dispute involving Supplier Personnel
shall not excuse Supplier from its obligations hereunder. In addition, the
refusal of Supplier Personnel to enter a facility that is the subject of a labor
dispute shall excuse Supplier from its obligations hereunder only if and to the
extent such refusal is based upon a reasonable fear of physical harm.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
(b)
Duration and Notification. In the event of a force majeure event, the
non-performing Party shall be excused from further performance or observance of
the obligation(s) so affected for as long as such circumstances prevail and such
Party continues to use all commercially reasonable efforts to recommence
performance or observance whenever and to whatever extent possible without
delay. Any Party so prevented, hindered or delayed in its performance shall, as
quickly as practicable under the circumstances, notify the Party to whom
performance is due by telephone (to be confirmed in writing within one (1) day
of the inception of such delay) and describe at a reasonable level of detail the
circumstances of the force majeure event, the steps being taken to address such
force majeure event, and the expected duration of such force majeure event.

 

 
(c)
Substitute Services; Termination. If any event described in Section 18.2(a) has
substantially prevented, hindered or delayed or is reasonably expected to
substantially prevent, hinder or delay the performance by Supplier or one of its
Subcontractors of Services necessary for the performance of critical Hercules or
Eligible Recipient functions for longer than the recovery period specified in
the applicable disaster recovery plan, or if there is no such recovery period,
seventy-two (72) hours, Supplier shall, unless and until otherwise directed by
Hercules, use commercially reasonable efforts to procure such Services from an
alternate source at Supplier’s expense for so long as the delay in performance
shall continue, up to the Charges actually paid to Supplier for the Services
with respect to the period of non-performance. If Supplier is unable to procure
such substitute services on an expedited basis or Hercules elects to contract
directly for such services, Hercules may procure such Services from an alternate
source at Hercules' expense. In addition, if any event described in Section
18.2(a) substantially prevents, hinders or delays the performance by Supplier or
one of its Subcontractors of Services necessary for the performance of critical
Hercules functions (i) for more than five (5) days, Hercules, at its option, may
terminate any portion of this Agreement so affected without payment of
Termination Charges and the charges payable hereunder shall be equitably
adjusted to reflect those terminated Services; or (ii) for more than ten (10)
days, Hercules, at its option, may terminate this Agreement in whole or part
without payment of Termination Charges. Supplier shall not have the right to
additional payments or increased usage charges as a result of any force majeure
occurrence affecting Supplier’s ability to perform.

 

 
(d)
Disaster Recovery / Business Continuity. Upon the occurrence of a force majeure
event that constitutes a disaster under the applicable disaster
recovery/business continuity plan, Supplier shall implement promptly, as
appropriate, such disaster recovery/business continuity plan and provide
disaster recovery and business continuity services as described in such plan and
in Schedule E. The occurrence of a force majeure event shall not relieve
Supplier of its obligation to implement the applicable disaster
recovery/business continuity plan and provide disaster recovery and business
continuity services.

 

 
(e)
Payment Obligation. If Supplier fails to provide Services in accordance with
this Agreement due to the occurrence of a force majeure event, all amounts
payable to Supplier hereunder shall be equitably adjusted in a manner such that
Hercules is not required to pay any amounts for Services that it is not
receiving whether from Supplier or from an alternate source at Supplier’s
expense pursuant to Section 18.2(c).

 

 
(f)
Allocation of Resources. Without limiting Supplier’s obligations under this
Agreement, whenever a force majeure event or disaster causes Supplier to
allocate limited resources between or among Supplier’s customers and Affiliates,
Hercules and the Eligible Recipients shall receive at least the same treatment
as comparable Supplier customers. In no event will Supplier re-deploy or
re-assign any Key Supplier Personnel to another customer or account in the event
of the occurrence of a force majeure event.

 
18.3 Limitation of Liability.
 

 
(a)
Exclusions from Limitations. EXCEPT AS PROVIDED IN THIS SECTION 18.3, NEITHER
PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR INDIRECT, CONSEQUENTIAL,
INCIDENTAL, COLLATERAL, EXEMPLARY OR PUNITIVE DAMAGES, INCLUDING LOST PROFITS,
REGARDLESS OF THE FORM OF THE ACTION OR THE THEORY OF RECOVERY, EVEN IF SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

 
(b)
Liability Cap. Additionally, except as provided below, the total aggregate
liability of either Party, for claims asserted by the other Party under or in
connection with this Agreement, regardless of the form of the

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

action or the theory of recovery, shall be limited to the greater of USD
$5,000,000 or the total Charges payable to Supplier during the twelve (12) month
period preceding the last act or omission giving rise to such liability. For
avoidance of doubt, this liability cap is an aggregate liability cap for the
Master Agreement and all Companion Agreements.
 

 
(c)
Exceptions to Limitations of Liability. The limitations of liability set forth
in Sections 18.3(a) and (b) shall not apply with respect to:

 

 
(i)
Losses occasioned by the fraud, willful misconduct, or gross negligence of a
Party.

 

 
(ii)
Losses that are the subject of indemnification under this Agreement (provided
that, indemnification obligations arising under Sections 17.1(a) and (h),
17.2(a) and 17.3 shall nonetheless be subject to the liability cap set forth in
Section 18.3(b)).

 

 
(iii)
Losses occasioned by Supplier’s refusal to provide Services or Termination
Assistance Services (for purposes of this provision, “refusal” shall mean the
intentional cessation by Supplier, in a manner impermissible under this
Agreement, of the performance of all or a material portion of the Services or
Termination Assistance Services then required to be provided by Supplier under
this Agreement).

 

 
(iv)
Amounts paid under Section 17.3 with respect to death or bodily injury of an
agent, employee, customer, business invitee, business visitor or other person or
damage, loss or destruction of real or tangible personal property.

 

 
(v)
Losses occasioned by any breach of a Party’s representations or warranties set
forth in Sections 15.3 and 15.4 of this Agreement.

 

 
(vi)
Losses occasioned by any breach of a Party’s obligations under Article 13.

 

 
(d)
Items Not Considered Damages. The following shall not be considered damages
subject to, and shall not be counted toward the liability exclusion or cap
specified in, Section 18.3(a) or (b):

 

 
(i)
Service Level Credits or Deliverable Credits assessed against Supplier pursuant
to Schedule G.

 

 
(ii)
Amounts withheld by Hercules in accordance with this Agreement due either to
incorrect Charges by Supplier or non-conforming Services.

 

 
(iii)
Amounts paid by Hercules but subsequently recovered from Supplier due either to
incorrect Charges by Supplier or non-conforming Services.

 

 
(iv)
Invoiced Charges and other amounts that are due and owing to Supplier for
Services under this Agreement.

 

 
(e)
Waiver of Liability Cap. If, at any time, the total aggregate liability of one
Party for claims asserted by the other Party under or in connection with this
Agreement exceeds eighty percent (80%) of the liability cap specified in Section
18.3(a) and, upon the request of the other Party, the Party incurring such
liability refuses to waive such cap and/or increase the available cap to an
amount at least one-half of the original liability cap, then the other Party may
terminate this Agreement without payment of Termination Charges.

 

 
(f)
Acknowledged Direct Damages. The following shall be considered direct damages
and neither Party shall assert that they are indirect, incidental, collateral,
consequential or special damages or lost profits to the extent they result from
either Party’s failure to perform in accordance with this Agreement:

 

 
(i)
Costs and expenses of recreating or reloading any lost, stolen or damaged
Hercules Data.

 

 
(ii)
Costs and expenses of implementing a work-around in respect of a failure to
provide the Services or any part thereof.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
(iii)
Costs and expenses of replacing lost, stolen or damaged Equipment, Software, and
Materials.

 

 
(iv)
Cover damages, including the costs and expenses incurred to procure the Services
or corrected Services from an alternate source, to the extent in excess of
Supplier’s Charges under this Agreement.

 

 
(v)
Straight time, overtime or related expenses incurred by either Party, including
overhead allocations for employees, wages and salaries of additional employees,
travel expenses, overtime expenses, telecommunication charges and similar
charges.

 

 
(vi)
Costs and expenses incurred to bring the Services in-house or to contract to
obtain the Services from an alternate source, including the costs and expenses
associated with the retention of external consultants and legal counsel to
assist with any re-sourcing.

 

 
(vii)
Damages of a Hercules Affiliate or an Eligible Recipient which would be direct
damages if they had instead been suffered by Hercules (including being so
considered under this Section 18.3(f)).

 

 
(viii)
Payments, fines, penalties, interest, sanctions, or other remedies imposed by a
governmental body or regulatory agency or required by an applicable Law for
failure to comply with legal requirements or deadlines.

 

 
(ix)
Damages, fines, penalties, interest or other monetary remedies awarded to
non-government claimants by a court or in final settlement of a claim for
failure to comply with applicable Laws. .

 


 
19
DISPUTE RESOLUTION

 
19.1
Informal Dispute Resolution.

 
Prior to the initiation of formal dispute resolution procedures with respect to
any dispute, other than as provided in Section 19.1(d) and (e), the Parties
shall first attempt to resolve such dispute informally, as follows:
 

 
(a)
Initial Effort. The Parties agree that the Hercules Relationship Manager and the
Supplier Account Manager shall attempt in good faith to resolve all disputes
(other than those described in Section 19.1(d)). The Parties also agree that to
the extent provided in Schedule S or the Policy and Procedures Manual, the
Executive Steering Committee shall attempt in good faith to resolve disputes
(other than those described in Section 19.1(d)) between the Parties. In the
event a dispute cannot be resolved in accordance with the foregoing in an amount
of time that either Party deems reasonable under the circumstances, such Party
may refer the dispute for resolution to the senior corporate executives
specified in Section 19.1(b) below upon written notice to the other Party.

 

 
(b)
Escalation. Within five (5) business days of a notice under Section 19.1(a)
above referring a dispute for resolution by senior corporate executives, the
Hercules Relationship Manager and the Supplier Account Manager will each prepare
and provide to the Supplier General Counsel and the Hercules General Counsel,
respectively, summaries of the non-privileged relevant information and
background of the dispute, along with any appropriate non-privileged supporting
documentation, for their review. The designated senior corporate executives will
confer as often as they deem reasonably necessary in order to gather and furnish
to the other all non-privileged information with respect to the matter in issue
which the Parties believe to be appropriate and germane in connection with its
resolution. The designated senior corporate executives shall discuss the problem
and negotiate in good faith in an effort to resolve the dispute without the
necessity of any formal proceeding. The specific format for the discussions will
be left to the discretion of the designated senior corporate executives, but may
include the preparation of agreed-upon statements of fact or written statements
of position.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
(c)
Provision of Information. During the course of negotiations under Section
19.1(a) or (b) above, all reasonable requests made by one Party to another for
non-privileged information, reasonably related to the dispute, will be honored
in order that each of the parties may be fully advised of the other’s position.
All negotiation shall be strictly confidential and used solely for the purposes
of settlement. Any materials prepared by one Party for these proceedings shall
not be used as evidence by the other Party in any subsequent arbitration or
litigation; provided, however, the underlying facts supporting such materials
may be subject to discovery.

 

 
(d)
Prerequisite to Formal Proceedings. Formal proceedings for the resolution of a
dispute may not be commenced until the earlier of:

 

 
(i)
the designated senior corporate executives under Section 19.1(b) above
concluding in good faith that amicable resolution through continued negotiation
of the matter does not appear likely; or

 

 
(ii)
thirty (30) days after the notice under Section 19.1(a) above referring the
dispute to senior corporate executives.

 

 
(e)
Equitable Remedies. The provisions and time periods specified in this Section
19.1 shall not be construed to prevent a Party from instituting, and a Party is
authorized to institute, formal proceedings earlier to (A) avoid the expiration
of any applicable limitations period, (B) preserve a superior position with
respect to other creditors, (C) address a claim arising out of the breach of a
Party’s obligations under Article 13, or (D) address a claim arising out of the
breach or attempted or threatened breach of the obligations described in the
next paragraph.

 
Supplier acknowledges that, in the event it breaches (or attempts or threatens
to breach) (i) its obligation to provide Services or Termination Assistance
Services in accordance with this Agreement, its obligation respecting continued
performance in accordance with Section 19.4, (ii) its obligations with respect
to Hercules Confidential Information, Hercules Data and/or Hercules intellectual
property rights in accordance with Articles 13 and 14, or (iii) its obligation
to provide access to Hercules Data in accordance with Section 13.4, Hercules
and/or the Eligible Recipients will be irreparably harmed. In such a
circumstance, Hercules may proceed directly to any court of competent
jurisdiction, notwithstanding the exclusive jurisdiction requirement in Section
19.3.
 
19.2
Arbitration.

 

 
(a)
Arbitration. Except for claims arising out of the breach of a Party’s
obligations under Article 13 or disputes subject to Sections 19.1(e), any
controversy or claim arising out of or relating to this Agreement, or any breach
thereof, which cannot be resolved using the procedures set forth above in
Section 19.1 shall be finally resolved by binding arbitration under the
Commercial Arbitration Rules of the American Arbitration Association then in
effect; provided, however, that without limiting any rights at law or in equity
a Party may have because of an improper termination of this Agreement by the
other Party, nothing contained in this Agreement shall limit either Party’s
right to terminate this Agreement pursuant to Article 20.

 

 
(b)
Location and Decision. The Arbitration shall take place in Wilmington, Delaware,
and shall apply the governing law of this Agreement. The decision of the
arbitrators shall be final and binding and judgment on the award may be entered
in any court of competent jurisdiction, notwithstanding the exclusive
jurisdiction requirement in Section 19.3. The arbitrators shall be instructed to
state the reasons for their decisions, including findings of fact and law. The
language of the arbitration will be English. The arbitrators shall be bound by
the warranties, limitations of liability and other provisions of this Agreement.
Except with respect to the provisions of this Agreement which provide for
injunctive relief rights, such arbitration shall be a precondition to any
application by either Party to any court of competent jurisdiction.

 

 
(c)
Selection and Qualification of Arbitrators. Within ten (10) days after delivery
of written notice (“Notice of Dispute”) by one Party to the other in accordance
with this Section, the Parties each shall use good faith efforts to mutually
agree upon one (1) arbitrator. If the Parties are not able to agree upon one (1)
arbitrator within such period of time, the Parties each shall within ten (10)
days: (i) appoint one (1) arbitrator who has

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

at no time ever represented or acted on behalf of either of the Parties, and is
not otherwise affiliated with or interested in either of the Parties and (ii)
deliver written notice of the identity of such arbitrator and a copy of his or
her written acceptance of such appointment to the other Party. If either Party
fails or refuses to appoint an arbitrator within such ten (10) day period, the
single arbitrator appointed by the other Party shall decide alone the issues set
out in the Notice of Dispute. Within ten (10) days after such appointment and
notice, such arbitrators shall appoint a third neutral and independent
arbitrator who at no time ever represented or acted on behalf of either of the
Parties, and is not otherwise affiliated with or interested in either of the
Parties. In the event that the two (2) arbitrators fail to appoint a third
arbitrator within ten (10) days of the appointment of the second arbitrator,
either arbitrator or either Party may apply for the appointment of a third
arbitrator to the American Arbitration Association.
 

 
(d)
General. All arbitrators selected pursuant to this Section shall possess at
least five (5) years of relevant experience in technology, finance and/or law
applicable to the Services or similar services or transactions. Any such
appointment shall be binding upon the Parties. The Parties shall use best
efforts to set the arbitration within sixty (60) days after selection of the
arbitrator or arbitrators, as applicable, but in no event shall the arbitration
be set more than ninety (90) days after selection of the arbitrator or
arbitrators, as applicable. Discovery as permitted by the Federal Rules of Civil
Procedure then in effect will be allowed in connection with arbitration to the
extent consistent with the purpose of the arbitration and as allowed by the
arbitrator or arbitrators, as applicable. The decision or award of the
arbitrator or the majority of the three arbitrators, as applicable, shall be
rendered within fifteen (15) days after the conclusion of the hearing, shall be
in writing, shall set forth the basis therefore, and shall be final, binding and
non-appealable upon the Parties. Notwithstanding the exclusive jurisdiction
requirement in Section 19.3, the decision or award of the arbitrator or the
majority of the three arbitrators, as applicable, may be enforced and executed
upon in any court or other body having jurisdiction over the Party against whom
the enforcement of such decision or award is sought. Each Party shall bear its
own arbitration costs and expenses and all other costs and expenses of the
arbitration shall be divided equally between the Parties; provided, however, the
arbitrator or arbitrators, as applicable, may modify the allocation of fees,
costs and expenses in the award in those cases where fairness dictates other
than such allocation between the Parties.

 
19.3
Jurisdiction.

 
Subject to Section 19.2, each Party irrevocably agrees that any legal action,
suit or proceeding brought by it in any way arising out of this Agreement must
be brought solely and exclusively in Wilmington, Delaware, and each Party
irrevocably submits to the sole and exclusive jurisdiction of the courts in
Delaware in personam, generally and unconditionally with respect to any action,
suit or proceeding brought by it or against it by the other Party.
Notwithstanding the foregoing, Hercules may seek injunctive or other equitable
relief or seek to enforce a judgment in any court of competent jurisdiction.
 
19.4
Continued Performance.

 

 
(a)
General. Each Party agrees that it shall, unless otherwise directed by the other
Party, continue performing its obligations under this Agreement while any
dispute is being resolved; provided, that this provision shall not operate or be
construed as extending the Term of this Agreement or prohibiting or delaying a
Party’s exercise of any right it may have to terminate the Term as to all or any
part of the Services. For purposes of clarification, Hercules Data may not be
withheld by Supplier pending the resolution of any dispute.

 

 
(b)
Non-Interruption of Service. Supplier acknowledges and agrees that any
interruption to the Service will cause irreparable harm to Hercules and/or the
Eligible Recipients, in which case an adequate remedy at law would not be
available. Supplier expressly acknowledges and agrees that, pending resolution
of any dispute or controversy, it shall not deny, withdraw, or restrict
Supplier’s provision of the Services to Hercules and/or the Eligible Recipients
under this Agreement, except as specifically and expressly agreed in writing by
Hercules and Supplier.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

19.5
Governing Law.

 
This Agreement and performance under it shall be governed by and construed in
accordance with the applicable laws of the State of Delaware, without giving
effect to the principles thereof relating to conflicts of laws. The application
of the United Nations Convention on Contracts for the International Sale of
Goods is expressly excluded.
 
20
TERMINATION

 

 
(a)
By Hercules. If Supplier:

 

 
(i)
commits a material breach of its obligations with respect to Transition Services
as provided in Section 4.2(f);

 

 
(ii)
commits a material breach of this Agreement, which breach is not cured within
thirty (30) days after notice of the breach from Hercules;

 

 
(iii)
commits a material breach of this Agreement which is not capable of being cured
within the period specified pursuant to Section 20.1(a)(ii);

 

 
(iv)
commits numerous breaches of its duties or obligations which collectively
constitute a material breach of this Agreement and Suppler fails, within thirty
(30) days after receiving notice of such breaches, to (A) cure all such breaches
to the extent applicable, or (B) correct the underlying systemic cause(s), if
any, of such breaches;

 
(v)
becomes liable for or incurs Service Level Credits under this Agreement that, in
the aggregate, exceed fifty percent (50%) of the cumulative At Risk Amount
during any rolling six (6) month period; or

 

 
(vi)
fails to perform in accordance with the Minimum Service Level for same Critical
Service Level for three (3) consecutive months or during four (4) of any six (6)
consecutive month period;  

 
then Hercules may, by giving notice to Supplier, terminate the Term with respect
to all or any part of the Services, in whole or in part, as of a date specified
in the notice of termination, provided that, unless otherwise agreed, any
termination rights under Section 20.1(a)(v) or (vi) must be exercised by
Hercules within six (6) months of the happening of the last event giving rise to
such termination rights, if such breach has been cured by Supplier. Supplier
shall not be entitled to any Termination Charges in connection with such a
termination for cause. If Hercules chooses to terminate this Agreement in part,
the Charges payable under this Agreement will be adjusted in accordance with the
pricing by charge component, as set forth in Schedule J, to reflect such partial
termination. For avoidance of doubt, the Parties acknowledge and agree that a
material breach under this Master Agreement or any Companion Agreement shall be
deemed a material breach under this Master Agreement and all Companion
Agreements for purposes of this provision. 
 
The express acknowledgment that a certain amount of Service Level Credits or
number of Service Level defaults constitutes grounds for termination under
Section 20.1(a)(v) and (vi) does not imply that a lesser amount or number cannot
constitute a material breach of this Agreement and therefore grounds for
termination under other subsections, and no Party shall contend otherwise in any
dispute or controversy between the Parties.
 

 
(b)
By Supplier. Supplier may only terminate the Term if:

 

 
(i)
Hercules fails to (A) pay Supplier undisputed Charges exceeding in the aggregate
two (2) months of Monthly Base Charges by the specified due date, or (B) deposit
disputed Charges into escrow as required under Section 12.4 and such undeposited
amounts exceed in the aggregate two (2) months of Monthly Base Charges, and, in
either event, Hercules fails to cure such default within thirty (30) days of
notice from Supplier of its intention to terminate on this basis; or

 
(ii)
Hercules misappropriates Supplier’s Proprietary Information or intellectual
property rights, such misappropriation causes (or is likely to cause)
irreparable harm to Supplier’s business, and such


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

misappropriation constitutes a material breach of this Agreement, but only if
Hercules fails within thirty (30) days of notice from Supplier of its intention
to terminate to establish reasonable safeguards to prevent the same or similar
breaches from reoccurring in the future, and Supplier could not be reasonably
compensated for such breach under Section 17.2 or 18.3 of the Agreement.


Supplier acknowledges and agrees that this Section 20.1(b) and Section 20.5
describes Supplier’s sole right to terminate this Agreement and Supplier hereby
waives any other rights it may have to terminate this Agreement.
 
20.2
Termination for Convenience.

 
Hercules may terminate the Term with respect to all or any portion of the
Services for convenience and without cause at any time. If Hercules elects to
terminate all Services provided under this Master Agreement and all Companion
Agreements on this basis, Hercules shall give Supplier at least six (6) months
prior notice designating the termination date.  If Hercules elects to terminate
less than all Services and/or less than all Companion Agreements, Hercules shall
give Supplier at least ninety (90) days prior notice designating the termination
date.  In either event, Hercules shall pay to Supplier a Termination Charge
calculated in accordance with Schedule N. In the event that a purported
termination for cause by Hercules under Section 20.1 is determined by a
competent authority not to be properly a termination for cause, then such
termination by Hercules shall be deemed to be a termination for convenience
under this Section 20.2.
 
20.3
Termination Upon Supplier Change of Control.

 
In the event of a change in Control of Supplier (or that portion of Supplier
providing all or any material of the Services under this Agreement) or the
Entity that Controls Supplier (if any), where such control is acquired, directly
or indirectly, in a single transaction or series of related transactions, or all
or substantially all of the assets of Supplier (or that portion of Supplier
providing all or any material of the Services under this Agreement) are acquired
by any entity, or Supplier (or that portion of Supplier providing all or any
material of the Services under this Agreement) is merged with or into another
entity to form a new entity, then at any time within twelve (12) months after
the last to occur of such events, Hercules may at its option terminate the Term
by giving Supplier at least ninety (90) days prior notice and designating a date
upon which such termination shall be effective; provided, however, if such
change in Control of Supplier involves a Direct Hercules Competitor, Hercules
may terminate the Term by giving Supplier at least ten (10) days prior notice,
and such Direct Hercules Competitor shall be prohibited from any contact with
Hercules Data, Hercules Confidential Information and any and all other
information about the Hercules account, including discussions with Supplier
Personnel regarding specifics relating to the Services. Supplier shall not be
entitled to any Termination Charges in connection with a termination on this
basis.
 
20.4
Termination Upon Hercules Acquisition or Merger.

 
In the event that, in a single transaction or series of transactions, Hercules
acquires or is acquired by any other Entity (by stock sale, asset sale or
otherwise) or merges with any other Entity, then, at any time within twelve (12)
months after the last to occur of such events, Hercules may at its option
terminate the Term by giving Supplier at least ninety (90) days prior notice and
designating a date upon which such termination shall be effective. If Hercules
elects to terminate on this basis, Hercules shall pay a Termination Charge equal
to seventy-five percent (75%) of the Termination Charge it would have been
obligated to pay under Schedule N if it had terminated for convenience under
Section 20.2.
 
20.5
Termination for Insolvency.

 
In the event that any Party (i) files for bankruptcy, (ii) becomes or is
declared insolvent, or is the subject of any bona fide proceedings related to
its liquidation, administration, provisional liquidation, insolvency or the
appointment of a receiver or similar officer for it, (iii) passes a resolution
for its voluntary liquidation, (iv) has a receiver or manager appointed over all
or substantially all of its assets, (v) makes an assignment for the benefit of
all or substantially all of its creditors, (vi) enters into an agreement or
arrangement for the composition, extension, or readjustment of substantially all
of its obligations or any class of such obligations, (vii) fails or become
incapable of paying its debts as they become due or is otherwise in default
under material contracts and fails to promptly cure such defaults, or (vii)
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

experiences an event analogous to any of the foregoing in any jurisdiction in
which any of its assets are situated, then the other Party may terminate this
Agreement as of a date specified in a termination notice; provided, however,
that Supplier will not have the right to exercise such termination under this
Section so long as Hercules pays for the Services to be received hereunder in
advance on a month-to-month basis. If any Party elects to terminate this
Agreement due to the insolvency of the other Party, such termination will be
deemed to be a termination for cause hereunder.
 
20.6
Hercules Rights Upon Supplier’s Bankruptcy.

 

 
(a)
General Rights. In the event of Supplier’s bankruptcy or other formal procedure
referenced in Section 20.5 or of the filing of any petition under bankruptcy
laws affecting the rights of Supplier which is not stayed or dismissed within
thirty (30) days of filing, in addition to the other rights and remedies set
forth herein, to the maximum extent permitted by Law, Hercules will have the
immediate right to retain and take possession for safekeeping all Hercules Data,
Hercules Confidential Information, Hercules licensed Third Party Software,
Hercules owned Equipment, Hercules owned Materials, Hercules owned Developed
Materials, and all other Software, Equipment, Systems or Materials to which
Hercules and/or the Eligible Recipients are or would be entitled during the Term
or upon the expiration or termination of this Agreement. Supplier shall
cooperate fully with Hercules and the Eligible Recipients and assist Hercules
and the Eligible Recipients in identifying and taking possession of the items
listed in the preceding sentence. Hercules will have the right to hold such
Hercules Data, Confidential Information, Software, Equipment, Systems and
Materials until such time as the trustee or receiver in bankruptcy or other
appropriate insolvency office holder can provide adequate assurances and
evidence to Hercules that they will be protected from sale, release, inspection,
publication, or inclusion in any publicly accessible record, document, material
or filing. Supplier and Hercules agree that without this material provision,
Hercules would not have entered into this Agreement or provided any right to the
possession or use of Hercules Data, Hercules Confidential Information, or
Hercules Software covered by this Agreement.

 

 
(b)
Hercules Rights in Event of Bankruptcy Rejection. Notwithstanding any other
provision of this Agreement to the contrary, in the event that Supplier becomes
a debtor under the United States Bankruptcy Code (11 U.S.C. §101 et. seq. or any
similar Law in any other country (the “Bankruptcy Code”)) and rejects this
Agreement pursuant to Section 365 of the Bankruptcy Code (a “Bankruptcy
Rejection”), (i) any and all of the licensee and sublicensee rights of Hercules
and the Eligible Recipients arising under or otherwise set forth in this
Agreement, including without limitation the rights of Hercules and/or the
Eligible Recipients referred to in Section 14.6, shall be deemed fully retained
by and vested in Hercules and/or the Eligible Recipients as protected
intellectual property rights under Section 365(n)(1)(B) of the Bankruptcy Code
and further shall be deemed to exist immediately before the commencement of the
bankruptcy case in which Supplier is the debtor; (ii) Hercules shall have all of
the rights afforded to non-debtor licensees and sublicensees under Section
365(n) of the Bankruptcy Code; and (iii) to the extent any rights of Hercules
and/or the Eligible Recipients under this Agreement which arise after the
termination or expiration of this Agreement are determined by a bankruptcy court
not to be “intellectual property rights” for purposes of Section 365(n), all of
such rights shall remain vested in and fully retained by Hercules and/or the
Eligible Recipients after any Bankruptcy Rejection as though this Agreement were
terminated or expired. Hercules shall under no circumstances be required to
terminate this Agreement after a Bankruptcy Rejection in order to enjoy or
acquire any of its rights under this Agreement, including without limitation any
of the rights of Hercules referenced in Section 14.6.

 
20.7
Termination for Supplier Degraded Financial Condition.

 
If (i) Supplier has a substantial reduction in its long term credit rating as
determined by Moody’s Investors Service or Standard & Poors, or (ii) Supplier
receives a “going concern” explanation or qualification from its external
auditor, then Hercules may, in its sole discretion, terminate this Agreement by
giving Supplier at least ninety (90) days prior notice. If Hercules elects to
terminate on this basis, Hercules shall pay a Termination Charge equal to fifty
percent (50%) of the Termination Charge it would have been obligated to pay
under Schedule N if it had terminated for convenience under Section 20.2.
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

21
GENERAL

 
21.1
Binding Nature, Assignment.

 

 
(a)
Binding Nature. This Agreement will be binding on the Parties and their
respective successors and permitted assigns.

 

 
(b)
Assignment. Neither Party may, or will have the power to, assign this Agreement
without the prior written consent of the other, except in the following
circumstances:

 

 
(i)
Hercules may assign its rights or obligations under this Agreement, without
approval of Supplier, to an Affiliate which expressly assumes Hercules'
obligations and responsibilities hereunder, provided Hercules remains fully
liable for and is not relieved from the full performance of its obligations
under this Agreement; and

 

 
(ii)
Hercules may assign its rights and obligations under this Agreement without the
approval of Supplier to an Entity acquiring, directly or indirectly, Control of
Hercules, an Entity into which Hercules is merged, or an Entity acquiring all or
substantially all of Hercules' assets, provided the acquirer or surviving Entity
agrees in writing to be bound by the terms and conditions of this Agreement.

 

 
(c)
Impermissible Assignment. Any attempted assignment that does not comply with the
terms of this Section shall be null and void.

 
21.2
Entire Agreement; Amendment.

 
This Agreement, including any Schedules and Exhibits referred to herein and
attached hereto, each of which is incorporated herein for all purposes,
constitutes the entire agreement between the Parties with respect to the subject
matter hereof. There are no agreements, representations, warranties, promises,
covenants, commitments or undertakings other than those expressly set forth
herein. This Agreement supersedes all prior agreements, representations,
warranties, promises, covenants, commitments or undertaking, whether written or
oral, with respect to the subject matter contained in this Agreement. No
amendment, modification, change, waiver, or discharge hereof shall be valid
unless in writing and signed by an authorized representative of the Party
against which such amendment, modification, change, waiver, or discharge is
sought to be enforced.
 
21.3
Notices.

 

 
(a)
Primary Notices. Any notice, notification, request, demand or determination
provided by a Party pursuant to the following:

 
Section 4.3 (Termination Assistance Services);
Section 4.6(a) (Use of Third Parties - Right of Use);
Section 6.7 (Notice of Defaults);
Section 7.7 (Notice of Adverse Impact);
Section 11.5 (Extraordinary Events);
Section 13.1(d) (Loss of Confidential Information);
Section 16.1(d)(Cancellation, Expiration or Alteration of Insurance);
Sections 17.5 (Indemnification Procedures);
Section 17.6 (Indemnification Procedures - Government Claims);
Section 18.2 (Force Majeure);
Section 18.3(e) (Waiver of Liability Cap);
Section 19.1 (Informal Dispute Resolution);
Article 20 (Termination); and
Section 21.1 (Binding Nature, Assignment);


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

shall be in writing and shall be delivered in hard copy using one of the
following methods and shall be deemed delivered upon receipt: (i) by hand, (ii)
by an express courier with a reliable system for tracking delivery, or (iii) by
registered or certified mail, return receipt requested, postage prepaid. Unless
otherwise notified, the foregoing notices shall be delivered as follows:
In the case of Hercules:
 
Hercules Incorporated
1313 North Market Street
Wilmington, DE 19894-0001
Attention: Chief Information Officer


With a copy to:
 
Hercules Incorporated
1313 North Market Street
Wilmington, DE 19894-0001
Attention: General Counsel


and


In the case of Supplier:
 
HCL America, Inc.
106 Allen Road
Basking Ridge, NJ 07920
Attention: R Srikrishna/ Sr. Vice President


With a copy to:
 
HCL America, Inc
330 Potrero Avenue,
Sunnyvale, California -94085
Attention: General Counsel



 
(b)
Other Notices. All notices, notifications, requests, demands or determinations
required or provided pursuant to this Agreement, other than those specified in
Section 21.3(a), may be sent in hard copy in the manner specified in Section
21.3(a), or by e-mail transmission (where receipt is acknowledged by the
recipient) or facsimile transmission (with acknowledgment of receipt from the
recipient’s facsimile machine) to the addresses set forth below:

 
In the case of Hercules:
 
Hercules Incorporated
1313 North Market Street
Wilmington, DE 19894-0001
Attention: Anne Schumann/Chief Information Officer
E-mail Address: aschumann@herc.com
Facsimile Number: 302-594-7200


and


In the case of Supplier:
HCL America, Inc.
106 Allen Road


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Basking Ridge, NJ 07920
Attention: R Srikrishna/ Sr. Vice President
E-mail Address: rsrikrishna@hcl.in 
Facsimile Number: 908 604 0366



 
(c)
Service of Process. Notwithstanding the above, for the purpose of service of
legal process and receipt of notice or pleadings in judicial proceedings before
the federal or state courts of Delaware, as selected by the Parties under
Section 19.2 of the Agreement, both Parties to this Agreement and all parties to
all Companion Agreements irrevocably appoint the company below as their agent
for service of process and receipt of such notice or notification, and further
elect domicile at the address of said company in Delaware, as follows:

 
In the case of Hercules:


Hercules Incorporated
1313 North Market Street
Wilmington, DE 19894-0001
Attention: General Counsel


With a copy to:


Hercules Incorporated
1313 North Market Street
Wilmington, DE 19894-0001
Attention: Chief Information Officer,


and


In the case of Supplier:


HCL America, Inc
330 Potrero Avenue,
Sunnyvale, California -94085
Attention: General Counsel


With a copy to:


HCL America, Inc.
106 Allen Road
Basking Ridge, NJ 07920
Attention: R Srikrishna/ Sr. Vice President



 
(d)
Notice of Change. A Party may from time to time change its address or designee
for notification purposes by giving the other prior notice of the new address or
designee and the date upon which it shall become effective.

 
21.4
Counterparts.

 
This Agreement may be executed in several counterparts, all of which taken
together shall constitute one single agreement between the Parties hereto.
 
21.5
Headings.

 
The article and section headings and the table of contents used herein are for
reference and convenience only and shall not be considered in the interpretation
of this Agreement.
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

21.6
Relationship of Parties.

 
Supplier, in furnishing services to Hercules and the Eligible Recipients
hereunder, is acting as an independent contractor, and Supplier has the sole
obligation to supervise, manage, contract, direct, procure, perform or cause to
be performed, all work to be performed by Supplier under this Agreement. The
relationship of the Parties under this Agreement shall not constitute a
partnership or joint venture for any purpose. Except as expressly provided in
this Agreement, Supplier is not an agent of Hercules or the Eligible Recipients
and has no right, power or authority, expressly or impliedly, to represent or
bind Hercules or the Eligible Recipients as to any matters, except as expressly
authorized in this Agreement.
 
21.7
Severability.

 
In the event that any provision of this Agreement conflicts with the law under
which this Agreement is to be construed or if any such provision is held invalid
or unenforceable by a court with jurisdiction over the Parties, such provision
shall be deemed to be restated to reflect as nearly as possible the original
intentions of the Parties in accordance with applicable law. The remaining
provisions of this Agreement and the application of the challenged provision to
persons or circumstances other than those as to which it is invalid or
unenforceable shall not be affected thereby, and each such provision shall be
valid and enforceable to the full extent permitted by law.
 
21.8
Consents and Approval.

 
Except where expressly provided as being in the sole discretion of a Party,
where agreement, approval, acceptance, consent, confirmation, notice or similar
action by either Party is required under this Agreement, such action shall not
be unreasonably delayed or withheld. An approval or consent given by a Party
under this Agreement shall not relieve the other Party from responsibility for
complying with the requirements of this Agreement, nor shall it be construed as
a waiver of any rights under this Agreement, except as and to the extent
otherwise expressly provided in such approval or consent.
 
21.9
Waiver of Default; Cumulative Remedies.

 

 
(a)
Waiver of Default. A delay or omission by either Party hereto to exercise any
right or power under this Agreement shall not be construed to be a waiver
thereof. A waiver by either of the Parties hereto of any of the covenants to be
performed by the other or any breach thereof shall not be construed to be a
waiver of any succeeding breach thereof or of any other covenant herein
contained. All waivers must be in writing and signed by the Party waiving its
rights.

 

 
(b)
Cumulative Remedies. All remedies provided for in this Agreement shall be
cumulative and in addition to and not in lieu of any other remedies available to
either Party at law, in equity or otherwise. The election by a Party of any
remedy provided for in this Agreement or otherwise available to such Party shall
not preclude such Party from pursuing any other remedies available to such Party
at law, in equity, by contract or otherwise.

 
21.10
Survival.

 
Any provision of this Agreement which contemplates performance or observance
subsequent to any termination or expiration of this Agreement shall survive any
termination or expiration of this Agreement and continue in full force and
effect. Additionally, all provisions of this Agreement will survive the
expiration or termination of this Agreement to the fullest extent necessary to
give the Parties the full benefit of the bargain expressed herein.
 
21.11
Publicity.

 
Subject to Section 13.1(b)(iv), neither Party shall use the other Party’s name
or mark or refer to the other Party directly or indirectly in any media release,
public announcement, or public disclosure relating to this Agreement, including
in any promotional or marketing materials, customer lists or business
presentations without the prior written consent of the other Party prior to each
such use or release. Supplier shall not make any public statements about this
Agreement, the Services or its relationship with Hercules and/or the Eligible
Recipients without Hercules' prior
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

approval unless required by applicable securities laws, provided that in no
event Supplier shall disclose any Confidential Information of Hercules without
complying with Section 13.1(b)(iv).
 
21.12
Service Marks.

 
Supplier agrees that it shall not, without Hercules' prior consent, use any of
the names, service marks or trademarks of Hercules or the Eligible Recipients in
any of its advertising or marketing materials.
 
21.13
Third Party Beneficiaries.

 
Except as expressly provided herein, this Agreement is entered into solely
between, and may be enforced only by, Hercules and Supplier. This Agreement
shall not be deemed to create any rights or causes of action in or on behalf of
any third parties, including without limitation employees, suppliers and
customers of a Party, or to create any obligations of a Party to any such third
parties.
 
21.14
Covenant Against Pledging.

 
To the extent Supplier assigns, transfers, pledges, hypothecates or otherwise
encumbers its rights to receive payments from Hercules under this Agreement,
Supplier shall continue to be Hercules' sole point of contact with respect to
this Agreement, including with respect to payment. The person or Entity to which
such rights are assigned, transferred, pledged, hypothecated or otherwise
encumbered shall not be considered a third party beneficiary under this
Agreement and shall not have any rights or causes of action against Hercules.
 
21.15 Order of Precedence.
 
In the event of a conflict, this Agreement shall take precedence over the
Schedules attached hereto, and the Schedules shall take precedence over any
attached Exhibits.
 
21.16 Hiring of Employees.
 

 
(a)
Solicitation and Hiring. Except as expressly set forth herein, during the Term
and for a period of twelve (12) months thereafter, Supplier will not solicit for
employment directly or indirectly, nor employ, any employees of Hercules or an
Eligible Recipient or individual Hercules Third Party Contractors without the
prior approval of Hercules. Except as expressly set forth herein in connection
with the expiration or termination of this Agreement, during the Term and for a
period of twelve (12) months thereafter, Hercules will not solicit for
employment directly or indirectly, nor employ, any employee of Supplier involved
in the performance of Supplier’s obligations under this Agreement without the
prior consent of Supplier. In each case, the prohibition on solicitation and
hiring shall extend one hundred eighty (180) days after the termination of the
employee’s employment or, in the case of Supplier employees, the cessation of
his or her involvement in the performance of Services under this Agreement. This
provision shall not operate or be construed to prevent or limit any employee’s
right to practice his or her profession or to utilize his or her skills for
another employer or to restrict any employee’s freedom of movement or
association.

 

 
(b)
Publications. Neither the publication of classified advertisements in
newspapers, periodicals, Internet bulletin boards, or other publications of
general availability or circulation nor the consideration and hiring of persons
responding to such advertisements shall be deemed a breach of this Section
21.16, unless the advertisement and solicitation is undertaken as a means to
circumvent or conceal a violation of this provision and/or the hiring party acts
with knowledge of this hiring prohibition.

 
21.17 Further Assurances.
 
Each Party covenants and agrees that, subsequent to the execution and delivery
of this Agreement and without any additional consideration, each Party shall
execute and deliver any further legal instruments and perform any acts that are
or may become necessary to effectuate the purposes of this Agreement.
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

21.18 Liens.
 
Supplier shall not file, or by its action or inaction permit, any mechanics or
materialman’s liens to be filed on or against property or realty of Hercules or
any Eligible Recipient. In the event that any such liens arise as a result of
Supplier’s action or inaction, Supplier shall obtain a bond to fully satisfy
such liens or otherwise remove such liens at its sole cost and expense within
thirty (30) days.
 
21.19 Covenant of Good Faith.
 
Each Party agrees that, in its respective dealings with the other Party under or
in connection with this Agreement, it shall act in good faith.
 
21.20 Acknowledgment.
 
The Parties each acknowledge that the terms and conditions of this Agreement
have been the subject of active and complete negotiations, and that such terms
and conditions should not be construed in favor of or against any Party by
reason of the extent to which any Party or its professional advisors
participated in the preparation of this Agreement.
 
21.21 References.
 
Unless otherwise directed by Hercules, Supplier shall use Hercules as a
reference for prospective Supplier customers interested in purchasing services
that include the same or substantially similar services to the Services at least
twice per calendar quarter. In conjunction with the foregoing, Hercules
Relationship Manager (or equivalent level of Hercules management), shall serve
as the contact point for such prospective Supplier customers and shall respond
to such inquiries in a timely manner. Notwithstanding Section 13.3, Supplier
acknowledges and agrees that Hercules Relationship Manager (or equivalent level
of Hercules management) may freely discuss all aspects of Supplier's performance
and Hercules' satisfaction with such performance with prospective Supplier
customers. Supplier shall provide such prospective Supplier customers with
appropriate Hercules contact information. The identity of such prospective
Supplier customers and all information related thereto shall be considered
Supplier Confidential Information.
 
IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the Effective Date.
 
 

Hercules Incorporated
 
HCL Technologies Limited
 
 
By: __/s/ Craig Rogerson__________________________
 
By: ___/s/ Sanjeev Nikore_________________________
 
Title: _President & CEO__________________________
 
Title: _Corporate Vice President____________________
 
Date: _January 16, 2007__________________________
 
Date: _January 29, 2007___________________________
     
HCL America, Inc.
 
 
 
By:__R. Srikrishna_______________________________
 
 
Title: _Supvr. Sales, HCL Amer_____________________
 
 
Date:__January 29, 2007___________________________

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.





1
INTRODUCTION
1
 
1.1
Performance and Management by Supplier
1
 
1.2
Definitions
1
 
1.3
Other Terms
1
2
CONTRACT DOCUMENTS
2
 
2.1
Associated Contract Documents
2
3
TERM
3
 
3.1
Initial Term
3
 
3.2
Extension
3
4
SERVICES
3
 
4.1
Overview
3
 
4.2
Transition Services
4
 
4.3
Termination Assistance Services
6
 
4.4
New Services
11
 
4.5
Billable Projects
12
 
4.6
Right to In-Source or Use Third Parties; Cooperation
12
 
4.7
Companion Agreements
14
5
REQUIRED CONSENTS
14
 
5.1
Supplier Responsibility
14
 
5.2
Financial Responsibility
15
 
5.3
Contingent Arrangements
15
6
FACILITIES, SOFTWARE, EQUIPMENT, CONTRACTS AND ASSETS ASSOCIATED WITH THE
PROVISION OF SERVICES
15
 
6.1
Service Facilities.
15
 
6.2
Hercules Facilities.
16
 
6.3
Supplier Facilities
18
 
6.4
Software, Equipment and Third Party Contracts.
18
 
6.5
Reserved
20
 
6.6
Managed Third Parties
20
 
6.7
Notice of Defaults
21
7
SERVICE LEVELS
21
 
7.1
General
21
 
7.2
Service Level Credits; Deliverable Credits
22
 
7.3
Problem Analysis
22
 
7.4
Continuous Improvement Reviews.
23
 
7.5
Measurement and Monitoring
23
 
7.6
Satisfaction Surveys.
23
 
7.7
Notice of Adverse Impact
24
8
PROJECT PERSONNEL
24
 
8.1
Key Supplier Personnel
24
 
8.2
Supplier Account Manager and Supplier Delivery Manager
25
 
8.3
Supplier Personnel Are Not Hercules Employees
26
 
8.4
Replacement, Qualifications, and Retention of Supplier Personnel
26
 
8.5
Staffing Plan: Restrictions on Changes in Supplier Staffing/Facilities
27
 
8.6
Conduct of Supplier Personnel
27
 
8.7
Substance Abuse
28
 
8.8
Affected Employees
28
 
8.9
EC Acquired Rights Directive.
28
9
SUPPLIER RESPONSIBILITIES
28
 
9.1
Policy and Procedures Manual
28
 
9.2
Reports
30
 
9.3
Governance Model; Meetings
30
 
9.4
Quality Assurance and Internal Controls
31
 
9.5
Processes, Procedures, Architecture, Standards and Planning
32
 
9.6
Change Control
33
 
9.7
Software Currency.
34
 
9.8
Maintenance
35
 
9.9
Efficiency and Cost Effectiveness.
36
 
9.10
Malicious Code
36
 
9.11
Access to Specialized Supplier Skills and Resources
36
 
9.12
Audit Rights.
37
 
9.13
Subcontractors.
40
 
9.14
Technology and Business Process Evolution
41
 
9.15
Network Configuration Data
42
10
HERCULES RESPONSIBILITIES
43
 
10.1
Responsibilities
43
 
10.2
Savings Clause
43
11
CHARGES
43
 
11.1
General.
43
 
11.2
Pass-Through Expenses
45
 
11.3
Reserved.
45
 
11.4
Taxes
45
 
11.5
Extraordinary Events
48
 
11.6
Reserved
49
 
11.7
Refundable Items
49
 
11.8
Hercules Benchmarking Reviews
49
 
11.9
Most Favored Customer
50
12
INVOICING AND PAYMENT
50
 
12.1
Invoicing
50
 
12.2
Payment Due.
51
 
12.3
Set Off
51
 
12.4
Disputed Charges
51
13
HERCULES DATA AND OTHER CONFIDENTIAL INFORMATION
52
 
13.1
Confidential Information
52
 
13.2
Hercules Data
54
 
13.3
Personal Data
56
 
13.4
File Access.
58
 
13.5
Hercules Data -- Correction and Restoration
58
 
13.6
Survival
58
14
OWNERSHIP OF MATERIALS
59
 
14.1
Hercules Owned Materials
59
 
14.2
Developed Materials
60
 
14.3
Supplier Owned Materials
61
 
14.4
Other Materials
62
 
14.5
General Rights
62
 
14.6
Hercules Rights Upon Expiration or Termination of Agreement
63
15
REPRESENTATIONS, WARRANTIES AND COVENANTS
65
 
15.1
Work Standards
65
 
15.2
Software
65
 
15.3
Non-Infringement
65
 
15.4
Authorization
66
 
15.5
Inducements; Hercules Business Practices Policy
66
 
15.6
Disabling Code
67
 
15.7
Compliance with Laws.
67
 
15.8
Interoperability
69
 
15.9
Disclaimer
69
16
INSURANCE AND RISK OF LOSS
69
 
16.1
Insurance.
69
 
16.2
Risk of Loss.
71
17
INDEMNITIES
71
 
17.1
Indemnity by Supplier
71
 
17.2
Indemnity by Hercules
72
 
17.3
Additional Indemnities
73
 
17.4
Infringement
73
 
17.5
Indemnification Procedures
74
 
17.6
Indemnification Procedures - Governmental Claims
75
 
17.7
Subrogation
75
18
LIABILITY
75
 
18.1
General Intent
75
 
18.2
Force Majeure
75
 
18.3
Limitation of Liability
76
19
DISPUTE RESOLUTION
78
 
19.1
Informal Dispute Resolution
78
 
19.2
Arbitration
79
 
19.3
Jurisdiction
80
 
19.4
Continued Performance
80
 
19.5
Governing Law
81
20
TERMINATION
81
 
20.2
Termination for Convenience
82
 
20.3
Termination Upon Supplier Change of Control
82
 
20.4
Termination Upon Hercules Acquisition or Merger
82
 
20.5
Termination for Insolvency
83
 
20.6
Hercules Rights Upon Supplier’s Bankruptcy
83
 
20.7
Termination for Supplier Degraded Financial Condition
84
21
GENERAL
84
 
21.1
Binding Nature, Assignment
84
 
21.2
Entire Agreement; Amendment
84
 
21.3
Notices
84
 
21.4
Counterparts
87
 
21.5
Headings
87
 
21.6
Relationship of Parties
87
 
21.7
Severability
87
 
21.8
Consents and Approval
87
 
21.9
Waiver of Default; Cumulative Remedies
87
 
21.10
Survival
88
 
21.11
Publicity
88
 
21.12
Service Marks
88
 
21.13
Third Party Beneficiaries
88
 
21.14
Covenant Against Pledging
88
 
21.15
Order of Precedence
88
 
21.16
Hiring of Employees
88
 
21.17
Further Assurances
89
 
21.18
Liens
89
 
21.19
Covenant of Good Faith
89
 
21.20
Acknowledgment
89
 
21.21
References
89







End of TOC - Do not delete this paragraph!




--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



 Hercules
 
 
 
 Schedule A
 
 
 
 Glossary
 












--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Schedule A
 
Glossary
 
This is Schedule A to the Master Professional Services Agreement by and between
Hercules and Supplier (the “Agreement”).
 
The following terms, when used in the Agreement or any Schedule or Attachment to
the Agreement, shall have the meanings specified below. Other terms have the
meaning given them in the Agreement.
 
(1)
“Acceptance” means the determination, in Hercules’ reasonable discretion,
following implementation, installation, testing and execution in the production
environment for an agreed upon number of business cycles that Software,
Equipment, Systems and/or other contract deliverables are in Compliance in all
material respects with the Specifications. Unless otherwise stated in this
Agreement or agreed by the Parties, Hercules shall provide Supplier a notice of
its determination as to whether or not to Accept within ten (10) business days.

 
(2)
“Actual Uptime” means the measurement of time that the full functionality of a
particular System, Application, Software, Equipment, Network or any other part
of the Services is actually available during the Measurement Window, and such
measurement will be calculated by subtracting Downtime from the Scheduled
Uptime.

 
(3)
“Additional Resource Charge” or “ARC” is the charge per Resource Unit that is
applicable whenever the actual consumption of a defined Resource Unit by
Hercules and the Eligible Recipients exceeds the Resource Baseline for such
Resource Unit set forth in Schedule J. The total additional charges will be
calculated by multiplying the Additional Resource Charge by the number of
Resource Units in excess of the Resource Baseline actually consumed by Hercules
and the Eligible Recipients.

 
(4)
“Affiliate” means with respect to any Entity, any other Entity that is directly
or indirectly Controls, is Controlled by or under common Control with such
Entity at the time in question.

 
(5)
“Agreement” has the meaning given in the preamble to the Agreement.

 
(6)
“Allocation of Pool Percentage” means the portion of the Pool Percentage
Available for Allocation that is specified for a Performance Category. The total
of all Allocation of Pool Percentages shall not exceed the Pool Percentage
Available for Allocation.

 
(7)
“Applications Software” or “Applications” means those software application
programs and programming (and all modifications, replacements, Upgrades,
enhancements, documentation, materials and media related thereto) used to
support day-to-day business operations and accomplish specific business
objectives to the extent a Party has financial or operational responsibility for
such programs or programming under Schedule E or Schedule J.1. Applications
Software shall include all such programs or programming in use or required to be
used as of the Commencement Date, including those set forth in Schedule B, those
as to which the license, maintenance or support costs are included in the
Hercules Base Case, and those as to which Supplier received reasonable notice
and/or access prior to the Commencement Date. Applications Software also shall
include all such programs or programming developed and/or introduced by or for
Hercules or the Eligible Recipients on or after the Commencement Date to the
extent a Party has financial or operational responsibility for such programs or
programming under Schedule E or Schedule J.1.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

(8)
“At Risk Amount” means, for any month during the Term, an amount, expressed as a
percentage of the Monthly Charges, which is the maximum amount that the Supplier
will have at risk for Service Level Credits. The At Risk Amount shall be 10% of
the Monthly Charges.

 
(9)
“Authorized User(s)” means, individually and collectively, the employees,
business units, contractors, subcontractors, customers, agents, representatives,
and joint ventures of Hercules and the Eligible Recipients (other than Supplier
and its Subcontractors) designated by Hercules or an Eligible Recipient to
receive or use the Systems or Services provided by Supplier.

 
(10)
“Availability” means the period of time during which a Service component is
scheduled to be available during the Measurement Window divided by the period of
time such component is actually available during such Measurement Window;
provided that for such calculation shall not include periods of downtime that is
the result of scheduled maintenance (for example, preventive maintenance, system
upgrades, etc.), provided that such maintenance is performed during defined
maintenance windows or during a time period mutually agreed by the Parties and
scheduled to minimize impact to Hercules' business, and provided further that
Supplier maintains Availability during such periods to the extent reasonably
practicable.

 
(11)
“Baseline Project FTE Hours” has the meaning given in Section 3 of Schedule J.

 
(12)
“Benchmark Standard” has the meaning given in Section 11.8(c) of the Agreement.

 
(13)
“Benchmarker” has the meaning given in Section 11.8(a) of the Agreement.

 
(14)
“Benchmarking” has the meaning given in Section 11.8(a) of the Agreement.

 
(15)
“Charges” means the amounts set forth in Article 11 and Schedule J (or otherwise
set forth in the Agreement) as charges due to the Supplier in return for
providing the Services.

 
(16)
“Change Control Procedures” has the meaning given in Section 9.6(a) of the
Agreement.

 
(17)
“Commencement Date” means May 1, 2007, or such other date as the Parties may
agree upon in writing as the date on which Supplier shall assume full
responsibility for the Services identified in the Agreement.

 
(18)
“Compliance” and “Comply” means, with respect to outsourced business
process(es), Software, Equipment, Systems or other contract deliverables to be
implemented, designed, developed, delivered, integrated, installed and/or tested
by Supplier, in compliance in all material respects with the Specifications.

 
(19)
“Confidential Information” has the meaning given in Section 13.1(a) of the
Agreement.

 
(20)
“Contract Changes” has the meaning given in Section 11.1(e) of the Agreement.

 
(21)
“Contract Year” means, for the first Contract Year, a period commencing on the
Commencement Date and ending on December 31, 2007 and, for each ensuing Contract
Year, a twelve (12) month period commencing on January 1 and ending on December
31. If any Contract Year is less than twelve (12) months, the rights and
obligations under this Agreement that are calculated on a Contract Year basis
will be proportionately adjusted for such shorter period.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

(22)
“Control” and its derivatives means: (a) the legal, beneficial, or equitable
ownership, directly or indirectly, of (i) at least fifty percent (50%) of the
aggregate of all voting equity interests in an Entity, or (ii) equity interests
having the right to at least fifty percent (50%) of the profits of an Entity or,
in the event of dissolution, to at least fifty percent (50%) of the assets of an
Entity; (b) the right to appoint, directly or indirectly, a majority of the
board of directors; (c) the right to control, directly or indirectly, the
management or direction of the Entity by contract or corporate governance
document; or (d) in the case of a partnership, the holding by an Entity (or one
of its Affiliates) of the position of sole general partner.

 
(23)
“Critical Deliverables” means those deliverables performed on a one-time or
periodic basis, for which a Deliverable Credit may be payable in accordance with
Schedule G and described in Attachment G.1 or Schedule H. Critical Deliverables
are not Critical Service Levels.

 
(24)
“Critical Service Levels” means those Service Levels established under Schedule
G for which a Service Level Credit may be payable. Critical Service Levels are
identified and defined in Attachment G.1. Each Critical Service Level has an
Expected Service Level and a Minimum Service Level associated with it unless
otherwise specified. It is the intent of the Parties that all Critical Service
Levels shall be quantifiable, measurable and objective.

 
(25)
“Deliverable Credits” means the monetary amount(s) that Supplier shall pay to
Hercules (or apply against monthly Charges) in the event of a failure to achieve
a Critical Deliverable.

 
(26)
“Derivative Work” means a work based on one or more preexisting works, including
a condensation, transformation, translation, modification, expansion, or
adaptation, that, if prepared without authorization of the owner of the
copyright of such preexisting work, would constitute a copyright infringement
under applicable Law, but excluding the preexisting work.

 
(27)
“Developed Materials” means any Materials (including Software), or any
modifications, enhancements or Derivative Works thereof, developed by or on
behalf of Supplier for Hercules or the Eligible Recipients in connection with or
as part of the Services.

 
(28)
“Development Tools” means all software programs and programming (and all
modifications, replacements, Upgrades, enhancements, documentation, materials
and media related thereto) that are used in the development, testing, deployment
and maintenance of Applications to the extent a Party has financial or
operational responsibility for such programs or programming under Schedule E or
Schedule J.1. Development Tools shall include all such products in use or
required to be used as of the Commencement Date, including those set forth in
Schedule B, those as to which the license, maintenance or support costs are
included in the Hercules Base Case, and those as to which Supplier received
reasonable notice and/or access prior to the Commencement Date. Development
Tools also shall include all such products selected and/or developed by or for
Hercules or the Eligible Recipients on or after the Commencement Date to the
extent a Party has financial or operational responsibility for such programs or
programming under Schedule E or Schedule J.1.

 
(29)
“Direct Hercules Competitor” means the Entities identified in Schedule P, as
well as their Affiliates, successors and assigns to the extent such Affiliates,
successors or assigns are in the same or similar industry as Hercules, as such
list of Entities may be modified by Hercules from time to time by providing
Suppler reasonable advance notice before such change is effective.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

(30)
 “Downtime” means the time that the full functionality of a particular System,
Application, Software, Equipment, Network or any other part of the Services is
not available during the Measurement Window.

 
(31)
“Earnback” means the methodology used to determine the potential return of a
Service Level Credit as described in Section 6 of Schedule G.

 
(32)
“Effective Date” has the meaning given in the preamble to the Agreement.

 
(33)
“Eligible Recipients” means, collectively, and to the extent such Entity is
receiving Services under this Agreement, the following:

 

 
(a)
Hercules;

 

 
(b)
any Entity that is an Affiliate of Hercules on the Commencement Date, or
thereafter becomes an Affiliate of Hercules;

 

 
(c)
any Entity that purchases after the Commencement Date from Hercules or any
Affiliate of Hercules, all or substantially all of the assets of Hercules or
such Affiliate, or of any division, marketing unit, business unit,
administrative unit, or manufacturing, research or development facility thereof,
provided that such Entity agrees in writing to be bound by the terms and
conditions of this Agreement;

 

 
(d)
any Entity that after the Commencement Date is created using assets of Hercules
or any Affiliate of Hercules, provided that such Entity agrees in writing to be
bound by the terms and conditions of this Agreement;

 

 
(e)
any Entity into which Hercules or any Affiliate of Hercules merges or
consolidates, provided that such Entity has assumed Hercules’ obligations under
this Agreement, and provided further that such Entity agrees in writing to be
bound by the terms and conditions of this Agreement;

 

 
(f)
any Entity which merges into or consolidates with Hercules or any Affiliate of
Hercules;

 

 
(g)
any Entity or facility, including any corporation, joint venture, partnership or
manufacturing, research or development facility, in which on or after the
Commencement Date, Hercules or any Affiliate of Hercules has an ownership
interest and/or as to which Hercules or such Affiliate has management or
operational responsibility by law or contract;

 

 
(h)
intentionally blank;

 

 
(i)
any customer of an Eligible Recipient identified in clauses (a) through (h)
above, or an Entity to which such an Eligible Recipient is a subcontractor, but
only in connection with the provision of products or services by such Eligible
Recipient to such customer;

 

 
(j)
any person or Entity engaged in the provision of products or services to
Hercules or an Eligible Recipient identified in clauses (a) through (h) above,
but only in connection with the provision of such products or services to
Hercules or such Eligible Recipient; and

 

 
(k)
other entities to which the Parties agree.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
(34)
“Entity” means a corporation, partnership, joint venture, trust, limited
liability company, limited liability partnership, association or other
organization or entity.

 
(35)
“Equipment” means all computing, networking, communications and related
computing equipment (hardware and firmware) procured, provided, operated,
supported, or used by Hercules, Supplier or Authorized Users in connection with
the Services, including (i) mainframe, midrange, server and distributed
computing equipment and associated attachments, features, accessories,
peripheral devices, and cabling, (ii) personal computers, laptop computers,
terminals, workstations and associated attachments, features, accessories,
printers, multi-functional printers, peripheral devices, and cabling, and (iii)
voice, data, video and wireless telecommunications and network and monitoring
equipment and associated attachments, features, accessories, cell phones,
peripheral devices, and cabling.

 
(36)
“Expected Service Level” means the level of performance designated as such for a
Service Level, as set forth in Attachment G.1, below which an Expected Service
Level Default shall be deemed to occur.

 
(37)
“Expected Service Level Default” means the Supplier's level of performance for a
particular Service Level fails to meet the applicable Expected Service Level
(but does not fail to meet the applicable Minimum Service Level) as specified in
Attachment G.1, and has already failed to meet such Expected Service
Level two or more months in any rolling twelve (12) month period.

 
(38)
“Extraordinary Event” has the meaning given in Section 11.5(a) of the Agreement.

 
(39)
 “Full Time Equivalent” or “FTE” means a level of effort, excluding vacation,
holidays, training, administrative and other non-productive time (but including
a reasonable amount of additional work outside normal business hours),
equivalent to that which would be provided by one person working full time for
one year. Unless otherwise agreed, one FTE is assumed to be at least 2080
productive hours per Contract Year. Without Hercules’ prior written approval,
one (1) dedicated individual’s total work effort cannot amount to more than one
FTE.

 
(40)
“Functional Service Area” means each of the substantive areas of Services in
which Supplier shall provide Services((i) global data center operations, SAP
basis, and SAP security, (iii) Tier II Services, (iv) messaging, (v) network
services / non-SAP security, (vii) help desk / service desk) as more thoroughly
described in Schedules E and J.

 
(41)
“Hercules Base Case” means the summary financial base case attached hereto as
Schedule K, as well as the detailed financial and budget information underlying
such summary base case.

 
(42)
“Hercules Data” means any data or information of Hercules, an Eligible Recipient
or an Authorized User that is provided to or obtained by Supplier in connection
with the negotiation and execution of this Agreement or the performance of
Supplier’s obligations under this Agreement, including data and information with
respect to the businesses, customer, operations, facilities, products, rates,
regulatory compliance, competitors, consumer markets, assets, expenditures,
mergers, acquisitions, divestitures, billings, collections, revenues and
finances of Hercules, any Eligible Recipient or an Authorized User. Hercules
Data also means any data or information (i) created, generated, collected or
processed by Supplier in the performance of its obligations under this
Agreement, including data processing input and output, service level
measurements, asset information, Reports, third party service and product
agreements, contract charges, and Retained Expense and Pass-Through Expenses or
(ii) that resides in or is accessed through Software, Equipment or Systems
provided, operated, supported, or used by Supplier in connection with the
Services, as well as information derived from this data and information.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
(43)
“Hercules Facilities” means the facilities listed in Schedule O.1 that are
provided by Hercules or the Eligible Recipient for the use of Supplier to the
extent necessary to provide the Services.

 
(44)
“Hercules Owned Materials” has the meaning given in Section 14.1 of the
Agreement.

 
(45)
“Hercules Owned Software” means Software owned by Hercules, a Hercules Affiliate
or an Eligible Recipient and used, operated, maintained or supported by or on
behalf of Supplier under or in connection with this Agreement.

 
(46)
“Hercules Personal Data” or “Personal Data” means that portion of Hercules Data
that is subject to any Privacy Laws.

 
(47)
“Hercules Personnel” means the employees, agents, contractors or representatives
of Hercules or its Affiliates or Eligible Recipients who performed any of the
Services to be provided by Supplier during the twelve (12) months preceding the
Commencement Date.

 
(48)
“Hercules Relationship Manager” has the meaning given in Section 10.1 of the
Agreement.

 
(49)
“Hercules Rules” has the meaning given in Section 6.2(e) of the Agreement.

 
(50)
“Hercules Standards” has the meaning given in Section 9.5(a) of the Agreement.

 
(51)
“Hercules Third Party Contractors” has the meaning given in Section 4.6.

 
(52)
“Income Tax” means any tax on or measured by the net income of a Party
(including taxes on capital or net worth that are imposed as an alternative to a
tax based on net or gross income), or tax which is in the nature of an excess
profits tax, minimum tax on tax preferences, alternative minimum tax,
accumulated earnings tax, personal holding company tax, capital gains tax or
franchise tax for the privilege of doing business.

 
(53)
“Key Measurements” means those Service Levels for which no Service Level Credit
is payable, but which are meaningful to Hercules’ business, and are described in
Attachment G.1.

 
(54)
“Key Supplier Personnel” means the Supplier Personnel filling the positions
designated in Schedule C.1 as Key Supplier Personnel.

 
(55)
“Laws” means all federal, state, provincial, regional, territorial, local and
other laws, statutes, ordinances, regulations, rules, executive orders,
supervisory requirements, directives, circulars, opinions, interpretive letters
and other official releases of or by any government, or any authority,
department or agency thereof, in any jurisdiction in which the Services are
provided or received, including the United States Securities and Exchange
Commission and the Public Company Accounting Oversight Board. The definition of
Laws shall include Privacy Laws. For purposes of this Agreement, Laws also shall
include all generally accepted accounting principles (“GAAP”), as such
principles and standards may be modified during the Term by the Public Company
Accounting Oversight Board or other applicable authorities.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

(56)
“Level 1 Support” means support that is provided as the entry point for
inquiries or problem reports from Authorized Users. If Level 1 Support cannot
resolve the inquiry or problem, the inquiry or problem is directed to the
appropriate Level 2 Support or third party for resolution.

 
(57)
“Level 2 Support” means support that serves as a consolidation point for
inquiries and problems between Level 1 and Level 3 Support. For example, Level 2
Support might exist in a computer operations or a distribution/mail out center.
If Level 2 Support cannot resolve the inquiry or problem, the inquiry or problem
is directed to the appropriate Level 3 Support or third party for resolution.
Inquiries or problems to this level are usually reported by Level 1 Support
personnel, but may be initiated directly by Authorized Users or the Supplier, as
approved by Hercules.

 
(58)
“Level 3 Support” means support that is provided by the personnel or third party
that is most knowledgeable and experienced about the underlying inquiry, problem
or question and is utilized when efforts to resolve the problem or question by
Level 1 and Level 2 Support have failed or are bypassed. Inquiries or problems
to this level are usually reported by Level 1 or Level 2 Support personnel, but
may be initiated directly by Authorized Users or the Supplier, as approved by
Hercules.

 
(59)
“Losses” means all losses, liabilities, damages, fines, penalties, interest and
claims (including taxes), and all related costs and expenses (including
reasonable legal fees and disbursements and costs of investigation, litigation,
experts, and settlement) to the extent recoverable under Section 18.3 of the
Agreement.

 
(60)
“Major Release” means a new version of Software that includes changes to the
architecture and/or adds new features and functionality in addition to the
original functional characteristics of the preceding Software release. These
releases are usually identified by full integer changes in the numbering, such
as from “7.0” to “8.0,” but may be identified by the industry as a major release
without the accompanying integer change.

 
(61)
“Malicious Code” means (i) any code, program, or sub-program whose knowing or
intended purpose is to damage or interfere with the operation of the computer
system containing the code, program or sub-program, or to halt, disable or
interfere with the operation of the Software, code, program, or sub-program,
itself, or (ii) any device, method, or token that permits any person to
circumvent the normal security of the Software or the system containing the
code.

 
(62)
 “Managed Third Parties” means the Hercules Third Party Contractors listed on
Schedule D.2 and any substitute or replacement third party contractors
reasonably designated by Hercules, and shall include Fully Managed Third Parties
and General Managed Third Parties, as defined in Section 6.6.

 
(63)
“Management Tools” means all software programs and programming (and all
modifications, replacements, Upgrades, enhancements, documentation, materials
and media related thereto) that are used by Supplier to deliver and manage the
Services. Management Tools shall include all such products in use or required to
be used as of the Commencement Date, including those set forth in Schedule B,
those as to which the license, maintenance or support costs are included in the
Hercules Base Case, and those as to which Supplier received reasonable notice
and/or access prior to the Commencement Date. Management Tools also shall
include all such products selected and/or developed by or for Hercules, the
Eligible Recipients or Supplier on or after the Commencement Date to the extent
a Party has financial or operational responsibility for such programs or
programming under Schedule E or Schedule J.1.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

(64)
“Materials” means, collectively, Software, literary works, other works of
authorship, specifications, designs, analyses, processes, methodologies,
concepts, inventions, know-how, programs, program listings, programming tools,
documentation, user materials, reports, drawings, databases, spreadsheets,
machine-readable text and files, financial models and work product, whether
tangible or intangible.

 
(65)
“Measurement Window” means the time during, or frequency by, which a Service
Level shall be measured. The Measurement Window will exclude Hercules approved
scheduled maintenance.

 
(66)
“Minimum Service Level Default” means the Supplier's level of performance for a
particular Service Level fails to meet the applicable Minimum Service Level at
any time.

 
(67)
“Minimum Service Level(s)” means the minimum level of performance set forth in
Attachment G.1 below (i.e., worse from the perspective of Hercules) which a
Minimum Service Level Default shall be deemed to occur, with respect to each
Critical Service Level and Key Measurement.

 
(68)
“Minor Release” means a scheduled release containing small functionality updates
and/or accumulated resolutions to defects or non-conformances made available
since the immediately preceding release (whether Major Release or Minor
Release). Minor Releases shall include “Maintenance Releases” which are
supplemental to and made available between Major Releases and other Minor
Releases, issued and provided under specific vendor service level or maintenance
obligations and contain only accumulated resolutions or mandated changes. These
releases are usually identified by a change in the decimal numbering of a
release, such as “7.12” to “7.13.”

 
(69)
“Monthly Base Charge” means the Supplier Charges for Services associated with a
specific Functional Services Area for a given month at the number of Resource
Units included within the Resource Baseline(s) for the applicable month.

 
(70)
“New Advances” has the meaning given in Section 9.14(e) of the Agreement.

 
(71)
“New Services” means new services that are materially different than the
existing Services or significant changes to the existing Services that are
requested by Hercules, and that require materially different levels of effort,
resources or expense from Supplier for which there is no current Resource
Baseline or charging methodology. 

 
(72)
“Out-of-Pocket Expenses” means reasonable, demonstrable and actual out-of-pocket
expenses due and payable to a third party by Supplier that are approved in
advance by Hercules and for which Supplier is entitled to be reimbursed by
Hercules under this Agreement. Out-of-Pocket Expenses shall not include
Supplier’s overhead costs (or allocations thereof), general and/or
administrative expenses or other mark-ups. Out-of-Pocket Expenses shall be
calculated at Supplier’s actual incremental expense and shall be net of all
rebates and allowances.

 
(73)
“Party” or “Parties” means Hercules and Supplier.

 
(74)
“Pass-Through Expenses” means the expenses, if any, listed in Schedule J, as
such list may be amended by Hercules from time to time, for which Hercules has
agreed in advance to be financially responsible, in accordance with Section 11.2
of this Agreement, following processing and review of the third party invoice by
Supplier. Supplier shall not charge any handling or administrative charge in
connection with its processing or review of such invoices.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

(75)
“Performance Category” means a grouping of Service Levels as set forth in
Schedule G. Critical Deliverables do not constitute a Performance Category.

 
(76)
“Policy and Procedures Manual” has the meaning given in Section 9.1(a) of the
Agreement.

 
(77)
“Pool Percentage Available for Allocation” means the total amount that may be
allocated for Service Level Credits among the Critical Service Levels. The Pool
Percentage Available for Allocation shall be 300% of the At Risk Amount.

 
(78)
“Privacy Laws” means Laws relating to data privacy, trans-border data flow or
data protection (e.g., the implementing legislation and regulations of the
European Union member states under the European Union Directive 95/46/EC),
including, subject to Section 15.7, any rules, regulations, directives,
principles and policies of Hercules or an Eligible Recipient or any
self-regulatory organizations to which Hercules or an Eligible Recipient
belongs.

 
(79)
“Projects” has the meaning given in Section 4.5(a) of the Agreement.

 
(80)
“Quality Assurance” means the actions, planned and performed, to provide
confidence that all business processes, Systems, Equipment, Software and
components that influence the quality of the Services are working as expected
individually and collectively.

 
(81)
“Reduced Resource Credit” or “RRC” means the credit per Resource Unit that is
applicable whenever the actual consumption of a defined Resource Unit by the
Eligible Recipients falls below the Resource Baseline for utilization of such
Resource Unit set forth in Schedule J. The total credit will be calculated by
multiplying the Reduced Resource Credit by the number of Resource Units below
the Resource Baseline actually consumed by the Eligible Recipients.

 
(82)
“Recoverable Taxes” means any tax on goods or services where the payer of the
tax is able to claim a credit for that tax from a Tax Authority, and includes
Goods and Services Taxes, Harmonized Sales Taxes, Value Added Taxes and other
similar taxes.

 
(83)
“Reports” has the meaning set forth in Section 9.2(a) of the Agreement.

 
(84)
“Required Consents” means the consents (if any) required to be obtained: (i) to
assign or transfer to Supplier Hercules licensed Third Party Software, Third
Party Contracts or Acquired Assets (including related warranties); (ii) to grant
Supplier the right to use and/or access the Hercules licensed Third Party
Software in connection with providing the Services; (iii) to grant Hercules and
the Eligible Recipients the right to use and/or access the Supplier Owned
Software, Third Party Software and Equipment acquired, operated, supported or
used by Supplier in connection with providing the Services; (iv) to assign or
transfer to Hercules, the Eligible Recipients or their designee(s) any Developed
Materials, (v) to assign or transfer to Hercules, the Eligible Recipients or
their designee(s) Supplier Owned Software, Third Party Software, Third Party
Contracts, Equipment leases or other rights following the Term to the extent
provided in this Agreement; and (vi) all other consents required from third
parties in connection with Supplier’s provision of the Services or performance
of its obligations hereunder.

 
(85)
“Resource Baselines” means the estimated number of Resource Units to be required
and/or consumed by Hercules and the Eligible Recipients during a defined period
of time and included in the Monthly Base Charges. The Resource Baselines as of
the Commencement Date are set forth in Schedule J.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

(86)
“Resource Unit” or “RU” means a measurable device, unit of consumption, staffing
level, or other resource that is associated with the Services, as described in
Schedule J, that is measured to determine Hercules’ and the Eligible Recipients’
actual utilization of such resource compared to the applicable Resource Baseline
for purposes of calculating Additional Resource Charges and Reduced Resource
Credits as described in Schedule J.

 
(87)
“Retained Systems and Business Processes” means those systems and business
processes of Hercules or an Eligible Recipient for which Supplier has not
assumed responsibility under this Agreement (including those provided, managed,
operated, supported and/or used on their behalf by Hercules Third Party
Contractors). Retained Systems and Business Processes include equipment and
software associated with such systems and business processes.

 
(88)
“Root Cause Analysis” means the formal process to be used by Supplier to
diagnose the underlying cause of problems at the lowest reasonable level so that
corrective action can be taken that will eliminate repeat failures. Supplier
shall implement a Root Cause Analysis as specified in Section 7.3 or as
requested by Hercules.

 
(89)
“Scheduled Uptime” means that period of time (days of the week and hours per
day) during which a particular System, Application, Software, Equipment, Network
or any other part of the Services is expected to be available during the
Measurement Window.

 
(90)
“Service Level Credit Allocation Percentage” means, for a particular Critical
Service Level, the portion of Allocation of Pool Percentage allocated to a
Critical Service Level within a Performance Category and used to calculate the
Service Level Credit payable to Hercules in the event of a Service Level Default
in such Critical Service Level. In no event shall the sum of all Service Level
Credit Allocation Percentages in any Performance Category exceed one hundred
percent (100%), unless otherwise set forth in Schedule G.1 as of the Effective
Date.

 
(91)
“Service Level Credits” has the meaning given in Section 7.2 of the Agreement
and Schedule G.

 
(92)
“Service Level Default” means a Minimum Service Level Default or an Expected
Service Level Default.

 
(93)
“Service Level(s)” means, individually and collectively, the quantitative
performance standards for the Services set forth in Schedule G.

 
(94)
“Service Taxes” means all sales, service, value-added, use, excise and other
similar taxes that are assessed against either Party on the provision of the
Services as a whole, or on any particular Service received by Hercules or an
Eligible Recipient from Supplier, excluding Recoverable Taxes and Income Taxes.

 
(95)
“Services” means, collectively: (i) the services, functions and responsibilities
described in Article 4 and elsewhere in this Agreement (including Transition
Services, Transformation Services and Termination Assistance Services) as they
may be supplemented, enhanced, modified or replaced during the Term in
accordance with this Agreement; and (ii) ongoing Projects and new Projects, upon
Hercules’ acceptance of Supplier’s proposals for such Projects in accordance
with Section 4.5 and the other provisions of this Agreement; and (iii) any New
Services, upon Hercules’ acceptance of Supplier’s proposal for such New Services
in accordance with Section 4.4 and the other provisions of this Agreement.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

(96)
“Software” means all software programs and programming for which a Party is
financially or operationally responsible under Schedule E or Schedule J.1 (and
all modifications, replacements, Upgrades, enhancements, documentation,
materials and media related thereto), including Applications, Development Tools,
Management Tools, and Systems Software.

 
(97)
“Specialized Services” has the meaning given in Section 9.11 of the Agreement.

 
(98)
“Specifications” means, with respect to business processes, Software, Equipment,
Systems or other contract deliverables to be designed, developed, delivered,
integrated, installed and/or tested by Supplier, the technical, design and/or
functional specifications set forth in Schedule E or H, in third party vendor
documentation, in a New Services or Project description requested and/or
approved by Hercules, or otherwise agreed upon in writing by the Parties.

 
(99)
“Strategic Plan” means the plans that may be periodically developed by Hercules
that set forth Hercules’ key business objectives and requirements and outline
its strategies for achieving such objectives and requirements. Hercules may
revise the Strategic Plan from time to time. The Strategic Plan is likely to
include both annual and multi-year strategies, objectives and requirements.

 
(100)
“Subcontractors” means subcontractors (of any tier) of Supplier, including
Shared Subcontractors (as defined in Section 9.13(c)). The initial list of
Subcontractors is set forth on Schedule D.1, each of which has been approved by
Hercules to the extent such approval is required and described thereon. Schedule
D may be amended during the Term in accordance with Section 9.13.

 
(101)
“Supplier Account Manager” has the meaning given in Section 8.2 of the Agreement
and shall describe the Supplier representative responsible for both the day to
day relationship with Hercules as well as the delivery of all Services to
Hercules.

 
(102)
“Supplier Facilities” means, individually and collectively, the facilities owned
or leased by Supplier (or its Affiliates or Subcontractors) from which Supplier
(or its Affiliates or Subcontractors) provides any Services. Supplier Facilities
are listed on Schedule O.2 of the Agreement.

 
(103)
“Supplier Owned Materials” has the meaning given in Section 14.3(a) of the
Agreement.

 
(104)
“Supplier Owned Software” means any Software owned by Supplier and used to
provide the Services.

 
(105)
“Supplier Personnel” means those employees, representatives, contractors,
subcontractors and agents of Supplier, Subcontractors and Supplier Affiliates
who perform any Services under this Agreement.

 
(106)
“System” means an interconnected grouping of manual or electronic processes,
including Equipment, Software and associated attachments, features, accessories,
peripherals and cabling, and all additions, modifications, substitutions,
Upgrades or enhancements to such System, to the extent a Party has financial or
operational responsibility for such System or System components under Schedule
E. System shall include all Systems in use or required to be used as of the
Commencement Date, all additions, modifications, substitutions, Upgrades or
enhancements to such Systems and all Systems installed or developed by or for
Hercules, the Eligible Recipients or Supplier following the Commencement Date.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

(107)
“Systems Software” means all software programs and programming (and all
modifications, replacements, Upgrades, enhancements, documentation, materials
and media related thereto) that perform tasks basic to the functioning of the
Equipment and are required to operate the Applications Software or otherwise
support the provision of Services by Supplier, including operating systems,
systems utilities, data security software, compilers, performance monitoring and
testing tools and database managers, to the extent a Party has financial or
operational responsibility for such programs or programming under Schedule E or
Schedule J.1. Systems Software shall include all such programs or programming in
use or required to be used as of the Commencement Date, including those set
forth in Schedule B, those as to which the license, maintenance or support costs
are included in the Hercules Base Case, and those as to which Supplier received
reasonable notice and/or access prior to the Commencement Date. Systems Software
also shall include all such programs or programming developed and/or introduced
by or for Hercules, the Eligible Recipients or Supplier after the Commencement
Date to the extent a Party has financial or operational responsibility for such
programs or programming under Schedule E or Schedule J.1.

 
(108)
“Tax Authority” means any federal, state, provincial, regional, territorial,
local or other fiscal, revenue, customs or excise authority, body or official
competent to impose, collect or asses tax.

 
(109)
“Technology and Business Process Evolution” means any improvement, upgrade,
addition, modification, replacement, or enhancement to the standards, policies,
practices, processes, procedures, methods, controls, scripts, product
information, technologies, architectures, standards, Applications, Equipment,
Software, Systems, tools, products, transport systems, interfaces and personnel
skills associated with the performance of the in-scope information technology
process products and services in line with the generally accepted practices of
leading providers of such products and services. Supplier’s obligations with
respect to Technology and Business Process Evolution apply not only to the
Services performed by Supplier, but also to its support of related information
technology and business processes and functions performed by or for Hercules and
the Eligible Recipients. Technology and Business Process Evolution includes: (i)
higher capacity, further scaling and commercializing of business processes, more
efficient and scalable business processes, new versions and types of
applications and systems/network software, new business or IT processes, and new
types of hardware and communications equipment that will enable Supplier to
perform the Services more efficiently and effectively as well as enable Hercules
and the Eligible Recipients to meet and support their business requirements and
strategies and (ii) any change to the Equipment, Software or methodologies used
to provide the Services that is necessary to bring that function, Equipment or
Software or those methodologies into line with the Hercules Standards and/or
current industry standards.

 
(110)
“Technology and Business Process Plan” has the meaning given in Section 9.5(d)
of the Agreement.

 
(111)
“Term” has the meaning given in Article 3.

 
(112)
“Termination Assistance Services” means the termination/expiration assistance
requested by Hercules to allow the Services to continue without interruption or
adverse effect and to facilitate the orderly transfer of the Services to
Hercules or its designee, as such assistance is further described in Section 4.4
and Schedule I.

 
(113)
“Termination Charge” means the termination charges payable by Hercules upon
termination pursuant to Section 20.2 of the Agreement, as set forth in Schedule
N.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

(114)
“Third Party Contracts” means all agreements between third parties and Hercules,
an Eligible Recipient or Supplier (or Supplier’s Subcontractors or Affiliates)
that have been or will be used to provide the Services to the extent a Party has
financial or operational responsibility for such contracts under Schedule E or
Schedule J.1. Third Party Contracts shall include all such agreements in effect
as of the Commencement Date, those as to which the costs are included in the
Hercules Base Case, and those as to which Supplier received reasonable notice
and/or reasonable access prior to the Commencement Date. Third Party Contracts
also shall include those third party agreements entered into by or for Hercules,
an Eligible Recipient or Supplier (or Supplier’s Subcontractors or Affiliates)
after the Commencement Date to the extent a Party has financial or operational
responsibility for such Third Party Contracts under Schedule E or Schedule J.1.

 
(115)
“Third Party Materials” means intellectual property, Third Party Software or
other Materials that are owned by third parties and provided under license to
Supplier (or its Affiliates or Subcontractors) or Hercules (or the Eligible
Recipients) and that have been or will be used to provide or receive the
Services.

 
(116)
“Third Party Software” means all Software products (and all modifications,
replacements, Upgrades, enhancements, documentation, materials and media related
thereto) that are provided under license or lease to Supplier or Hercules or an
Eligible Recipient that have been or will be used to provide or receive the
Services to the extent a Party has financial or operational responsibility for
such Software products under Schedule E or Schedule J.1. Third Party Software
shall include all such programs or programming in use or required to be used as
of the Commencement Date, including those set forth in Schedule B, those as to
which the license, maintenance or support costs are included in the Hercules
Base Case, and those as to which Supplier received reasonable notice and/or
access prior to the Commencement Date. Third Party Software also shall include
all such programs or programming licensed and/or leased after the Commencement
Date to the extent a Party has financial or operational responsibility for such
Third Party Software under Schedule E or Schedule J.1.

 
(117)
“Transition Milestone” has the meaning given in Section 4.2(b) of the Agreement.

 
(118)
“Transition Period” means the period that commences on the Effective Date and
expires 11:59:59 p.m., Eastern Time, on the date specified for the completion of
the Transition Services as specified in the Transition Plan, unless expressly
extended in writing by Hercules.

 
(119)
“Transition Plan” means the outline set forth in Schedule H and the detailed
plan developed pursuant to Section 4.2 of the Agreement.

 
(120)
“Transition Services” means the services, functions and responsibilities
described in Section 4.2 of the Agreement and the Transition Plan to be
performed by Supplier during the Transition Period.

 
(121)
“Upgrade” and its derivatives means the updates, renovations, enhancements,
additions and/or new versions or releases of Software or Equipment by Supplier.
Unless otherwise agreed, financial responsibility for the costs, fees and
expenses associated with an Upgrade of Software or Equipment shall be allocated
between the Parties in accordance with Section 6.4 and Schedule J.

 
(122)
“Yearly Performance Weighted Average” means, with respect to each Critical
Service Level for which there was a Service Level Default during the preceding
Contract Year, the average of the Supplier’s average monthly performances in the
Critical Service Level during the preceding Contract Year.

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
Hercules
 
  
 
Schedule B
 
 
 
Software
 












--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Schedule B
 
Software
 


 
This is Schedule B to the Master Professional Services Agreement by and between
Hercules and Supplier (the “Agreement”). All capitalized terms used but not
defined in this Schedule shall have the meanings given them in the Agreement.
 
Certain Hercules Provided Software:
 
Citrix
Oracle
Windows 2000 and 2003
MS Office
SAP
Lotus Notes
Telaert
HP OV
MOM
Remedy
MS SMS
Dell Open Manager
HP NNM
Whatsup Gold
Bindview
PGP
Navisphere
Maestro
Oracle Enterprise Management
Object Manager
Visual Networks
Lotus Notes Administrator
VM Center


Other Software to be identified during the Transition Period and inventoried in
a database or spreadsheet. The Parties acknowledge and agree that this list is
not all inclusive.


 
Supplier Provided Software:
 
myDashboard
 


 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.









 
Hercules
 


 
Schedule C
 


 
Key Supplier Personnel
 


 
and
 


 
Competitive Restrictions
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




SCHEDULE C.1
 
KEY SUPPLIER PERSONNEL
 


 
This is Schedule C.1 to the Master Professional Services Agreement by and
between Hercules and Supplier (the “Agreement”). All capitalized terms used but
not defined in this Schedule shall have the meanings given them in the
Agreement.
 
In accordance with Section 8.1 of the Agreement, the following positions shall
be held by Key Supplier Personnel and the Key Supplier Personnel listed for each
such position are approved as of the Effective Date.
 


Position
Name of
Key Supplier Personnel
Committed Period
Location
Supplier Relationship Manager**
Vijay Verma
12 Months
U.S.
Supplier Account Manager
*
18 Months
U.S.
Service Delivery Manager
*
18 Months
India
Track Lead - Unix
*
18 Months
India
Track Lead - Wintel
*
18 Months
India
Track Lead - DC Ops
*
18 Months
India
Track Lead SAP Basis
*
18 Months
India
Track Lead Tier II Services
*
18 Months
India
Track Lead Helpdesk & End User Computing
*
18 Months
India
Track Lead Security
*
18 Months
India
Track Lead Architect
*
18 Months
India
Program Manager
*
18 Months
Delaware

 
Several of the track lead positions above may be performed by a single Supplier
Personnel, but no one individual may perform more than three (3) positions
above.
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

* The Key Supplier Personnel names will be provided within 30 days of the
Effective Date.
 
** Part-time as needed
 


 
SCHEDULE C.2
 
COMPETITIVE RESTRICTIONS
 


 
This is Schedule C.2 to the Master Professional Services Agreement by and
between Hercules and Supplier (the “Agreement”). All capitalized terms used but
not defined in this Schedule shall have the meanings given them in the
Agreement.
 
As of the Effective Date, the following positions are subject to the
restrictions described in Section 8.4(d):
 
Position
All positions relating to Key Supplier Personnel

 
 


 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 


 
 


 
 
Hercules
 
 


 
 
Schedule D
 
 


 
 
Subcontractors
 
 
and
 
 
Managed Third Parties
 
 


 
 


 
 


 








--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




SCHEDULE D.1


SUBCONTRACTORS


 
This is Schedule D.1 to the Master Professional Services Agreement between
Hercules and Supplier (the “Agreement”). Unless otherwise expressly defined
herein, the capitalized terms used herein shall have the meaning assigned to
them in the Agreement.
 
The Supplier may utilize the following Subcontractors to perform the services
described below in accordance with Section 9.13 of the Agreement:
 


 
Subcontractor
Functional Service Area
Description/Scope of Services
Location
None
                                     

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



SCHEDULE D.2


MANAGED THIRD PARTIES


 
This is Schedule D.2 to the Master Professional Services Agreement between
Hercules and Supplier (the “Agreement”). Unless otherwise expressly defined
herein, the capitalized terms used herein shall have the meaning assigned to
them in the Agreement.
 


 
Fully Managed Third Parties
 
None, as of the Effective Date
 
Generally Managed Third Parties
 
Telecommunications providers, including Sprint, Excel Communications, and others
designated by Hercules
 
Avaya
 
Cisco
 
HP
 
Dell
 
Hercules approved vendors providing dispatched services (e.g., workstation and
other information technology support) at Hercules designated locations
 
SAP
 
BMC (including Remedy support)
 
IBM (including Lotus Notes support)
 
Citrix
 
Microsoft
 
EMC
 
Other third parties as agreed during the Transition Period
 



 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 


 


 


 
Hercules
 
SCHEDULE E
 


 


 


 
STATEMENT OF WORK
 






--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




 
SCHEDULE E
 
Statement of Work
This is Schedule E to the Master Professional Services Agreement by and between
Hercules and Supplier. All capitalized terms and acronyms used but not defined
in this Schedule E will have the meanings given them in the Agreement.


I.
General



Supplier shall perform the Services pursuant to the Agreement (including the
Staffing Assurances set forth in Schedule J) and subject to the following:



 
1.
To the extent Services are characterized to be provided to Hercules, such
Services will also be provided to the Eligible Recipients. References to
Hercules will be deemed to also be references to Eligible Recipients.




 
2.
The specific Services described in each Statement of Work Schedule attached to
this Schedule E (e.g., Schedules E.1, and E.2) are certain Services Hercules may
require and Supplier shall perform under the Agreement. During the Transition
Period, the Parties intend to revise and refine the specific Statements of Work
set forth in this Schedule E as mutually agreed.




 
3.
The Hercules Relationship Manager (or his or her designee) may prioritize
Services and identify other new or additional work activities that could be
performed by Supplier Personnel with the skills and experiences described herein
or as otherwise required under the Agreement, subject to the other provisions of
the Agreement.




 
4.
Supplier shall provide the Services as necessary in order to satisfy the Service
Levels and in accordance with the Policy and Procedures Manual, the then current
Hercules Standards as described in Section 9.5 in the Agreement, applicable Laws
(in accordance with Section 15.7 of the Agreement), and as directed by Hercules
from time to time. Supplier shall manage and perform the Services in a tightly
integrated manner and fully cooperate with any Hercules Third Party Contractor
providing business process or application development and maintenance services.
For the avoidance of doubt, the foregoing requires using Hercules’ Remedy
Application.




 
5.
Supplier shall provide the Services as they may evolve and be supplemented and
enhanced during the Term of the Agreement due to changes in applicable Laws,
technologies and Hercules’ business needs.




 
6.
Nothing herein shall limit Supplier’s obligations to meet the Staffing
Assurances described in Schedule J.



II.
Supplier Personnel



Supplier shall provide Supplier Personnel in accordance with the Agreement.
Before assigning proposed Supplier Personnel that are track leaders or perform
service desk Services, whether as an initial assignment or a subsequent
assignment, Supplier shall (i) verify that such Supplier Personnel meets the
requirements of the Agreement, (ii) notify Hercules of the proposed assignment,
(iii) provide reasonable opportunity for Hercules representatives to interview
(in-person or through a conference call) the individual, and (iv) provide
Hercules with a resume and such other information about the individual as may be
reasonably requested by Hercules.
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

If Hercules in good faith objects to any proposed assignment or the proposed
individual does not meet the applicable requirements, the Parties shall attempt
to resolve that situation on a mutually agreeable basis. If the Parties have not
been able to resolve that situation within five (5) business days of Hercules
communicating its concerns to Supplier, Supplier shall not assign the individual
to that position and shall propose to Hercules the assignment of another
individual meeting the applicable requirements in accordance with the
Agreement. 
 


III.
Other Requirements and Services



Supplier shall provide at no Charge: (i) one (1) part-time senior service
director, and (ii) other senior personnel that will participate in governance
activities pursuant to Schedule S. The Parties acknowledge and agree that such
individual are in addition to and not set forth in Schedule J.




--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



 












SCHEDULE E.1




IT Infrastructure




Statement of Work


 












--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.







Statement of Work




Function
Page
INTRODUCTION
4
   
UNIX SERVER OPERATIONS AND SUPPORT
8
   
MS WINDOWS SERVER OPERATIONS AND SUPPORT
12
   
STORAGE OPERATIONS AND SUPPORT
17
   
COMMAND CENTER OPERATIONS
22
   
HELPDESK SUPPORT
24
   
CLIENT SUPPORT SERVICES
26
   
DESKTOP / LAPTOP / PRINTER BREAK/FIX
26
   
DATA NETWORK SUPPORT
28
   
VOICE NETWORK SUPPORT
32
   
MESSAGING SUPPORT
33
   
SYSTEM DATABASE SERVICES
36
INFORMATION SECURITY
39
   
DISASTER RECOVERY / BCP
41
   
VENDOR MANAGEMENT
43
   
SAP BASIS ENGINEERING AND SUPPORT
44





This is Schedule E.1 to the Master Professional Services Agreement by and
between Hercules and Supplier. All capitalized terms and acronyms used but not
defined in this Schedule E.1 will have the meanings given them in the Agreement.


Definitions
 
A.   “Center of Excellence” means a Supplier group of employees that maintain a
central repository of knowledge on IT technology related topics including best
practices in IT management that may be consulted with from time to time by
Supplier employees on behalf of Hercules, at no charge to Hercules.
 
B.   “Hercules Data Center” means the Hercules Facility that is a central data
center where most computers are housed and maintained and running primarily
Applications used to run the business.
 
C.   “Enterprise Help Desk” means the help desk service provided remotely by
Supplier under this Agreement.
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

D.   “Hands and Feet Support” means third party provided personnel who are
located a the remote site and available to perform simple tasks like changing
tapes and installing cables.
 
E.   “High Availability Environment” means a computer System that for business
reasons must be kept available for use for a greater percentage of available
hours than other Systems.
 
F.   “ITIL” shall mean Information Technology Infrastructure Library, an
industry standard which provides a framework for infrastructure process
definition.
 
G.   “LAN” shall mean local area network
 
H.   “Projects” has the meaning given in Section 4.5 of the Agreement.
 
I.   “Level 1 Support” shall mean support of functional, operational and
technical requests fielded directly by Hercules personnel. Supplier shall
respond to user inquiries and requests for Services. Supplier shall provide user
assistance and problem resolution per assigned Service request tickets received
from the help desk or problem reports. Level 1 help desk teams are the
recipients of the first call from the Hercules’s applications user community.
Level 1 Support personnel answer the telephone, receive email notifications, or
receive voice response unit routed calls, solve the problem or perform initial
problem diagnosis, and generate problem tickets.
 
J.   “Level 2 Support” shall mean the resolution of technical, functional and
operational questions, (including and not limited to configuration and setup
changes, enabling features and functionality, and performance improvement, which
exceed the capabilities of Level 1 support personnel. Such unresolved level 1
tickets will be passed on to the Level 2 team for performing more detailed
problem identification, diagnosis and isolation; impact analysis; resolution
options and viable effective solution.
 
K.   “Level 3 Support” shall mean the resolution of technical, functional and
operational questions, (including and not limited to code change, configuration
and setup changes, enabling features and functionality, extensions and
customization deployment) and performance improvement, which exceed the
capabilities of, Level 1 and Level 2 Support personnel. Final changes to the
production environment will be as per the Hercules approved Change Control
Procedures.
 
L.   “Maintenance” shall mean the modifications required to ensure each item of
the Supported Applications continues to provide the existing business and
technical functionality. Such Services are included in the base scope of work of
the Services
 
M.   “Management Processes” means a set of processes and procedures consistently
adhered to the performance of the Services provided under the Agreement
 
N.   “ OMC” shall mean operations management center, a centralized command
center to operate all Hercules data centers from one or two automated locations.
 
O.   “Problem Management” means a defined process root cause identification and
elimination to prevent future reoccurrences.
 
P.   “Project Request Process” means the process for requesting, defining and
initiating a Project and will be fully described in the process control
document.
 
Q.   “SME” shall mean subject matter expert.
 
R.   “SOP” shall mean standard operating procedure, a document that delineates
operating procedure for infrastructure management.
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

S.   “Systems Management Tools“ means tools provided and maintained by Supplier
at that are used to remotely monitor Hercules’ systems and diagnose and or
predict failure.
 
T.   “TCO” shall mean total cost of ownership
 
U.   “UAT” shall mean user acceptance testing.
 
V.   “WAN” shall mean wide area network
 
Introduction
 


This Statement of Work (“SOW”) work to be performed by Supplier for Hercules.
Service Description Summary/Scope of Work
The scope of Services includes the Functional Service Areas identified in this
SOW (“Current Scope”). The Services will also include certain Projects
referenced in this SOW (“In Scope Projects”) and described more fully in this
Schedule.


Supplier’s efforts shall include execution of all tasks outlined in this
summary, which tasks are detailed in the following sections and the attached
tasks lists, and performance to the Service Levels detailed in a separate
section.


The Services include:



  
Datacenter Operations & Support.

  
Help Desk

  
Global Client Support & Services (Tier -2 support)

  
Data Network Operations and Support

  
Voice Network Operations and Support

  
Messaging Support

  
Information Security

  
System Database Services

  
Architectural Services

  
SAP Basis

 
Service Description Principles
Supplier will be responsible for delivery of Services for all in scope
Functional Service Areas.


Participation of SMEs for all Services for cross-functional teams is a Supplier
requirement to be performed by Supplier.


Project Management and Execution
Hercules’ current infrastructure team performs both support, operational and
Project work. Supplier will perform Projects in accordance with the Agreement.


All Project requests will be initiated via a Project request process and the
Project scope, deliverables and responsibilities will be mutually discussed and
signed off by the Parties.


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



For any of the Projects which require a skill set that is outside the scope of
this SOW, Supplier may be required to temporarily augment its staff, either
onsite or at a Supplier Facility, for such Projects. Such augmentation will be
agreed in writing in advance by Hercules prior to execution. In case the Project
requirement involves extraordinary scope change, then it will be discussed and
scoped separately as per the Change Control Procedures.




Service Level Agreements
Hercules and Supplier have agreed to Service Levels set forth in Schedule G.




Resource baselines
The Resource Baselines are set forth in Schedules J and M.




Tools 
Below is a subset of the infrastructure tools currently used by Hercules to
manage and support the Hercules IT Infrastructure. It is assumed that the
Supplier will have all responsibility for lifecycle maintenance of the below
tool set (exclusive of Software / Equipment acquisition & maintenance cost,
other than such costs assumed by Supplier at Supplier Facilities).



 
•
Telaert

 
•
HP OV

 
•
MOM

 
•
Remedy

 
•
MS SMS

 
•
Dell Open Manager

 
•
HP NNM

 
•
Whatsup Gold

 
•
Bindview

 
•
PGP

 
•
Navisphere

 
•
Maestro

 
•
Oracle Enterprise Management

 
•
Object Manager

 
•
Visual Networks

 
•
Lotus Notes Administrator

 
•
Virsa

 
•
VM Center





The Supplier should leverage the investment made by Hercules in the current tool
set. Supplier shall introduce its own tools, if any, pursuant to the Agreement.




SOX Compliance
 
Supplier’s responsibilities regarding Sarbanes Oxley is set forth in the
Agreement.
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
Management Processes


Supplier's responsibilities will consist of the following processes consistent
with the ITIL framework:
 
a.
Availability management is the process for coordinating the appropriate skills
and information, and implementing tools and procedures required to manage the
availability of interactive networks and their supporting hardware and software
components;

 
 
b.
Batch management is the process for controlling production batch work including
the scheduling of resources, the processing of data and transactions and the
distribution of data output/information between Authorized Users; and

 
 
 
Hercules will provide current, available documentation at the Effective Date
relative to how the environment is managed by Hercules which will be the minimal
operating standard instructions on what, when and how to schedule and recover
batch jobs and which will be included in the Policy and Procedures Manual; and
 
 
 
Supplier will perform and control batch setup and scheduling in accordance with
the Policy and Procedures Manual; and
 
 
c.
Capacity management is the process for the proactive development, maintenance
and communication of tactical and strategic plans by the Parties to verify that
the operating environments accommodate Hercules's growing or changing business
requirements;

 
 
d.
Change management is the process for the planning, testing, coordinating,
implementing and monitoring of changes affecting service delivery and the
operating environments without adversely impacting service delivery;

 
 
e.
Quality management is the process by which the integrity of Hercules’s IT
computing environment is ensured. This is a function that applies across all
other processes and includes both auditing of process execution to ensure
Service Level is achieved, as well as ensuring that appropriate testing occurs
during Software development activities

 
 
f.
Configuration management is the process for monitoring, implementing and
maintaining hardware and Software configurations and maintaining current lists
and diagrams of system configurations. Supplier will provide revised
configuration documentation for those components for which Supplier has
responsibility to Hercules, upon Hercules's reasonable request;

 
 
g.
Inventory management is the process for maintaining a controlled, audited record
of the Supplier and Hercules Equipment and Software (incoming and outgoing) for
those environments for which Supplier is providing Services; and

 
 
this activity includes tracking by machine model, serial number and location,
maintaining available configuration data and providing necessary information for
provision of hardware and Software maintenance by Supplier or as necessary for
Supplier to manage such maintenance provided by third party vendors, as
applicable;
 
 
h.
Performance management is the process for proactive monitoring, measuring,
analyzing and remediating or mitigating to meet or exceed the current Service
Levels and reporting on the same. Where warranted, Supplier may recommend that
Hercules changes to Hercules owned or leased and/or out of scope hardware and
Software to enable system performance improvement;

 
 
i.
Problem management is the process for identifying, recording, tracking, and
correcting and identifying root cause analysis for issues impacting service
delivery, recognizing and remediating or mitigating

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
recurring problems, addressing procedural issues and containing or minimizing
the impact of problems that occur;
 
 
j.
Incident management is the process for responding to and addressing incident
notifications received either from end-users (through the Help Desk), IT remote
support personnel, or from automated Systems Management Tools that notify the
Command Center of infrastructure events. Incident Management is distinct and
different from Problem Management in that it focuses primarily on the efficient
restoration of service, whereas Problem Management is focused on root cause
identification and elimination to prevent future reoccurrences..

 
 
k.
The Change Control Process is the process by which users ask for changes to the
environment which are driven by a change in needs and not by a problem or
malfunction.

 
 
l.
Recovery management is the process for planning, establishing, testing and
periodically updating the recovery procedures required to re-establish the
functionality of systems included in the Services in the event of a system
failure; the intent of this process is to anticipate and minimize the impact of
Systems resource failure through the development of predefined, documented
procedures and Software/hardware recovery capabilities; and

 
 
Hercules and Supplier will agree on and periodically update the procedures for
recovery. The Policy and Procedures Manual will contain such current procedures.
 


4  Description of Services






--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



Unix Server Operations and Support
 


Description of Service:


Technical Platform
Operating Systems   HP UX, Windows,
IBM Mainframe
Database                   Oracle, SQL
Storage                      SAN, Tape backup
Applications             SAP, Multiple others
Systems Management HP OV, MOM, What’s-up Gold
 
    
•HP-UX Servers
 





Roles and Responsibilities:
The table below depicts the scope of work and tasks to be performed by Supplier
and Hercules for UNIX Operations. The table captures the role and
responsibilities for Supplier and Hercules in delivering these services.
Supplier would deliver the Unix servers as a unified team supporting both the
Hercules datacenter environment.



 
TASK LIST - Enterprise UNIX Servers & Engineering UNIX Servers
Supplier Responsibility
Hercules Responsibility
1. 
Installation, Upgrading & Configuration Of Servers.
 
 
2. 
H/W Installation in RACKS
Y
 
3. 
Network connectivity of systems
Y
 
4. 
Connection of server to console
Y
 
5. 
Operating system installation/upgrade
Y
 
6. 
Firmware upgrade
Y
 
7. 
Network configuration and fine Tuning.
Y
 
8. 
File system configuration
Y
 
9. 
Tools Installation
Y
 
10. 
System customizations to application requirements
Y
 
11. 
Startup and shutdown scripts setup , changes & administration
Y
 
12. 
Server configuration documentation and CMDB
Y
Y 
13. 
Add server to storage dashboard monitor
Y
 
14. 
Procedures Documentation
Y
 
15. 
User Administration
 
 
16. 
Add/modify/delete users
Y
 
17. 
Customize user account environment
Y
 
18. 
Create/delete home directories.
Y
 
19. 
Disk & Storage Administration.
 
 
20. 
Adding and removing disks in SAN and NAS
Y
 
21. 
Adding and removing disks in DAS
Y
 
22. 
Installation and configuration of disk device drivers
Y
 
23. 
Storage troubleshooting and administration (SAN & NAS)
Y
 
24. 
Storage troubleshooting and administration (DAS)
Y
 
25. 
Configuring disk arrays and RAID levels (SAN & NAS)
Y
 
26. 
Configuring disk arrays and RAID levels (DAS)
Y
 
27. 
Disk and file systems cleanups
Y
 
28. 
File system administration
Y
 
29. 
Setting up of disk quotas at OS level
Y
 
30. 
Setting up of disk quotas at SAN level
Y
 
31. 
Dual pathing setup and maintenance at server level
Y
 
32. 
Dual pathing setup and maintenance at SAN level
Y
 
33. 
Disk and Storage - Management System - Hardware and Software I/M/A/C/D
 Y
 
34. 
Service Management
 
 
35. 
Planning NIS/NIS+/DNS/NFS/LDAP/sendmail layouts
Y
 
36. 
Guidelines for NIS/NIS+/DNS/NFS environments
Y
 
37. 
I/M/A/C/D support for all services
Y
 
38. 
Patch Administration
 
 
39. 
Intentionally blank
   
40. 
Patch Management I/M/A/C/D
Y
 
41. 
Patch maintenance and troubleshooting - Keeping up-to-date patch-levels as per
policies.
Y
 
42. 
Package administration
 Y
 
43. 
Backup and restore
 
 
44. 
Installation and configuration of server backup software.
Y
 
45. 
Troubleshoot backup and restore issues
Y
 
46. 
Install and configure backup client software (incl. scheduling)
Y
 
47. 
Monitor backup
Y
 
48. 
Administer and troubleshoot backup and restore server issues
Y
 
49. 
Administer and troubleshoot backup and restore client issues
Y
 
50. 
Tape and optical library handling and management
Y
 
51. 
On-site and off-site tape media management
Y
 
52. 
Capacity Planning
 
 
53. 
Capacity planning of servers and storages
Y
 
54. 
Alert capacity problems
Y
 
55. 
Monitor capacity parameters (CPU, memory, disk utilization)
Y 
 
56. 
Server-Security Administration
 
 
57. 
Defining Server Security Policies
 
 Y
58. 
OS Hardening
Y
 
59. 
Security patch updates
Y
 
60. 
Port management , /etc/services
Y
 
61. 
Troubleshooting server security Issues
Y
 
62. 
Device Management
 
 
63. 
Installing and configuring new devices
Y
 
64. 
Managing device driver software
Y
 
65. 
Administration and troubleshooting of devices.
Y
 
66. 
Scripts Maintenance
 
 
67. 
Develop routine shell scripts for day-to-day administration
Y
 
68. 
Maintaining and troubleshooting shell scripts.
Y
 
69. 
Develop routine perl scripts for day-to-day administration
Y
 
70. 
Maintaining and troubleshooting perl scripts & cronjobs
Y
 
71. 
Systems Network & Remote Console Management
 
 
72. 
Initial Setup and Certification - Infrastructure Remote Admin (Hardware,
Software, Connectivity).
Y
 
73. 
I/M/A/C/D Infrastructure Remote Admin (Hardware and Software).
Y
 
74. 
Infrastructure Remote Admin (Hardware and Software). Procedures and
Documentation.
Y
 
75. 
Printer Management
 
 
76. 
Add and remove of new print queues
Y
 
77. 
Administration & Troubleshooting print issues on Unix servers
Y
 
78. 
Syslog and Log Management
 
 
79. 
Troubleshooting based on syslog and/or Openview Console
Y
 
80. 
Setting up of Syslog server
Y
 
81. 
Administration and troubleshooting of Syslog server
Y
 
82. 
Licensing
 
 
83. 
Installing and configuring licenses
 Y
 
84. 
Troubleshooting and maintaining license issues.
Y
 
85. 
Obtain licenses from OEM
Y
 
86. 
Obtain licenses from Hercules
Y 
 
87. 
License Management within CMDB
Y
 
88. 
High Availability / Failover (to be executed jointly with OEM)
   
89. 
Installation and setup of High Availability and/or Failover.
 Y
 
90. 
Intentionally blank
   
91. 
Third-level support to High Availability and/or Failover.
Y
 
92. 
Day-to-day administration of High Availability environments
Y
 
93. 
Monitoring health checks and logs in High Availability environment
Y
 
94. 
Troubleshooting High Availability environment
Y
 
95. 
H/W Maintenance.
Y
 
96. 
Vendor (OEM) coordination to install hardware
 Y
 
97. 
Vendor (OEM) coordination to troubleshoot and fix hw issues
Y
 
98. 
Server performance management.
 
 
99. 
Analyzing & Troubleshooting Performance alerts like CPU , Swap , File system
bottlenecks.
 Y
 
100. 
Maintaining and troubleshooting performance related kernel and system
parameters.
Y
 
101. 
Documentation
 
 
102. 
System management documentation
 Y
 
103. 
Service management documentation
Y
 
104. 
Tool management documentation
Y
 
105. 
Scripts documentation
Y
 
106. 
Server configuration documentation (for each server)
Y
 
107. 
Process related activities
 
 
108. 
Attending department meetings and conference-calls
Y 
 
109. 
Participation as SME in cross-functional project teams
Y
 
110. 
Problem ticket management
Y
 
111. 
Weekly status reports
Y
 
112. 
Uptime reports
Y
 
113. 
Service level reports
Y
 
114. 
Escalation of issues to management
Y
 
115. 
Change Management
   
116. 
Initiate change request
 Y
 
117. 
Approve change request
 
Y 
118. 
Implement change
Y
 
119. 
Verify change ticket
Y
 
120. 
Close change ticket
Y
 
121. 
Other Services
   
122. 
Renew hardware/software support contracts
 
Y
123. 
Specify on site spares needed to meet Service Levels
Y
 
124. 
Arrange to procure on site spares needed
Y
 
125. 
Verify proper licenses exist for OS and layered products
 
Y
126. 
Obtain proper licenses for OS and layered products
 
Y

 

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

MS Windows Server Operations and Support
 


Description of Service
MS Windows server operations and support will include plan, build, run and fix
approximately 275 Microsoft servers. These servers are utilized as file/print
servers, infrastructure servers, domain controllers, network specialty devices,
Lotus Notes and application servers. Name resolution services including DNS and
WINS are a part of the infrastructure servers. The servers are distributed
worldwide with a concentration of application servers in the Wilmington Hercules
Facility. Hercules owns the Windows servers.


1. The MS Windows server environment has the following technologies. All of the
business Windows servers are owned by Hercules.
Technical Platform
CPU’s running MS Windows OS with DAS and NAS storage
Rack servers
Windows 2000
Windows 2003
Windows NT 4
Blade Servers
SAN and NAS





Roles and Responsibilities:
The table below depicts the scope of work and tasks to be performed by Supplier
and Hercules for Windows Servers. Supplier will have a unified team for
providing MS Windows Operations and support for these servers. The table
captures the role and responsibilities for Supplier and Hercules in delivering
these services.



 
MS Windows Servers Operations and Support
Supplier Responsibility
Hercules Responsibility
1. 
Installation/Upgrade & Configuration
 
 
2. 
Network configuration
Y
 
3. 
Connection of server to console
Y
 
4. 
Firmware installation/upgrade
Y
 
5. 
Operating system installation/upgrade
Y
 
6. 
File system configuration
Y
 
7. 
Tools Installation
Y
 
8. 
System customization to application
Y
 
9. 
Startup & shutdown scripts, setup & Admin
Y
 
10. 
Complete server configuration document
Y
 
11. 
Update server checklist
Y
 
12. 
Add server to dashboard monitor
Y
 
13. 
User Administration
Y
 
14. 
Add/modify/delete users
Y
 
15. 
Customize user account environment
Y
 
16. 
Create/delete home directories.
Y
 
17. 
Intentionally blank
Y
 
18. 
Intentionally blank
Y
 
19. 
Share folder management
Y
 
20. 
Server Disk & Storage Administration.
Y
 
21. 
Adding and removing disks
Y
 
22. 
Installation and configuration of disk drivers
Y
 
23. 
Storage troubleshooting and administration
Y
 
24. 
Configuring disk arrays and RAID Levels
Y
 
25. 
Disk and file systems cleanups
Y
 
26. 
File system administration
Y
 
27. 
Setting up of disk quotas
Y
 
28. 
Setting up directory / folder shares
Y
 
29. 
Adding and removing disks
Y
 
30. 
Storage troubleshooting and administration
Y
 
31. 
Configuring disk arrays and RAID levels
Y
 
32. 
Dual pathing setup and maintenance
Y
 
33. 
Setup and administration of shadow imaging
Y
 
34. 
Monitor disk usage
Y
 
35. 
DHCP Server
 
 
36. 
DHCP server installation
Y
 
37. 
DHCP service management
Y
 
38. 
DHCP scope activation
Y
 
39. 
DHCP scope option definition/administration
Y
 
40. 
WINS Server
 
 
41. 
WINS server installation and configuration
Y
 
42. 
WINS service monitoring
Y
 
43. 
WINS database consistency checking
Y
 
44. 
WINS replication management
Y
 
45. 
DNS to WINS integration mgmt.
Y
 
46. 
Static ( IP Address ) mapping creation
Y
 
47. 
DNS
 
 
48. 
DNS server installation and configuration
Y
 
49. 
Setting up and populating DNS host tables
Y
 
50. 
DNS record management (Add, Modify, Delete)
Y
 
51. 
Aging and scavenging management
Y
 
52. 
AD DNS integration management
Y
 
53. 
DNS replication service mgmt.
Y
 
54. 
Troubleshooting DNS server issues
Y
 
55. 
Web Server
 
 
56. 
Install / configure Web servers
Y
 
57. 
Add/Modify/Remove Websites
Y
 
58. 
Intentionally blank
 
 
59. 
Web server troubleshooting
Y
 
60. 
FTP Server
Y
 
61. 
Install / configure FTP servers
Y
 
62. 
Add/Modify/Remove FTP sites
Y
 
63. 
Intentionally blank
 
 
64. 
FTP server troubleshooting
Y
 
65. 
Patch Administration
Y
 
66. 
Testing and implementation of patches
Y
 
67. 
Patch maintenance - keeping up-to-date patch-Levels
Y
 
68. 
Service pack deployments
Y
 
69. 
Citrix Package Administration
 
 
70. 
Planning and developing package deployment
Y
 
71. 
Add or Remove packages and applications
Y
 
72. 
Maintain and troubleshoot package Issues.
Y
 
73. 
Capacity Planning
 
 
74. 
Alert customer of capacity problems
Y
 
75. 
Capacity planning of servers and storages (CPU, Memory, Disk utilizations, etc)
Y
 
76. 
Add server to storage snapshot monitor
Y
 
77. 
Intentionally blank
 
 
78. 
Intentionally blank
 
 
79. 
Intentionally blank
 
 
80. 
Intentionally blank
 
 
81. 
Device Management
 
 
82. 
Installing and configuring devices
Y
 
83. 
Managing device driver software
Y
 
84. 
Tools Administration
 
 
85. 
Intentionally blank
 
 
86. 
Agent installation and configuration
Y
 
87. 
Installations of monitoring tools
Y
 
88. 
Scripts Maintenance
 
 
89. 
Develop routine scripts for day-to-day admin
Y
 
90. 
Maintaining and troubleshooting scripts
Y
 
91. 
Log-on script definitions for users
Y
 
92. 
Services Management
 
 
93. 
Active Directory service
Y
 
94. 
Replication services
Y
 
95. 
Systems Network Management
 
 
96. 
Configuring network services on server
Y
 
97. 
Routing administration and troubleshooting
Y
 
98. 
Troubleshooting NIC and network h/w issues at server Level
Y
 
99. 
Troubleshooting system N/W issues
Y
 
100. 
Printer Management
 
 
101. 
Administering print queues
Y
 
102. 
Troubleshooting print issues on Windows servers
Y
 
103. 
Defining new print queues
Y
 
104. 
Defining new print servers
Y
 
105. 
Event Log Management (System)
 
 
106. 
Troubleshooting based on system event log
Y
 
107. 
Licensing
 
 
108. 
Installing and configuring licenses
Y
 
109. 
Troubleshooting and maintaining licenses
Y
 
110. 
Obtain licenses from OEM
 
Y
111. 
Obtain licenses from Hercules
Y
Y 
112. 
License management
Y
 
113. 
High Availability
 
 
114. 
Installation and setup of High Availability Environment
Y
 
115. 
Support to High Availability
Y
 
116. 
Day-to-day administration of High Availability environments
Y
 
117. 
Monitoring health checks and logs in availability environment
Y
 
118. 
Troubleshooting High Availability environment
Y
 
119. 
H/W Maintenance.
 
 
120. 
Vendor (OEM) coordination to install hardware
Y
 
121. 
Vendor (OEM) coordination to troubleshoot and fix hardware Issues
Y
 
122. 
Server Performance
 
 
123. 
Maintaining system parameters
Y
 
124. 
Windows services management
Y
 
125. 
Disk space and paging space management
Y
 
126. 
Enterprise Server Administration
 
 
127. 
Setup and configuration
Y
 
128. 
Enterprise platform administration
Y
 
129. 
Individual domain administration
Y
 
130. 
Day-to-day monitoring and troubleshooting
Y
 
131. 
Defining and managing trust relationship
Y
 
132. 
Adding /removing/modifying trust relationship
Y
 
133. 
Server Migration
 
 
134. 
Design/engineer server consolidations and migrations
Y
 
135. 
Documentation for Process Updates
 
 
136. 
System management documentation for process updates
Y
 
137. 
Service management documentation
Y
 
138. 
Tool management documentation
Y
 
139. 
Scripts documentation
Y
 
140. 
Server configuration documentation (for each server)
Y
 
141. 
Process related activities
 
 
142. 
Problem ticket management (Low, Medium and High tickets)
Y
 
143. 
Problem ticket management (urgent tickets)
Y
 
144. 
Change ticket management (remotely possible)
Y
 
145. 
Change ticket management (onsite preferred)
Y
 
146. 
Weekly status reports
Y
 
147. 
Uptime reports
Y
 
148. 
Service Levels reports
Y
 
149. 
Escalation of issues to customer management
Y
 
150. 
Antivirus Management
 
 
151. 
Implementing and configuring antivirus package for Servers
Y
 
152. 
Deploying periodic DAT file updates on servers
Y
 
153. 
Removing, cleaning and replacing infected files
Y
 
154. 
Installation antivirus on nodes.
Y
 
155. 
Disaster Recovery Management
 
 
156. 
Designing the disaster recovery management
Y
Y 
157. 
Test the results on development environment
Y
 
158. 
Implementation of the planned structure
Y
 
159. 
Monitoring and troubleshooting the architecture
Y
 
160. 
Load Balancing
 
 
161. 
Planning load balances for services
Y
 
162. 
Implement and monitoring load balancing
Y
 
163. 
Backup & Restore
 
 
164. 
Backup and restore
Y 
 
165. 
Installation and configuration of server side backup software.
Y
 
166. 
Troubleshoot backup and restore issues
Y
 
167. 
Install and configure backup client software (incl. scheduling)
Y
 
168. 
Monitor backup
Y
 
169. 
Administer and troubleshoot backup and restore server issues
Y
 
170. 
Administer and troubleshoot backup and restore client issues
Y
 
171. 
Tape library handling and management
Y
 
172. 
On-site and off-site tape media management
Y
 
173. 
Alert management for each backup schedules
Y
 
174. 
Change Management
 
 
175. 
Initiate change request
Y
 
176. 
Approve change management request
 
Y
177. 
Implement change
Y
 
178. 
Verify change ticket
Y
 
179. 
Close change ticket
Y
 
180. 
 Other Services
 
 
181. 
Set up backup schedule and monitor backup
 Y
 
182. 
Add server to storage dashboard monitor
Y
 
183. 
Monitor storage usage for capacity planning
Y
 
184. 
Install, configure, schedule, and monitor virus scan
Y
 
185. 
Update list of hardware and software for support contract renewal
Y
 
186. 
Renew hardware/software support contracts
 
Y
187. 
Specify on site spares needed to meet Service Levels
Y
 
188. 
Arrange to procure on site spares needed
 
Y
189. 
Verify properly licenses exist for OS and layered products
Y
 
190. 
Obtain proper licenses for OS and layered products
 
Y
191. 
For all vendor management aspects
Y
Y

 

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


Storage Operations and Support
 
Description of Services
Storage Operations and Support includes EMC technology. Hercules Datacenter
Environments has storage devices attached. Support activities include managing
disk zones, disk adds, SAN script modifications and disk & server
virtualization, among others.


Technical Platform
Data Center
Enterprise Data Center
EMC Storage

Roles and Responsibilities:
The table below depicts the scope of work and tasks to be performed by Supplier
and Hercules for Storage Operations Tower - SAN & NAS. The table captures the
role and responsibilities for Supplier and Hercules in delivering these
Services. Any New storage frame installation will be undertaken by the OEM and
handed over to the Supplier for support.


Roles & Responsibilities - SAN Support



 
Task List - SAN
Supplier Responsibility
Hercules Responsibility
1. 
Intentionally blank
 
 
2. 
Intentionally blank
 
 
3. 
Storage Fabric Build
 
 
a. 
Disk and Storage - Management System - Hardware and Software I/M/A/C/D
Y
 
4. 
Storage fabric logical planning and verification
Y
 
5. 
Storage fabric physical planning and Verification
Y
 
6. 
Rack Installation for fabric equipments
Y
 
7. 
Storage fabric switches software validation
Y
 
8. 
Planning of zone configurations
Y
 
9. 
Configure IP addresses, domain and core PID for fabric switches
Y
 
10. 
Storage fabric cabling
Y
 
11. 
Server to switch cabling
Y
 
12. 
Connecting storage fabric inter-switches
Y
 
13. 
Connecting hosts on the storage infrastructure
Y
 
14. 
Storage ports configuration
Y
 
15. 
Nomenclature of storage switches
Y
 
16. 
Setting up storage switch ID's
Y
 
17. 
Documenting storage attached fabric devices
Y
 
18. 
Fabric manager installation
Y 
 
19. 
Configuring web browser with fabric manager
Y
 
20. 
Storage switches installation
 Y
 
21. 
Configuration of storage switches(core/edge)
Y
 
22. 
Storage Infrastructure Build
 
 
23. 
Validating fabric configurations
Y
 
24. 
Creating storage domain
Y
 
25. 
Physical Deployment and Acclimatization of \
Storage Array
 Y
 
26. 
Drives Population as Per requirements
 Y
 
27. 
FA/RA installation
 Y
 
28. 
Configuring cache settings
 Y
 
29. 
Configuring storage access control
Y
 
30. 
Creating storage domain
Y
 
31. 
Binding LUN's (Logical Unit Number)
Y
 
32. 
Assigning clone private LUN's
Y
 
33. 
HBA drivers installation
Y
 
34. 
Activating load balancing & mirroring
features for HBA's
Y
 
35. 
Installing Navisphere agents
Y
 
36. 
Assigning storage to hosts
Y
 
37. 
Configuring failover settings
Y
 
38. 
Creating and Configuring Storage Groups
Y
 
39. 
Verifying drives in device manager
Y
 
40. 
Initializing storage disks
Y
 
41. 
Creating and formatting partitions
Y
 
42. 
Creation of BIN File
 Y
 
43. 
Storage Monitoring
 
 
44. 
Probe
Y
 
45. 
Pings
Y
 
46. 
Scans
Y
 
47. 
Storage sub-systems performances
Y
 
48. 
Fabric performances
Y
 
49. 
Switch performance
Y
 
50. 
Usage monitoring
Y
 
51. 
Assets monitoring
Y
 
52. 
Inter-switch links
Y
 
53. 
Storage space
Y
 
54. 
Storage growth rate
Y
 
55. 
Storage Management
 
 
56. 
Switch hardware and software configuration
Y
 
57. 
Switch licensing installation and policy
Definition
 Y
 
58. 
Switch performance setting for ports
 Y
 
59. 
Fabric ease-of-management group definition
Y
 
60. 
Fabric Zoning definition
Y
 
61. 
Fabric ISL(Inter switch link) configuration
Y
 
62. 
Storage volume configuration
Y
 
63. 
LUN configuration
Y
 
64. 
File system configuration
Y
 
65. 
HBA configuration
Y
 
66. 
 
 
 
67. 
Performance and Capacity Management
   
68. 
Perform System Performance Review and develop plan
Y
 
69. 
Perform System Capacity Review and develop plan
Y
 
70. 
     
71. 
Patch Administration
   
72. 
     
73. 
Patch Management I/M/A/C/D
Y
 
74. 
Patch maintenance and troubleshooting - Keeping up-to-date patch-levels as per
policies.
Y
 
75. 
Package administration
Y
 
76. 
     
77. 
Remote Management
   
78. 
Initial Setup and Certification - Infrastructure Remote Admin (Hardware,
Software, Connectivity).
Y
 
79. 
I/M/A/C/D Infrastructure Remote Admin (Hardware and Software).
Y
 
80. 
Infrastructure Remote Admin (Hardware and Software). Procedures and
Documentation.
Y
 
81. 
Process related activities
   
82. 
Attending department meetings and conference-calls
Y
 
83. 
Participation as SME in cross-functional project teams
Y
 
84. 
Problem ticket management
Y
 
85. 
Weekly status reports
Y
 
86. 
Uptime reports
Y
 
87. 
Service level reports
Y
 
88. 
Escalation of issues to management
Y
 
89. 
Change Management
   
90. 
Initiate change request
Y
 
91. 
Approve change request
Y
 
92. 
Implement change
Y
 
93. 
Verify change ticket
Y
 
94. 
Close change ticket
Y
 
95. 
Documentation
   
96. 
System management documentation
Y
 
97. 
Service management documentation
Y
 
98. 
Tool management documentation
Y
 
99. 
Scripts documentation
Y
 
100. 
Configuration documentation
Y
 
101. 
Other Services
   
102. 
Renew hardware/software support contracts
Y
 
103. 
Specify on site spares needed to meet Service Levels
Y
 
104. 
Arrange to procure on site spares needed
Y
 
105. 
Verify proper licenses exist for storage systems and products
Y
 
106. 
Obtain proper licenses for storage systems and products
Y
 
107. 
Maintain the SAN components of the DR/BCP
Y
 
108. 
Intentionally blank.
 
 





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



Roles & Responsibilities - NAS Support



 
Task List -NAS
Supplier Responsibility
Hercules Responsibility
1. 
NAS Disk and Storage - Management System - Hardware and Software I/M/A/C/D
Y
 
2. 
Filer Administration
 
 
3. 
Configuring the filer
Y
 
4. 
Monitoring and maintaining client access to data
Y
 
5. 
Monitoring and maintaining network access
Y
 
6. 
Monitoring and maintaining filer hardware
Y
 
7. 
Performing periodic administration tasks
Y
 
8. 
Monitoring and maintaining client access  
 
 
9. 
Monitor client access to data on the filer
Y
 
10. 
Gathering file statistics so that can schedule
snapshots
Y
 
11. 
Monitoring CIFS access so that can identify
potential security problems
Y
 
12. 
Maintain client access
 
 
13. 
Configuring volumes and Q trees to
accommodate the needs of Windows and UNIX
clients
Y
 
14. 
Configuring volumes so that there is enough
disk space for data
Y
 
15. 
Configuring RAID groups to maintain maximum
data availability
Y
 
16. 
Configuring snapshots so that data is
recoverable in case of accidental deletions
Y
 
17. 
H/W Maintenance.
 
 
18. 
Vendor coordination to install hardware
Y
 
19. 
Vendor coordination to troubleshoot and fix hw
Issues
Y
 
20. 
Vendor coordination to troubleshoot and fix
software issues
Y
 
21. 
Performance and Capacity Management
   
22. 
Perform System Performance Review and develop plan
Y
 
23. 
Perform System Capacity Review and develop plan
Y
 
24. 
Patch Administration
   
25. 
     
26. 
Patch Management I/M/A/C/D
Y
 
27. 
Patch maintenance and troubleshooting - Keeping up-to-date patch-levels as per
policies.
Y
 
28. 
Package administration
Y
 
29. 
Remote Management
   
30. 
Initial Setup and Certification - Infrastructure Remote Admin (Hardware,
Software, Connectivity).
Y
 
31. 
I/M/A/C/D Infrastructure Remote Admin (Hardware and Software).
Y
 
32. 
Infrastructure Remote Admin (Hardware and Software). Procedures and
Documentation.
Y
 
33. 
Process related activities
   
34. 
Attending department meetings and conference-calls
Y
 
35. 
Participation as SME in cross-functional project teams
Y
 
36. 
Problem ticket management
Y
 
37. 
Weekly status reports
Y
 
38. 
Uptime reports
Y
 
39. 
Service level reports
Y
 
40. 
Escalation of issues to management
Y
 
41. 
Change Management
   
42. 
Initiate change request
Y
 
43. 
Approve change request
Y
 
44. 
Implement change
Y
 
45. 
Verify change ticket
Y
 
46. 
Close change ticket
Y
 
47. 
Documentation
   
48. 
System management documentation
Y
 
49. 
Service management documentation
Y
 
50. 
Tool management documentation
Y
 
51. 
Scripts documentation
Y
 
52. 
Configuration documentation
Y
 
53. 
Other Services
   
54. 
Renew hardware/software support contracts
Y
 
55. 
Specify on site spares needed to meet Service Levels
Y
 
56. 
Arrange to procure on site spares needed
Y
 
57. 
Verify proper licenses exist for storage systems and products
Y
 
58. 
Obtain proper licenses for storage systems and products
Y
 
59. 
Maintain the NAS components of the DR/BCP
Y
 
60. 
Vendor management - (contracts/licensing/procurement/technical/ billing issues)
 Y
Y 



Note: All Hercules responsibility around obtaining new or upgrading licenses or
sourcing services from a third party vendor, if required, will be based on
direction from Supplier.


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Command Center Operations
 


Description of Services
Command Center Operations is responsible for the 24 hours per day X 7 days a
week X 365 days a year monitoring and other Level 1 operations for the server,
storage, applications, and network devices. Command Center Operations are
responsible for monitoring, and execution of batch processing, event
notification and escalation, etc.


Roles and Responsibilities:
The table below depicts the scope of work and tasks to be performed by Supplier
and Hercules for the Hercules Datacenter. The table captures the role and
responsibilities for Supplier and Hercules in delivering these Services.


 
No.
Command Center Operations
Supplier Responsibility
Hercules Responsibility
1. 
Monitor Data Center facility - from a Facility Management e.g. UPS/AC/HVAC etc.
Y
 
2. 
Monitor batch schedules for any failures and perform first level troubleshooting
Y
 
3. 
Enter incident tickets to arrange and monitor job and schedule failures,
escalating as required.
Y
 
4. 
Track service levels, and issue daily production report and shift reviews.
Y
 
5. 
Monitor and escalate events/failures 24 X 7 X 365
Y
 
6. 
Coordinates scheduling of extract, archive, and delete jobs with applications
functional teams.
Y
 
7. 
Manage and secure backup tapes, optical discs, CDs, DVDs, and other media in the
tape vault on campus/offsite.
Y
 
8. 
Maintains schedules for all batch systems. Modify schedules as needed for
holidays and special events, and for user requests. Identify potential schedule
bottlenecks.
Y
 
9. 
Handle ad hoc and permanent schedule changes, including new applications,
schedules, and jobs.
Y
 
10. 
Participate in change management process along with other Infra team
Y
 
11. 
Perform basic system administration functions such as hardware and software
inventories, printer configurations, security requests, monthly software
changes/fixes, annual software upgrades.
Y
 
12. 
Produce daily production activity reports and shift reviews.
Y
 
13. 
Produce monthly management reports and graphs.
Y
 
14. 
Primary driver of unplanned outage reporting: track outage data, produce outage
root cause analysis and follow-up & action reports (major problem reviews).
Reporting includes outages by severity and by business impact.
Y
 
15. 
Coordinate and process requests to install or remove equipment from the data
center. Prepare facilities requests for the installation of power and
communications cables, and maintain documentation on power (what servers are
supported by which power distribution units, including power specs).
Y
 
16. 
Gather and distribute information for the disaster recovery manual or crisis
book (server inventories, contact information, etc.)
Y
 
17. 
Track and report on various data center metrics. Produce monthly management
reports and graphs.
Y
 
18. 
Maintain internal procedures, develop internal process improvements, and provide
formal shift handover at shift changes.
Y
 
19. 
Manage and coordinate the availability of the remote site infrastructure,
working with third party vendors to test, validate, trouble-shoot any event.
Y
 
20. 
Change management
 
 
21. 
Initiate change request
Y
 
22. 
Approve change request
 
Y
23. 
Implement change
Y
 
24. 
Verify change ticket
Y
 
25. 
Close change ticket
Y
 
26. 
Intentionally blank.
   





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Helpdesk Support
 


Description of Service
Hercules wishes to create a single point of contact for all IT inquiries,
problems, changes and information requests. Hercules’ current helpdesk
operations have been outsourced to a local provider who performs only a catch
and dispatch function. Requests to the help desk are entered by end users on the
Hercules web Intranet. Others are received via phone. The Helpdesk will only
support calls in the English language.




Roles and Responsibilities:
The table below depicts the scope of work and tasks to be performed by Supplier
and Hercules for Helpdesk operations. The table captures the role and
responsibilities for Supplier and Hercules in delivering these Services.


 
No
Helpdesk Support
Supplier
Hercules
1. 
Incident Management
 
 
2. 
Provide Helpdesk (support to Hercules End Users)
Y
 
3. 
Logging of end user calls and work requests
Y
 
4. 
First level call resolution
Y
 
5. 
Set expectation of customer for tickets being dispatched
Y
 
6. 
Notification and escalation to higher levels of support
Y
 
7. 
Reporting (daily/weekly/monthly)
Y
 
8. 
First level remote desktop management support
Y
 
9. 
Answer / Resolve "How- To" questions
Y
 
10. 
Web interface to receive request
Y
 
11. 
Knowledge base for end users to query
Y
 
12. 
Call recording for evaluation
Y
 
13. 
Escalations of incidents
Y
 
14. 
Automated ticket status changes to requesters
Y
 
15. 
Call avoidance notification, updating call center greeting to notify all callers
of current issues and resolutions
Y
 
16. 
Change Management
 
 
17. 
Initiate work requests assigned to IT Helpdesk
Y
 
18. 
Triage work requests to appropriate groups
Y
 
19. 
Manage work request process
Y
 
20. 
Execution of approved work requests
Y
 
21. 
Problem Management
 
 
22. 
Initiate root cause process
Y
 
23. 
Update knowledge base on finding of solution
Y
 
24. 
User Account management
 
 
25. 
Supported applications (custom and standard) account administration and access
rights
Y
 
26. 
Creation of accounts
Y
 
27. 
Facilitation of approved Account creation / deletion
Y
 
28. 
Other Activities
 
 
29. 
Vendor ticket initiation and coordination
Y
 
30. 
Conduct customer satisfaction surveys and reports
Y
 
31. 
Follow up actions related to customer satisfaction measurements
Y
 
32. 
Receipt and preparation regarding the release to production process
Y
 
33. 
Performance measurement
Y
 
34. 
Knowledge base management
Y
 
35. 
Maintain call list, management notifications, time keeper function, post mortems
Y
 
36. 
Procurement Activities
 
 
37. 
Receiving user requests, logging tickets
Y
 
38. 
Escalation to desk-side vendors
Y
 
39. 
Complete follow up with desk-side team
Y
 
40. 
Intentionally blank.
 
41. 
Change Management
   
42. 
Initiate change request
Y
 
43. 
Approve change request
Y
 
44. 
Implement change
Y
 
45. 
Verify change ticket
Y
 
46. 
Close Change ticket
Y
 
47. 
Intentionally blank.
   



 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Client Support Services
 
Roles and Responsibilities:
The table below depicts the scope of work and tasks to be performed by Supplier
and Hercules for desktop support. The table captures the role and
responsibilities for Supplier and Hercules in delivering these services.


 
No.
Client Services and Support (End User Computing)
Supplier
Hercules
1. 
Desk Side Support (Refer to section below task list)
Y
 
2. 
Hardware Break/Fix (Refer to section below task list)
Y
 
3. 
Tier 2 Support
Y
 
4. 
A combination of local on-site and remote (dispatched)
Y
 
5. 
Problems which require desk side assistance for resolution
Y
 
6. 
Desktop/Desk side software support and hardware repair
Y
 
7. 
IMAC (install, move, add, change) activity
Y
 
8. 
On-site repair services for all equipment and return of equipment to full and
proper function.
Y
 
9. 
All travel, parts and service labor required to return the hardware to full and
proper working order.
Y
 
10. 
Loaner hardware for use during the repair period as required by Service Levels.
Y
 
11. 
Spare management as deemed necessary to maintain Service Levels.
Y
Y
12. 
Preventive maintenance activities
Y
 
13. 
All manufacturer’s mandatory engineering changes, upgrades and recalls.
Y
 
14. 
Provide LAN troubleshooting and touch services as required.
Y
 
15. 
Tier 3 Support
   
16. 
Various Supplier teams will be supporting the desktop support personnel teams in
case of escalation from Tier 2
Y
 
17. 
Legacy systems and applications
Y
 
18. 
LAN/WAN administration, requests and problems
Y
 
19. 
Modifications to applications and databases
Y
 
20. 
Providing knowledge and support to Tier 1 & Tier 2 support
Y
 
21. 
Supplemental desk side support on standard software product requests.
Y
 
22. 
Standards Management
   
23. 
Image creation and management
Y
 
24. 
All standard images supported.
Y
 
25. 
Process for updating and deploying standard images.
Y
 
26. 
Ability to support standard shrink wrapped software which is not part of a
standard image.
Y
 
27. 
Ability to remotely push standard software to user workstations over both a LAN,
VPN and dial-up connections.
Y
 
28. 
Ability of user to pull standard software over both a LAN, VPN and dial-up
connections.
Y
 
29. 
Ability to undertake desktop OS Refresh (OS Refresh of the entire environment
will be treated as a project)
Y
 
30. 
Define maximum number of standard desktop and laptop configurations supported.
 
Y
31. 
Recognition and base support of a desktop system as including system unit or
laptop/docking station, monitor, keyboard, mouse, PDA and network attached &
local printers
Y
 
32. 
Ability to support other desktop hardware peripherals such as multiple PDAs,
monitors, scanners, CD/DVD writers, plotters, etc. as part of base services.
Y
 
33. 
Warehouse
   
34. 
Responsible for providing warehouse space at locations as needed
 
Y
35. 
Executing users requests (for new PCs/ laptops etc)
Y
 
36. 
Install, Move Add, Change (“I/M/A/C”)
   
37. 
Receive and execute requests.
Y
 
38. 
Obtain necessary hardware/software and schedule resources.
Y
 
39. 
Execute Install, add or change.
Y
 
40. 
Execute physical move (to be coordinated with the Hercules Facilities
Department)
Y
 
41. 
Disconnect and reconnect moved desktop equipment
Y
 
42. 
Backup and restore User data as required.
Y
 
43. 
Configure and test hardware as required.
Y
 
44. 
Load software, including base image and applications as required.
Y
 
45. 
Final systems test and user acceptance.
Y
 
46. 
Update asset management records and perform asset disposal (if needed).
Y
 
47. 
Post completion follow-up.
Y
 
48. 
Update Supplier trouble ticketing records for all issues.
Y
 
49. 
IMAC Reports
   
50. 
Quantity of client seats
Y
 
51. 
Quantity/ types of pending and completed IMAC’s, equipment type problem
Y
 
52. 
Calls, and fix requests, software problem calls, or similar software service
response and fix requests
Y
 
53. 
Client support data (e.g. hardware/software configurations, core software
builds, and software changes)
Y
 
54. 
Summary, trends, and analysis of desktop support requests
Y
 
55. 
Support PDA Synchronization for enterprise applications
only with the desktop for standard devices
Y
 
56. 
Coordinate and Collect PCs and peripherals from separating employees and
redeploy as needed. In remote offices that have no IT personnel on-site,
Supplier will coordinate with the Hercules designated site contact.
Y
 
57. 
Change Management
 
 
58. 
Initiate change request
Y
 
59. 
Approve change request
 
Y
60. 
Implement change
Y
 
61. 
Verify change ticket
Y
 
62. 
Close change ticket
Y
 
63. 
Asset Disposal
Y
 
64. 
For all vendor management aspects (contracts/licensing/procurement/technical/
billing issues)
Y 
 



Dispatch Support
 


Supplier will dispatch support services for Authorized Users using Supplier
Personnel or Managed Third Parties, excluding Authorized Users located in
Asia-Pacific, Latin America, or Canada.


Data Network Support
 


Description of Service
Hercules's WAN topology carrier provided by Sprint services. MPLS (
Multi-protocol Label Switching) is the primary WAN service. Access service into
a carrier's MPLS cloud can be via traditional access lines such as fractional
T1, T1, E1, T3 and others. In some minor cases, carriers also use their frame
relay services to provide local access from a Hercules site into their MPLS
service cloud.


• WAN & LAN network at 75 locations
• Primarily Cisco network devices
• 4 hour part replacement agreement with Cisco, predominant network equipment is
from Cisco




Roles and Responsibilities:
The table below depicts the scope of work and tasks to be performed by Supplier
and Hercules for Data Network. The table captures the role and responsibilities
for Supplier and Hercules in delivering these services.


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



 
 
No.
Data Network Support
Supplier Responsibility
Hercules Responsibility
1. 
Analysis of WAN Tickets
Y
 
2. 
Asset Management
Y
 
3. 
Understanding Business end user requirements w.r.t application response time
(with assistance from Supplier)
 
Y
4. 
Automated identification of infrastructure links, network end user, and network
servers to measure business impact
Y
 
5. 
Automatically details inventory down to the port level
Y
 
6. 
Awareness of ports connecting to trunks, switches, routers, and hosts when
interpreting thresholds
Y
 
7. 
Backup network to keep business up and running
Y
 
8. 
Bandwidth monitoring and optimization on the lease line
Y
 
9. 
Baseline data collection
Y
 
10. 
Baseline reporting on a quarterly basis
Y
 
11. 
Base lining the network
Y
 
12. 
Cabling plant wiring
 Y
 
13. 
Capacity planning
Y
 
14. 
Capturing the routers in NMS (define)
Y
 
15. 
Configuration backup
Y
 
16. 
Configuring links on Helpdesk for alerting & threshold monitoring
Y
 
17. 
Configuring on NMS for data collections
Y
 
18. 
Consolidates trend reports on a regular basis
Y
 
19. 
Coordination for lease line procurement
 
 Y
20. 
Critical Port Management
Y
 
21. 
Device hardware maintenance and change
Y
 
22. 
Device installation
Y 
 
23. 
Device management
Y
 
24. 
Device monitoring
Y
 
25. 
Device summary: CPU, memory utilization, free memory, buffer failure
Y
 
26. 
Electronically capture all configurations, archive, restore if required. For
Cisco routers/switches = Cisco works or NCM tool
Y
 
27. 
Equipment - configuration, software, hardware changes
Y
 
28. 
Evaluate various broadcast oriented protocols like NETBIOS, NETBEUI & IPXSAP and
recommend for optimization.
Y
 
29. 
Event handling
Y
 
30. 
Approve appropriate change control processes
 
Y
31. 
Failure analysis of the product.
Y
 
32. 
Fault monitoring
Y
 
33. 
For all vendor management aspects (contracts/licensing/procurement/technical/
billing issues) - Refer to Vendor Management Section
 Y
 
34. 
For all work requests & trouble tickets perform appropriate & timely updates,
including escalations
Y
 
35. 
Identification, isolation and rectification of response time problems
Y
 
36. 
Identify degradation or performance overload prior to failure to enable
proactive management
Y
 
37. 
Identify port failures and the affected users and devices
Y
 
38. 
Identify potential point of failures and critical segments
Y
 
39. 
In-depth analysis and performance rating of each component of the network
Y
 
40. 
Intelligent tagging of events based on severity
Y
 
41. 
Intelligent threshold setting
Y
 
42. 
Inter VLAN traffic analysis
Y
 
43. 
Inventory management
Y
 
44. 
IP address design and implementation
Y
 
45. 
IP address schema review and management
Y
 
46. 
Issue automatic alerts to degradation as well as to failures
Y
 
47. 
Liaison with Telco/vendors/OEMs for outage/ problem resolution
 Y
 
48. 
Link management
Y
 
49. 
Link monitoring
Y
 
50. 
Maintain configuration backup of switches, routers
Y
 
51. 
Maintain the properties of ports, modules, devices, VLANs
Y
 
52. 
Maintain tools for remote management of LAN HW and SW as required to maintain
capacity; utilization & availability, i.e.. Cisco Works; Vital Net; HPOV Etc
Y
 
53. 
Maintaining the lease lines for high availability.
Y
 
54. 
Managing internet access service
Y
 
55. 
Measure and monitors critical network parameters
Y
 
56. 
Monitor availability
Y
 
57. 
Monitor device performance
Y
 
58. 
Monitor port performance
Y
 
59. 
Monitoring of critical switch ports
Y
 
60. 
Monitoring trend data, application response time and application distribution
Y
 
61. 
Network monitoring and alerting
Y
 
62. 
Performance management
Y
 
63. 
Physical plant cabling changes - interior and exterior
 Y
 
64. 
PING, SNMP traps and syslog to identify failures on the network
Y
 
65. 
Priorities network events based on their impact on business
Y
 
66. 
Proactive fault detection and management
Y
 
67. 
Problem location identification
Y
 
68. 
Problem prioritization based on business impact
Y
 
69. 
Protocol Analysis, monitoring and fine tuning
Y
 
70. 
Protocol wise utilization and reporting
Y
 
71. 
Provide layer 2 views and intelligence on LAN
Y
 
72. 
Provide on-call Support
Y
 
73. 
Provide reports for use in analyzing network utilization and capacity planning
over time
Y
 
74. 
Approve changes to circuits (increase/ decrease)
 
Y
75. 
Approve Supplier Recommendations on Network Design Optimization
 
Y
76. 
Repair / replace equipment.
Y 
 
77. 
Review and implementation of spanning tree to build redundancy in network
Y
 
78. 
Review and testing of backup devices
Y
 
79. 
Review of buffer size and over subscription issues
Y
 
80. 
Review of forwarding and ARP Tables
Y
 
81. 
Review of routing policies
Y
 
82. 
Review of routing policies and fine-tuning for efficient use of network
resources
Y
 
83. 
Review of VLAN Policies
Y
 
84. 
Scalable, high performance SNMP event collection, filtering, and correlation
engine
Y
 
85. 
 
 
 
86. 
Analyze data link redundancy and backup plan
Y
 
87. 
Analyze network infrastructure, backup strategy and historical NMS data
Y
 
88. 
Analyze Traffic Pattern and determination of local traffic
Y
 
89. 
Threshold Definition
Y
 
90. 
Threshold violation alerts through mail, pager and SMS
Y
 
91. 
Timely and successful implementation of Lease Lines.
Y
 
92. 
Track hardware and software faults
Y
 
93. 
Track severity of problems: moderate, and severe
Y
 
94. 
Traffic monitoring and analysis including port utilization on routers
Y
 
95. 
Trouble ticket generation and tracking through resolution
Y
 
96. 
Vendor independent technology to indicate performance of particular network
component using parameters like collision, latency, packet loss and reduced
bandwidth
Y
 
97. 
VLAN configuration & fine-tuning
Y
 
98. 
WAN Lab testing of Apps
Y
 
99. 
Moves, Adds, Changes and Deletes
Y
 
100. 
Change Management
 
 
101. 
Initiate change request
Y
 
102. 
Approve change request
 
Y
103. 
Implement change
Y
 
104. 
Verify change ticket
Y
 
105. 
Close change ticket
Y
 
106. 
Intentionally blank.
   



 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Voice Network Support
 


Description of Service:


Scope Includes for Europe locations only.


Roles and Responsibilities:
The supplier would be responsible for hands & feet and co-ordinating the
dispatch services for the respective locations in Europe. The team will work
under the guidance from the US voice support team for undertaking voice
activities.


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Messaging Support
 


Description of Service:
Hercules uses Lotus Notes within Hercules Windows 2000 and 2003 Active Directory
infrastructure for its messaging, database and collaboration needs. The
messaging infrastructure is centrally managed in Wilmington, Delaware. Spam
filtering and content review is provided by Hercules. There are approximately 45
Lotus Notes Servers. The Sametime application and support is included in this
service.




Roles and Responsibilities:


The table below depicts the scope of work and tasks to be performed by Supplier
and Hercules. The table captures the role and responsibilities for Supplier and
Hercules in delivering these services.


 
No.
Messaging Support - Lotus Notes / Domino
Supplier
Hercules
Responsibility
1. 
Administrative Task
 
 
2. 
Creation/modification/deletion of ACL Groups
Y
 
3. 
Creation/modification/deletion of entries in address book
Y
 
4. 
Server ID creation
Y
 
5. 
Cross certification
Y
 
6. 
Certifier and domain documents
Y
 
7. 
Pass through users configuration/maintaining/support
Y
 
8. 
Cluster management configuring/maintaining
Y
 
9. 
Connection documents support for application database
Y
 
10. 
Connection documents support for Lotus systems database
Y
 
11. 
Lotus vendor call interaction initiative & coordination
Y
 
12. 
Third party vendor management
Y
 
13. 
Support/maintaining/troubleshooting
Y
 
14. 
Domino directory monitoring
Y
 
15. 
Domino directory maintenance
Y
 
16. 
Directory assistance maintenance and monitoring
Y
 
17. 
Log maintenance (Certlog.nsf, Admin4.nsf)
Y
 
18. 
Log recovery (.nsf files)
Y
 
19. 
Monitoring/Maintenance for Lotus native routing infrastructure
Y
 
20. 
Troubleshooting for Lotus native routing infra
Y
 
21. 
Setting/monitoring/maintenance for Lotus SMTP routing infra
Y
 
22. 
Troubleshooting problems with Lotus SMTP routing infra
Y
 
23. 
Database maintenance
 
 
24. 
Monitor stats DB for server statistics
Y
 
25. 
Monitor / recover corrupt admin request DB
Y
 
26. 
Recover corrupt statistics report / events
Y
 
27. 
Recover corrupt address / directory DB ( names.nsf)
Y
 
28. 
Recover corrupt catalogue
Y
 
29. 
Recover corrupt system databases
Y
 
30. 
Domino Server - Backend Activities
 
 
31. 
Weekly/monthly reporting on server health and server status
Y
 
32. 
Domino performance and capacity tuning
Y
 
33. 
Backup validation and verification through test database
Y
 
34. 
Backup /restoration process
Y
 
35. 
Determine backup strategy for new Domino servers
Y
 
36. 
Monitoring backup reports and issuing high alarm
Y
 
37. 
Building of Lotus Domino server
Y
 
38. 
Monitoring and managing the Domino server
Y
 
39. 
Resolve / recover Domino server crash
Y
 
40. 
Connection documents creation
Y
 
41. 
Creation of replicas on to the new server from Standard server
Y
 
42. 
Domino monitoring - whether running or not
Y
 
43. 
Domino monitoring - All tasks are working
Y
 
44. 
Domino monitoring - CPU utilization
Y
 
45. 
Domino monitoring - Disk utilization
Y
 
46. 
Monthly maintenance - soft boot for Domino and OS
Y
 
47. 
Monthly maintenance- run DB utilities(compact, fixup, etc)
Y
 
48. 
Monthly maintenance- delete logs
Y
 
49. 
Monthly maintenance - error message
Y
 
50. 
Monthly maintenance - Check the status of the Domino tasks
Y
 
51. 
Listing of critical patches introduced by Lotus/IBM
Y
 
52. 
Requisitions for the approval of these patches
Y
 
53. 
Testing of the critical patches with existing Domino release
Y
 
54. 
Implementation of the patches
Y
 
55. 
Recreation of the user
Y
 
56. 
Deletion of the Notes account from the server
Y
 
57. 
HTTP password support
Y
 
58. 
Changes in the common name of the user
Y
 
59. 
Users OU changes
Y
 
60. 
Support to the corrupted public keys issues
Y
 
61. 
Support for the mismatch of the public keys
Y
 
62. 
Re-certification of the Notes ID
Y
 
63. 
User ID creation, as per user ID creation process
Y
 
64. 
Person document creation for the Web clients
Y
 
65. 
Domino
 
 
66. 
     
67. 
Software release
Y
 
68. 
Replication topology - mail and application, changes or restructure
Y
 
69. 
LDAP integration with Lotus Domino
Y
 
70. 
Management of the security guidelines
Y
 
71. 
Maintain the logging levels and standards
Y
 
72. 
Auditing the server logs, Data Base logs
Y
 
73. 
Auditing the Domino server
Y
 
74. 
   
 
75. 
Test the DR Plan
Y
 
76. 
Evaluation of Domino tools (performance / monitoring tools)
Y
 
77. 
Recommend " New tools/Upgrades/Add-on"
Y
 
78. 
Implementation of approved recommendation and evaluation
Y
 
79. 
Lotus Domino Application Environment
 
 
80. 
Creation and maintenance of the resource DB - restrictions also
Y
 
81. 
Support developers facing issues related to Domino server
Y
 
82. 
Creation of DB from built in templates like discussion DB, team room
Y
 
83. 
Signing the databases during deployment in production environment
Y
 
84. 
Moving database from the development to production servers
Y
 
85. 
Signing the database for moving it to the production environment
Y
 
86. 
Create copies / replicas after approval
Y
 
87. 
Restoration of the application from the backup
Y
 
88. 
Restoration of the entire database
Y
 
89. 
Creation of the mail groups
Y
 
90. 
Internet addressing for persons and mail groups
Y
 
91. 
Working with Administrator for the ACL access
Y
 
92. 
Running database utilities on database
Y
 
93. 
Troubleshooting the server response in case of delays
Y
 
94. 
Resolve replication issues
Y
 
95. 
Anti Virus
 
 
96. 
Installation and configuration of the anti virus
Y
 
97. 
Check anti virus log of mail server
Y
 
98. 
Update anti virus Dat file
Y
 
99. 
Check anti virus quarantine on demand scanning
Y
 
100. 
Support cleanup in case of E mail routing problems
Y
 
101. 
Black Berry
 
 
102. 
Installation configuration of BES
Y
 
103. 
Enterprise activation of BB devices
Y
 
104. 
Assist customer with synchronization Issues
Y
 
105. 
Administrative - upgrades and patches responsibilities for BES server
Y
 
106. 
Add remove black berry owners from the BES server
Y
 
107. 
Mentor training application
Y
 
108. 
Support the base mentor training application
Y
 
109. 
Training to HelpDesk on this application
Y
 
110. 
Notes Client issues
Y
 
111. 
Properly configured Person document
Y (Performed by Supplier Help Desk)
 
112. 
Sametime Connect client connectivity issues
Y (Performed by Supplier Help Desk)
 
113. 
Resolve corrupt Inbox issues
Y (Performed by Supplier Help Desk)
 
114. 
Overall Notes client support
Y (Performed by Supplier Help Desk)
 
115. 
Retrieve backup Notes IDs and passwords
Y
 
116. 
Change Management
 
 
117. 
Initiate change request
Y
 
118. 
Approve change request
 
Y
119. 
Implement change
Y
 
120. 
Verify change ticket
Y
 
121. 
Close change ticket
Y
 
122. 
Intentionally blank.
 
 

System Database Services
 


Description of Service:
The Hercules environment has multiple server platforms, but operates primarily
on the Oracle DBMS platform with some SQL servers.




Roles & Responsibilities:
The table below depicts the scope of work and tasks to be performed by Supplier
and Hercules for the Database Tower. The table captures the role and
responsibilities for Supplier and Hercules in delivering these Services.



 
Systems Database Services
Supplier
Hercules
1. 
Database Monitoring
 
 
2. 
Proactive monitoring of the database
Y
 
3. 
Up/down - database & listener whenever required
Y
 
4. 
Free space - check if all objects still can grow
Y
 
5. 
Check log file error -alerts
Y
 
6. 
Check transaction log/ archive redo log growth - free space
Y
 
7. 
Check for database corruptions
Y
 
8. 
Check database security - file permissions, internal db security
Y
 
9. 
Detection of console related events
Y
 
10. 
Prompt addressing of console events
Y
 
11. 
Define requirements for remote control monitoring, backup/recovery and
maintenance tools
Y
 
12. 
Procure remote control monitoring tools
 
Y
13. 
Install and configure remote control monitoring tools
Y
 
14. 
Monitoring of critical services/processes (defined)
Y
 
15. 
Monitor database resource utilization.
Y
 
16. 
Report database resource utilization
Y
 
17. 
Database specific monitoring of available disk for DB servers
Y
 
18. 
Monitor database specific backup of DB servers (exports, archiving)
Y
 
19. 
Storage Management
 
 
20. 
Create and manage data files, table spaces (and related OS level activities, see
server management)
Y
 
21. 
Perform database storage capacity management
Y
 
22. 
Online & offline defragmentation
Y
 
23. 
Internal database space management
Y
 
24. 
Reorganize specific database objects, tables space
Y
 
25. 
Backup Management
 
 
26. 
Define & provide database related backup and recovery strategy and procedures
Y
 
27. 
Install and configure database related backup/recovery tools (agents & plugins ,
on top of typical Server backup/Recovery tools)
Y
 
28. 
Maintain & update/upgrade specific database backup/recovery tools (on top of
typical server backup/recovery tools)
Y
 
29. 
Create/configure/Execute Database backup (incl. Regular exports) jobs
Y
 
30. 
Make sure the availability of tape backups necessary to meet the operational
requirement (DB requirements on top of server backup)
Y
 
31. 
Change tape backups as per operational schedule (DB requirements on top of
server backup)
Y
 
32. 
Monitor daily database backups, exports, archiving.
Y
 
33. 
Database Rebuild/Restore
 
 
34. 
Execute restore/recovery requests (caused by DB crash or failure or at customer
request due to user error)
Y
 
35. 
Check application related batch jobs
 
 
36. 
Job scheduling and monitoring
Y
 
37. 
Maintenance & Housekeeping
 
 
38. 
Maintain database components (databases, instances, listeners, monitoring,
agents)
Y
 
39. 
Define/maintain housekeeping jobs (log files, trace files, audit logs,…)
Y
 
40. 
Maintain database object statistics (if required - optimizer)
Y
 
41. 
Reorganize table spaces or specific objects
Y
 
42. 
Maintain the backbone infrastructure for database address resolution, database
monitoring
Y
 
43. 
Security management
 
 
44. 
Determine the necessary database software security patching baseline
Y
 
45. 
Intentionally blank.
 
 
46. 
Install patches on databases
Y
 
47. 
Verify patch installation, keep evidence of installation
Y
 
48. 
Monitor database security logs
Y
 
49. 
Maintain database system accounts (power users, not end users)
Y
 
50. 
Maintain database specific admin users/passwords
Y
 
51. 
Release Management
 
 
52. 
Agree with internal or external customers on new releases for databases
 
 Y
53. 
Procure licenses for necessary applications and system software
 
Y
54. 
Test new releases for database instances
Y
 
55. 
Prepare installation documentation for database release upgrades
Y
 
56. 
Prepare planning for release upgrades for individual database instances.
Y
 
57. 
Execute database upgrades (installation and configuration)
Y
 
58. 
Building and configuration new databases
Y
 
59. 
Configuration Management
 
 
60. 
Identify necessary database software upgrades and fixes
Y
 
61. 
Create database instance documentation
Y
 
62. 
Maintain application system documentation
Y
 
63. 
Performance, Capacity & Availability Management
 
 
64. 
Agreement on database management Service Levels
Y
 
65. 
Agreement on database management metrics and service levels
Y
 
66. 
Define Database management capacity, performance and availability reporting
Y
 
67. 
Monitor capacity trends.
Y
 
68. 
Establish database management capacity, performance and availability reporting
Y
 
69. 
Create and maintain reports for database management Service Levels reporting
Y
 
70. 
Communicate database management Service Levels
Y
 
71. 
Database instance tuning
Y
 
72. 
Setup of new database instances (dedicated or shared)
Y
 
73. 
Procure database software and maintenance
 
Y
74. 
Installation of database software (system tables)
Y
 
75. 
Creation and configuration of the database instance
Y
 
76. 
Setup basic database security administration
Y
 
77. 
Building and configuration new servers required for database management
Y
 
78. 
Business continuity management
 
 
79. 
Work internally on business continuity plan within Hercules
 
Y 
80. 
Perform database restore test as per operational schedule
Y
 
81. 
Rebuild the database in case of disaster
Y
 
82. 
Change Management
Y
 
83. 
Initiate change request
Y
 
84. 
Approve change request
 
Y
85. 
Implement change
Y
 
86. 
Verify change ticket
Y
 
87. 
Close change ticket
Y
 
88. 
Intentionally blank.
   





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



Information Security
 


Roles & Responsibilities:
The table below depicts the scope of work and tasks to be performed by Supplier
and Hercules for security track. The table captures the role and
responsibilities for Supplier and Hercules in delivering these Services. Many of
these tasks listed are considered cross-functional and will be addressed within
the respective technology tracks. The tools and Procedures required for
delivering these activities will be provided by Hercules.




No
Security
Responsibility
Vendor
Hercules
 
USER ACCESS
   
1. 
For all platforms, confirm access authorization to Hercules data in accordance
with the current security access policies. Add or user IDs, passwords and
profiles as requested, check for segregation of duty issues where appropriate
and provide a documented audit trail for all changes.
Y
 
2. 
Disable and delete user accounts on a timely basis.
Y
 
3. 
Monitor systems for misuse and unauthorized access. Log security violations and
promptly provide Hercules with written reports of logged information security
breaches discovered by or made known to Supplier. Review the severity of
violations with Hercules. Develop and implement procedures and activities to
deter subsequent violations as appropriate.
Y
 
4. 
Create and maintain user access rights via group rules, end user profiles, where
applicable.
Y
 
5. 
Maintain physical access controls to computer room facilities.
 
Y
6. 
Administer user access to files located on the servers.
Y
 
7. 
Assign and delete directories, where applicable.
Y
 
8. 
Upon Hercules’s request, provide user reports needed to evaluate licenses,
access rights, etc. (such as a list of authorized users at Hercules Service
Locations designated by Hercules, including the level of access granted to each
such user.)
Y
 
9. 
Provide a centralized user administrative process that enables administration of
all platforms by any security administrator.
Y
 
10. 
Periodically prepare and review security reports ensuring that authorized users
are able to access the system, and promptly report to Hercules management any
breaches of security; events that may indicate security violations; or attempts
to gain unauthorized access to computers, information systems, or data resident
on information resources.
Y
 
11. 
Maintain a complete IT security administration guide and supporting procedures
for all information security provisioning tasks.
Y
   
SYSTEM SECURITY
   
12. 
Provide high-level security requirements.
 
Y
13. 
Identify, in consultation with Hercules, IT security risks (exposure), and
recommend procedures to minimize them. When approved by Hercules, implement such
procedures.
Y
 
14. 
Maintain access controls and configuration which secure individual access to
applications, server equipment, server software, and the data network, where
applicable.
Y
 
15. 
Provide routine intrusion detection/prevention monitoring and reporting (e.g.
those threats that are detected on the Internet-facing systems). Using the tools
provided by Hercules.
Y
 
16. 
Provide vulnerability scanning on key systems on a regular basis, including
workflow capability to track remediation and trends. This will be done using the
existing tool provided by Hercules.
Y
 
17. 
Provide independent periodic security assessments such as external penetration
testing, including no-knowledge tests.
 
Y
18. 
Maintain and provision capabilities such as anti-virus, anti-SPAM and any other
forms of software to detect and disable malware on servers and PCs; provide user
support as required.
Y
 
19. 
Administer and manage all firewalls, console servers, proxy servers, site
blocking and content filtering systems
Y
 
20. 
Administer and manage all forms of remote access to Hercules Systems.
Y
 
21. 
Test patches and perform patching on all systems once approved. Specifically
perform emergency patching as part of a security incident in an expedited mode
Y
 
22. 
Management of WebMail servers and associated software for web-based email
Y
 
23. 
Ensure that system media are protected from unauthorized access misuse or
corruption, and that media no longer required are disposed off securely and
safely.
Y
   
SECURITY MANAGEMENT
   
24. 
In consultation with Hercules, identify, security risks (exposure), including
but not limited to software vulnerabilities, physical and procedural
vulnerabilities. Recommend procedures to minimize risk and implement such
procedures when approved by Hercules.
Y
 
25. 
Maintain an audit trail of all IT security operational activities using existing
Hercules Tools.
Y
 
26. 
Conduct SOX control testing; evaluate and report security compliance; maintain
appropriate documentation
Y
Y
27. 
Provide a security awareness program which includes but is not limited to
awareness campaigns, maintaining and communicating security-related procedures
or self-help guidelines for security-related tasks. Update and maintain
information in a well-known and accessible location, such as a web site on the
Hercules network.
Y
Y
28. 
Ensure mechanisms are in place to meet with Hercules security personnel to
ensure services are in line with existing policies and adaptable to meet
requirements in ongoing security strategic initiatives.
Y
Y
29. 
Provide Hercules with recommendations for security improvement based on security
best practices from other clients as well as within industry.
Y
 
30. 
Prepare ad-hoc and periodic reports, including management dashboards, which show
Hercules security status, such as relevant threats, etc.
Y
 
31. 
Provide appropriate expertise to perform incident response and investigation,
including forensic analysis and provide relevant information in a confidential
manner as directed.
Y
 
32. 
Maintain an audit trail of all security operational activities using existing
Hercules tools.
Y
 
33. 
Provide resources and data to support internal and external audits using
existing Hercules Tools.
Y
 
34. 
Conduct security remediation activities resulting from audits or security
incidents as directed by Hercules.
Y
 
35. 
     
36. 
Ensure all areas within Hercules and the provider organization are regularly
reviewed to ensure compliance with security policy, standards and procedures.
Y
Y
37. 
Ensure duties and areas of responsibility are separated to reduce opportunities
for misuse.
Y
Y
38. 
     
39. 
Process Security exception requests in a timely manner.
Y
 
40. 
Account lockout management
Y
 
41. 
Group management and security alternations
Y
 
42. 
Provide security mgmt. (incl. user access mgmt) for all servers
Y
 
43. 
     
44. 
Adding or Removing server security policies
Y
 
45. 
Troubleshooting server security issues
Y
 





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



Disaster Recovery / BCP
 



 
Disaster Recovery / BCP
Supplier
Hercules
1. 
Planning Activities
 
 
2. 
Identification of systems, network, connectivity to be protected with Recover
Time Objective (Joint responsibility of Hercules and Supplier)
 
Y
3. 
Identification of data to be protected along with required Recovery Priority
 
Y
4. 
Protection methodology including advanced recovery technologies
Y
 
5. 
Resource identification (both from Customer & Supplier) and allocation
Y
 
6. 
Business Impact Analysis and requirements
 
Y
7. 
     
8. 
Overall management of DR contract for enterprise data center.
 
Y
9. 
Implement infrastructure and application architecture to meet business
resumption service tier requirements.
Y
 
10. 
Review and revise DR plan components of technology
Y
 
11. 
Review and revise overall DR program (Including Communications and business
testing components).
 
Y
12. 
Approve DR plan components
 
Y
13. 
Schedule annual testing and define scope
 
Y
14. 
Rehearsal Activities
 
 
15. 
Understand disaster recovery roles and responsibilities.
Y
 
16. 
Develop, maintain and update the plan as scheduled.
Y
 
17. 
Participate in Business Continuity Plan testing as required
Y
 
18. 
Develop drill plan in conjunction with Customer requirement
Y
 
19. 
Assist in building up systems and applications on Windows / Unix / DB / Storage
Y
 
20. 
Install and configure application related backup/recovery agents, add-ons, plug
ins
Y
 
21. 
Testing backup and recovery procedures thoroughly
Y
 
22. 
Assist executing activities in drill plan
Y
 
23. 
Monitor and approve the overall recovery process
 
Y
24. 
Generate results; find out bugs/ gap in DR Plan performance.
Y
 
25. 
Assisting in identifying root cause and possible remedy for failures in system
performance
Y
 
26. 
Document all the test results for future reference.
Y
 
27. 
Train Hercules employees to be prepared for emergencies and rehearsals
 
Y
28. 
At the time of Disaster
 
 
29. 
Providing management with a comprehensive understanding of the total effort
required for recovery
Y
 
30. 
Request disaster declaration (incident management)
Y
 
31. 
Approve disaster declaration
 
Y
32. 
Coordinate with vendors and suppliers in restoring, repairing, or replacing
salvageable hardware and equipment.
Y
Y 
33. 
Facilitate effective co-ordination of recovery tasks
Y
 Y
34. 
Restore operating systems, applications, and network software from backup
medium.
Y
 
35. 
Initialize new tapes as needed in the recovery process.
Y
 
36. 
Conduct backups at the off-site location.
Y
 
37. 
Test and verify operating systems, applications, and network software.
Y
 
38. 
Modify the LAN configuration to meet the alternative site configuration.
Y
 
39. 
Ensure that restoration occurs within the planned critical time frames
Y
 
40. 
Identify the reasons for disaster and find corresponding remedial action
Y
 Y
41. 
Document the learning’s
Y
 
42. 
Employee communications
 
Y
43. 
Intentionally blank.
 
 





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



Vendor Management
 


 
No.
Vendor Management
Supplier Responsibility
Hercules Responsibility
1. 
Provide technical requirements/ inputs/ technical SOW on vendor contracts ( new/
renewals) and project plan / schedules
Y
 
2. 
Manage negotiation of contract and financial terms
 
Y
3. 
Develop and track service level and performance terms in the contract
Y
 
4. 
Technical evaluation of different vendors on basis of mutually agreed IT
parameters.
Y
Y
5. 
Establishing Vendor Contract
 
Y
6. 
Selection of vendors including negotiation
 
Y
7. 
Signing and closure of contracts
 
Y
8. 
Liaison with vendors on technical and timing aspects of the delivery of services
Y
 
9. 
Contract renewals - hardware, software, services etc.
 
Y
10. 
Contract review for justification of business need
 
Y
11. 
Validation/ acceptance of services/ products provided by vendors
Y
 
12. 
Payment of vendors
 
Y
13. 
Log and track the trouble ticket until closure.
Y
 
14. 
Event escalation to higher level in case the problem is not resolved within
pre-defined period.
Y
 
15. 
Service Levels tracking and reporting of Vendors contracted by Hercules
Y
 
16. 
Escalate to Hercules on non - conformity of support vendors
Y
 
17. 
Providing initial base-line information to Supplier
 
Y
18. 
Monitor license usage for Infrastructure application, tools and OS on best
effort basis in absence of tools( subject to availability of tools provided by
Hercules)
Y
 
19. 
Obtain licenses
 
Y
20. 
Deployment of new licenses and processing of desktop license requests
Y
 
21. 
Tracking the spares level for re-order
Y
 
22. 
Recommend re-order levels
Y
 
23. 
Providing status reports on spares
Y
 
24. 
Procurement of spares
Y
Y
25. 
Intentionally blank.
   







--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

SAP Basis Engineering and Support
 
No
SAP Basis Engineering and Support
Responsibility
Vendor
Hercules
Support of high availability landscapes for SAP R3, SAP BW, SAP PLM, SAP
Solution Manager, SAP Enterprise Portal, SAP Web Application Server, IXOS, EDI,
TaxWare, BSI TaxFactory, DataPass, SAP Business Connector, SAP Router, Adobe
Jetforms, TopCall, Object Manager, Maestro, Redwood, OV SPI
1
Intentionally blank.
 
 
2
Intentionally blank.
 
 
3
Establish Boundary conditions for:
a. Availability requirements
b. Functionality
b. Budgets
Y
 
4
Intentionally blank.
 
 
5
Intentionally blank.
 
 
6
Intentionally blank.
 
 
7
Provide documentation for Implementation team
Y
 
Build, Test & Administer High Availability Landscapes
8
Develop prototype of High Availability Landscape in Test conditions
Y
 
9
Perform Detailed Testing & Gap analysis based on load balancing, functionality
etc
Y
 
10
Validate success criteria
Y
 
11
Execute Build of High Availability Landscape in conjunction with relevant
Infrastructure & Application teams
Y
 
12
Update documentation for support by relevant Infrastructure & Application teams
Y
 
SAP Basis & Upgrade & Migration Strategy
13
Align Upgrade & Migration path with Functional teams
Y
 
14
Define Basis Maintenance & Support Strategies
Y
 
15
Evaluate & Identify Tools/Processes for implementation of strategies
Y
 
16
Execute Upgrade & Maintenance Strategies
Y
 
Standards/Processes
17
Keep documentation accurate and updated
Y
 
18
Recommend improvements in processes/standards
Y
 
Applications - Infrastructure Alignment
19
Evaluate technical requirements for applications (SAP add-ons and interfaces)
for alignment with Infrastructure Services technical architecture
Y
 
Service Level Management
20
Define Baseline requirements based on statistical data for SLM in conjunction
with SAP technical & functional teams
Y
 
21
Define Parameters for measurement (Turnaround time, availability etc)
Y
 
22
Benchmark proposed Service Levels against industry standards
Y
 
23
Develop detailed Service Level Frameworks along with measurement criteria
Y
 
25
Set Service Level Objectives against defined parameters & monitor for compliance
Y
 
26
Formalize Service Levels and plan and implement Continuous Improvement
Strategies
Y
 
SAP R/3 Failover Environment
27
Create & Backup Cluster Lock Disk Information
Y
 
28
Configure HP XP 1024 arrays
Y
 
29
Configure Cluster environment for SAP R/3 tools
Y
 
30
Configure failover package and distribute
Y
 
31
Ensure SAP Kernel Configuration consistency
Y
 
32
Setup Monitoring hardware
Y
 
33
Manage Running cluster on an ongoing basis
Y
 
Assess & Review
34
Perform proactive analysis of expected changes in hardware & software
environment
Y
 
35
Changes in Hardware/Platforms/versions on existing SAP & bolt on environment &
performance
Y
 
36
Changes in Software/Platforms/versions on existing environment & performance
Y
 
37
Assesse Partitioning technologies, upgrades etc.
Y
 
38
Prepare Business Case
Y
 
39
Prepare Appropriation requests
Y
 
IXOS Management
40
Manage IXOS archiving infrastructure - Optical libraries, interfaces etc
Y
 
41
Monitor & troubleshoot key interfaces/media etc
Y
 
 42
Manage IXOS cleint & server software
Y
 
 43
Perform related upgrades, releases etc
Y
 
SAP Document Archiving
44
Identify Retention requirements, data to be archived etc
Y
 
45
Schedule extracts using SAP functionality
Y
 
46
Execute Batch Jobs/Extracts based on predefined schedules
Y
 
47
Monitor & Restart/Reschedule failed jobs extracts
Y
 
48
Verify SAP extracts
Y
 
49
Archive to IXOS
Y
 
50
Delete archives from SAP
Y
 
51
Identify opportunities to archive additional data to IXOS
Y
 
SAP GUI Release Upgrades
52
Intentionally blank.
 
 
53
Test new releases for application , application components, required tooling ,
high availability components, …
Y
 
54
Prepare installation documentation for release upgrades
Y
 
55
Prepare planning for release upgrades for individual application instances,
components, tools,…
Y
 
56
Execute software upgrades (installation and configuration, generating evidence,
Qualification documents,..)
Y
 
Patching & Support Pack Management
57
Reviewing the support packs in detail for any issues whenever support pack
upgrade is planned
Y
 
58
Test Support Packs
Y
 
59
Coordinate the support pack upgrade process
Y
 
60
Apply support pack in SAP landscape as per the sequence specified
Y
 
61
Coordinate with SAP in case of bugs with support pack
Y
 
62
Review Patches for SAP Bolt Ons and perform Testing
Y
 
63
Implemented Tested patches
Y
 
64
Perform rollbacks if necessary
Y
 
Business Copy using HP ExSID
65
Assess Requirements for Business/System Copies
Y
 
66
Define Schedules for Copies to test/consolidation environment
Y
 
67
Execute physical copies as per schedule
Y
 
68
Perform necessary post copy activities
Y
 
Performance Management
69
Build & Configure SAP Monitoring Infrastructure
Y
 
70
Support & Administer on an ongoing basis
Y
 
71
EarlyWatch & GoLive checks
Y
 
72
Performance Tuning based on Recommendations from Unix/Data teams and
EarlyWatch/GoLive checks
Y
 
73
Recommend Application Changes to Functional teams
Y
 
Disaster Recovery
74
Intentionally blank.
 
 
75
Define RPO/RTO requirements
Y
 
76
Define DR plan and testing schedules
Y
 
77
Define Application Configuration & Infrastructure required to meet RPO/RTO
objectives
Y
 
78
Execute DR test drills as per schedule
Y
 
Basis Kernel Upgrades
79
Identify & Baseline current Kernel versions
Y
 
80
Identify & assess requirement for upgrade
Y
 
81
Implement Upgrade on Dev & QA environments
Y
 
82
Schedule and execute Kernel upgrade
Y
 
Transport Management
83
Design Transport Management strategy
Y
 
84
Manage & Execute Transport requests
Y
 
85
Establish Transport routes
Y
 
86
Clearing old data from transport direct
Y
 
87
Intentionally blank.
 
 
Internal Controls
89
Implement and monitor internal controls for SAP systems. Accountable for
internal and external system audits.
Y
 
Appropriation Requests
90
Initiate appropriation request and procurement process as required.
Y
 
Backup & Restores
91
Establish requirements & schedules for Backups
 
Y 
92
Execute Backups in conjunction with Data Center Operations team
Y
 
93
Restore data/file systems in conjunction with Backup team
Y
 
CATT 
94
CATT Tool Management
Y
 
95
Intentionally blank.
 
 Application and Operations Tier II Support
 96
24x7x365 SAP Basis On Site/Call Support
Y
 
 97
Execute and Coordinate SAP Restores
Y
 
 98
Perform Basis PSP Buffer Tuning
Y
 
 99
Perform Basis Workload performance tuning
Y
 
 100
Monitor and Interpret HP Openview
Y
 
 101
Monitor and Interpret View System Logs
Y
 
 102
Monitor and Interpret Short Dumps
Y
 
 103
Monitor and Interpret System Wide Processes
Y
 
 104
Monitor and Interpret Activity of Users
Y
 
 105
Monitor and Interpret Batch Input
Y
 
 106
Monitor and Interpret File Systems
Y
 
 107
Provide Second Level Support for Printers
Y
 
 108
Provide Second Level Support for Job Scheduling
Y
 
 109
Provide Second Level Support for CTS Transporting/Object Manager
Y
 
 110
Provide Second Level Support for SAP OSS/Portal support
Y
 
 111
Lifecycle Maintenance IMACD SAP Instances
Y
 
 112
Lifecycle Maintenance IMACD SAP Interfaces: Bolt Ons - PI, D&B, Languages
Y
 
 113
Lifecycle Maintenance IMACD SAP Interfaces: Object Manager
Y
 
 114
Lifecycle Maintenance IMACD SAP Interfaces: Taxware
Y
 
 115
Lifecycle Maintenance IMACD SAP Interfaces: Kaba Benzing - ETIME
Y
 
 116
Lifecycle Maintenance IMACD SAP Interfaces: Lisa/Mimi
Y
 
 117
Lifecycle Maintenance IMACD SAP Interfaces: Gentran
Y
 
 118
Lifecycle Maintenance IMACD SAP Interfaces: BSI TaxFactory
Y
 
 119
Execute and Coordinate Client Exports/Imports/Deletes
Y
 
 120
Configure and Tune SAP: Load Balancing
Y
 
 121
Configure and Tune SAP:CTS/Workbench
Y
 
 122
Configure and Tune SAP:Remote Function Call
Y
 
 123
Configure and Tune SAP:Operation Modes
Y
 
 124
Configure and Tune SAP:Logon Groups
Y
 
 125
Configure and Tune SAP:Client Configuration
Y
 
 126
Configure and Tune SAP:Workflow
Y
 
 127
Configure and Tune SAP:Profle parameters
Y
 
 128
Prepare SAP GUI for Client Deployment
Y
 
 129
Tier II Support Infrastructure Software Application(s)
Y
 
SAP BASIS Security
130
Support design and implementation of SAP Security in R/3, BW/BI,
Y
 
131
User Management
Y
 
132
Roles and Profile Management
Y
 
133a
End user assistance and support for profile assignment, content and management
Y
 
133
Intentionally blank.
   
134
Monitor, identify SOD issues and appropriate notifications
Y
 
135
Maintain VIRSA Compliance Calibrator tool
Y
 
136
SAP License Reports
Y
 
137
Intentionally blank.
   
138
SAP Security tasks Process documentation
Y
 
139
Intentionally blank.
   
140
Intentionally blank.
   
141
Transport Management
Y
 
142
Master Records and roles assignment through Computer Aided Testing Tool Script
Y
 
143
Intentionally blank.
   
144
License Administration Workbench
Y
 
145
SOX Audit related reporting
Y
 







--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Architecture Services
 


Description of Service
The Architecture Service will provide Hercules with a technology planning and
design function. This Service will be responsible for taking business and
management requirements and designing solutions. These solutions will form a
cohesive information technology architecture that provides integration between
Systems, cost effective standards and successful implementations.




Roles and Responsibilities:
The table below depicts the scope of work and tasks to be performed by Supplier
and Hercules for Architecture Services. The table captures the role and
responsibilities for Supplier and Hercules in delivering these Services.


 
No
Architecture Services
Supplier
Hercules
1. 
Provide subject matter expertise on an as-needed basis for projects as they are
defined and approved. This expertise will require a range of knowledge
including: applications, networking, security, data management etc.
Y
 
2. 
Maintain and update roadmap documentation for key Hercules technologies for use
in planning.
Y
 
3. 
Provide blueprint documentation outlining the configuration and implementation
of new or upgraded technologies as they are introduced at Hercules.
Y
 
4. 
Provide support to implementation teams as new or updated technologies are
introduced at Hercules.
Y
 
5. 
Provide requirements and high level direction for an enterprise network
architecture including: WAN services, LAN services, Internet access service and
remote access services.
 
Y 
6. 
Provide subject matter expertise to develop, document and maintain an enterprise
network architecture including: WAN services, LAN services, Internet access
service, remote access services
Y
 
7. 
Approve the final architecture design for an enterprise network architecture
including: WAN services, LAN services, Internet access service and remote access
services.
 
Y 
8. 
Provide requirements and high level direction for a standard local area network
architecture including: switching, DNS, DHCP, IP infrastructure, Wi-Fi and
network availability.
 
Y
9. 
Provide subject matter expertise to develop, document and maintain a standard
local area network architecture including: switching, DNS, DHCP, IP
infrastructure, Wi-Fi and network availability
Y
 
10. 
Approve the final architecture design for a standard local area network
architecture including: switching, DNS, DHCP, IP infrastructure, Wi-FI and
network availability.
 
Y
11. 
Provide requirements and high level direction for an enterprise telephony
architecture including: VoIP Call Manager clusters, Voicemail services,
softphone access, voice/data integration and cost optimization.
 
Y
12. 
Intentionally Blank
   
13. 
Approve the final architecture design for an enterprise telephony architecture
including: VoIP Call Manager clusters, Voicemail services, softphone access,
voice/data integration and cost optimization.
 
Y
14. 
Provide requirements and high level direction for an SAP landscape architecture
that supports standard SAP ERP applications including: SAP R3, SAP BW, SAP PLM,
SAP Solution Manager, SAP WebAS and other key components of the MySAP ERP
family.
 
 Y
15. 
Provide subject matter expertise to develop, document and maintain an SAP
landscape acrchitecture that supports standard SAP ERP applications including:
SAP R3, SAP BW, SAP PLM, SAP Solution Manager, SAP WebAS and other key
components of the MySAP ERP family.
Y
 
16. 
Approve the final architecture design for an SAP landscape that supports
standard SAP ERP applications including: SAP R3, SAP BW, SAP PLM, SAP Solution
Manager, SAP WebAS and other key components of the MySAP ERP family.
 
Y 
17. 
Provide requirements and high level direction for a storage architecture
including: SAN services, NAS services and off-line tape backup services.
 
Y 
18. 
Provide subject matter expertise to develop, document and maintain a storage
architecture including: SAN services, NAS services and off-line tape backup
services.
Y
 
19. 
Approve the final architecture design for an enterprise network architecture
including: SAN services, NAS services and off-line tape backup services.
 
Y 
20. 
Provide requirements and high level direction for a messaging and collaboration
architecture including: email, instant messaging and electronic web meetings.
 
Y 
21. 
Provide subject matter expertise to develop, document and maintain a messaging
and collaboration architecture including: email, instant messaging and
electronic web meetings.
Y
 
22. 
Approve the final architecture design for a messaging and collaboration
architecture including: email, instant messaging and electronic web meetings.
 
 Y
23. 
Provide requirements and high level direction for a standard Wintel server
architecture including: servers, OS, and VM technologies.
 
 Y
24. 
Provide subject matter expertise to develop, document and maintain a standard
Wintel server architecture including: servers, OS and VM technologies.
Y
 
25. 
Approve the final architecture design for a standard Wintel server architecture
including: servers, OS and VM technologies.
 
Y 
26. 
Provide requirements and high level direction for a Disaster Recovery
architecture that meets DR/BC requirements including: Servers, applications,
telecommunications etc.
 
Y 
27. 
Provide subject matter expertise to develop, document and maintain Disaster
Recovery architecture that meets DR/BC requirements
Y
 
28. 
Approve the final architecture design for a Disaster Recovery architecture that
meets DR/BC requirements
 
 Y
29. 
Provide requirements and high level direction for a Security architecture
including: Directory services, data network security, remote access, server and
application security.
 
 Y
30. 
Provide subject matter expertise to develop, document and maintain a Security
architecture including: Directory services, data network security, remote
access, server and application security.
Y
 
31. 
Approve the final architecture design for a Security architecture including
directory services, data network security, remote access, server and application
security.
 
 Y
32. 
Provide requirements and high level direction for a web-based portal
architecture including: SAP Enterprise Portal, development tools for the
platform, and supporting infrastructure.
 
Y
33. 
Intentionally Blank
   
34. 
Approve the final architecture design for a web-based portal architecture
including: SAP Enterprise Portal, development tools for the platform, and
supporting infrastructure..
 
Y
35. 
Provide requirements and high level direction for a system patching and
management architecture including: servers and telecom equipment.
 
Y
36. 
Provide subject matter expertise to develop, document and maintain a system
patching and management architecture including: servers and telecom equipment.
Y
 
37. 
Approve the final architecture design for a system patching and management
architecture including: servers and telecom equipment.
 
Y
38. 
Provide requirements and high level direction for an application architecture
including: integration technologies, application management tools and
development tool standards.
 
Y
39. 
Intentionally Blank
   
40. 
Approve the final architecture for an application architecture including:
integration technologies, application management tools and development tool
standards.
 
Y
41. 
Defining patch administration policies
 
Y
42. 
Architect & design high availability server landscapes for SAP R3, SAP BW, SAP
PLM, SAP Netweaver,
Architect & design high availability server landscapes for SAP extensions (e.g.
Adobe, Redwood, Maestro, IXOS, Taxware, BSI, Jetform, Top Call, Object Manager).
 
Y



 

--------------------------------------------------------------------------------



THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Hercules
 


 
Schedule G
 


 
Service Levels Methodology
 

 
 
 




--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


SCHEDULE G
SERVICE LEVELS METHODOLOGY


 
TABLE OF CONTENTS
 
1.GENERAL                                                           1
 
2.ATTACHMENTS                                                         1
 
3.REPORTING, INVESTIGATION AND
CORRECTION                                     1   
 
4.NOTICE REQUIREMENTS FOR ADDITIONS, DELETIONS AND
MODIFICATIONS                       2
 
5.SERVICE LEVEL CREDITS                                                    2
 
6.EARNBACK                                                            3
 
7.ADDITIONS AND DELETIONS OF PERFORMANCE
CATEGORIES                             4
 
8.ADDITIONS AND DELETIONS OF SERVICE
LEVELS                                     5
 
9.CRITICAL DELIVERABLES - AFTER EFFECTIVE
DATE                                    7
 
10.COMMENCEMENT OF OBLIGATIONS                                             7
 
11.COOPERATION                                                          7
 
12.CONTINUOUS IMPROVEMENT - SERVICE LEVELS                                     
7
 
13.IMPROVEMENT PLAN FOR KEY MEASUREMENTS                                      8
 
14.MEASURING TOOLS                                                     8
 
15.TIMES                                                                 9
 
16.SINGLE INCIDENT/MULTIPLE DEFAULTS                                           
9
 
17.EXCEPTIONS                                                            9
 


 

 
 
 




--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.






 

1.  
GENERAL

 
This is Schedule G to the Master Professional Services Agreement between
Hercules and Supplier (the “Agreement”). It sets forth certain quantitative
Critical Service Levels, Key Measurements and Critical Deliverables against
which Supplier’s performance is measured.
 

2.  
ATTACHMENT

 
The following Attachments are attached to this Schedule G and incorporated
herein by reference:
 
Attachment G.1: Service Levels Matrix. This Attachment sets forth the (i)
definition of Service Levels and Key Measurements, (ii) the quantitative
measurements that Supplier shall meet or exceed for each such Service Level and
Key Measurement, and Measurement tools. Attachment G.1 also sets forth certain
Critical Deliverables.
 

3.  
REPORTING, INVESTIGATION AND CORRECTION

 
Unless otherwise specified in Attachment G.1, each Critical Service Level and
Key Measurement shall be measured and reported on a monthly basis beginning on
the Commencement Date or, if later the date specified in Attachment G.1.
Supplier shall provide to Hercules, as part of Supplier’s monthly performance
reports, a set of hard- and soft-copy reports to verify Supplier's performance
and compliance with the Critical Service Levels, Key Measurements and Critical
Deliverables (until all Critical Deliverables are received and approved by
Hercules).
 
Supplier shall provide detailed supporting information for each report to
Hercules in machine-readable form suitable for use on a personal computer. The
data and detailed supporting information shall be Hercules’ Confidential
Information, and Supplier shall provide Hercules access to such information
on-line and in real-time at any time during the Term.
 
Supplier will also be responsible for promptly investigating and correcting
failures to meet the Service Levels by:
 

1.  
Promptly initiating problem investigations, including Root Cause Analyses
conducted in accordance with the Agreement;

 

2.  
Promptly reporting problems to Hercules in accordance with the escalation
process set forth in the Policy and Procedures Manual;

 

3.  
Using all commercially reasonable efforts to correct problems and to begin
meeting or restoring Service Levels as soon as practicable;

 

4.  
Advising Hercules of the root cause of problems and the status of remedial
efforts being undertaken with respect to such problems;

 

5.  
Providing reasonable evidence to Hercules that the causes of such problems have
been or will be corrected; and

 

6.  
Making written recommendations to Hercules for improvement in procedures.

 
Supplier will identify root causes, correct problems and minimize recurrences of
missed Service Levels for which Supplier is responsible and which cause or
contribute to Supplier not meeting the Service Levels.
 

-1-

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.





 

4.  
NOTICE REQUIREMENTS FOR ADDITIONS, DELETIONS AND MODIFICATIONS

 
Hercules may send written notice to Supplier at least ninety (90) days prior to
the date that any of the following shall be effective, provided that Hercules
may send only one such notice (which notice may contain multiple changes) each
calendar quarter.
 

1.  
New Performance Categories or additions or deletions to Performance Categories
as permitted under Section 7;

 

2.  
Additions, deletions or modifications to Service Levels (which include Critical
Service Levels and Key Measurements) as expressly permitted under Sections 7 or
8;

 

3.  
Movement of Critical Service Levels to Key Measurements and Key Measurements to
Critical Service Levels;

 

4.  
Modifications to Service Level Credit Allocation Percentages for any Critical
Service Levels; or

 

5.  
Modifications to Allocation of Pool Percentage for Performance Categories.

 

5.  
SERVICE LEVEL CREDITS

 
In the event of a Service Level Default for a Critical Service Level, Supplier
shall provide Hercules credits as defined below:
 

1.  
Attachment G.1 sets forth the information required to calculate the Service
Level Credits Supplier shall pay to Hercules (or apply against monthly Charges)
in the event of a Service Level Default. For each Service Level Default,
Supplier shall pay to Hercules, subject to Section 6 below, a Service Level
Credit that will be computed in accordance with the following formula:

 
Service Level Credit = A x B x C
 
Where:
 
A = The Allocation of the Pool Percentage specified for the Performance Category
in which the Service Level Default occurred as shown in Attachment G.1.
 
B = The Service Level Credit Allocation Percentage for which the Service Level
Default occurred as shown in Attachment G.1.
 
C = At Risk Amount
 
For example, assume that Supplier fails to meet the Minimum Service Level for a
Critical Service Level, that the total monthly Charges for all Services for the
month in which the Service Level Default occurred were $****** and that the At
Risk Amount was ******% of such monthly Charges.
 
Additionally, assume that the Allocation of Pool Percentage for the Performance
Category of such Critical Service Level (as set forth on Attachment G.1) is
******% and that the Service Level Credit Allocation Percentage for such Service
Level Default (as set forth on Attachment G.1) is ******%. The Service Level
Credit due to Hercules for such Service Level Default would be computed as
follows:
 

-2-

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.





 
A = ******% (the Allocation of Pool Percentage)
 
multiplied by
 
B = ******% (the Service Level Credit Allocation Percentage)
 
multiplied by
 
C = $****** (******percent (******%) of $******, Supplier’s total monthly Charge
for all Services for the month during which the Service Level Default occurred).
 
= $****** (the amount of the Service Level Credit)
 

2.  
If more than one Service Level Default has occurred in a single month, the sum
of the corresponding Service Level Credits shall be credited to Hercules.

 

3.  
In no event shall the aggregate amount of Service Level Credits credited to
Hercules with respect to all Service Level Defaults occurring in a single month
exceed, in total, the At Risk Amount for such month.

 

4.  
Supplier shall notify Hercules in writing if Hercules becomes entitled to a
Service Level Credit, which notice shall be included in the standard monthly
reporting for Critical Service Levels and Key Measurements as described in
Section 3 and shall describe the Service Level Defaults for the month that is
the subject of the monthly Critical Service Level report. The monthly reports
shall also describe any failure to meet Key Measurements for the month being
reported on.

 

5.  
The total amount of Service Level Credits that Supplier will be obligated to pay
to Hercules, with respect to Service Level Defaults occurring each month
(subject to Supplier’s Earnback rights described in Section 6), shall be
reflected and credited to Hercules on the invoice that contains charges for the
month during which the Service Level Default(s) giving rise to such credit(s)
occurred. For example, the amount of Service Level Credits payable (subject to
the Supplier’s Earnback rights described in Section 6) with respect to Service
Level Defaults occurring in August shall be set forth in and credited against,
the invoice for the August Monthly Charges issued in September.

 

6.  
Supplier acknowledges and agrees that the Service Level Credits shall not be
deemed or construed to be liquidated damages or a sole and exclusive remedy or
in derogation of any other rights and remedies Hercules has under the Agreement.

 

7.  
If a Minimum Service Level Failure recurs in three or more consecutive months
for the same Critical Service Level, the amount of the applicable Service Level
Credit payable to Hercules shall be doubled for such third and each subsequent
failure. For the avoidance of doubt, the Service Level Credit shall only be
doubled one time, such doubled amount shall be payable for all successive
consecutive Service Level Failures for the subject Minimum Service Level, and
such doubled amount shall not be subject to Earnback.

 

6.  
EARNBACK

 
Supplier shall have Earnback opportunities with respect to each Service Level
Credit as follows:
 

-3-

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.





 

1.  
Within thirty (30) days after the end of each Contract Year, Supplier shall
provide a report to Hercules that will include, with respect to each Critical
Service Level for which there was a Service Level Default during the preceding
Contract Year, the following:

 

 
1.1.
Statistics on Supplier’s average monthly performance in that Critical Service
Level during the preceding Contract Year (the “Yearly Performance Average”).

 

 
1.2.
The total amount of Service Level Credits imposed for Service Level Defaults in
that Critical Service Level.

 

2.  
If, during the preceding Contract Year, Supplier achieved a Yearly Performance
Average in a Critical Service Level that was equal to or greater than the
Expected Service Level in effect for such Critical Service Level during the
preceding year, Supplier shall be entitled to receive an earnback credit
(“Earnback Credit”) equal to all Service Level Credits (except doubled Service
Level Credits calculated in accordance with Section 5.7 above) assessed during
the preceding Contract Year for such Critical Service Level. In no event will:
(i) the total amount of Earnback Credits for any Contract Year exceed the total
amount of Service Level Credits assessed and credited to Hercules for Service
Level Defaults in the applicable Critical Service Levels for that Contract Year;
or (ii) any Earnback Credit carry forward to subsequent Contract Years or back
to previous Contract Years.

 

3.  
If, during the preceding Contract Year, Hercules deletes a Critical Service
Level, the Supplier shall be relieved from paying Service-Level Credits assessed
during the preceding Contract Year for Service-Level Defaults in that Critical
Service Level.

 

4.  
The Earnback Credits shall be invoiced by Supplier to Hercules on the first
monthly invoice reflecting charges for the first month of the Contract Year
immediately following the Contract Year in which such Earnback Credit occurred.
If there will be no further invoices, the Supplier will promptly invoice
Hercules in accordance with the Agreement for the Earnback Credit. Hercules will
pay the Earnback Credit to Supplier in accordance with and subject to Section 12
of the Agreement.

 

5.  
If the Critical Service Level was in effect for less than the entire Contract
Year, the foregoing process shall be undertaken only with respect to the portion
of the Contract Year during which the Critical Service Level was in effect. If
the Agreement (or any portion thereof) is terminated prior to the end of the
Term, the foregoing process shall be undertaken only with respect to the portion
of the Contract Year during which the Agreement (or applicable portion thereof)
was in effect.

 

6.  
The provision for Earnback shall only affect Supplier’s right to receive return
of Service Level Credits provided to Hercules and shall have no effect on any
other rights or remedies of Hercules under the Agreement, including rights of
termination.

 

7.  
ADDITIONS AND DELETIONS OF PERFORMANCE CATEGORIES

 
Hercules may add or delete Performance Categories by sending written notice as
described in Section 4. Such change notice shall include changes necessary to
accommodate the addition of new Performance Categories. In no event may (i) the
sum of the Allocations of Pool Percentage for all the Performance Categories
exceed the Pool Percentage Available for Allocation, or (ii) the sum of the
 

-4-

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



Service Level Credit Allocation Percentages for all Critical Service Levels
within a Performance Category exceed ****** percent (******%) (unless otherwise
set forth in Schedule G.1 as of the Effective Date).
 

8.  
ADDITIONS AND DELETIONS OF SERVICE LEVELS

 
Hercules may add, delete or modify Critical Service Levels or Key Measurements
as follows by sending written notice in accordance with Section 4.
 
8.1  Additions of New Service Levels
 
Hercules may add Service Levels in accordance with this Section 8.1 and by
providing written notice in accordance with Section 4. Expected Service Level
and Minimum Service Level commitments associated with added Service Levels will
be computed as follows:
 

1.  
Where at least six (6) consecutive months of Supplier provided service
measurements exist for a particular Service that is being provided by Supplier,
the Parties agree that the Expected Service Level shall be defined as the
average of such service measurements for the six-month measurement period and
that the Minimum Service Level shall be defined as the lowest1 Both Parties
understand that certain Service Levels may not be measured against an objective
of ****** percent (******%), for example, Time (days, hours, etc.), defects,
etc. where ****** (******) hours/days and ****** percent (******%),
respectively, are the appropriate objectives. The calculations described in this
Schedule G will be modified as appropriate to reflect these objectives. For
example, if the Service Level involved defects in lines of code where ******
percent (******%) is the objective, lowest would be changed to highest in
Section 8.1, highest would be changed to lowest in Section 8.1.3.2.1 and ******
percent (******%) would be changed to ****** percent (******%) in Section
8.1.3.2.1.

 
service measurement achieved during the six-month measurement period, or
 

2.  
Where no measurements exist for a particular Service that is being provided by
Supplier, the Parties shall attempt in good faith to agree on an Expected
Service Level and a Minimum Service Level commitment using industry standard
measures or third party advisory services (for example, Gartner Group, Yankee
Group, etc.), or

 

3.  
Where less than six (6) months or no measurements exist for a particular Service
that is being provided by Supplier, and the Parties fail to agree on an Expected
Service Level and a Minimum Service Level commitment using industry standard
measures as described in Section 8.1.2 above, the Parties shall do the
following:

 

 
3.1.
Supplier shall begin providing monthly measurements within thirty (30) days
after Supplier’s receipt of Hercules’ written request and subject to agreement
on such measurements in accordance with the Change Control Procedures.

 

 
3.2.
After six (6) or more actual service level attainments have been measured (or
should have been measured per Section 8.1.3.1 above and if not so measured;
constructed as described in Section 8.1.3.2.1 below), Hercules may at any time
in writing request that Section 8.1.1 above be used to establish the Expected
Service Level and Minimum Service Level commitments.

 

-5-

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



8.2 Deletions, Demotions and Promotions
 
Hercules may delete Critical Service Levels or Key Measurements by sending
written notice in accordance with Section 4.
 
Hercules also may demote existing Critical Service Levels to Key Measurements
and promote existing Key Measurements to Critical Service Levels by sending
written notice in accordance with Section 4.
 

 
8.3
Impact of Additions and Deletions of Critical Service Levels on Service Level
Credit Allocation Percentages

 
When adding or deleting a Critical Service Level, promoting a Key Measurement to
Critical Service Level or demoting a Critical Service Level to Key Measurement,
Hercules shall modify the Service Level Credit Allocation Percentages for the
other Critical Service Levels within the Performance Category such that the
total Service Level Credit Allocation Percentages for all Critical Service
Levels within the Performance Category equals ******percent (******%).
 
If Hercules adds a Critical Service Level in accordance with Section 8.1 or
8.2.2 above, but does not modify the Service Level Credit Allocation Percentages
for the other Critical Service Levels within the applicable Performance Category
under this Section 8.3, then, until such time as Hercules so modifies such
Service Level Credit Allocation Percentages, the Service Level Credit Allocation
Percentage for such added Critical Service Level shall be zero.
 

 
8.4
Modifications of Allocation of Pool Percentages and Service Level Credit
Allocation Percentages for Critical Service Levels

 

1.  
Allocation of Pool Percentages

 
Hercules may modify the Allocation of Pool Percentage for any Performance
Category by sending written notice to Supplier in accordance with Section 4.
When modifying the Allocation of Pool Percentage for a Performance Category
Hercules shall modify the Allocation of Pool Percentages for one or more other
Performance Categories such that the total of the Allocation of Pool Percentages
for all Performance Categories does not exceed the Pool Percentage Available for
Allocation.
 

2.  
Service Level Credit Allocation Percentages

 
Hercules may modify the Service Level Credit Allocation Percentages for two or
more of the Critical Service Levels within a Performance Category by sending
written notice to Supplier in accordance with Section 4. In no event may the
total Service Level Credit Allocation Percentages for all Critical Service
Levels within the Performance Category exceed ******percent (******%) (unless
otherwise set forth in Schedule G.1 as of the Effective Date).
 

-6-

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.





 

9.  
CRITICAL DELIVERABLES - AFTER EFFECTIVE DATE

 
Certain of Supplier’s obligations under the Agreement are one-time or periodic
obligations to deliver Critical Deliverables. Schedule H and Attachment G.1 set
forth the Deliverable Credits that shall be payable by Supplier to Hercules in
the event Supplier fails to deliver any of the Critical Deliverables within the
time period relative to the Effective Date, specified in Schedule H or
Attachment G.1. Imposition of Deliverable Credits for failure to meet the
Critical Deliverables obligations shall not be included in the calculation
related to the At Risk Amount previously described in Section 5.3. The total
amount of Deliverable Credits that Supplier will be obligated to pay to Hercules
shall be reflected and credited on the invoice that contains charges for the
month
 
during which the Critical Deliverable failure occurred (for example, the amount
of Deliverable Credits payable for failure to deliver any Critical
Deliverable(s) in August shall be set forth in and credited against the invoice
for August charges issued in September). Unlike Service Level Credits,
Deliverable Credits will not be subject to Earnback.
 


 

10.  
 COMMENCEMENT OF OBLIGATIONS

 
The obligations set forth herein shall commence on the Service Commencement Date
or as otherwise specified in Attachment G.1 referencing the column “SCD +
mos**”. The numbers used in the column “SCD +mos**” are in the format X where
“X” represents the number of months after the Service Commencement Date when
Supplier will be responsible to provide measurement data in support of the
Critical Service Level and Supplier will be responsible for Service Level
Credits for any failures to attain the Critical Service Level. If the notation
in column “SCD + Mos**” is “SCD” the obligation will commence on the
Commencement Date (or, if later, the date on which Supplier assumes
responsibility for the Services in question in accordance with the Transition
Plan).
 

11.  
COOPERATION

 
The achievement of the Service Levels by Supplier may require the coordinated,
collaborative effort of Supplier with other Hercules third parties contractors.
Supplier will provide a single point of contact for the prompt resolution of all
Service Level Defaults and all failures to provide high quality Services to
Hercules, regardless of whether the reason for such Service Level Defaults, or
failure to provide high quality Services to Hercules, was caused by Supplier.
 

12.  
CONTINUOUS IMPROVEMENT - SERVICE LEVELS 

 
The Parties agree to the concept of continuous improvement with the existing
Supplier Personnel and other resources and that the Critical Service Levels and
Key Measurements should be modified during the Agreement to reflect this
concept. The Parties acknowledge that there may be limits to the extent to which
Critical Service Levels and Key Measurements may be continually improved with
such Supplier Personnel and resources. To accomplish this, Critical Service
Levels and Key Measurements will be modified at the end of each Contract Year
during the Term as described below, unless otherwise agreed:
 

-7-

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.





 

1.  
Each Expected Service Level will be reset to the average of the four highest
monthly actual results (for example, 99.6% is higher than 99.4%) at or above the
Expected Service Levels achieved during the preceding twelve months; provided
that, if fewer than four monthly actual results exceeded the Expected Service
Level, the Expected Service Level will be reset by taking the four (4) highest
monthly actual results, replacing each such actual result that is below the
Expected Service Level with the Expected Service Level, and dividing the sum of
the resulting four (4) numbers by four (4).

 
For example, if the Expected Service Level being adjusted were 99.6%, and there
were three actual results that were higher and none equal (e.g., 99.9%, 99.8%,
and 99.7%), the calculation would be ((99.9% + 99.8% + 99.7% + 99.6%) / 4) =
99.75% with the subsequent reset governed by Section 12.2 below.
 

2.  
Notwithstanding Section 12.1 above, in no event shall any single increase in an
Expected Service Level pursuant to Section 12.1 above exceed ten percent (10%)
of the difference between one hundred percent (100%) and the then-current
Expected Service Level.

 
For example, if the Expected Service Level being adjusted were 99.6%, the
maximum increase for that reset would be 0.04% (i.e. from 99.6% to 99.64%).
 

3.  
Notwithstanding the foregoing, the Parties acknowledge and agree that
calculating improvements for certain Service Levels using the formula above may
not be possible to effectuate the purpose of this Section. Accordingly,
alternative approaches will be utilized by the Parties as mutually agreed.

 

4.  
Each Minimum Service Level will be adjusted as mutually agreed.

 

13.  
IMPROVEMENT PLAN FOR KEY MEASUREMENTS

 
If Supplier fails to satisfy any Key Measurement, Supplier shall provide
Hercules with a written plan for improving Supplier’s performance to satisfy the
Key Measurement within thirty (30) days of the failure to meet the Expected
Service Level or the Minimum Service Level for the Key Measurement, which plan
shall be subject to Hercules’ approval, not to be unreasonably withheld.
Supplier shall promptly implement such plan once it has been approved by
Hercules.
 

14.  
MEASURING TOOLS

 
The measuring tools that exist in Hercules environment (or as otherwise provided
by Hercules) during the Term shall be the measuring tools for the Critical
Service Levels and Key Measurements designated. Supplier shall fully utilize
such tools to measure the Critical Service Levels and Key Measurements.
 
As directed by Hercules, Supplier shall enhance existing tools or implement new
tools as a Project in accordance with Section 4.5 of the Agreement and Schedule
J. Hercules shall be financially responsible for providing measuring tools.
Tools for new Service Levels will be implemented in accordance with the
foregoing and according to the Change Control Procedures.
 

-8-

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.





 
If, after the Effective Date or the implementation of tools for new Service
Levels, Supplier desires to use a different measuring tool for a Critical
Service Level or Key Measurement, Supplier shall provide written notice to
Hercules. If Hercules approves such tool, the Parties will reasonably adjust the
measurements as necessary to account for any increased or decreased sensitivity
in the new measuring tools. Unless and until such tool is approved, Supplier
will continue to use the measurement tool that had been initially approved by
Hercules.
 
It is not anticipated that changes in the measurement tools will drive changes
in Service Levels; rather, the need to collect and accurately reflect the
performance data should drive the development or change in performance
measurement tools.
 

15.  
 TIMES

 
Unless otherwise set forth herein, all references in this Schedule G shall refer
to Eastern Standard Time or Eastern Daylight Time, as applicable.
 

16.  
SINGLE INCIDENT/MULTIPLE DEFAULTS

 
If a single incident results in the failure of Supplier to meet more than one
Minimum Service Level, Hercules shall have the right to select any one of such
multiple Minimum Service Level Defaults for which it will be entitled to receive
a Service Level Credit. Hercules shall not be entitled to a Service Level Credit
for each of such Minimum Service Level Defaults.
 

17.  
EXCEPTIONS

 
Supplier will be relieved of responsibility for failure to meet a Service Level
and associated Service Level Credits to the extent provided in the Agreement,
including Section 10.2 of the Agreement, and to the extent Supplier’s failure to
meet the Service Level(s) is directly attributable to any of the following:
 

1.  
Problems resulting from components (hardware, software, network, maintenance)
for which Hercules is operationally responsible.

 

2.  
Hercules’ reprioritization of tasks to be performed by Supplier where Supplier
has notified Hercules in advance that such reprioritization will cause Supplier
to miss such Service Level.

 

3.  
Circumstances that excuse performance in connection with a force majeure event
as specified Section 18.2 of the Agreement.

 

4.  
Service or resource reductions requested or approved by Hercules and agreed to
by the Parties through the Change Control Procedures; provided that Supplier has
previously notified Hercules in writing as part of such Change Control
Procedures that the implementation of such request would result in such failure
to meet the Service Level.

 


 

-9-

--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



Hercules Incorporated
 


 


 
Schedule G.1 Service Level Matrix
 


 
The Following 4 Tables Have Been Redacted.
 


 





--------------------------------------------------------------------------------

1
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



 


 


 
Hercules
 


 


 
Schedule H
 


 


 
Transition Plan
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




Schedule H
 
Transition Plan
 


 
This is Schedule H to the Master Professional Services Agreement between
Hercules and Supplier (the “Agreement”). All capitalized terms used but not
defined in this Schedule shall have the meanings given them in the Agreement.
 


 
Table of Contents
1.
TRANSITION MILESTONES
1
2.
ACCEPTANCE PROCEDURE
1
3.
TRANSITION DELIVERABLE CREDITS AND EARNBACK
2

 


 
 


 
 
Schedule H.1: Preliminary Transition Plan and Transition Deliverable Credits
 
 
Schedule H.2: Transition Methodology
 
 


 
 
1.
Transition Milestones. 

 
 


 
 
The initial transition project plan, attached hereto as Schedule H.1, reflects
the Services to be transitioned to Supplier by Functional Service Area as set
forth in Schedule H.1 (transition of each Functional Service Area to be referred
to as a “Transition Stream”). The Transition Milestones associated with each
Transition Stream are described in Schedule H.1 and H.2. The Transition
Deliverable Credits associated with certain critical Transition Milestones
(“Critical Transition Milestones”) are also described in Schedule H.1. Schedule
H.2 describes further details regarding the Transition Services and Transition
Milestones. Within thirty (30) days after the Effective Date, Supplier shall
deliver to Hercules a detailed Transition Plan for Hercules’s review, comment
and approval in accordance with Section 4.2 of the Agreement.
 
 


 
 
2.
Acceptance Procedure. 

 
 


 
 

 
(a)
Supplier’s final performance and/or delivery of the Transition Services and
deliverables associated with individual Transition Milestones shall be subject
to Hercules’s Acceptance. This Section sets forth the procedures that shall
apply to Hercules’s Acceptance of such Transition Services and deliverables.

 
 

 
(b)
Before submitting the Transition Service and/or deliverables associated with a
Transition Milestone to Hercules for Acceptance, Supplier shall successfully
complete all quality assurance and testing activities with respect to such
activities and deliverables. Supplier shall then submit to Hercules notification
(each such notification, a “Transition Milestone Submission Notice”) seeking
Hercules’s Acceptance that the applicable Transition Service or deliverable has
been successfully completed in accordance with the Transition Milestone.

 
 

 
(c)
Upon receipt of each Transition Milestone Submission Notice, Hercules shall
review the applicable Transition Service or deliverable and shall advise
Supplier in writing within two (2) business days of receipt (each such Hercules
response, a “Transition Milestone Submission Response”) whether, in Hercules’s
reasonable discretion, the Transition Service or deliverable has been completed
in accordance with the Transition

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
 
 

 
Milestone (each such approval a “Transition Milestone Final Approval”, and each
such failure, a “Nonconformity”). In the event that Hercules fails to provide a
Transition Milestone Submission Response within such two (2) business days of
receipt, Supplier shall notify Hercules of such failure. If Hercules fails to
thereafter provide a Transition Milestone Submission Response within an
additional one (1) business day of such notice, then the Transition Milestone
shall be deemed to be Transition Milestone Final Approval as if the applicable
Transition Milestone Final Approval was sent to Supplier.
 
 

 
(d)
In the event of a Nonconformity, Hercules shall deliver notice to Supplier
(within the Transition Milestone Submission Response period) specifying the
nature of the failure in reasonable detail. Supplier shall then propose for
Hercules’s approval a date for remedying the Nonconformity and resubmitting the
Transition Service or deliverable.

 
 

 
(e)
At no additional charge to Hercules, Supplier shall: (1) correct the
Nonconformity so that the Transition Service or deliverable meets the Transition
Milestone on or before the rescheduled date; and (2) submit a new Transition
Milestone Submission Notice for such Transition Milestone. The Parties shall
thereafter follow the same procedures as set forth in subsections above.

 
 


 
 
3.
Transition Deliverable Credits and Earnback.

 
 


 
 

 
(a)
Transition Milestones by Transition Streams. Schedule H.1 identifies Transition
Milestones at the Transition Stream level that Supplier must complete in
accordance with the Transition Plan and applicable provisions of the Agreement.
A final Critical Transition Milestone for a Transition Stream shall not be
deemed complete until the Policy and Procedures Manual (including standards) for
that Transition Stream is final and complete in all material respects.

 
 

 
(b)
Transition Deliverable Credits. If Supplier fails to obtain Transition Milestone
Final Approval on or before the applicable Critical Transition Milestone for a
particular Transition Service for which there is an associated Transition
Deliverable Credit, Supplier shall accrue liability for the Deliverable Credit
identified in Schedule H.1 (each a “Transition Deliverable Credit”) in
accordance with the following:

 
 

 
(i)
****** percent (******%) of the Deliverable Credit on the first day after the
applicable Transition Milestone;

 
 

 
(ii)
an additional ****** percent (******%) of the Deliverable Credit if Supplier
fails to obtain Transition Milestone Final Approval within five (5) business
days after the applicable Transition Milestone;

 
 

 
(iii)
an additional ****** percent (******%) of the Deliverable Credit if Supplier
fails to obtain Transition Milestone Final Approval within ten (10) business
days after the applicable Transition Milestone;

 
 

 
(iv)
an additional ****** percent (******%) of the Deliverable Credit if Supplier
fails to obtain Transition Milestone Final Approval within fifteen (15) business
days after the applicable Transition Milestone; and

 
 

 
(v)
the remaining ****** percent (******%) of the Deliverable Credit if Supplier
fails to obtain Transition Milestone Final Approval within twenty (20) business
days after the applicable Transition Milestone.

 
 
Supplier shall pay Hercules any accrued portion of the applicable Deliverable
Credit in accordance with Section 12.1 of the Agreement.   
 
 

 
(b)
At Risk Amount for Transition Services. In no event shall the aggregate amount
of Transition Deliverable Credits paid to Hercules with respect to all failures
to meet Critical Transition Milestones exceed, in total, ****** percent
(******%) of the total Transition Charges (“At Risk Amount for Transition
Services”).

 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
 
 

 

 
(c)
Earnback. Supplier may earn back Transition Deliverable Credits with respect to
its failure to meet an interim Critical Transition Milestone for a Transition
Stream, provided that Supplier meets the associated final Critical Transition
Milestone for that Transition Stream on or before the date specified in Schedule
H.1, in which case Supplier will be entitled to the return of all Transition
Deliverable Credits paid in connection with its prior failure to meet said
interim Critical Transition Milestone.

 
 


 
 
SCHEDULE H.1
 
 
INITIAL TRANSITION PLAN TRANSITION DELIVERABLE CREDITS
 
#
Transition Stream
Transition Deliverable
Milestone Date
Interim/Final Milestone
Deliverable Credit
1
Windows / Database
Knowledge Absorption (Support Process, Operations Process, Reports, Escalation
Process)
Week 1 - 5
Receiving all the existing Documents from customer. If not existing then prepare
with joint efforts.
$******
   
Adaptation / Redesign (Finalize Solution Design, Role Transfer Map, Draft Run
Book, Offshore team readiness)
Week 6 - 7
Submitting draft of refined documents.
$******
   
Replication (Successful Staging exercise, Offshore team Realignment)
Week 8 - 9
Knowledge transfer to offshore team by training them.
$******
   
Parallel Run (Role Transfer Plan completion, Consolidated runbooks)
Week 10 - 11
Acceptance Test Plan signoff.
$******
2
UNIX, Storage & Backup
Knowledge Absorption (Support Process, Operations Process, Reports, Escalation
Process)
Week 1 - 5
Receiving all the existing Documents from customer. If not exist then prepare
with joint efforts.
$******
   
Adaptation / Redesign (Finalize Solution Design, Role Transfer Map, Draft Run
Book, Offshore team readiness)
Week 6 - 7
Submitting draft of refined documents.
$******
   
Replication (Successful Staging exercise, Offshore team Realignment)
Week 8 - 9
Knowledge transfer to offshore team by training them.
$******
   
Parallel Run (Role Transfer Plan completion, Consolidated runbooks)
Week 10 - 11
Acceptance Test Plan signoff.
$******
3
Tier - II Services
Knowledge Absorption (Support Process, Operations Process, Reports, Escalation
Process)
Week 1 - 5
Receiving all the existing Documents from customer. If not exist then prepare
with joint efforts.
$******
   
Adaptation / Redesign (Finalize Solution Design, Role Transfer Map, Draft Run
Book, Offshore team readiness)
Week 6 - 9
Submitting draft of refined documents.
$******
   
Replication (Successful Staging exercise, Offshore team Realignment)
Week 10 - 11
Knowledge transfer to offshore team by training them.
$******
   
Parallel Run (Role Transfer Plan completion, Consolidated runbooks)
Week 11 - 12
Acceptance Test Plan signoff.
$******
4
SAP Basis & SAP Security
Knowledge Absorption (Support Process, Operations Process, Reports, Escalation
Process)
Week 1 - 4
Receiving all the existing Documents from customer. If not exist then prepare
with joint efforts.
$******
   
Adaptation / Redesign (Finalize Solution Design, Role Transfer Map, Draft Run
Book, Offshore team readiness)
Week 5 - 8
Submitting draft of refined documents.
$******
   
Replication (Successful Staging exercise, Offshore team Realignment)
Week 9 - 10
Knowledge transfer to offshore team by training them.
$******
   
Parallel Run (Role Transfer Plan completion, Consolidated runbooks)
Week 10 - 12
Acceptance Test Plan signoff.
$******
5
DC Operations
Knowledge Absorption (Support Process, Operations Process, Reports, Escalation
Process)
Week 1 - 5
Receiving all the existing Documents from customer. If not exist then prepare
with joint efforts.
$******
   
Adaptation / Redesign (Finalize Solution Design, Role Transfer Map, Draft Run
Book, Offshore team readiness)
Week 6 - 8
Submitting draft of refined documents.
$******
   
Replication (Successful Staging exercise, Offshore team Realignment)
Week 9 - 10
Knowledge transfer to offshore team by training them.
$******
   
Parallel Run (Role Transfer Plan completion, Consolidated runbooks)
Week 11
Acceptance Test Plan signoff.
$******
6
Helpdesk
Knowledge Absorption (Support Process, Operations Process, Reports, Escalation
Process)
Week 1 - 4
Receiving all the existing Documents from customer. If not exist then prepare
with joint efforts.
$******
   
Adaptation / Redesign (Finalize Solution Design, Role Transfer Map, Draft Run
Book, Offshore team readiness)
Week 4 - 6
Submitting draft of refined documents.
$******
   
Replication (Successful Staging exercise, Offshore team Realignment)
Week - 6-10
Knowledge transfer to offshore team by training them.
$******
   
Parallel Run (Role Transfer Plan completion, Consolidated run books)
Week 10 - 12
Acceptance Test Plan signoff.
$******
   
Phase Transfer of calls
Week 12 - 16
Authorized User satisfaction 3.5 out of 5 or better.
$******
7
Desk Side Support
Knowledge Absorption (Support Process, Operations Process, Reports, Escalation
Process)
Week 1 - 4
Receiving all the existing Documents from customer. If not exist then prepare
with joint efforts.
$******
   
Adaptation / Redesign (Finalize Solution Design, Role Transfer Map, Draft Run
Book, Onsite team readiness)
Week 4 - 5
Submitting draft of refined documents.
$******
   
Parallel Run - hands on support(Role Transfer Plan completion, Consolidated run
books)
Week - 5-9
Acceptance Test Plan signoff.
$******
8
Security (Non- SAP)
Knowledge Absorption (Support Process, Operations Process, Reports, Escalation
Process)
Week 1 - 2
Receiving all the existing Documents from customer. If not exist then prepare
with joint efforts.
$******
   
Adaptation / Redesign (Finalize Solution Design, Role Transfer Map, Draft Run
Book, Offshore team readiness)
Week 3- 5
Submitting draft of refined documents.
$******
   
Replication (Successful Staging exercise, Offshore team Realignment)
Week 5 - 7
Knowledge transfer to offshore team by training them.
$******
   
Parallel Run (Role Transfer Plan completion, Consolidated run books)
Week 8 - 10
Acceptance Test Plan signoff.
$******
9
Voice & Video
Knowledge Absorption (Support Process, Operations Process, Reports, Escalation
Process)
Week 1 - 2
Receiving all the existing Documents from customer. If not exist then prepare
with joint efforts.
$******
   
Adaptation / Redesign (Finalize Solution Design, Role Transfer Map, Draft Run
Book, Offshore team readiness)
Week 3- 4
Submitting draft of refined documents.
$******
   
Replication (Successful Staging exercise, Offshore team Realignment)
Week 5 - 6
Knowledge transfer to offshore team by training them.
     
Parallel Run (Role Transfer Plan completion, Consolidated run books)
Week 7 - 8
Acceptance Test Plan signoff.
$******
10
LAN / WAN
Knowledge Absorption (Support Process, Operations Process, Reports, Escalation
Process)
Week 1 - 3
Receiving all the existing Documents from customer. If not exist then prepare
with joint efforts.
$******
   
Adaptation / Redesign (Finalize Solution Design, Role Transfer Map, Draft Run
Book, Offshore team readiness)
Week 4- 6
Submitting draft of refined documents.
$******
   
Replication (Successful Staging exercise, Offshore team Realignment)
Week 7 - 8
Knowledge transfer to offshore team by training them.
$******
   
Parallel Run (Role Transfer Plan completion, Consolidated run books)
Week 9 - 10
Acceptance Test Plan signoff.
$******

 


 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
 
 

 


 
Schedule H-2
Transition Methodology


Hercules roles and responsibilities for each IT service tower
Hercules Resource Requirements During Transition
 
 
Function
Role
Estimated Time
Commitment
Program Manager
4  Single point of contact for Supplier (“HCL” as described herein). The key
responsibilities of the Program Manager include:
4  4Participate in Weekly review meetings with the HCL Project /team Lead. To be
the single point of interface for any scope related issues
4  4Provide any approvals related to changes required in IT Policies for the
successful execution of the project
4  4Act as interface to the business units inside Hercules for the project
4  4Communicate the project progress to the Hercules Executive Sponsor on a
periodic basis
Full time
SME’s
4  They will act as Subject Matter Experts working with HCL Project Lead and
offshore transition lead.
Full time
Infrastructure/Telecom team
They will work with HCL offshore team and onsite Technical Project Manager to
ensure HCL’s connectivity to the internal tools and systems.
Part time
Tools team
They will be responsible to ensure tools extension to the offshore center. They
will also work with HCL tools team.
Part time
     





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

The table below details the roles and responsibilities of HCL and Hercules
during transition: -


For the tables below :
 


 
Y = Primarily responsible
 
y = secondary responsibility
 




Program Management


Sr.
Task
HCL Responsibility
Hercules Responsibility
1.
To assign a project manager to coordinate and act as single point of contact
Y
Y
2.
Maintain and Track project plan
Y
y
3.
Project Communication & Interface to other HERCULES Teams
 
Y
4.
HR communication plan to ensure smooth transition
 
Y
5.
Formulation and implementation of Review plan - Daily/Weekly/Fortnightly review
meetings for status updates
Y
y
6.
Approval of scope and timeline related changes
 
Y
7.
Approval of changes in contracted service levels
 
Y

Infrastructure


Sr.
Task
HCL Responsibility
Hercules Responsibility
1.
Infrastructure Design Approval
 
Y
2.
To provide offshore facility to prevent unauthorized entry 
Y
 
3.
To provide card access system for HERCULES Dedicated OMC in offshore centers
Y
 
4.
To provide badges to HERCULES dedicated personnel involved in transition and
service delivery
Y
 
5.
Intentionally blank.
   
6.
To provide network equipment (Router or Switch) for HERCULES OMC
Y
 
7.
To prevent tampering of network equipment and detail network security policy
Y
 
8.
Voice & Data links - From HCL US POP to OMC in India
Y
 
9.
Voice & Data link integration for end-to-end routing
Y
Y
10.
Desktops to be provided in HCL OMC facility
Y
 
11.
Standard images required for Hercules work will be provided HCL OMC. (Images
include but not limited to: Antivirus clients, office suite, messaging client
and all relevant applications to be used by Operations Team)
 
Y
12.
To allow/authorize Hercules OMC personnel to be on Hercules Network. (HCL to
provide list of authorized personnel)
 
Y
13.
Desktop Security policy and Internet access to personnel
 
Y
14.
Voice & Data link from Hercules location (US) to HCL US POP
 
Y
15.
Provisioning necessary resources for HCL OMC team e.g. User accounts in all
systems, Access mechanisms
 
Y
16.
To provide point of contact to coordinate for testing the infrastructure and
assist in testing.
Y
Y
17.
Infrastructure Testing (Call Routing, Data Quality, phone line quality, Tools
Access)
Y
Y





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
 



Tools 


Sr.
Task
HCL Responsibility
Hercules Responsibility
1.
To provide all the information regarding the current tools being used
 
Y
2.
To enable adoption and replication of tools and automation, used by the current
delivery teams
 
Y
3.
To arrange licenses for the current tools that needs to be installed at offshore
OMC
 
Y
4.
Familiarize HCL Transition Team with the use of the Hercules tools relevant for
steady state service delivery (HCL responsible for Hercules tool competency)
 
Y



Study/Redesign Phase


Sr.
Task
HCL Responsibility
Hercules Responsibility
1.
To designate a single point contact during transition stage and steady state
operations.
Y
Y
2.
To enable actual knowledge transfer and training (Completion of Knowledge
Transfer templates), with access to available operations documentations and
engineer’s time.
 
Y
3.
Design and Track detailed onshore training plan with assigned owners.
Y
y
4.
Provide all data for historical Trending - Trouble ticket Reports, RFS/work
requests for analysis
 
Y
5.
     
6.
Provide office space, PC, telephone and other office facilities to all on site
HCL personnel during the transition and steady state per Schedule O.
 
Y
7.
Access to existing Knowledge Base, SOP’s, Training Material etc. to HCL
Transition Team.
 
Y
8.
Enable in defining the standard operating procedures (escalations, touch points,
interfaces, current processes) and migration of existing processes, including
process redesign if required.
 
Y
9.
Documentation of Problems/Change/Work requests in scope - like List of common
incidents reported, Known Problems and solutions, Last 3 months Sev 1 and Sev 2
calls - Detailed description and Solution etc.
Y
 
10.
Documentation and definition of Process Flow & Delivery Model like service
request logging and prioritization process Escalation Process, Case/Call flow
procedures, Change Management Process, Interface and dependency between internal
and external Teams etc.
Y
 
12.
Draft Run Book for in scope services
Y
 
13.
 
   
14.
SLA Definition and Measurement Mechanism
Y
Y
15.
To help in identifying required reports, frequencies, reporting mechanisms.
 
Y
16.
Detailed Scope of Work and HCL Deliverables
Y
Y





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
 
 

Replication Phase 


Sr.
Task
HCL Responsibility
Hercules Responsibility
1.
Review & Signoff of Run books
 
Y
2.
Steady State Roles & Responsibilities Definition
Y
 
3.
Shift Roster Creation, subject to Hercules review and Acceptance
Y
 
4.
Approval of SLA
 
Y
5.
Process Flow & Delivery Model Approval
 
Y
6.
Training all offshore resources
Y
 
7.
Definition of Acceptance Test Cases for Readiness Assessment and Testing Phase
Y
y
8.
Readiness Assessment
Y
y



Testing Phase


Sr.
Task
HCL Responsibility
Hercules Responsibility
1.
Provisioning resources (onsite) during Testing will be Hercules responsibility
and Provisioning resources offshore during the testing phase will be the
responsibility of HCL. Hercules may consider sending a resource to India during
this phase
Y
Y
2.
Testing of services from offshore
Y
 
3.
Review of acceptance test cases performance
Y
Y
4.
Change identification & Incorporation into the Hercules change management
process
Y
 
5.
Signoff on successful Service Delivery
 
Y
6.
Signoff on Transition Project Completion
 
Y





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
 
 



Transition Methodology


HCL proposes to deploy its time tested offshore transition process derived from
the HCL IT Operations Off-sourcing Model. The diagram below shows different
phases in a typical transition plan.


HCL with its significant Global experience in transitioning Infrastructure
support for environments similar to Hercules proposes the following plan, which
ensures a risk free transition with no impact to end-users and services.
 


 
[Missing Graphic Reference]




The above approach will form the basis for transitioning services for Hercules
requirements. HCL has constituted a separate team of transition experts, who
have experience in large and complex transitions to be part of this project.


HCL transition framework is designed to address the following critical issues:
 

  
vLow-risk transition to offshore for service support

 
vMinimal disturbance to existing service delivery

  
vOptimal transition costs and effort for Hercules


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
 
 







Transition Timelines


The transition plan for Hercules will follow the following timelines for
different track. The below time lines at this stage are to be considered
indicative, with a 5% variance possibility. The variance will depend upon the
level of existing documentation among other factors. We will commit to a firm
schedule upon completion of a study/due diligence exercise.
 
Infrastructure Services Transition Plan
Service Transition from In- sourced and third party contractors


[Missing Graphic Reference]




Transition Process


HCL will send its team of specialist to the Hercules locations. Each track/
service line for Hercules will undergo a 3-step transition process:



 
1.Knowledge Absorption

  
2.Redesign & Replication phase

  
3.Staging/Testing 



The total duration for the transition of all the three above mentioned track
will be 13 weeks. However, the transition would be preceded by a complete Due
Diligence process for 1 week to validate the solution components, deliverables
and assumptions.


During first one week of due diligence, HCL transition experts will go through
the SOP’s, Hercules specific technologies, Knowledge base, Documentation etc to
get acquainted to Hercules environment. Hercules will be responsible to provide
the above information to HCL before starting of this phase.




--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
 
 





The key activities in various phases of transition are as below:


 


Knowledge Transfer


The team, during this phase will do a detailed operations requirement analysis,
which will involve discussions with the Hercules appointed personnel. Based on
this assessment, the team will provide service specific reports to Hercules
providing the plan for offshoring each service. This will need to be studied and
accepted by Hercules. During onsite transition phase, the approach would be of
staff augmentation. The transition resource would work along with Hercules team
to perform the services. It serves following purposes:



 
√Current service levels would be maintained

 
√No reduction in quality of service delivery

  
√Current DR plans and procedures would remain intact

 
√Transition resource would get hands-on experience of working on live
environment and this would help in effective knowledge absorption



Critical Activities Performed



 
√Infrastructure Study and end user requirements from the service.

 
√Understand the standard operating procedures and deployed tools

 
√Study People Skills, Roles and tasks performed

 
√Get trained to transfer Knowledge Offshore - “Train the Trainer”

 
√Initial SOP preparation and other documentation

  
Duration


√ HCL & Hercules - 4 week onsite (3 weeks for client support and security
services tracks)


Roles and Responsibilities


Hercules
√ Presentations and walkthroughs by Hercules shift supervisors
√ Providing relevant documentation to HCL transition team


HCL
√ Study documentation and understand processes to replicate them offshore


Replication and Redesign Phase


During this stage, HCL would replicate & redesign the services keeping the
offshoring based service support in mind. This would be done by the onsite
resources when they return back offshore. This may require telephonic & mail
interactions with the relevant people in various teams within Hercules. All SOPs
formed during transition or existed, as currently deployed in Hercules would be
transferred to HCL Operations Management Center, in India in totality and a
detailed study will be done on them. Some SOPs may need to be modified in
consultation with Hercules.


Critical Activities Performed: Some of the critical activities performed during
this stage are:


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 




 
√Processes adaptation for offshore delivery

 
√Documentation Run Books Creation

 
√Tool and Facility Architecture & Connectivity Design

 
√Role Transfer Map and Shift Roster creation

  
√Implementation and testing of connectivity solution & tools

  
√Familiarization with work environment, user expectations, culture and other
soft issues

  
√Training of offshore team on Hercules processes, environment, workflows, tools,
SOPs etc.

  
√Classroom and hands-on training of offshore team

 
√Staging exercise



Duration


√ HCL- 3 week offshore at HCL- Hercules OMC in India (5 weeks for client support
and security services towers)


Roles and Responsibilities


Hercules
√ Providing assistance from onsite
√ Approve HCL created documentation & suggest changes wherever necessary
√ Review & final Signoff of Run books
√ Shift Roster & SLA Acceptance
√ Process Flow & Delivery Model Approval


HCL
√ Documentation and definition of Process Flow & Delivery Model like Escalation
Process, Case/Call flow procedures, Change Management Process, Interface and
dependency between internal and external Teams etc.
√ Steady State Roles & Responsibilities Definition
√ Readiness Assessment of trained resources


Parallel Run/Testing


This would involve testing of the entire service end to end by running
operations out of Operations Management Center (OMC) in India. During this
stage, the HCL would expect Hercules project team to guide the team in the
service support. Any infrastructure or process issues that are identified will
be ironed out during this stage.


 
Critical Activities Performed



 
Some of the critical activities performed during this stage are:




 
√Task Transfers

 
√CSF & SLA review

 
√Process Tuning

  
√Hercules Signoff



Duration


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 

√ HCL- 3 weeks offshore at HCL- Hercules OMC in India




Roles and Responsibilities


Hercules
√ Review of acceptance test cases and HCL Team Performance
√ Signoff on successful Service Delivery
√ Signoff on Transition Project Completion


HCL
√ Change identification & Incorporation into service Delivery Model
√ Testing of services from offshore
√ 








Risk Management
Risk identification activities will span the entire scope of the service
support-outsourcing project. HCL will play a proactive role recognizing the
possibility of risks and identifying these at every step in the project. At
every stage, HCL senior management will review the delivery risks. HCLT and
Hercules will jointly derive a risk mitigation plan for identified risks.
Appropriate escalations will be made within HCLT based on agreed criteria so
that corrective actions can be put in place as early as possible.
 


 
Risk identification activities will span entire contract duration. HCL Project
Manager will play a proactive role recognizing the possibility of risks and
identifying these at every step in the project. The Project Manager will use
risk checklists provided by HCL QMS to identify and mitigate risks during the
delivery of service. Appropriate escalations will be made within HCL and if
required with Hercules based on agreed criteria so that corrective actions can
be put in place as early as possible.
 


 
General Risks associated are:
 
Risk
Description
Mitigation
Responsibility
People Transition Risk
During the transitioning in the Transition Phase, the Hercules employees need to
be retained
Retention bonus for key Hercules resources
Shadow resources at HCLT in India to mitigate any eventuality
Diligent knowledge Transfer
Hercules and HCLT
 
 
HCLT
 
 
 
HCLT and Hercules
Communication
Communications between HCLT and Hercules and also between the HCLT onsite and
offshore teams
Peer Mapping
Program Office and steering committee to ensure proper communication channels
Dedicated link with redundancy to cover disaster
HCLT methodology to ensure proper communication and workflow between onsite and
offshore teams
Hercules/HCLT
Hercules/HCLT
 
 
 
 
 
Hercules/HCLT
 
 
HCLT
Unknown dependencies
Any other activities in an enterprise or business outcomes that are not
identified.
Program office to mitigate this by actively communicating the technology road
maps.
HCLT to use its technical and business knowledge in suggesting plans for
reducing risks
HCLT/Hercules
 
 
 
 
 
HCLT
Incorrect and / or unmanaged assumptions
Assumptions regarding performance, functionality, or delivery that have not been
articulated or recorded and managed.
To be covered by a methodological due diligence and knowledge transfer
HCLT/Hercules
Scope creep
Including informal, small service requests on an ongoing basis outside
management processes
SOW will be clearly articulated at the end of due diligence
Process to be defined for recording the enhancements in Scope of Work
Joint Sign offs to be used as exit and entry criteria for a all work areas and
new statements of work
HCLT
 
 
 
HCLT/Hercules
 
 
 
Hercules/HCLT
Skills mismatch and resource shortages
Critical business, technical, or subject matter experts that cannot be made
available on a timely basis due to external circumstances. Staff inexperienced
or untrained in the business or technology.
Technical requirement projection to become a part of outsourcing program
HCLT to leverage its large resource base and external recruiting channels if
required
HCLT/Hercules
 
 
 
 
 
HCLT
Lack risk and issue management
Not implementing a formal risk and issue management process where they are
logged and reviewed on a regular basis.
   
Expectations not clearly defined
Not having the expectations and implications written down.
Roles and responsibilities of each individual in the outsourcing program will be
defined during the knowledge transfer phase
HCLT
Cultural Mismatch
Not identifying the organizational impacts of the new system such as job role
changes, revised scopes of authority, increased levels of visibility,
documentation and training.
PMO to be used for formalizing the technical road map
HCLT/Hercules
Change in Key sponsor
Reorganizations that introduce new leadership that requires time to accept the
business case or question the assumptions of the case.
Controlled by clearly defined contract
Flexibility of exit options for both the parties
HCLT/Hercules
 
 
HCLT/Hercules





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 
 
 
 

 








Hercules




Schedule I




Termination Assistance Services


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
October 7, 2004 (VF Services)
 
Schedule I Termination Assistance Services
 


 
Table of Contents
 


1.
GENERAL
2
2.
TERMINATION ASSISTANCE PLAN
2
3.
SPECIFIC TERMINATION ASSISTANCE SERVICES
2
 
3.1. General Support
2
 
3.2 .Knowledge Transfer
2
 
3.3. Transfer of Resources
3
 
3.4. Operational Transfer
5
 
3.5. Organizational Transfer
7
4.
TERMINATION ASSISTANCE SERVICES RATES
7

 
 
 


 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
GENERAL
 
This is Schedule I to the Master Professional Services Agreement by and between
Hercules and Supplier (the “Agreement”). All capitalized terms used but not
defined in this Schedule shall have the meanings given them in the Agreement.
 
As part of the Termination Assistance Services, Supplier shall transfer control
and responsibility for the Services to Hercules, an Eligible Recipient and/or
their designee(s). Supplier shall perform, as requested by Hercules, the
Services, functions and responsibilities set forth in this Schedule I, as well
as those set forth in Section 4.3 of the Agreement in a manner that will not
unnecessarily interfere with the ability of Hercules and the Eligible Recipients
to obtain the Services.
 
TERMINATION ASSISTANCE PLAN
 
Supplier will assist Hercules in the development of a plan for the transition of
the Services from Supplier to Hercules or its designee(s) in accordance with the
provisions of Section 4.3(b)(1)(i) of the Agreement.
 
SPECIFIC TERMINATION ASSISTANCE SERVICES
 
General Support
 
As directed by Hercules, Supplier shall perform general support and other
activities as set forth in Section 4.3(b) of the Agreement.
 
Knowledge Transfer
 
Supplier will provide for a transfer of knowledge regarding the Services and
related topics so as to facilitate the provision of the Services by Hercules,
and Eligible Recipient and/or their designee(s). This knowledge transfer shall
include:
 
Supplying information regarding the Services as reasonably necessary to
implement the termination assistance plan, and providing such information
regarding Services as reasonably necessary for Hercules, an Eligible Recipient
or their designee(s) to assume responsibility for continued performance of
Services in an orderly manner so as to minimize disruption in the operations of
Hercules and the Eligible Recipients, including (i) relevant documentation; and
(ii) key support contacts (names, business phone numbers, fax numbers, e-mail
addresses and business postal addresses) of Hercules, third party personnel and
Supplier Personnel during the transition from Supplier to Hercules and Eligible
Recipient and/or their designee(s);
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
Supplying information concerning Equipment, Software (consistent with the
provisions of Section 14.6 of the Agreement and Schedule B (Software), types and
skills of personnel, third parties, and other resources used by Supplier to
provide Services to Hercules under this Agreement, as may be reasonably
necessary for Hercules, an Eligible Recipient and/or their designee(s) to assume
responsibility for the Services;
 
Explaining the Change Control Procedures, change management process, problem
management process, Policy and Procedures Manual, Reports and other standards
and procedures to Hercules’, and Eligible Recipients’ and/or their designee(s)’s
operations staff;
 
Providing reasonable access, in person and by telephone, to Supplier Personnel
through the end of Supplier’s provision of Termination Assistance Services
(including any Supplier Personnel involved in performing the Services during the
twelve (12) months preceding Supplier’s receipt of the notice of termination or
non-renewal to the extent that (i) such individuals are then employed by
Supplier, and (ii) such information is not otherwise available from the Supplier
Personnel then assigned to Hercules); and
 
Explaining the extent and nature of the impact on the Services of Supplier Laws
as they relate to the providing of the Services (as opposed to Supplier
generally).
 
Transfer of Resources
 
Supplier shall provide all reasonable assistance required for the transfer to
Hercules, an Eligible Recipient and/or their designee(s) the resources (e.g.,
Materials, Equipment, Third Party Contracts) to which Hercules is entitled under
the Agreement. Such assistance shall include at a minimum:
 
Identifying any third party services which are required by Hercules, and
Eligible Recipient and/or their designee(s) to perform the Services, and to
which Hercules is entitled under Section 4.3 of the Agreement;
 
Providing a list of assets for Equipment and Software owned or licensed by
Supplier, its Subcontractors, Hercules and/or Eligible Recipients, including
those which are required by Hercules or its designee(s) to perform the Services
and to which Hercules is entitled under Sections 4.3 and 14.6 of the Agreement;
 
Working with Hercules, and Eligible Recipient and/or its designee(s) to minimize
or eliminate any potential taxes that might be incurred as a result of any
transfers; and
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Performing functions required under the Agreement required to effect the
assignment of Equipment, Materials and Third Party Contracts, which are required
by Hercules, and Eligible Recipient and/or their designee(s) to perform the
Services, and to which Hercules is entitled under Section 4.3 of the Agreement,
including transferring billing and executing legal documents.
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Operational Transfer
 
Supplier shall perform all activities requested by Hercules pursuant to Section
4.3 of the Agreement to effect a smooth transfer of operational responsibility
for the Services. Such activities include:
 
Providing to Hercules, an Eligible Recipient and/or their designee(s),
machine-readable source and object code (to the extent Hercules is entitled to
such code under the Agreement), along with run documentation and job control
listing for the Systems Software, and other similar information necessary to
provide the Services;
 
To the extent used to provide the Services, documenting and delivering source
materials (to the extent Hercules is entitled to such materials under the
Agreement), object libraries and reference files;
 
To the extent applicable and available, delivering support profiles, enhancement
logs, problem tracking/resolution documentation, and status reports associated
with the Services;
 
Providing any Authorized User information collected or maintained which further
details the information in the reports set forth in Schedule R (Reports) as such
exists as of the effective date of termination or expiration;
 
Providing assistance in identifying alternate sources of resources, including
skilled labor and spare equipment parts.
 
Providing for the orderly hand-off of ongoing Projects, including a listing of
current and planned Projects, as well as all Equipment ordered or in process,
and eligible to be purchased by Hercules or the Eligible Recipients in
accordance with Section 4.3 of the Agreement. With respect to each Project,
document current status, stabilize for continuity during transfer, and provide
reasonable training to achieve transfer of responsibility without loss of
momentum;
 
Providing Materials in accordance with Section 14.6 of the Agreement;
 
Documenting and delivering Hercules Data and data bases maintained by Supplier
specific to the Services;
 
Transferring physical and logical security processes and tools (to the extent
required under the Agreement), including cataloging and
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

tendering any badges and keys for Hercules Facilities or Hercules Sites held by
Supplier Personnel, documenting ownership and access levels for all passwords
maintained by Supplier or in Supplier’s possession, and instructing Hercules or
its designee(s) in the use and operation of security controls;
 
Assisting with physical de-installation and transportation (not to include
packing and transport) of Equipment owned by or to be conveyed to Hercules from
the Supplier locations;
 
Providing and coordinating reasonable assistance to Hercules in notifying
relevant third parties of the procedures to be followed prior to, during, and
after the transition;
 
Returning to Hercules any remaining property of Hercules or the Eligible
Recipients in Supplier’s possession or under Supplier’s control, including any
remaining Reports, Hercules Data, Hercules owned Materials, Materials in which
Hercules otherwise has rights under this Agreement beyond the Term or the period
of provision of Services under Section 4.3 of the Agreement and other
Confidential Information of Hercules and the Eligible Recipients;
 
Cooperating with Hercules’ test plans, back out procedures, and contingency
plans as part of the migration of Services and maintaining the capability to cut
back to Supplier in case of a service failure or service problem for up to
thirty (30) days following the transition of the Service then being
transitioned; provided, however, that the capacity and resources required to
provide such Services have not been transitioned or sold to Hercules and that
Hercules pays a reasonable fee for such thirty (30) day period, which shall be
negotiated in good faith and agreed to by the Parties during the Termination
Assistance Services period..
 
In conjunction with Hercules, conducting a rehearsal of the migration prior to
cutover, as requested by Hercules;
 
After the migration, providing additional assistance as reasonably requested by
Hercules to assure continuity of operations, so long as such assistance is
within the period of Supplier’s provision of Termination Assistance Services
specified within the Agreement; and
 
Freezing all System changes unless otherwise requested by Hercules; as long as
such freezing of System changes does not affect Supplier’s provision of the
Services at the Service Levels, in which case either Hercules shall relieve
Supplier of the obligation to freeze
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

such changes or Supplier shall be relieved from such Service Level.
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Organizational Transfer
 
Supplier shall provide reasonable assistance required to transfer the
organizational procedures developed during the Term which are specific to the
support of Hercules and required to perform the Services and in connection with
Hercules’ efforts at hiring, as contemplated in Section 4.3(b)(2) of the
Agreement. Such assistance will include:
 
Providing a current account organizational chart by individual Supplier
Personnel assigned to perform the Services, together with such other information
as Hercules may reasonably require and Supplier may disclose in accordance with
its personnel policies and which is associated with its efforts to hire such
individual Supplier Personnel as contemplated in Section 4.3(b)(2) of the
Agreement;
 
Providing a listing of the then-current positions and the approximate amount of
time (FTEs) spent to provide the Services; and
 
Identifying any then-current or anticipated personnel resource requirements.
 
 
TERMINATION ASSISTANCE SERVICES RATES
 
The rates applicable to the performance of Termination Assistance Services shall
be as described in Sections 4.3(b)(8) and (9) of the Agreement.
 
 
 

--------------------------------------------------------------------------------

 


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.






 
HERCULES
 


 
SCHEDULE J
 


 
SUPPLIER CHARGES






 



 


 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




SCHEDULE J


Table of Contents


1    INTRODUCTION                          2
 
2    SERVICES CHARGE                      2  
 
3    PROJECTS                            5
 
4    NEW SERVICES                           6
 
5    PASS-THROUGH EXPENSES                   7
 
6    ECONOMIC CHANGE ADJUSTMENT (“ECA”)          7   
 
7    TAXES                            7 
 
8    CURRENCY; INVOICING; PAYMENT               7
 
9    MISCELLANEOUS CHARGES RELATED PROVISIONS      7
 


 
LIST OF ATTACHMENTS
 
Attachment J.1: Summary of Charges
Attachment  J.2: Detailed Annual Base Charges
Attachment J.3: Intentionally blank
Attachment J.4: Productivity Assurances
Attachment J.5: Transition Charges
Attachment J.6: Pass-Through Expenses and Other Charges
Attachment J.7: Intentionally blank
Attachment J.8: Rate Card


LIST OF RELATED SCHEDULES
 
Schedule J.1: Financial Responsibility Matrix



 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.





SCHEDULE J


Supplier Charges
 
INTRODUCTION
 
(a) This is Schedule J to the Master Professional Services Agreement by and
between Hercules and Supplier (the “Agreement”). All capitalized terms used but
not defined in this Schedule shall have the meanings given them in the
Agreement.
 
(b) The Charges for the Services shall consist of the Monthly Base Charge (which
is derived from the Annual Services Charge described in Section 2 below for the
applicable Contract Year), as adjusted in accordance with this Schedule, and any
other Charges or adjustments described herein. The Parties acknowledge and agree
that the Charges described in this Schedule J fully compensate Supplier for
provision of the applicable Services and the performance of its other
obligations under this Agreement.


(c) This Schedule J also describes the variable charging structure, the
methodology for measuring and tracking Resource Unit utilization and the
methodology for converting to a transaction (or unit) based pricing structure
(e.g., based on servers or desktops).


(d) Supplier shall be responsible for the accuracy and completeness of the
operational and financial assumptions and dependencies underlying its pricing,
and if such assumptions are incorrect or incomplete, Supplier shall not be
entitled to adjust the Charges or any other items or terms of the Agreement.
 
SERVICES CHARGES
 
 
Transition Charges
 
 
The fixed Charges for Transition Services are set forth in Attachment J.5 and
are chargeable in arrears in three (3) equal monthly installments beginning on
the first month in which the Transition Services begin (scheduled, as of the
Effective Date, to begin in February, 2007 for Services received in the United
States and April, 2007 for Services received in Europe).
 


There are no separate or additional Charges or other expenses for the Transition
Services. For the avoidance of doubt, the fixed Charges for Transition Services
include all Out-of-Pocket Expenses incurred by Supplier (or Supplier Personnel)
in connection with the performance of such Transition Services, including
Out-of-Pocket Expenses associated with travel and lodging.
 
Base Service Charge
 
(a) General. The “Annual Services Charge” or “ASC” for each Contract Year is set
forth in Attachment J.2, and is the firm fixed Charge to Hercules for Supplier’s
provision of the Services with the applicable FTEs specified in Schedule M (the
“Baseline FTEs”) after the applicable Commencement Date, subject to the Staffing
Assurances and provisions of this Schedule J and Schedule J.1).

 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



 


(b) FTEs. The number of Baseline FTEs may be revised from time to time in
accordance with the Agreement and this Schedule J. In such event, the Annual
Service Charge will be adjusted accordingly based on the FTE rates set forth in
Attachment J.8 and the Staffing Assurances set forth below.


(c) Monthly Invoice. In accordance with Section 12 of the Agreement, Supplier
shall invoice Hercules on a monthly basis for a pro rata portion of the Annual
Services Charge, which shall be calculated by dividing the ASC specified in
Attachment J.2 for the applicable Contract Year by the number of calendar months
in that Contract Year.
 
Staffing Assurances
 
(a) General. Supplier will perform the Services and provide FTEs in accordance
with the “Volume per FTE” set forth in Attachment J.4, on-site:off-site ratios,
and other assurances described in this Section (“Staffing Assurances”).


(b) Throughput and Productivity Related Assurances Regarding FTEs.


(i) Additional FTES. If Supplier requires more than the number of Baseline FTEs
for any particular Service to meet its performance obligations, Supplier shall
provide such additional FTEs at no additional Charge, unless the Supplier is
meeting or exceeding the “Volume per FTE” metric set forth in Attachment J.4 for
the applicable Service for three (3) or more consecutive months (i.e., the
actual non-FTE Resource Unit set forth in Attachment J.4 during such period is
greater than the Baseline non-FTE Resource Unit set forth in Attachment J.4).
Additional chargeable FTEs will only be provided as mutually agreed by the
Parties pursuant to Schedule S (“Additional Chargeable FTE”) and the ASC shall
be accordingly adjusted based on the FTE rates set forth in Attachment J.8 and
the other provisions of this Section. Additional Chargeable FTEs shall be added
in no less than 0.5 FTE increments, except for FTEs related to the help desk
Services which will be added in increments of one (1) FTE. Supplier is
responsible for any additional amounts incurred or resources as a result of
inefficiencies of any FTEs. To the extent that Supplier can realize shift
utilization levels greater than 1.0 shift per seat at a Supplier Facility the
Charges for each additional FTE shall be equitably reduced so that the Party’s
equally share in the savings associated with the reduced overhead for such
additional FTE.


(A) For example, if the actual number of Unix servers is 40 and the non-FTE
Resource Unit Baseline set forth in Attachment J.4 is 30 and the Volume per FTE
is 20 servers/FTE, then 0.5 FTEs would potentially be added under this Section
(e.g., Additional Chargeable FTE = (Actual non-FTE Resource Units - non-FTE
Resource Baseline) / Volume per FTE).

 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.





(ii)  Reduced FTES. If and to the extent the actual number of non-FTE Resource
Units is decreased below the non-FTE Resource Unit Baseline for three (3) or
more consecutive months (e.g., because of a decrease in Hercules non-FTE
Resource Units), Supplier shall provide Hercules a credit each month thereafter
based on the following formula (“Reduced FTE Credit”):
 
Reduced FTE Credits = ((non-FTE Resource Baseline - actual non-FTE Resource
Units) / Volume per FTE) * X


Where X = applicable hourly rate set forth in Attachment J.8 x 2080 / 12
 
unless (i) the Parties agree to redeploy the FTEs (or partial FTEs) that could
be removed from such reduction in non-FTE Resource Unit to other Services in
which case there would be no change to the Charges, or (ii) the foregoing
occurred as a result of a New Service or Project and the Parties expressly
agreed to otherwise share the benefits of the reduction in non-FTE Resource
Units in which case the Charges would be reduced as mutually agreed for that New
Service or Project. If such FTEs are not redeployed to perform other Services,
such Reduced FTE Credit shall not apply in the first two (2) months in which
such Reduced FTE Credit would otherwise be applicable (i.e., one twelfth of the
ASC would be charged per month for such two (2) months). Notwithstanding the
forgoing, Reduced FTEs Credits shall only be in full one (1) FTE increments.


(c) Onsite:Offsite Ratio Assurances. Supplier shall perform the Services using a
ratio of FTEs that are primarily assigned to a Hercules Facility and Supplier
Facility that is no less advantageous to Hercules than the ratio contemplated
under Schedule M, unless otherwise mutually agreed.


(d) Optimization. Supplier shall optimize FTE productivity, the mix of FTE
resources (e.g., the number of highly experienced Supplier Personnel to lesser
experienced Supplier Personnel), and on-site:off-site ratios to minimize the
Charges and other amounts payable to Supplier, unless otherwise directed by
Hercules.
 
Resource Units 
 
(a) General. There are FTE Resource Units and Non-FTE Resource Units. The
Baseline FTE Resource Units are set forth in Schedule M. Non-FTE Resource Units
are set forth in Attachment J.4. Supplier shall measure Resource Unit volumes
(including FTE utilization and non-FTE Resource Unit volumes) each month. Such
Resource Units can be used to determine Supplier’s performance and Hercules’s
and the Eligible Recipients’ actual usage of certain Services.


(b)  Measurement and Tracking. Beginning no later than the Commencement Date,
Supplier shall measure and track Hercules’ and the Eligible Recipients’ usage of
Resource Units using the processes and procedures described in the Policy and
Procedures Manual. Supplier shall report such usage to Hercules on a periodic
basis, no less frequent than monthly.


(c)  New or Additional Resource Units. New Resource Units may be added from time
to time by mutual agreement of the Parties. New or existing Resource Units may
be changed from time to time by mutual agreement of the Parties. Appropriate
adjustments will then be made to the new or existing Resource Baselines as
applicable and mutually agreed, to reflect advancements or changes in
technology, business processes, and productivity.

 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.





 
FTE to Transaction Unit Conversion
 
As of the Effective Date, the Services are being charged in accordance with this
Schedule J on an FTE basis. As requested by Hercules with respect to all or
certain Services, Supplier shall (i) gather and provide Hercules metrics and
other information, (ii) re-engineer or revise activities and processes relating
to such Services, or (iii) take other actions for the purpose of converting the
FTE based pricing under this Schedule J to another appropriate basis (e.g.,
fixed price, business transactions, number of customer master records, number of
vendor master records) (each an actual or potential “Pricing Conversion”).
Pricing Conversions will leverage the non-FTE Resource Units set forth in
Attachment J.4 and other applicable metrics agreed by the Parties. ARCs and RRCs
shall be computed in accordance with Section 2.6 and the Parties shall agree
upon an appropriate deadband for such non-FTE Resource Units. No Pricing
Conversion will be effective without each Party’s prior written approval,
subject to the following:


(a) Supplier shall prepare and provide Hercules an analysis of the advantages
and risks associated with any potential Pricing Conversion. As reasonably
requested by Hercules, Supplier shall provide Hercules proposals and offers
regarding each potential Pricing Conversion. Supplier’s Pricing Conversion
proposals shall include appropriate productivity and process improvements.
Pricing Conversions shall be at least as favorable to Hercules as the FTE-based
Charges associated with the applicable Services. As requested by Hercules,
Supplier shall negotiate in good faith with Hercules the potential terms,
conditions, and Charges relating to any potential Pricing Conversion before it
becomes effective.


(b) Prior to implementing any mutually agreed Pricing Conversion, Hercules may
request that Supplier (i) continue to Charge the applicable Services that are
potentially subject to a Pricing Conversion on a FTE basis, and (ii) report to
Hercules what the Charges would be if the Pricing Conversion were actually
implemented.


 
ARCs/RRCs for Non-FTE Resource Unit Usage
 
To the extent the Charges for any Service are based upon actual usage of non-FTE
Resource Units as a result of a mutually agreed Pricing Conversion, the Resource
Baseline for such Resource Unit and the applicable Additional Resource Charge
("ARC") and Reduced Resource Credit ("RRC") shall be mutually agreed, subject to
Section 2.5. In such event, Supplier shall calculate ARCs and RRCs by comparing
the total actual usage of each such Resource Unit during the preceding month
(“Actual RUs”) with the applicable Resource Baseline for such month and shall
reflect such ARCs and RRCs on the monthly invoice in accordance with Article 12
of the Agreement. 
 
(a) Additional Resource Charges. If the total number of Actual RUs exceeds the
aggregate Resource Baseline for such month by more than any applicable deadband,
Supplier shall invoice Hercules for an Additional Resource Charge equal to the
difference between the Actual RUs and the Resource Baseline, multiplied by the
specific ARC Rate for the applicable Resource Unit category for the applicable
Contract Year (i.e., ARC = [(Actual RUs - Resource Baseline) x ARC Rate]).
 

 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.





 
(b) Reduced Resource Credits. If the total number of Actual RUs is less than the
aggregate Resource Baseline for such month by more than any applicable deadband,
Supplier shall credit Hercules a Reduced Resource Credit equal to the difference
between the Resource Baseline and the Actual RUs for that Resource Unit,
multiplied by the specific RRC Rate for the applicable Resource Unit category
for the applicable Contract Year (i.e., RRC = [(Resource Baseline - Actual RUs
-) x Z x RRC Rate], where Z equals a mutually agreed constant).
 
 
Rate Validity
 
The Charges calculated in accordance with this Schedule J shall be valid to 50%
above and 50% below the non-FTE Resource Unit Resource Baseline set forth in
Attachment J.4. If, during any three consecutive months, (i) the total actual
non-FTE Resource Unit is either 50% above or 50% below the applicable non-FTE
Resource Baseline as set forth in Attachment J.4, and (ii) such volumes are
reasonably expected to remain at such levels, the Parties shall examine the
impact of such change on Supplier’s variable pricing and shall, if appropriate,
negotiate in good faith and mutually agree upon an equitable adjustment to the
Monthly Base Charge and/or to some or all of the applicable FTE rates and/or
ARC/RRC Rates.
 
Notwithstanding the foregoing, if Hercules eliminates an entire Functional
Service Area, it will be treated as a termination for convenience to which
Termination Charges may be applicable, and not as a subject of negotiation
pursuant to this provision.
 
 
PROJECTS
 
 
Project Pool
 
(a) General. Supplier shall perform Projects requested and approved by Hercules
as part of the Services and as part of the ASC in accordance with Section 4.5 of
the Agreement and this Section 3 without adversely impacting the Staffing
Assurances.


(b) Project Pool. As part of the Monthly Base Charges, Supplier shall provide
the number of Baseline Project FTE Hours specified below to perform Projects
requested and approved by Hercules in accordance with Section 4.5 of the
Agreement. The Baseline Project FTE Hours represent the Baseline Project FTEs
(i.e., twenty percent (20%) of the total number of Supplier Personnel)
multiplied by 2080, as such may be modified from-time-to-time in accordance with
this Schedule J for any Additional Chargeable FTEs or a reduction in the number
of FTEs approved by the Parties. In the event of a material change in the scope
of the Services by Hercules that results in an increase or decrease in the
number of Supplier Personnel from those reflected in Schedule M, the number of
Baseline Project FTE Hours shall be adjusted incrementally, upward or downward,
as applicable, in accordance with the above formula.

 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.





(c)Business as Usual / De Minimus Projects. Notwithstanding anything to the
contrary, to the extent the level of effort requested by Hercules and provided
by Supplier Personnel in connection with any Project work is less than twenty
(20) FTE hours or less, there shall be no additional charge to Hercules for such
efforts and such FTE hours shall not be counted against the Baseline Project FTE
Hours.
 
(d) Project Management Reporting. Supplier shall report monthly on Projects in
accordance with Schedule R. Such reports shall specify, among other things, the
Supplier Charges, FTEs, resources and expenses for each Project for the
applicable month and Contract Year and any other pertinent information requested
by Hercules.


(e) Intentionally blank.


(f)Projects Pricing: Additional Hours or Fixed Price. Subject to Section 4.5 of
the Agreement, if and to the extent Hercules authorizes Supplier to exceed the
applicable Baseline Project FTE Hours in any Contract Year, Hercules shall pay
Supplier for such additional FTEs at the rates specified in Attachment J.8. At
Hercules’ request, Supplier shall provide fixed pricing for Projects without
utilizing the Baseline Project FTE Hours. In such instances, the fixed price
proposed by Supplier shall be no less favorable to Hercules than the price
obtained by multiplying the FTE rates specified in Attachment J.8 by the
projected level of effort.
 
(g)Project Requirements. Supplier shall scope, price and perform each Project in
accordance with the Project formation process and Project implementation
methodology set forth in the Policy and Procedures Manual. Before beginning work
on any Project, Supplier shall obtain Hercules’ approval and follow the Project
formation process. Projects performed without such approval shall be at
Supplier’s sole expense.
 
(h)Project Proposals/Reporting. The first twenty hours expended by Supplier in
preparing proposals or plans or reporting on the status of a Project shall be
included in the Monthly Base Charges and shall not be counted against the
Baseline Project FTE Hours or be otherwise chargeable.
 
(i) Shared Projects. It is understood and agreed that, if and to the extent a
Project is requested by Hercules and one or more other Supplier customers, the
Charges and/or number of FTE hours associated with such Project shall be
allocated on a pro rata basis to Hercules and such other Supplier customer(s).
In addition, to the extent the benefits of a Project are to be made available to
Hercules and Supplier and/or one or more other Supplier customers, the Charges
and/or number of FTE hours associated with such Project shall be allocated on a
pro rata basis to Hercules, Supplier and/or such other Supplier customer(s).
Supplier shall use commercially reasonable efforts to identify Project
opportunities that could be pursued jointly by Hercules and Supplier or one or
more other Supplier customers, to notify Hercules of such joint Project
opportunities and to facilitate communications with Supplier or such other
Supplier customers regarding such Project opportunities.
 

 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.





 
 
NEW SERVICES
 
If Hercules requests Supplier to perform New Services pursuant to Section 4.4 of
the Agreement, the Charges (and Attachments to this Schedule J) shall be
adjusted as provided therein.
 
OUT-OF-POCKET EXPENSES.
 
 
Supplier shall be entitled to reimbursement of travel and living expenses in
connection with Projects and New Services only if and to the extent
reimbursement of travel and living expenses is expressly approved in advance by
the Hercules Relationship Manager on a case by case basis. To the extent
Supplier is entitled to reimbursement for travel and living expenses, such
expenses must be incurred and submitted in accordance with the more stringent of
(i) Supplier’s then-current travel and living expenses and (ii) Hercules’
then-current Travel and Living Policy.
 
 
PASS-THROUGH EXPENSES 
 
Supplier shall process and administer (including validate) the Pass-Through
Expense invoices in accordance with Section 11.2 of the Agreement and pursuant
to the applicable procedures in the Policy and Procedures Manual. No new
Pass-Through Expenses may be added without Hercules prior consent, which it may
withhold in its sole discretion. As of the Commencement Date, the Pass-Through
Expenses consist solely of the specific items set forth in Attachment J.6. The
administration/processing of Pass-Through Expenses by Supplier is included in
the Annual Service Charge.
 
 
ECONOMIC CHANGE ADJUSTMENT (“ECA”)  
 
On January 1, 2008 and each January 1 thereafter, the Annual Service Charge and
rates set forth in Attachment J.1, J.2, J.3 and J.8 shall be increased by four
(4%) percent per year.
 
TAXES 
 
Each Party shall be financially responsible for taxes as provided in Section
11.4 of the Agreement.

 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.





 
CURRENCY; INVOICING; PAYMENT
 
Except as expressly stated otherwise, all Charges in the Attachments to
this Schedule J are set forth in United States Dollars. Supplier shall invoice
Hercules in accordance with Section 12.1 of the Agreement in United States
Dollars, except for Services received in Europe which shall be invoiced in Euros
as requested by Hercules and converted (directly from United States Dollars to
Euros) using the Bloomberg month ending benchmark exchange rate or another
similar mutually agreed rate. Charges shall be paid in such currency in
accordance with Section 12.2 of the Agreement. Notwithstanding anything to the
contrary, Supplier shall bear all risks associated with fluctuations in
currencies after the Effective Date unless expressly stated otherwise herein. 
 
MISCELLANEOUS CHARGES AND OTHER PROVISIONS
 
 
Schedule
 
Schedule J.1 sets forth certain financial responsibilities of the Parties and is
hereby incorporated into this Schedule J.
 
Telecommunications
 
Supplier shall provide all connectivity and secured redundant data and voice
telecommunications equipment, services, and bandwidth necessary to connect each
Supplier Facility with Supplier points of presence (each a “POP”). Supplier
shall provide and be financially responsible for the Supplier network and for
all data and voice connections from each POP and among Supplier Facilities.
Supplier shall be financially responsible for long distance calls made by
Supplier Personnel and, to the extent applicable, Hercules representatives from
Supplier Facilities. Long distance calls from Hercules and third parties (e.g.,
Hercules customers and vendors) shall be routed by Supplier from POPs to other
Supplier Facilities. Hercules shall be financially responsible for “last mile”
telecommunications services between Hercules Facilities and Supplier POPs.
Supplier.
 
 
Disaster Recovery / Business Continuity Seats
 
Supplier shall provide Hercules seven (7) disaster recovery and business
continuity seats at no additional charge at a mutually agreed location.
 

 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



 
Remote Dispatching
 
As requested and approved by Hercules, Supplier shall perform (directly or
through a subcontract) certain remote services (e.g., on-site desktop break-fix
at less populated sites) dispatched under the Agreement as a New Service. The
Charges for such New Services shall not exceed (i) ****** (******%) percent of
Supplier’s Out-of-Pocket Expenses for such services (e.g., if Supplier contracts
with third parties to perform such services) or (ii) the rates set forth in
Attachment J.8, as applicable.
 


 


 
 

 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



HERCULES INCORPORATED




INFRASTURCTURE
ATTACHMENTS J.1 - J.8


SUPPLIER CHARGES


ATTACHMENT TO EXHIBIT J (SUPPLIER CHARGES)








THE FOLLOWING 6 TABLES HAVE BEEN REDACTED







 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



HERCULES INCORPORATED




INFRASTURCTURE
SCHEDULE K HERCULES BASE CASE




THE FOLLOWING 1 TABLE HAS BEEN REDACTED



 
 

--------------------------------------------------------------------------------

 
THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.







--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
Hercules
 
 
Schedule L
 
 
Projects
 












--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Schedule L
 
In-Flight Projects
 


 
This is Schedule L to the Master Professional Services Agreement by and between
Hercules and Supplier (the “Agreement”). All capitalized terms used but not
defined in this Schedule shall have the meanings given them in the Agreement.
 
In-Flight Project Not Subject to the Baseline FTE Project Pool
Description
Intentionally blank
 



 


 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



HERCULES INCORPORATED
 
INRASTURCTURE
 
SCHEDULE M STAFFING PLAN
 
THE FOLLOWING 1 TABLE HAS BEEN REDACTED
 




--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



Hercules
 


 


 
Schedule N
 


 


 
Termination Charges
 


 


 


 


 


 


 
 

--------------------------------------------------------------------------------

 


THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.
 

SCHEDULE N
 
TERMINATION CHARGES
 

1.  
Introduction

 
This is Schedule N to the Master Professional Services Agreement by and between
Hercules and Supplier (the “Agreement”). All capitalized terms used but not
defined in this Schedule shall have the meanings given them in the Agreement.
 

2.  
 Termination Charges

 
The Termination Charges are set forth below and shall be prorated for any
terminations occurring after the first day of any Contract Year in accordance
with this Schedule N. Termination Charges shall only be applicable as expressly
described in the Agreement.
 


 
THE FOLLOWING TABLE HAS BEEN REDACTED
 
 
 
The Termination Charges shall be calculated as of the termination date or, if
later, the substantial cessation of any Termination Assistance Services
requested by Hercules pursuant to the Agreement, whichever is later. The amounts
specified above represent the Termination Charges as of the Effective Date and
the last day of each Contract Year. To the extent the Termination Charges are
calculated as of a date during any Contract Year, it shall be adjusted on a pro
rata basis as follows: (Termination Charges as of the end of the preceding
Contract Year) minus (the difference between the Termination Charges as of the
end of such Contract Year and end of the then current Contract Year, divided by
365, and then multiplied by the number of days passed in the then current
Contract Year as of the effective date of such calculation).
 


 


 



 




--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



 
 
Hercules
 
 
 
Schedule O.1
 
 
 
 Hercules Facilities
 


 


 




 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




SCHEDULE O.1
 
HERCULES FACILITIES


This is Schedule O.1 to the Master Professional Services Agreement by and
between Hercules and Supplier (the “Agreement”). All capitalized terms used but
not defined in this Schedule shall have the meanings given them in the
Agreement.


In accordance with Section 6.2 of the Agreement, Hercules shall provide Supplier
with office space and office furniture in the following Hercules Facilities, as
more fully described below.


United States Locations
 


1. 
500 Hercules Road
CSD Building 8145
Wilmington, DE 19808-1599


No. of Supplier Personnel
Description
Duration
1
Office space and office furniture for Supplier Personnel
2 Years
3
Work space and furniture for Supplier Personnel
Term
1
Office space and office furniture for Supplier Personnel
2 Years
1
Office space and office furniture for Supplier Personnel
1 Year
1
Work space and furniture for Supplier Personnel
Term
1
Office space and office furniture for Supplier Personnel
Term
2
Work space and furniture for Supplier Personnel
Term



2. 
1313 North Market Street
Wilmington, DE - 19894-0001




No. of Supplier Personnel
Description
Duration
1
Space and furniture for Supplier Personnel
Term



3. 
Hercules Facility In Brunswick, NJ


No. of Supplier Personnel
Description
Duration
1
Work space and furniture for Supplier Personnel
Term





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



4. 
Hercules Facility in Hopewell


No. of Supplier Personnel
Description
Duration
1
Work space and furniture for Supplier Personnel
Term





International Locations
 


5. 
Hercules Facility in the Netherlands




No. of Supplier Personnel
Description
Duration
1
Office space and office furniture for Supplier Personnel
Term
1
Work space and furniture for Supplier Personnel
Term





6. 
Hercules Facility in Italy




No. of Supplier Personnel
Description
Duration
1
Work space and furniture for Supplier Personnel
Term





7. 
Hercules Facility in Germany




No. of Supplier Personnel
Description
Duration
1
Work space and furniture for Supplier Personnel
Term





8. 
Hercules Facility in Spain




No. of Supplier Personnel
Description
Duration
1
Work space and furniture for Supplier Personnel
Term





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



9. 
Hercules Facility in Finland




No. of Supplier Personnel
Description
Duration
1
Work space and furniture for Supplier Personnel
Term





10. 
Hercules Facility in Sweden




No. of Supplier Personnel
Description
Duration
1
Work space and furniture for Supplier Personnel
Term





11. 
Hercules Facility in Belgium




No. of Supplier Personnel
Description
Duration
1
Work space and furniture for Supplier Personnel
Term





12. 
Hercules Facility in France




No. of Supplier Personnel
Description
Duration
1
Work space and furniture for Supplier Personnel
Term





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
 
 
Hercules
 
 
Schedule O.2
 
 
Supplier Facilities
 


 


 


 


 


 




--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




SCHEDULE O.2
SUPPLIER FACILITIES
 


 
This is Schedule O.2 to the Master Professional Services Agreement by and
between Hercules and Supplier (the “Agreement”). All capitalized terms used but
not defined in this Schedule shall have the meanings given them in the
Agreement.


 
Supplier Facilities
 

 
Street Address
Scope of Services Provided
City
State
Country
1
A-9, Sector III, Noida - 201301
Any Services
Noida
U.P.
India
2
Manak Building, Gurgaon
Any Services
Gurgaon
Haryana
India
3
Arihant Technopolis, 4/293, Old Mahabalipuram Road, Kandan Chavadi
TBD during Transition Period
Chennai
Tamil Nadu
India



 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

 Hercules
 
 
 Schedule O.3
 
 
 
Hercules Provided Equipment
 
 




 


 




--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




SCHEDULE O.3
HERCULES PROVIDED EQUIPMENT
 


 
This is Schedule O.3 to the Master Professional Services Agreement by and
between Hercules and Supplier (the “Agreement”). All capitalized terms used but
not defined in this Schedule shall have the meanings given them in the
Agreement.
 
 
In accordance with Section 6.4(e) of the Agreement, Hercules shall provide
Supplier with the following Equipment for the specified period.
 




 
Hercules Facility Location
Quantity
Description of Hercules Provided Equipment
Duration
   
None, other than as described in Schedule O.1 or Schedule J.1 
                         



 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 


 
 
Hercules
 
 


 
 
Schedule P
 
 


 
 
Direct Hercules Competitors
 
 


 
 


 
 


 
 


 








--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




SCHEDULE P
DIRECT HERCULES COMPETITORS
 


 
This is Schedule P to the Master Professional Services Agreement by and between
Hercules and Supplier (the “Agreement”). All capitalized terms used but not
defined in this Schedule shall have the meanings given them in the Agreement.
 




Akzo Nobel
Amazon
BASF
Bayer
Buckman
Ciba
Colorcon
Dow Chemical Co.
Eka
GP
Hexion
Huber
Kemira (includes Lanxess acquisition)
Nalco Holding Company
Nippon Soda Company
Perstorp and
Rhodia
Rohm & Haas
Samsung
SE Tylose (part of Shinetsu)
Wolff





--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 


 


 
Hercules
 


 
Schedule Q
 


 
Satisfaction Survey
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




SCHEDULE Q
 
SATISFACTION SURVEY
 


 
This is Schedule Q to the Master Professional Services Agreement by and between
Hercules and Supplier (the “Agreement”). All capitalized terms used but not
defined in this Schedule shall have the meanings given them in the Agreement.
 
HCL shall conduct two types of surveys for measuring satisfaction as reasonably
directed by Hercules:



 
1)
The Remedy System can be configured to trigger a survey form for every ticket
(whether it is an incident / Service request) and Supplier shall review the
feedback everyday and work on any action items and present improvement plans to
Hercules. Supplier shall implement such plans as approved by Hercules.




 
2)
Supplier shall also have a quarterly service score card (HCL Cares) implemented.
Supplier will send an email based survey to the key Hercules stakeholders to
understand the satisfaction on deliverables In terms of communication,
technology and process adherence. A detailed questionnaire based on the above
mentioned parameter will be developed during the Transition Period. The
questionnaire for such surveys shall be determined during the Transition Period.







--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
 


 
HERCULES
 


 
SCHEDULE R
 


 
REPORTS
 








--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




 
SCHEDULE R
 


 
REPORTS
 
 


 


This is Schedule R to the Master Professional Services Agreement by and between
Hercules and Supplier (the “Agreement”). All capitalized terms used but not
defined in this Schedule shall have the meanings given them in the Agreement.  
 
1.0 Introduction
 
In accordance with Section 9.2 of the Agreement, Supplier shall provide Hercules
the Service management Reports specified in this Schedule R and Attachment R-1.
In addition, Supplier shall provide Hercules (i) Service Level management
reports as required under Schedule G and (iii) business and other reports (e.g.,
reports in the SAP Software) as part of the Services.
 
2.0 Reports
 
Supplier’s responsibilities include:
 
1. Providing Hercules all reports provided by or for Hercules during the twelve
(12) month period immediately prior to the Effective Date.
 
 
2. Delivering all reports according to the format, content, and frequency
specified in Attachment R-1 or, if there is no such specification, provided by
or for Hercules during the twelve (12) month period immediately prior to the
Effective Date.
 
 
3. Modifying the format, content, and frequency of any report as requested by
Hercules.
 
 


 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.






 
 
ATTACHMENT R-1
 
 
Description of Service management Reports
 
This Attachment R-1 to Schedule R contains a summary description of the format,
content and frequency of key reports required by Hercules. This Attachment may
not include all reports provided by or for Hercules during the twelve (12) month
period immediately prior to the Effective Date or otherwise requested by
Hercules or required as part of the Agreement. However, Supplier is required to
provide any and all such reports regardless of their inclusion in this Schedule.
 
 
1.0 SERVICE MANAGEMENT Reports
 
Functional Service Area
Report Name
Description
Frequency
Recipient
Media
Security (MyDashboard)
Device Reports
1. Denied Inbound / Outbound connections.
2. Top intruders by source.
3. Top attacked destinations.
To be decided during Transition.
 
Security (My Dashboard)
Device Reports
1. Summary of Internet Browse Time by Category (Would be generated by WebSense
Reporter)
2. Top by Hits  à  Categories receiving the highest number of hits (Would be
generated by WebSense Reporter)
3. Destination Summary àThe destinations accessed by groups, including domain,
hits, URL, and category (Would be generated by WebSense Reporter)
4. Bandwidth Summary à Summary report on the bandwidth used by groups, including
domain, bytes transferred, URL/cost, and category. (Would be generated by
WebSense Reporter).
To be decided during Transition.
 
Security (Dashboard)
Analysis Reports
1. Weekly Global Analysis Report.
2. Monthly Global Analysis Report.
To be decided during Transition.
 
Security
SOX Compliance
These reports will be decided depending on the information captured during
transition
To be decided during Transition.
 
All Tracks
Incident Report
Incident by Sev, Status, Ticket no. using Remedy.
Daily
Track Leads/ Customer Manager
Email/Excel
Helpdesk
Change Report
1. Open Change Requests
2. Closed Change Request over a period of time
Weekly
Change Control Board / SDM
Email.
Helpdesk
TSF Report
(Telephone Service Factor)
It will combine individual factors like Abandonment rate, ASA, AHT etc.
Daily
Helpdesk Manager/ Customer Designated Team
Email/Excel
Helpdesk
Performance Summary Report
SLA metric agreed Vs Actual
Weekly
Business owners/SDM/Helpdesk Manger
Email/PPT
Helpdesk
Management Survey Report
Survey feedback, Management Sat Score, Action update
Weekly
Business owners/SDM/Helpdesk Manger
Email Excel
Helpdesk
Monthly Report
SLA metric, Changes, Value Add, Complaint Mgmt.
Monthly
Business owners/SDM/Helpdesk Manger
Email/PPT
Lotus Notes
Mail Flow Report
Number of Inbound / Outbound mail flow.
Weekly
Business owners / SDM
Email
Lotus Notes
Server Statistics
Server utilization, Load usage etc
Weekly
Business owners / SDM
Email
Lotus Notes
Mail Replication
Database Replication failures
Weekly
Business owners / SDM
Email
DC Operations
Abend Report
Failed Jobs Report.
Daily
Weekly
Business owners / SDM
Email
DC Operations
Batch Report
Number of Batch Jobs
Monthly
Business owners / SDM
Email
DC Operations
Trend Report
No. of Abends Vs Date
Monthly
Business owners / SDM
Email
Network
(WAN)
Router Utilization
Router Availability
Daily
Monthly
Business owners / SDM
Email
Network
(WAN)
Router Utilization
Router Inbound / Outbound utilization
Daily
Monthly
Business owners / SDM
Email
Network (Voice)
PBX & Telco
1. Trunk Utilization Report (Individual Trunk reports)
2. Trunk peak hour report.
3. Trunk incoming & outgoing report.
4. System Utilization report.
5. Major / Minor alarm status.
Monthly
Business owners / SDM
Email
Network (Voice)
PBX & Telco
1. System Health check reports
2. System Audit Reports
3. Preventive maintenance reports
Quarterly
Business owners / SDM
Email
Servers (Windows)
Server Report
1. CPU Utilization.
2. Memory Usage.
3. Disk Utilization
Weekly
Monthly
Business owners / SDM
Email
Servers (UNIX)
Backup Reports
Backup Success / Failure Reports using Data Protector.
Daily
Business owners / SDM
Email
Servers (UNIX)
Failure Reports
HP-UX Server (Hardware / Software) failure report using ISEE.
Daily
Business owners / SDM
Email
SAN
Allocation Report
SAN Allocation report.
Weekly
Business owners / SDM
Email

Above are the lists of indicative reports which will need further refinement
during the Transition Period. Some the exact report deliverables for specific
tracks (e.g., SAP Basis, SAP Security) will be refined during the Transition
Period.
 


 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 


 


 


 
Hercules
 


 
Schedule S
 


 
Governance
 


 








--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.







SCHEDULE S
GOVERNANCE


 
2.0
Introduction

 
This is Schedule S to the Master Professional Services Agreement by and between
Hercules and Supplier (the “Agreement”). All capitalized terms used but not
defined in this Schedule shall have the meanings given them in the Agreement.
 
 
During the Transition Period the Parties will develop a governance model. Such
model will include the committees described in this Schedule. 
 
 
3.0
Committees and Teams

 
 
3.1
Executive Steering Committee

 
The Parties will establish an executive steering committee. The executive
steering committee will have executive management responsibility for the
Agreement and for the relationship between the Parties. The executive steering
committee will meet quarterly (in person or by teleconference) or as otherwise
agreed.
 
3.2
Management Team

 
The Parties will establish a management team. The names and/or titles of the
initial representatives serving on the management team shall be determined
during the Transition Period.
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 


 


 
Hercules
 


 
Schedule T
 


 
Hercules Rules,
Hercules IT, Security, and Related Standards,
and
Hercules Business Practices Policy
 


 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




SCHEDULE T
 
Hercules Rules, Hercules IT, Security, and Related Standards, and Hercules
Business Practices Policy
 
 
 This is Schedule T to the Master Professional Services Agreement by and between
Hercules and Supplier (the “Agreement”). All capitalized terms used but not
defined in this Schedule shall have the meanings given them in the Agreement.
 


 
Hercules Rules, Hercules IT, Security, and Related Standards, and Hercules
Business Practices Policy to be made available to Supplier after the Effective
Date and from time-to-time thereafter as requested by Supplier and is hereby
incorporated by reference.
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 


 


 
Hercules
 


 
Schedule U
 


 
Termination / Expiration Rights
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.




SCHEDULE U
 
TERMINATION / EXPIRATION RIGHTS
 
This is Schedule U to the Master Professional Services Agreement by and between
Hercules and Supplier (the “Agreement”). All capitalized terms used but not
defined in this Schedule shall have the meanings given them in the Agreement.
 
In accordance with Section 6.4(c) of the Agreement, Hercules consents to
Supplier’s use of the following Third Party Software licenses, Equipment leases
or Third Party Contracts for Supplier’s provision of the Services,
notwithstanding Supplier’s inability to obtain the rights and assurances
specified below that are otherwise required by Section 6.4(c) of the Agreement.
 


 
MyDashboard
 
 
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
 
Hercules




Schedule V






Affected Employees














--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



SCHEDULE V


AFFECTED EMPLOYEES




This is Schedule V to the Master Professional Services Agreement by and between
Hercules and Supplier (the “Agreement”). All capitalized terms used but not
defined in this Schedule shall have the meanings given them in the Agreement.
 




To be determined by Hercules within thirty (30) days after the Effective Date
and/or ten (10) days after applicable work council consultations.


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
 
Hercules




Exhibit 1






Form of Non-Disclosure Agreement














--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

FORM OF NON-DISCLOSURE AGREEMENT


This Non-Disclosure Agreement (“NDA”) is made as of this ___ day of _______,
200__, by and between ________________________, (“Supplier”), and
________________, __________________ (“Receiving Party”), a third party retained
by __________________ (“Hercules”).


WHEREAS, Supplier and Hercules are parties to the Master Professional Services
Agreement, dated ________________ (the “Contract”);


WHEREAS, Supplier is the owner and licensor of certain Confidential Information
(as defined below); and


WHEREAS, Hercules wishes to disclose, or have Supplier disclose, to Receiving
Party, and Receiving Party wishes to receive, under the terms and conditions of
this NDA, Confidential Information;
 


NOW, THEREFORE, in consideration of the promises hereinafter set forth,
Receiving Party and Supplier acknowledge and agree as follows:


1. Confidential Information.
 
a. “Confidential Information” shall mean all information provided by Supplier,
whether marked or not as “Proprietary”, “Confidential”, or with a similar
legend, or otherwise identified in writing promptly after disclosure as
proprietary or confidential.
 
b. Confidential Information shall not include information Receiving Party can
demonstrate (i) is, at the time of disclosure to it, in the public domain; (ii)
after disclosure to it, is published or otherwise becomes part of the public
domain through no fault of Receiving Party; (iii) is in the possession of
Receiving Party at the time of disclosure to it without obligation of
confidentiality; (iv) is received without obligation of confidentiality from a
third party having a lawful right to disclose such information; or (v) is
independently developed by Receiving Party without reference to Confidential
Information.
 
2. Receiving Party's Duties.
 
a. During the term of this NDA and at all times thereafter, Receiving Party
shall not disclose, and shall maintain the confidentiality of, all Confidential
Information. Receiving Party shall use at least the same degree of care to
safeguard and to prevent disclosing to third parties Confidential Information as
it employs to avoid unauthorized disclosure, publication, dissemination,
destruction, loss, or alteration of its own information (or information of its
customers) of a similar nature, but not less than reasonable care. Receiving
Party may disclose Confidential Information to its employees as and to the
extent such disclosure is necessary for the performance of such person's or
entity's obligations or otherwise naturally occurs in such person's or entity's
scope of responsibility. Receiving Party assumes full responsibility for the
acts or omissions of such person or entity and must take all reasonable measures
to ensure that Confidential Information is not disclosed or used in
contravention of this NDA.
 
b. Receiving Party shall not (i) make any use or copies of Confidential
Information except as contemplated by this NDA; (ii) acquire any right in or
assert any lien against Confidential Information; (iii) sell, assign, transfer,
lease, or otherwise dispose of Confidential Information to third parties or
commercially exploit such information, including through derivative works; or
(iv) refuse for any reason to promptly provide Confidential Information
(including copies thereof) to Supplier if requested to do so.
 
c. Receiving Party shall not be considered to have breached its obligations
under this NDA for disclosing Confidential Information as required to satisfy
any legal, accounting, or regulatory requirement of a competent government body,
provided that, promptly upon receiving any such request and to the
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

extent that it may legally do so, Receiving Party advises Supplier of the
Confidential Information to be disclosed and the identity of the third party
requiring such disclosure prior to making such disclosure in order that Supplier
may interpose an objection to such disclosure, take action to assure
confidential handling of the Confidential Information, or take such other action
as it deems appropriate to protect the Confidential Information.
 
d. Receiving Party shall: (i) promptly notify Supplier of any known possession,
use, knowledge, disclosure, or loss of Confidential Information in contravention
of this NDA; (ii) promptly furnish to Supplier all known details and assist
Supplier in investigating and/or preventing the reoccurrence of such possession,
use, knowledge, disclosure, or loss; (iii) reasonably cooperate with Supplier in
any investigation or litigation deemed necessary by Supplier to protect its
rights; and (iv) promptly use commercially reasonable efforts to prevent further
possession, use, knowledge, disclosure, or loss of Confidential Information in
contravention of this NDA. Receiving Party shall bear its own costs in complying
with this subsection.
 
3. Termination.
 
a. Upon completion of Receiving Party's assignment for Hercules, Receiving Party
shall return or destroy, as Supplier may direct, all Confidential Information,
and retain no copies; provided that auditors and benchmarkers performing audit
and benchmarking functions may retain their work papers.
 
b. The obligations to maintain confidentiality, the restrictions on use,
disclosure, duplication, protection, and security of Confidential Information
and indemnification for breach thereof by Receiving Party shall survive the
rescission, termination, or completion of this NDA, and remain in full force and
effect until such Confidential Information, through no fault of Receiving Party,
becomes part of the public domain.
 
4. General Provisions.
 
a. This NDA shall be governed by and construed, and the legal relations between
the parties shall be determined, in accordance with the laws of the State of
Delaware, without giving effect to the principles of conflicts of laws.
 
b. This NDA supersedes all prior understandings and negotiations, oral and
written, and constitutes the entire understanding between the parties on this
subject.
 
c. No waiver, modification, or amendment to this NDA shall be binding upon the
parties unless it is in writing signed by an authorized representative of the
party against whom enforcement is sought.
 
d. Nothing in this NDA nor any disclosure made hereunder shall be deemed to
grant to Receiving Party, by implication, estoppel or otherwise, license rights,
ownership rights or any other intellectual property rights in any Confidential
Information.
 
e. Nothing in this NDA nor any disclosure made hereunder shall be deemed to
grant to Receiving Party, a right to receive any further information of Supplier
which is otherwise protected by confidentiality agreement with any third party,
or any information about Supplier’s profitability, employee remuneration or
other similar information, not otherwise available to the public.
 


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



IN WITNESS WHEREOF, the parties have caused this Non-Disclosure Agreement to be
signed by their Authorized Representatives on the date and year first above
written.




[__________________________] (“Supplier”)
[Receiving Party] (“Receiving Party”)
   
By:________________________________
By:__________________________
   
Name:______________________________
Name:________________________
   
Title:_______________________________
Title:_________________________
   
Date:     
Date:    


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
 
Hercules




Exhibit 2






Form of Invoice














--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



EXHIBIT 2


FORM OF INVOICES






To be determined by Hercules within thirty (30) days of the Effective Date. U.S.
and European invoice forms may vary.






--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

 
Exhibit 3


COMPANION AGREEMENT


[Local Country Name]


This Companion Agreement - [local country name] (this “Companion Agreement”) is
entered into effective as of ________, 200_ (the “Agreement Date”), by and
between [Name of Hercules local country Eligible Recipient], with an office at
[__________________] (“Hercules”), and [Name of Supplier local country
affiliate] (“Supplier”), with an office at [__________________].


RECITALS


A.
Hercules Incorporated, a Delaware corporation having a principal place of
business in Wilmington, Delaware, and HCL America, Inc.,
a California corporation having a principal place of business in Sunnyvale,
California and HCL Technologies Limited, an Indian public limited company having
its registered office at 806 Siddharth, 96, Nehru Place, New Delhi 110 019
entered into the Master Professional Services Agreement dated as of [____], 2007
(the “Master Agreement”).



B.
The Master Agreement contemplates the provision of certain services in various
countries outside the United States, including [name of local country]. The
Master Agreement also contemplates that an Eligible Recipient designated by
Hercules Incorporated and an Affiliate of HCL America, Inc., respectively, will
enter into a Companion Agreement for the provision of such products and services
in each such country.



C.
The purpose of this Agreement is to set forth the terms and conditions for
Supplier’s provision of such services to certain Eligible Recipients in [name of
local country].



NOW, THEREFORE, in consideration of the promises contained in this Companion
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Hercules and Supplier agree as follows:


1.
Incorporation of Master Agreement. This Companion Agreement is entered into
under the provisions of the Master Agreement, and except as provided below, all
of the terms and provisions of the Master Agreement are incorporated into this
Companion Agreement by this reference as if fully set forth herein. The
following provisions of the Master Agreement do not apply to this Companion
Agreement and are not incorporated into this Companion Agreement: [list
provisions of the Master Agreement that should not apply to the local country
agreement due to legal restrictions (if any)]. In the event of any inconsistency
between the terms of this Companion Agreement and the Master Agreement, this
Companion Agreement shall control as to the subject matter of this Companion
Agreement. Capitalized terms used in this Companion Agreement, to the extent not
otherwise defined in this Companion Agreement, shall have the same meanings as
in the Master Agreement.



2.
Term. The term of this Companion Agreement will commence on _________, 200_ (the
“Agreement Date”), and will continue thereafter until the expiration or
termination of the Master Agreement, unless this Companion Agreement is
terminated earlier in accordance with the terms of the Master Agreement.



3.
Local Services. During the term of this Companion Agreement, Supplier shall
provide the Services described in the Master Agreement to the Eligible
Recipients in [name of local country] and/ or as listed in Attachment __ hereto,
subject to Section 4.7 of the Master Agreement. Supplier shall provide such
Services in the manner and in accordance with the Service Levels set forth in
the Master Agreement. Supplier also shall timely perform or cause to be
performed the obligations of [_______] specified in the Master Agreement with
respect to such Services, subject to Section 4.7 of the Master Agreement.


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



4.
Local Hercules Obligations. Subject to Section 4.7 of the Master Agreement,
Hercules shall timely perform or cause to be performed the obligations of
Hercules Incorporated specified in the Master Agreement with respect to the
Services provided by Supplier to the Eligible Recipients in [name of local
country].



6.
Supplier Charges.




 
(a)
Supplier Charges. The Charges for the Services to be provided by Supplier under
this Companion Agreement are set forth in Attachment __ hereto.




 
(b)
Taxes. Unless otherwise specified in this Companion Agreement, the
responsibilities of each Party for taxes arising under or in connection with
this Companion Agreement shall be as set forth in Section 11.4 of the Master
Agreement.




 
(c)
Invoicing and Payment Terms. Unless otherwise specified in this Companion
Agreement, the responsibilities of each Party for invoicing and payment for
Services provided under this Companion Agreement shall be as set forth in
Article 12 and Schedule J of the Master Agreement and /or Attachment __ hereto.



7.
Additional Provisions.

 
(a)
The Parties agree they will fully cooperate with each other in good faith to:

 
(i) comply with all applicable laws, constitutions, treaties, directives,
statutes, secondary legislation, order code of practice, binding case law,
contractual obligations and other common law or other relevant authority
relating to the employment or dismissal of employees in the relevant country;


(ii)  inform and/or consult singularly or jointly, as required, with any
recognized trade union, works council, or other appointed employee
representative before implementing the terms of this Companion Agreement and to
contest any claim by any person resulting from or in connection with this
Companion Agreement;


(iii) modify the terms of the Companion Agreement in order to comply with
sections (i) and (ii) to achieve the original objectives of the Parties; and


(iv) comply with all obligations pursuant to the EC Acquired Rights Directive .







 
(b)
Supplier:




 
(i)
May, in its sole discretion, offer employment to EU Hercules Personnel (other
than those covered by EC Acquired Rights Directive) whose employment is or will
be terminated as a result of this Companion Agreement or Master Agreement;




 
(ii)
Shall, in addition to Article 17 of the Master Agreement, indemnify, defend and
hold harmless Hercules and the Eligible Recipients and their respective
officers, directors, employees, agents, representatives, successors, and assigns
against any Losses and threatened Losses in connection with any of the following


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

(unless and to the extent the claim for such Losses or threatened Losses is
based upon the acts or omissions of Hercules or an Eligible Recipient):



 
a.
any act or omission of Supplier, a Supplier Affiliate or Subcontractor relating
to the employment or termination of the employment of any EU Supplier Personnel;

 

 
b.
any claim by a recognized trade union, works council, staff association or other
representative, person or body in respect of EU Supplier Personnel;

 

 
c.
any claim by any EU Hercules Personnel subsequently employed by Supplier for any
cause of action arising after such employment by Supplier; and

 

 
d.
upon expiration or termination of the Master Agreement, this Companion Agreement
or any part of the Services:

 


1. a claimed employment relationship between Hercules or such Eligible Recipient
or Hercules Third Party Contractor and any such EU Supplier Personnel under the
EC Acquired Rights Directive or other similar applicable Law;


2. the termination by Supplier or a Supplier Affiliate or Subcontractor of the
employment of any EU Supplier Personnel in connection with the cessation or
termination of any Services previously performed by Supplier or a Supplier
Affiliate or Subcontractor; or
3. any claim by a trade union, works council, staff association, worker
representative or employee in respect of all or any of the EU Supplier Personnel
arising out of a failure or alleged failure by Supplier or a Supplier Affiliate
or Subcontractor to comply with their legal obligations to consult, notify
and/or perform under the EC Acquired Rights Directive or other similar
applicable Law.
 

 
(c)
Hercules shall in addition to Article 17 of the Master Agreement, indemnify,
defend and hold harmless Supplier and its Affiliates and Subcontractors and
their respective officers, directors, employees, agents, representatives,
successors, and assigns against any Losses and threatened Losses in connection
with any of the following (unless and to the extent the claim for such Losses or
threatened Losses is based upon the acts or omissions of Supplier or a Supplier
Affiliate or Subcontractor):




 
a.
against all actions, proceedings, costs (including legal costs), losses,
damages, fines, penalties, compensation, awards, demands, orders, expenses and
liabilities connected with or arising from any law, constitution, treaty,
directive, statutes, secondary legislation, order, code of practice, binding
case law, contractual obligation, and other common law right, relating to or
connected with the employment and dismissal of employees which the Supplier may
suffer or incur in relation to the termination of employment of EU Hercules
Personnel, the employment of the EU Hercules Personnel up to the date of that
termination of employment;


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.


 
b.
any claim by a recognized trade union, works council, staff association or other
representative, person or body in respect of EU Hercules Personnel in relation
to the termination of employment of EU Hercules Personnel and the employment of
the EU Hercules Personnel up to the date of that termination of employment;




 
c.
any claim by any EU Hercules Personnel subsequently employed by Supplier for any
cause of action arising before such employment;

 
d.
upon execution of the Master Agreement, this Companion Agreement or any part of
the Services:

 



 
1.
a claimed employment relationship between Supplier or any Affiliate of Supplier
and any such EU Hercules Personnel under the EC Acquired Rights Directive or
other similar applicable Law;



2. the termination by Hercules or an Eligible Recipient or a Hercules Third
Party Contractor of the employment of any EU Hercules Personnel in connection
with the performance of any Services by Supplier or a Supplier Affiliate or
Subcontractor; or


3. any claim by a trade union, works council, staff association, worker
representative or employee in respect of all or any of the EU Hercules Personnel
arising out of a failure or alleged failure by Hercules or a Hercules Affiliate
or a Hercules Third Party Contractor to comply with their legal obligations to
consult, notify and/or perform under the EC Acquired Rights Directive or other
similar applicable Law.





 
For the purposes of this Companion Agreement,




 
“EU Supplier Personnel” shall mean all Supplier Personnel located within any
country to which the EC Acquired Rights Directive or other similar Law applies.



“EU Hercules Personnel” shall mean all Hercules Personnel, including any
employees of any Hercules Third Party Contractor located within any country to
which the EC Acquired Rights Directive or other similar Law applies.


8.
Disputes and Jurisdiction. For avoidance of doubt, any dispute arising under
this Companion Agreement shall be resolved in accordance with the provisions of
Article 19 of the Master Agreement.



9.
Governing Law. Except as otherwise provided in this Companion Agreement, this
Companion Agreement and performance under it shall be governed by and construed
in accordance with the applicable Laws of the State of Delaware, USA, without
giving effect to the principles thereof relating to conflicts of laws. The
application of the United Nations Convention on Contracts for the International
Sale of Goods is expressly excluded. The election of Delaware Law for this
purpose shall not operate or be construed to result in the extra-territorial
application of any Laws of the State of Delaware or the United States of America
unrelated to the interpretation of contracts.



10.
Service of Legal Process. For the sole purpose of service of legal process,
receipt of any notice or notification of writ or other judicial proceedings
before the courts of Wilmington, Delaware, as selected by the Parties under
Section 19.3 of the Master Agreement, the Parties to this Companion


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.

Agreement irrevocably appoint the companies below as their agents for service of
process and receipt of such notice or notification, and further elect domicile
at the address of said company in Wilmington, Delaware, as follows:


In the case of Hercules:
 


With a copy to:
 


and


In the case of Supplier:
 


With a copy to:
 


12.
Counterparts. This Companion Agreement may be executed in several counterparts,
all of which taken together shall constitute one single agreement between the
Parties hereto.



13.
Severability. In the event that any provision of this Companion Agreement
conflicts with the Law under which this Companion Agreement is to be construed
or if any such provision is held invalid or unenforceable by a court with
jurisdiction over the Parties, such provision shall be deemed to be restated to
reflect as nearly as possible the original intentions of the Parties in
accordance with applicable Law. The remaining provisions of this Companion
Agreement and the application of the challenged provision to persons or
circumstances other than those as to which it is invalid or unenforceable shall
not be affected thereby, and each such provision shall be valid and enforceable
to the full extent permitted by Law.



14.
Language. The Parties have requested that this Companion Agreement and all
documents contemplated thereby or relating thereto be drawn up in the English
language. This document shall be translated into an official language of [name
of country], if required by Law, but in the event of inconsistencies or
conflicts the English version shall prevail.



15.
Entire Agreement. Together with the Master Agreement and the documents
identified in Section 2.2 of the Master Agreement, as each may be amended, this
Companion Agreement and the Schedules, Exhibits and Attachments thereto
constitute the entire agreement between the Parties with respect to the subject
matter hereof. There are no agreements, representations, warranties, promises,
covenants, commitments or undertakings other than those expressly set forth
herein and therein. This Companion Agreement supersedes all prior agreements,
representations, warranties, promises, covenants, commitments or undertaking,
whether written or oral, with respect to the subject matter contained in this
Companion Agreement. No amendment, modification, change, waiver, or discharge
hereof shall be valid unless in writing and signed by an authorized
representative of the Party against which such amendment, modification, change,
waiver, or discharge is sought to be enforced (except, however, that amendments
to the Master Agreement shall be applicable to and, by reference, incorporated
in this Agreement).


--------------------------------------------------------------------------------

THIS EXHIBIT HAS BEEN REDACTED AND IS THE SUBJECT OF A CONFIDENTIAL TREATMENT
REQUEST. REDACTED MATERIAL IS MARKED WITH [******] AND HAS BEEN FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION.



IN WITNESS WHEREOF, Hercules and Supplier have each caused this Companion
Agreement to be executed by their respective duly authorized representatives on
the dates set forth below to be effective as of the Agreement Date.


[Hercules name]
 
[Supplier name]
         
By:
 
By:
         
Title:
 
Title:
         
Date:
 
Date:
         



 

